Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 1 of 287 Page ID #:581
                                                                            1

 1                     UNITED STATES DISTRICT COURT

 2         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                     HONORABLE STEPHEN V. WILSON

 4               UNITED STATES DISTRICT JUDGE PRESIDING

 5                                  - - -

 6
      United States of America,          )
 7                         PLAINTIFF,    )
                                         )
 8    VS.                                )        NO. CR 19-394 SVW
                                         )
 9    Robert Stahlnecker,                )
                             DEFENDANT, )
10    ___________________________________)

11

12

13                REPORTER'S TRANSCRIPT OF PROCEEDINGS

14                         JURY TRIAL - DAY ONE

15                        LOS ANGELES, CALIFORNIA

16                      TUESDAY, FEBRUARY 11, 2020

17

18

19                _____________________________________

20                    KATIE E. THIBODEAUX, CSR 9858
                      U.S. Official Court Reporter
21                              Suite 4311
                           350 West 1st Street
22                        Los Angeles, CA 90012

23

24

25
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 2 of 287 Page ID #:582
                                                                            2

 1    APPEARANCES OF COUNSEL:

 2

 3    ON BEHALF OF THE PLAINTIFF, UNITED STATES OF AMERICA:

 4                          U.S. DEPARTMENT OF JUSTICE
                            U.S. ATTORNEY'S OFFICE
 5                          BY: PETER DAHLQUIST, AUSA
                            3404 10th Street
 6                          Suite 200
                            Riverside, CA 92501
 7

 8

 9    ON BEHALF OF THE DEFENDANT:

10                          DAVID R. REED LAW OFFICES
                            BY: DAVID R. REED
11                          3699 Wilshire Boulevard
                            Suite 850
12                          Los Angeles, CA 90010

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 3 of 287 Page ID #:583
                                                                            3

 1                                I N D E X

 2    WITNESS NAME                                   PAGE

 3    RAGHDA KARAJAH
      Direct Examination by Mr. Dahlquist             66
 4    Cross-Examination by Mr. Reed                   76
      Redirect Examination                            84
 5    Recross-Examination                             86

 6    BRIAN PERKINS
      Direct Examination by Mr. Dahlquist             88
 7    Cross-Examination by Mr. Reed                   90

 8    MATTHEW FLOOD
      Direct Examination by Mr. Dahlquist             92
 9    Cross-Examination by Mr. Reed                  107
      Redirect Examination                            84
10
      LEAH UHRIG
11    Direct Examination by Mr. Trisotto             109
      Cross-Examination by Mr. Reed                  136
12    Redirect Examination                           144

13    SARAH HARMS
      Direct Examination by Mr. Trisotto             145
14
      KYLIE JO RUTHERFORD
15    Direct Examination by Mr. Trisotto             152
      Cross-Examination by Mr. Reed                  159
16
      ALISON FEINSWOG
17    Direct Examination by Mr. Trisotto             163

18    DARYL BRADY
      Direct Examination by Mr. Dahlquist            176
19    Cross-Examination by Mr. Reed                  182
      Redirect Examination                           185
20
      ROBERT STAHLNECKER
21    Direct Examination by Mr. Reed                 188
      Cross-Examination by Mr. Dahlquist             222
22
      EXHIBIT                              I.D.        IN EVID.
23
      1,2                                  95            96
24    3 - 12                               97            97
      100                                 107           107
25
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 4 of 287 Page ID #:584
                                                                            4

 1       LOS ANGELES, CALIFORNIA; TUESDAY, FEBRUARY 11, 2020

 2                               9:35 A.M.

 3                                - - - - -

 4

 5

 6

 7           (The following proceedings were held outside the

 8             presence of the jury:)

 9             THE COURT:   Good morning.     We are here with the

10    parties and defendant and counsel.        We are about to

11    select the jury.

12                 There was some question about what I plan to

13    do in informing the jury about the case.         I generally

14    just have the prosecutor read the indictment and tell the

15    jury that the indictment is not of any value other than

16    it is the way the case begins and it has no significance

17    other than that is the way a criminal case begins.

18                 Any issue with that?

19             MR. DAHLQUIST:    Not from the government, your

20    Honor.

21             MR. REED:    No, your Honor.

22             THE COURT:   All right.    Then why don't we get the

23    jury in.

24                 (Court and clerk confer.)

25             MR. DAHLQUIST:    Actually, your Honor, when I am
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 5 of 287 Page ID #:585
                                                                            5

 1    reading the indictment, the indictment refers to the

 2    victims by designation, but because the victims are going

 3    to be testifying using their names is it okay if I

 4    substitute and say the victims' names?

 5            THE COURT:    Do you have any objection to that?

 6            MR. REED:    No, your Honor.

 7            MR. DAHLQUIST:     No, your Honor.

 8                 Also, your Honor, for the transcript, the

 9    government is requesting that the transcript refer to the

10    victims by initials so that their names are not part of

11    the public record.

12            THE COURT:    They plan to identify themselves at

13    trial, but you want the record -- the written record only

14    to reflect their initials?

15            MR. DAHLQUIST:     That's correct, your Honor.

16            THE COURT:    Why is that?

17            MR. DAHLQUIST:     Just to protect their privacy.

18            THE COURT:    But they are known.      It is a public

19    forum if they are identified by name.        I don't think I am

20    going to do that.     This is not a case involving child

21    trafficking or anything like that.        These people can

22    identify themselves and -- I don't see any risk.

23            MR. DAHLQUIST:     Very well, your Honor.

24           (Recess from 9:39 a.m. to 10:01 a.m.)

25           (The following proceedings were held in the
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 6 of 287 Page ID #:586
                                                                            6

 1             presence of the prospective jury.)

 2             THE CLERK:    Calling item 1, CR19-394-SVW, United

 3    States of America versus Robert Stahlnecker.

 4                 Counsel, please state your appearances.

 5             MR. DAHLQUIST:    Good morning, your Honor.      Peter

 6    Dahlquist and Robert Trisotto on behalf of the United

 7    States of America, also joined at counsel table by

 8    Assistant United States Attorney Devin Myers and Special

 9    Agent Matt Flood from the United States Capitol Police.

10             MR. REED:    Good morning, your Honor.     David Reed

11    on behalf of Mr. Stahlnecker.       He is present in court.

12             THE COURT:    Good morning, members of the jury

13    panel.    We are here this morning to select a jury in a

14    criminal case.     I am going to allow the government to

15    read the indictment to you in a moment, but before I do

16    that, let me give you some information about my

17    expectation about the length of the trial.

18                 It is hard to predict the precise length of

19    time, but my best estimate is that the trial should be

20    complete within two or three days.        The hours of court

21    are from 9 until 5.      We take a one-hour recess for lunch

22    and a short recess in the morning and in the afternoon.

23                 I am going to allow the government to read the

24    indictment to you only for the purpose of letting you

25    know what the charge is.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 7 of 287 Page ID #:587
                                                                            7

 1                 In a federal case such as this, the indictment

 2    has absolutely no significance whatsoever.         It is just

 3    the means by which the case begins.        As you will be

 4    instructed, and as you probably know, the presumption of

 5    innocence is always with the defendant and the burden of

 6    proving the defendant's guilt is on the government.

 7                 With that in mind, I will allow the prosecutor

 8    to read the indictment to you and then I will begin

 9    asking you some questions.

10            MR. DAHLQUIST:     United States of America versus

11    defendant, Robert Eric Stahlnecker.

12                 Count 1, on or about August 29th, 2019, in

13    Riverside County within the Central District of

14    California, defendant, Robert Eric Stahlnecker, knowingly

15    threatened to assault and murder Raghda Karajah, an

16    employee of the United States government, with the intent

17    to impede, intimidate and interfere with Ms. Karajah

18    while Ms. Karajah was engaged in the performance of

19    official duties and with the intent to retaliate against

20    Ms. Karajah on account of the performance of

21    Ms. Karajah's official duties.

22                 Count 2, on or about September 26th, 2019, in

23    Riverside County within the Central District of

24    California, defendant, Robert Eric Stahlnecker, knowingly

25    threatened to assault and murder Leah Uhrig, an employee
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 8 of 287 Page ID #:588
                                                                            8

 1    of the United States Government and a person assisting an

 2    employee under the United States Government, with the

 3    intent to impede, intimidate and interfere with Ms. Uhrig

 4    while Ms. Uhrig was engaged in the performance of

 5    official duties and assisting in the performance of

 6    official duties and with the intent to retaliate against

 7    Ms. Uhrig on account of Ms. Uhrig's performance and

 8    assistance in the performance of official duties.

 9                 Count 3, on or about September 26th, 2019, in

10    Riverside County within the Central District of

11    California, defendant, Robert Eric Stahlnecker, with the

12    intent to issue a threat and with knowledge that it would

13    be viewed as a threat, knowingly transmitted in

14    interstate commerce a telephonic communication that

15    contained a true threat to injure the person of another;

16    that is, defendant Stahlnecker threatened to go to Leah

17    Uhrig's office and kill Ms. Uhrig.

18                 Count 4, on or about September 26, 2019, in

19    Riverside County within the Central District of

20    California, defendant, Robert Eric Stahlnecker, in

21    interstate communications made a telephone call without

22    disclosing his identity and with the intent to abuse,

23    threaten and harass a person at the call number who

24    received the communications; namely Leah Uhrig.

25                 Count 5, on or about September 27th, 2019, in
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 9 of 287 Page ID #:589
                                                                            9

 1    Riverside County within the Central District of

 2    California, defendant, Robert Eric Stahlnecker, in

 3    interstate communications made a telephone call without

 4    disclosing his identity and with intent to abuse and

 5    harass a person at the call number who received the

 6    communications; namely Ms. Leah Uhrig.

 7                 Count 6, on or about October 29th, 2019, in

 8    Riverside County within the Central District of

 9    California, defendant, Robert Eric Stahlnecker, in

10    interstate communications made a telephone call without

11    disclosing his identity and with intent to abuse,

12    threaten and harass a person at the call number who

13    received the communications; namely Kylie Jo Rutherford.

14                 On or about October 25th, 2019, in Riverside

15    County within the Central District of California,

16    defendant, Robert Eric Stahlnecker, in interstate

17    communications made a telephone call without disclosing

18    his identity and intent to abuse and harass a person at

19    the call number who received the communications; namely

20    Alison Feinswog.

21                 Count 8, on or about November 18th, 2019, in

22    Riverside County within the Central District of

23    California, defendant, Robert Eric Stahlnecker, in

24    interstate communications made a telephone call without

25    disclosing his identity and with intent to abuse and
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 10 of 287 Page ID #:590
                                                                           10

  1   harass a person at the call number who received the

  2   communications; namely Daryl Brady.

  3            THE COURT:    Okay.   I am going to have you stand up

  4   and be sworn and then ask some questions.

  5            THE CLERK:    Would everyone please stand and raise

  6   their right hand.

  7                (The prospective jurors were sworn.)

  8            THE CLERK:    Thank you.    Please be seated.

  9            THE COURT:    I am going to ask you some questions

 10   first as a jury panel, and if you have an answer to any

 11   of my questions would you raise your hand.          When you are

 12   called upon, would you please stand up, give us your name

 13   clearly and then answer the question.

 14                So the first question would be does anyone

 15   here work for a law enforcement type agency?

 16            THE PROSPECTIVE JUROR:      Good morning, Bobby L.

 17   Patterson, Jr.     Currently I don't work for a law

 18   enforcement agency, but I worked a few years ago as a

 19   police officer.

 20            THE COURT:    All right.    Thank you, sir.

 21            THE PROSPECTIVE JUROR:      Right.

 22            THE COURT:    All right.    Is anyone here from a

 23   close friend or relative who works for police or a law

 24   enforcement type agency?

 25            THE PROSPECTIVE JUROR:      My name is Christie
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 11 of 287 Page ID #:591
                                                                           11

  1   Rutherford.     My sister is a deputy probation officer for

  2   L.A. County.

  3            THE COURT:    Thank you.

  4            THE PROSPECTIVE JUROR:      Melissa Bailon, and my

  5   uncle works for the California Highway Patrol, retired.

  6            THE PROSPECTIVE JUROR:      Morgan Geyer, your Honor.

  7   My boyfriend does homeless outreach with Anaheim.

  8            THE PROSPECTIVE JUROR:      Hagop Topalian.    A close

  9   friend of ours is a federal public defender.

 10            THE PROSPECTIVE JUROR:      Ariel Camp, and my uncle

 11   works -- I think he is a detective, but I don't remember

 12   where exactly.

 13            THE PROSPECTIVE JUROR:      Susan Sung.    My cousin is

 14   an officer for LAPD.

 15            THE PROSPECTIVE JUROR:      Bobby Patterson.    Most of

 16   my military friends are L.A. Sheriff County and LAPD.

 17            THE COURT:    Okay.   The next question, if you have

 18   an answer, may involve something that you don't want to

 19   say publicly.     If there is something sensitive in your

 20   answer and you want to approach the sidebar, you can make

 21   that request.

 22                Has anyone here been the victim of a crime?

 23                If you can tell us what the nature of the

 24   crime was without making a revelation you prefer not to

 25   make, you can do that.      Otherwise if it is sensitive, you
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 12 of 287 Page ID #:592
                                                                           12

  1   can approach sidebar.

  2          (The following proceedings were held at sidebar

  3            outside the presence of the prospective jury:)

  4            THE COURT:    What is your name?

  5            THE PROSPECTIVE JUROR:      Selina Munoz.    I was a

  6   victim of an assault years back.

  7            THE COURT:    A physical assault?

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    I see.   All right.    Thank you.

 10            THE PROSPECTIVE JUROR:      Ariel Camp.    I have been a

 11   victim of sexual assault.

 12            THE COURT:    Okay.    Next juror.

 13            THE PROSPECTIVE JUROR:      Jenniefer Amaro.

 14            THE COURT:    Yes.

 15            THE PROSPECTIVE JUROR:      I am a victim of domestic

 16   violence.

 17            THE COURT:    Thank you.

 18                Next juror.

 19            THE PROSPECTIVE JUROR:      Hagop Topalian.    I have

 20   had a couple of crimes at home, robbery, and I have been

 21   carjacked at gunpoint.

 22            THE COURT:    All right.    Thank you.

 23                Next juror.

 24            THE PROSPECTIVE JUROR:      Robert Johnson.    As a

 25   14-year-old I was doored by somebody when I was walking
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 13 of 287 Page ID #:593
                                                                           13

  1   down the street and I was in a body cast for two months.

  2          (The following proceedings were held in the

  3            presence of the prospective jury:)

  4            THE COURT:    In this case, you may hear language

  5   that -- maybe I am dating myself -- is sometimes referred

  6   to as foul language, course language.         And the question I

  7   have is is there anything about hearing that language by

  8   itself which would not make it possible for you to be

  9   fair and unbiased to both parties?

 10                (No response.)

 11            THE COURT:    I guess what I was referring to was

 12   profane language.      I trust you understood what I

 13   intended.

 14                Is there anything about the nature of the

 15   charge -- and you heard the prosecutor read the charge to

 16   you -- that in and of itself would make it difficult for

 17   you to be fair and impartial to both sides?

 18                (No response.)

 19            THE COURT:    Has anyone here ever had any personal

 20   experience with the United States Department of Veterans

 21   Affairs?

 22            THE PROSPECTIVE JUROR:      Bob Patterson, Jr.     When

 23   you say any affairs with Veterans Affairs --

 24            THE COURT:    In other words, the Department of

 25   Veterans Affairs.      Have you interacted with them in any
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 14 of 287 Page ID #:594
                                                                           14

  1   way.

  2            THE PROSPECTIVE JUROR:      I am a military veteran.

  3   I go to the VA all the time.

  4            THE COURT:    I see.   All right.    Well, then you

  5   have answered my question.       Thank you.

  6            THE PROSPECTIVE JUROR:      Michael Macdonald.     And I

  7   am a 20-year retired Navy vet.        And as my predecessor, I

  8   go there a lot.

  9            THE COURT:    All right.    Thank you, sir.

 10            THE PROSPECTIVE JUROR:      Rolando J. Gonzalez, Jr.

 11   I go to the VA also.

 12            THE COURT:    Thank you, sir.

 13                Has anyone here ever worked in an office of

 14   someone who held public office?

 15                (No response.)

 16            THE COURT:    I am going to call 12 jurors to the

 17   jury box, at which time I will ask further questions.

 18            THE CLERK:    Ladies and gentlemen, we are going to

 19   sit Jurors 1 through 6 in the first row, with Juror No. 1

 20   starting here, 5 through 12 in the second row.          You can

 21   enter here or you can enter from the right.

 22                Kavitha Babu, B-A-B-U.      Please take jury seat

 23   No. 1.

 24                Yesenia Ramos, R-A-M-O-S.       Please take jury

 25   seat No. 2.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 15 of 287 Page ID #:595
                                                                           15

  1                Cynthia Wharton, W-H-A-R-T-O-N.        Jury seat

  2   No. 3.

  3                Michelina Bird, B-I-R-D.        Jury seat No. 4.

  4                Pamela Safier, S-A-F-I-E-R.       Jury seat No. 5.

  5                Christie L. Rutherford, R-U-T-H-E-R-F-O-R-D,

  6   will be juror No. 6.

  7                Juror No. 7 in the second row will be Erica

  8   Embray, E-M-B-R-A-Y.

  9                Edgar Sebastian, S-E-B-A-S-T-I-A-N.        Jury seat

 10   No. 8 in the second row.

 11                Aiona Gazil, G-A-Z-I-L.        Jury seat No. 9.

 12                Jocelyn Serrano, S-E-R-R-A-N-O.        Jury seat

 13   No. 10.

 14                Tammy Nunally, N-U-N-A-L-L-Y.       Jury seat

 15   No. 11.

 16                And jury seat No. 12 is Jennifer Lee, L-E-E.

 17            THE COURT:    I will begin the questioning with

 18   Ms. Babu.    Did I say your name correctly?

 19            THE PROSPECTIVE JUROR:      Yes.

 20            THE COURT:    Where do you live, ma'am?

 21            THE DEFENDANT:    I live in Santa Clarita.

 22            THE COURT:    And about how long have you lived

 23   there?

 24            THE PROSPECTIVE JUROR:      Almost 10 years.

 25            THE COURT:    And what is your occupation?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 16 of 287 Page ID #:596
                                                                           16

  1            THE PROSPECTIVE JUROR:      My husband has a services

  2   business.    I am just helping the business.

  3            THE COURT:    You say you work in the family

  4   business?

  5            THE PROSPECTIVE JUROR:      Yes.

  6            THE COURT:    And what type of business does your

  7   husband have?

  8            THE PROSPECTIVE JUROR:      IT services.

  9            THE COURT:    And do you have children?

 10            THE PROSPECTIVE JUROR:      Yes.

 11            THE COURT:    Are they living at home?

 12            THE PROSPECTIVE JUROR:      No.

 13            THE COURT:    Are they employed?

 14            THE PROSPECTIVE JUROR:      They are in college.

 15            THE COURT:    In college.    Have you ever served on a

 16   jury?

 17            THE PROSPECTIVE JUROR:      Yeah, I did.

 18            THE COURT:    And was it in federal court -- this is

 19   federal court -- or was it state court?

 20            THE PROSPECTIVE JUROR:      The state court.

 21            THE COURT:    And was it a civil or criminal case?

 22            THE PROSPECTIVE JUROR:      I didn't go for -- I just

 23   went there and not selected.       I didn't select.

 24            THE COURT:    I see.   What generally is your

 25   educational background?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 17 of 287 Page ID #:597
                                                                           17

  1            THE PROSPECTIVE JUROR:      I did my accounting.

  2            THE COURT:    I see.   Do you know of any reason that

  3   would prevent you from being fair and impartial to both

  4   sides?

  5            THE PROSPECTIVE JUROR:      I did not get that.

  6            THE COURT:    Do you know of any reason that would

  7   prevent you from giving both sides a fair trial?

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    You do know of a reason?      In other

 10   words, can you be fair to both sides?

 11            THE PROSPECTIVE JUROR:      Yes.

 12            THE COURT:    I see.   All right.    Now, I will turn

 13   to Ms. Ramos.     Where do you live, ma'am?

 14            THE PROSPECTIVE JUROR:      Sorry, I am nursing a

 15   cold.    I live in east LA.

 16            THE COURT:    For about how long, just generally?

 17   If your whole life, you can say.

 18            THE PROSPECTIVE JUROR:      More than 10 years.

 19            THE COURT:    And what is your occupation?

 20            THE PROSPECTIVE JUROR:      I am a bus driver.

 21            THE COURT:    And who is your employer?

 22            THE PROSPECTIVE JUROR:      I work for Foothill

 23   Transit but it is transed out to thirty-party type of

 24   contractor.

 25            THE COURT:    I see.   Are you married?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 18 of 287 Page ID #:598
                                                                           18

  1            THE PROSPECTIVE JUROR:      No.

  2            THE COURT:    Have you ever served on a jury?

  3            THE PROSPECTIVE JUROR:      No.

  4            THE COURT:    What generally is your educational

  5   background?

  6            THE PROSPECTIVE JUROR:      I finished high school,

  7   went to college for a year, realized I didn't have the

  8   attention span, so I dropped out.

  9            THE COURT:    Can you be fair and impartial to both

 10   sides?

 11            THE PROSPECTIVE JUROR:      Yes.

 12            THE COURT:    Thank you.    Ms. Wharton, where do you

 13   live, ma'am?

 14            THE PROSPECTIVE JUROR:      Cerritos.

 15            THE COURT:    For about how long?

 16            THE PROSPECTIVE JUROR:      Twenty years.

 17            THE COURT:    And what is your occupation?

 18            THE PROSPECTIVE JUROR:      I manage a currency room

 19   with Brinks Armored.

 20            THE COURT:    I see.   And are you married?

 21            THE PROSPECTIVE JUROR:      Divorced.

 22            THE COURT:    What type of work did your former

 23   husband do?

 24            THE PROSPECTIVE JUROR:      He was in sales.    I have

 25   been divorced many years.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 19 of 287 Page ID #:599
                                                                           19

  1            THE COURT:    I see.   Do you have any children?

  2            THE PROSPECTIVE JUROR:      One son.

  3            THE COURT:    Is your son employed?

  4            THE PROSPECTIVE JUROR:      Yes.

  5            THE COURT:    What type of job?

  6            THE PROSPECTIVE JUROR:      With UPS.

  7            THE COURT:    Have you ever served on a jury?

  8            THE PROSPECTIVE JUROR:      Yes.   Many, many years

  9   ago.

 10            THE COURT:    Do you remember if it was in federal

 11   or state court?

 12            THE PROSPECTIVE JUROR:      It was state and I believe

 13   criminal.

 14            THE COURT:    And did the jury come to a verdict?

 15            THE PROSPECTIVE JUROR:      Yes.

 16            THE COURT:    What generally is your educational

 17   background?

 18            THE PROSPECTIVE JUROR:      I have an AA in college.

 19            THE COURT:    Can you be fair and impartial to both

 20   sides?

 21            THE PROSPECTIVE JUROR:      Yes.

 22            THE COURT:    Ms. Bird, where do you live, ma'am?

 23            THE PROSPECTIVE JUROR:      Palmdale.

 24            THE COURT:    For about how long?

 25            THE PROSPECTIVE JUROR:      About three years now.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 20 of 287 Page ID #:600
                                                                           20

  1            THE COURT:    And who is your employer?

  2            THE PROSPECTIVE JUROR:      Arvato Digital Services.

  3            THE COURT:    Are you married?

  4            THE PROSPECTIVE JUROR:      Yes.

  5            THE COURT:    What is your husband's occupation?

  6            THE PROSPECTIVE JUROR:      My spouse, she works for

  7   AT&T as an engineer.

  8            THE COURT:    And I am asking this question because

  9   I know of common knowledge that you could have children.

 10   So do you have children?

 11            THE PROSPECTIVE JUROR:      Yes, I do.    I have a

 12   17-year-old.

 13            THE COURT:    And is that 17-year-old living at home

 14   with you and your spouse?

 15            THE PROSPECTIVE JUROR:      Yes.   He is a senior in

 16   high school.

 17            THE COURT:    Have you ever served on a jury?

 18            THE PROSPECTIVE JUROR:      No, I have not.

 19            THE COURT:    And what generally is your educational

 20   background?

 21            THE PROSPECTIVE JUROR:      Some college.    I have my

 22   medical coding and billing degree.

 23            THE COURT:    And what is your spouse's occupation?

 24            THE PROSPECTIVE JUROR:      She works for AT&T as an

 25   engineer for about 30 years.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 21 of 287 Page ID #:601
                                                                           21

  1            THE COURT:    Can you be fair and impartial to both

  2   sides?

  3            THE PROSPECTIVE JUROR:      Yes.

  4            THE COURT:    Thank you, ma'am.

  5                Ms. Safier, where do you live, ma'am?

  6            THE PROSPECTIVE JUROR:      Los Angeles.

  7            THE COURT:    For about how long?

  8            THE PROSPECTIVE JUROR:      Forty-five years.     My

  9   whole life.

 10            THE COURT:    Your whole life.     And what is your

 11   occupation?

 12            THE PROSPECTIVE JUROR:      I am a retired registered

 13   nurse.

 14            THE COURT:    I see.   Are you married?

 15            THE PROSPECTIVE JUROR:      I am a widow.

 16            THE COURT:    Widow.   And what was your spouse's

 17   occupation?

 18            THE PROSPECTIVE JUROR:      He was a history teacher

 19   in L.A. Unified School District.

 20            THE COURT:    I see.   Do you have children?

 21            THE PROSPECTIVE JUROR:      Yes.

 22            THE COURT:    Are any of your children employed?

 23            THE PROSPECTIVE JUROR:      Yes.

 24            THE COURT:    What types of work?

 25            THE PROSPECTIVE JUROR:      My son is a chemical
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 22 of 287 Page ID #:602
                                                                           22

  1   engineer with Intel.

  2            THE COURT:    And have you ever served on a jury?

  3            THE PROSPECTIVE JUROR:      Yes.

  4            THE COURT:    In this courthouse or the state court?

  5            THE PROSPECTIVE JUROR:      State.

  6            THE COURT:    And was it a civil or criminal case?

  7            THE DEFENDANT:    Criminal.

  8            THE COURT:    Did the jury reach a verdict?

  9            THE PROSPECTIVE JUROR:      Yes.

 10            THE COURT:    What generally is your educational

 11   background?

 12            THE PROSPECTIVE JUROR:      I graduated from a nursing

 13   school with an associate of arts.

 14            THE COURT:    I see.   Can you be fair and impartial

 15   to both sides?

 16            THE PROSPECTIVE JUROR:      Yes.

 17            THE COURT:    Thank you.    Ms. Rutherford, where do

 18   you live, ma'am?

 19            THE PROSPECTIVE JUROR:      La Verne.

 20            THE COURT:    And about how long have you lived

 21   there?

 22            THE PROSPECTIVE JUROR:      A little under four years.

 23            THE COURT:    And what is your occupation?

 24            THE PROSPECTIVE JUROR:      I work for an automotive

 25   group in southern California.        I am a marketing manager.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 23 of 287 Page ID #:603
                                                                           23

  1            THE COURT:    And are you married?

  2            THE PROSPECTIVE JUROR:      Yes.

  3            THE COURT:    What is your spouse's occupation?

  4            THE PROSPECTIVE JUROR:      He also works for the

  5   automotive company in the service department as a shop

  6   foreman.

  7            THE COURT:    Do you have children?

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    Are any of your children employed?

 10            THE PROSPECTIVE JUROR:      No.    They are little.

 11            THE COURT:    Have you ever served on a jury?

 12            THE PROSPECTIVE JUROR:      I have not.

 13            THE COURT:    What generally is your educational

 14   experience?

 15            THE PROSPECTIVE JUROR:      I have a bachelor's in

 16   psychology.

 17            THE COURT:    Can you be fair and impartial to both

 18   sides?

 19            THE PROSPECTIVE JUROR:      Yes.

 20            THE COURT:    Thank you.

 21                Ms. Embray, where do you live, ma'am?

 22            THE PROSPECTIVE JUROR:      Los Angeles.

 23            THE COURT:    For about how long?

 24            THE PROSPECTIVE JUROR:      All my life.

 25            THE COURT:    What is your occupation?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 24 of 287 Page ID #:604
                                                                           24

  1            THE PROSPECTIVE JUROR:      Legal assistant.

  2            THE COURT:    And where are you employed?

  3            THE PROSPECTIVE JUROR:      Manatt, Phelps & Phillips.

  4            THE COURT:    I recognize that as being a

  5   substantial law firm.      Have you in your experience as a

  6   legal assistant ever been involved in a criminal case?

  7            THE PROSPECTIVE JUROR:      No.

  8            THE COURT:    What type of cases do you generally

  9   work on?

 10            THE PROSPECTIVE JUROR:      They are all civil.

 11            THE COURT:    Civil.   And are you married?

 12            THE PROSPECTIVE JUROR:      No.

 13            THE COURT:    Have you ever served on a jury?

 14            THE PROSPECTIVE JUROR:      No.

 15            THE COURT:    What generally is your educational

 16   background?

 17            THE PROSPECTIVE JUROR:      Some college.

 18            THE COURT:    Can you be fair and impartial to both

 19   sides?

 20            THE PROSPECTIVE JUROR:      Yes.

 21            THE COURT:    Thank you, ma'am.

 22                Mr. Sebastian, where do you live, sir?

 23            THE PROSPECTIVE JUROR:      City of Norwalk.

 24            THE COURT:    For about how long?

 25            THE PROSPECTIVE JUROR:      Twenty years.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 25 of 287 Page ID #:605
                                                                           25

  1            THE COURT:    What is your occupation?

  2            THE PROSPECTIVE JUROR:      I am a director of

  3   community prevention services.

  4            THE COURT:    Who is your employer?

  5            THE PROSPECTIVE JUROR:      Helpline Youth Counseling.

  6            THE COURT:    What type of organization is that?

  7            THE PROSPECTIVE JUROR:      It is a nonprofit

  8   organization.

  9            THE COURT:    Are you married?

 10            THE PROSPECTIVE JUROR:      No.

 11            THE COURT:    Have you ever served on a jury?

 12            THE PROSPECTIVE JUROR:      Yes.

 13            THE COURT:    Was it in federal court or state

 14   court?

 15            THE PROSPECTIVE JUROR:      It was a state court.

 16            THE COURT:    Was it a civil or criminal case?

 17            THE PROSPECTIVE JUROR:      Criminal case.

 18            THE COURT:    Did the jury reach a verdict?

 19            THE PROSPECTIVE JUROR:      Yes.

 20            THE COURT:    What generally is your educational

 21   background?

 22            THE PROSPECTIVE JUROR:      I have a graduate degree

 23   in psychology.

 24            THE COURT:    Can you be fair and impartial to both

 25   sides?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 26 of 287 Page ID #:606
                                                                           26

  1            THE PROSPECTIVE JUROR:      Yes.

  2            THE COURT:    Thank you, sir.      Aiona, is it Gazil?

  3            THE PROSPECTIVE JUROR:      Yes.

  4            THE COURT:    Where do you live, ma'am?

  5            THE PROSPECTIVE JUROR:      I live in La Puente.

  6            THE COURT:    For about how long?

  7            THE PROSPECTIVE JUROR:      For about ten years.

  8            THE COURT:    And what is your occupation?

  9            THE PROSPECTIVE JUROR:      Mental health worker.

 10            THE COURT:    Who is your employer?

 11            THE PROSPECTIVE JUROR:      L.A. Downtown Medical

 12   Center.

 13            THE COURT:    Are you married?

 14            THE PROSPECTIVE JUROR:      Yes.

 15            THE COURT:    What is your spouse's occupation?

 16            THE PROSPECTIVE JUROR:      He is a bus driver.

 17            THE COURT:    Do you have children?

 18            THE PROSPECTIVE JUROR:      No.

 19            THE COURT:    Have you ever served on a jury?

 20            THE PROSPECTIVE JUROR:      No.

 21            THE COURT:    What generally is your educational

 22   background?

 23            THE PROSPECTIVE JUROR:      I graduated as LVN.

 24            THE COURT:    Can you be fair and impartial to both

 25   sides?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 27 of 287 Page ID #:607
                                                                           27

  1            THE PROSPECTIVE JUROR:      I don't know.

  2            THE COURT:    I don't want you to say something that

  3   would create an issue, but can you generally tell me why

  4   you can't be fair and impartial?

  5            THE PROSPECTIVE JUROR:      I don't have any

  6   experience being a juror.

  7            THE COURT:    Most of these jurors don't.      I mean, I

  8   am not trying to persuade you one way or the other, but

  9   most people who come here are not legally trained and

 10   they are not experienced as jurors.

 11                The obligation of a juror is to listen to the

 12   evidence in an objective way and then follow the

 13   instructions as to the law as the Court gives it to you.

 14                In other words, you have the sole power to

 15   determine what the facts are, what the evidence shows,

 16   who to believe, who not to believe, what the reasonable

 17   inferences from the evidence are or not.

 18                But you have an obligation to follow the law

 19   as I will instruct you.       If you think you can do that,

 20   you would qualify as a juror.

 21                Can you do that?

 22            THE PROSPECTIVE JUROR:      I can't.

 23            THE COURT:    You cannot?

 24            THE PROSPECTIVE JUROR:      I cannot.

 25            THE COURT:    All right.    Then I will excuse her.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 28 of 287 Page ID #:608
                                                                           28

  1            MR. REED:    No objection, your Honor.

  2            THE COURT:    All right.    You are excused.

  3            THE PROSPECTIVE JUROR:      Thank you.

  4            THE CLERK:    Glen Montgomery, M-O-N-T-G-O-M-E-R-Y.

  5   Please take jury seat No. 9.

  6            THE COURT:    Mr. Montgomery, where do you live,

  7   sir?

  8            THE PROSPECTIVE JUROR:      Los Angeles.

  9            THE COURT:    For about how long?

 10            THE PROSPECTIVE JUROR:      Six years.

 11            THE COURT:    What is your occupation?

 12            THE PROSPECTIVE JUROR:      Film editor.

 13            THE COURT:    Who is your employer?

 14            THE PROSPECTIVE JUROR:      Freelance.

 15            THE COURT:    Are you married?

 16            THE PROSPECTIVE JUROR:      Yes, sir.

 17            THE COURT:    What is your spouse's occupation?

 18            THE PROSPECTIVE JUROR:      She is a marketing

 19   manager.

 20            THE COURT:    Do you have children?

 21            THE PROSPECTIVE JUROR:      Yes.

 22            THE COURT:    Are any of the children employed?

 23            THE PROSPECTIVE JUROR:      No.

 24            THE COURT:    Have you ever served on a jury?

 25            THE PROSPECTIVE JUROR:      No.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 29 of 287 Page ID #:609
                                                                           29

  1            THE COURT:    What generally is your educational

  2   background?

  3            THE PROSPECTIVE JUROR:      Bachelor degree.

  4            THE COURT:    Can you be fair and impartial to both

  5   sides?

  6            THE PROSPECTIVE JUROR:      Yes.

  7            THE COURT:    Thank you, sir.

  8                Ms. Serrano, where do you live, ma'am?

  9            THE PROSPECTIVE JUROR:      I live in Santa Clarita.

 10            THE COURT:    For about how long?

 11            THE PROSPECTIVE JUROR:      My whole life.

 12            THE COURT:    And what is your occupation?

 13            THE PROSPECTIVE JUROR:      I am a line check

 14   inspector.

 15            THE COURT:    Who is your employer?

 16            THE PROSPECTIVE JUROR:      Daypro Weber.

 17            THE COURT:    What kind of organization is that?

 18            THE PROSPECTIVE JUROR:      We work in the aerospace

 19   industry.

 20            THE COURT:    I see.   Are you married?

 21            THE PROSPECTIVE JUROR:      No.

 22            THE COURT:    Have you ever served on a jury?

 23            THE PROSPECTIVE JUROR:      No.

 24            THE COURT:    What generally is your educational

 25   background?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 30 of 287 Page ID #:610
                                                                           30

  1            THE PROSPECTIVE JUROR:      I have high school.     No

  2   college.

  3            THE COURT:    Can you be fair and impartial to both

  4   sides?

  5            THE PROSPECTIVE JUROR:      Yes.

  6            THE COURT:    Thank you, ma'am.

  7                Ms. Nunally.

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    Do where do you live, ma'am?

 10            THE PROSPECTIVE JUROR:      Lakewood.

 11            THE COURT:    For about how long?

 12            THE PROSPECTIVE JUROR:      About seven years.

 13            THE COURT:    What is your occupation?

 14            THE PROSPECTIVE JUROR:      I work at Ralphs market

 15   and I am a CNA.

 16            THE COURT:    What is a CNA?

 17            THE PROSPECTIVE JUROR:      Certified nursing

 18   assistant.

 19            THE COURT:    I see.   Are you married?

 20            THE PROSPECTIVE JUROR:      Yes.

 21            THE COURT:    What is your spouse's occupation?

 22            THE PROSPECTIVE JUROR:      He doesn't work.

 23            THE COURT:    Do you have children?

 24            THE PROSPECTIVE JUROR:      Yes.

 25            THE COURT:    Are any of your children employed?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 31 of 287 Page ID #:611
                                                                           31

  1            THE PROSPECTIVE JUROR:      No.

  2            THE COURT:    Have you ever served on a jury?

  3            THE PROSPECTIVE JUROR:      No.

  4            THE COURT:    What generally is your educational

  5   background?

  6            THE PROSPECTIVE JUROR:      In school now.    I'm going

  7   for my RN right now.

  8            THE COURT:    I see.   Can you be fair and impartial

  9   to both sides?

 10            THE PROSPECTIVE JUROR:      Yes.

 11            THE COURT:    Thank you, ma'am.     Ms. Lee, where do

 12   you live?

 13            THE PROSPECTIVE JUROR:      Burbank.

 14            THE COURT:    For about how long?

 15            THE PROSPECTIVE JUROR:      Five years.

 16            THE COURT:    What is your occupation?

 17            THE PROSPECTIVE JUROR:      Biocompatability scientist

 18   with medical devices.

 19            THE COURT:    Who is your employer?

 20            THE PROSPECTIVE JUROR:      Zimmer Biolabs.

 21            THE COURT:    Are you married?

 22            THE PROSPECTIVE JUROR:      No.

 23            THE COURT:    Have you ever served on a jury?

 24            THE PROSPECTIVE JUROR:      No.

 25            THE COURT:    What generally is your educational
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 32 of 287 Page ID #:612
                                                                           32

  1   background?

  2            THE PROSPECTIVE JUROR:      Bachelor's degree.

  3            THE COURT:    Do you know of any reason that -- I

  4   will say it in the positive.       Can you be fair and

  5   impartial to both sides?

  6            THE PROSPECTIVE JUROR:      Yes.

  7            THE COURT:    Thank you, ma'am.     Okay.

  8                The first challenge will be with the

  9   government.

 10            MR. DAHLQUIST:    Your Honor, the United States

 11   would like to thank and excuse Juror No. 1, Ms. Babu.

 12            THE CLERK:    Susan Sung, S-U-N-G, please take juror

 13   seat No. 1.

 14            THE COURT:    Ms. Sung, where do you live, ma'am?

 15            THE PROSPECTIVE JUROR:      Long Beach.

 16            THE COURT:    For about how long?

 17            THE PROSPECTIVE JUROR:      Ten years.

 18            THE COURT:    What is your occupation?

 19            THE PROSPECTIVE JUROR:      Teacher.

 20            THE COURT:    What school district do you work for?

 21            THE PROSPECTIVE JUROR:      Little Lake City School

 22   District.

 23            THE COURT:    Are you married?

 24            THE PROSPECTIVE JUROR:      I am.

 25            THE COURT:    And what is your spouse's occupation?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 33 of 287 Page ID #:613
                                                                           33

  1            THE PROSPECTIVE JUROR:      Cinematography.

  2            THE COURT:    And where is your spouse employed?

  3            THE PROSPECTIVE JUROR:      He is freelance.

  4            THE COURT:    Do you have children?

  5            THE PROSPECTIVE JUROR:      No.

  6            THE COURT:    Have you ever served on a jury?

  7            THE PROSPECTIVE JUROR:      Close, and then they

  8   settled.

  9            THE COURT:    I see.   You never deliberated.

 10            THE PROSPECTIVE JUROR:      No.

 11            THE COURT:    What is your educational background

 12   generally?

 13            THE PROSPECTIVE JUROR:      Master's degree in ed

 14   tech.

 15            THE COURT:    Can you be fair and impartial to both

 16   sides?

 17            THE PROSPECTIVE JUROR:      Yes.

 18            THE COURT:    Thank you, Ms. Sung.     Next challenge

 19   is with the defendant.

 20            MR. REED:    Your Honor, we ask the Court to thank

 21   and excuse Juror No. 3, Ms. Wharton.

 22            THE COURT:    Okay.

 23            THE CLERK:    Robert Johnson, J-O-H-N-S-O-N.       Please

 24   take jury seat No. 3.

 25            THE COURT:    Mr. Johnson, where do you live, sir?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 34 of 287 Page ID #:614
                                                                           34

  1            THE PROSPECTIVE JUROR:      Burbank.

  2            THE COURT:    For about how long?

  3            THE PROSPECTIVE JUROR:      Eighteen years.

  4            THE COURT:    And what is your occupation?

  5            THE PROSPECTIVE JUROR:      Music composer and

  6   producer.

  7            THE COURT:    And are you employed by a company or

  8   are you self-employed?

  9            THE PROSPECTIVE JUROR:      Self-employed.

 10            THE COURT:    Are you married?

 11            THE PROSPECTIVE JUROR:      Yes.

 12            THE COURT:    What is your spouse's occupation?

 13            THE PROSPECTIVE JUROR:      She does a lot of -- a few

 14   things.    Producer basically of various things.        Works for

 15   the Television Academy.       Freelance.

 16            THE COURT:    I see.   Do you have any children?

 17            THE PROSPECTIVE JUROR:      No.

 18            THE COURT:    Have you ever served on a jury?

 19            THE PROSPECTIVE JUROR:      Yes.    I was an alternate.

 20            THE COURT:    Did you deliberate?      I mean as an

 21   alternate, you didn't deliberate but --

 22            THE PROSPECTIVE JUROR:      No.    I was out in the

 23   hallway the whole time.

 24            THE COURT:    But you sat through the trial?

 25            THE PROSPECTIVE JUROR:      Yes.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 35 of 287 Page ID #:615
                                                                           35

  1            THE COURT:    I see.   What is generally is your

  2   educational background?

  3            THE PROSPECTIVE JUROR:      I didn't finish high

  4   school.

  5            THE COURT:    I see.   Can you be fair and impartial

  6   to both sides?

  7            THE PROSPECTIVE JUROR:      I think so.

  8            THE COURT:    I mean, you have to know so --

  9            THE PROSPECTIVE JUROR:      Yes.

 10            THE COURT:    Thank you, Mr. Johnson.

 11                The next challenge is with the government.

 12            MR. DAHLQUIST:    The government would like to thank

 13   and excuse Juror No. 8, Mr. Sebastian.

 14            THE COURT:    Okay.

 15            THE CLERK:    Ryan Branta, B-R-A-N-T-A.      Please take

 16   jury seat No. 8.

 17            THE COURT:    Ms. Branta, where do you live, ma'am?

 18            THE PROSPECTIVE JUROR:      Los Angeles.

 19            THE COURT:    For about how long?

 20            THE PROSPECTIVE JUROR:      Ten years.

 21            THE COURT:    What is your occupation?

 22            THE PROSPECTIVE JUROR:      I am a teacher.

 23            THE COURT:    Where are you a teacher?

 24            THE PROSPECTIVE JUROR:      Redondo.

 25            THE COURT:    School district?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 36 of 287 Page ID #:616
                                                                           36

  1            THE PROSPECTIVE JUROR:      Yes.   Redondo Beach School

  2   District.

  3            THE COURT:    Are you married?

  4            THE PROSPECTIVE JUROR:      Yes.

  5            THE COURT:    What is your spouse's occupation?

  6            THE PROSPECTIVE JUROR:      He is a creative at Hulu.

  7            THE COURT:    Do you have children?

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    Are they living at home?

 10            THE PROSPECTIVE JUROR:      Yes.   He is a toddler.

 11            THE COURT:    Have you ever served on a jury?

 12            THE PROSPECTIVE JUROR:      Yes.

 13            THE COURT:    Was it in federal court or state

 14   court?

 15            THE PROSPECTIVE JUROR:      It was state.    It was

 16   civil.

 17            THE COURT:    Did the jury reach a verdict?

 18            THE PROSPECTIVE JUROR:      We were released.

 19            THE COURT:    What generally is your educational

 20   background?

 21            THE PROSPECTIVE JUROR:      I have two masters.

 22            THE COURT:    In what fields?

 23            THE PROSPECTIVE JUROR:      History and education.

 24            THE COURT:    Can you be fair and impartial to both

 25   sides?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 37 of 287 Page ID #:617
                                                                           37

  1            THE PROSPECTIVE JUROR:      Yes.

  2            THE COURT:    Thank you, ma'am.     The next challenge

  3   is with the defendant.

  4            MR. REED:    Your Honor, we would ask the Court to

  5   thank and excuse Juror No. 10, Ms. Serrano.

  6            THE CLERK:    John Wong, W-O-N-G.     Please take juror

  7   seat No. 10.

  8            THE COURT:    Mr. Wong, where do you live, sir?

  9            THE PROSPECTIVE JUROR:      I live in Azusa.

 10            THE COURT:    For about how long?

 11            THE PROSPECTIVE JUROR:      For about five years.

 12            THE COURT:    What is your occupation?

 13            THE PROSPECTIVE JUROR:      I am a funeral planner.

 14            THE COURT:    Are you working for an organization or

 15   a company?

 16            THE PROSPECTIVE JUROR:      It's a company.    Rose

 17   Hills Mortuary and Memorial Park.

 18            THE COURT:    Are you married?

 19            THE PROSPECTIVE JUROR:      Yes, I am.

 20            THE COURT:    What is your spouse's occupation?

 21            THE PROSPECTIVE JUROR:      She does not work.

 22            THE COURT:    Do you have children?

 23            THE PROSPECTIVE JUROR:      No.

 24            THE COURT:    Have you ever served on a jury?

 25            THE PROSPECTIVE JUROR:      Yes, I have.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 38 of 287 Page ID #:618
                                                                           38

  1            THE COURT:    In federal court or state court?

  2            THE PROSPECTIVE JUROR:      State court.    It was a

  3   civil case but it was settled.        We never deliberated.

  4            THE COURT:    What generally is your educational

  5   background?

  6            THE PROSPECTIVE JUROR:      Master's in business

  7   administration.

  8            THE COURT:    Can you be fair and impartial to both

  9   sides?

 10            THE PROSPECTIVE JUROR:      Yes.

 11            THE COURT:    Thank you, sir.

 12                Next challenge is with the defendant.

 13            MR. REED:    We would ask the Court to thank and

 14   excuse Juror No. 10, Mr. Wong.

 15            THE CLERK:    Hagop Topalian, T-O-P-A-L-I-A-N.

 16   Please take juror seat No. 10.

 17            THE COURT:    Mr. Topalian, where do you live, sir?

 18            THE PROSPECTIVE JUROR:      Whittier.

 19            THE COURT:    For about how long?

 20            THE PROSPECTIVE JUROR:      Fifteen years.

 21            THE COURT:    What is your occupation?

 22            THE PROSPECTIVE JUROR:      I am in the waste

 23   management industry.

 24            THE COURT:    And is it your business or are you

 25   working for a company?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 39 of 287 Page ID #:619
                                                                           39

  1            THE PROSPECTIVE JUROR:      It is a company I work

  2   for.

  3            THE COURT:    I see.   Are you married?

  4            THE PROSPECTIVE JUROR:      Yes.

  5            THE COURT:    What is your spouse's occupation?

  6            THE PROSPECTIVE JUROR:      She does not work.

  7            THE COURT:    Do you have children?

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    Are any of your children employed?

 10            THE PROSPECTIVE JUROR:      No.

 11            THE COURT:    Have you ever served on a jury?

 12            THE PROSPECTIVE JUROR:      No.

 13            THE COURT:    What generally is your educational

 14   background?

 15            THE PROSPECTIVE JUROR:      High school.

 16            THE COURT:    Can you be fair and impartial to both

 17   sides?

 18            THE PROSPECTIVE JUROR:      Yes.

 19            THE COURT:    Thank you, sir.

 20                Next challenge is with the government.

 21            MR. DAHLQUIST:    The United States would like to

 22   thank and excuse Juror No. 10, Mr. Topalian.

 23            THE CLERK:    Deanna Wigert, W-I-G-E-R-T.      Please

 24   take jury seat No. 10.

 25            THE COURT:    Did we pronounce your name properly?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 40 of 287 Page ID #:620
                                                                           40

  1            THE PROSPECTIVE JUROR:      Wigert.

  2            THE COURT:    And where do you live, ma'am?

  3            THE PROSPECTIVE JUROR:      Glendora.

  4            THE COURT:    For about how long?

  5            THE PROSPECTIVE JUROR:      Twenty-one years.

  6            THE COURT:    What is your occupation?

  7            THE PROSPECTIVE JUROR:      X-ray tech.

  8            THE COURT:    Who is your employer?

  9            THE PROSPECTIVE JUROR:      Inter-Community Hospital

 10   in Covina.

 11            THE COURT:    Are you married?

 12            THE PROSPECTIVE JUROR:      Live-in boyfriend.

 13            THE COURT:    I see.   And what does your boyfriend

 14   do for a living?

 15            THE PROSPECTIVE JUROR:      He works for San Gabriel

 16   Valley Water Company.

 17            THE COURT:    Have you ever served on a jury?

 18            THE PROSPECTIVE JUROR:      No.

 19            THE COURT:    What generally is your educational

 20   background?

 21            THE PROSPECTIVE JUROR:      Associate's in science.

 22            THE COURT:    Can you be fair and impartial to both

 23   sides?

 24            THE PROSPECTIVE JUROR:      Yeah.

 25            THE COURT:    Thank you.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 41 of 287 Page ID #:621
                                                                           41

  1                Next challenge is with the defendant.

  2            MR. REED:    We would ask the Court to thank and

  3   excuse Juror No. 10, Ms. Wigert.

  4            THE CLERK:    Ryan Rochel, R-O-C-H-E-L.      Please take

  5   seat No. 10.

  6            THE COURT:    Mr. Rochel, where do you live, sir?

  7            THE PROSPECTIVE JUROR:      In Tarzana for my whole

  8   life.

  9            THE COURT:    What is your occupation?

 10            THE PROSPECTIVE JUROR:      I do life and long-term

 11   care insurance with New York Life.

 12            THE COURT:    I see.   Are you married?

 13            THE PROSPECTIVE JUROR:      No.

 14            THE COURT:    Have you ever served on a jury?

 15            THE PROSPECTIVE JUROR:      No.

 16            THE COURT:    What generally is your educational

 17   experience?

 18            THE PROSPECTIVE JUROR:      I have a bachelor's in

 19   real estate.

 20            THE COURT:    Can you be fair and impartial to both

 21   sides?

 22            THE PROSPECTIVE JUROR:      Yes.

 23            THE COURT:    Thank you.    Next challenge is with the

 24   defendant.

 25            MR. REED:    We would ask the Court to thank and
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 42 of 287 Page ID #:622
                                                                           42

  1   excuse Juror No. 10, Mr. Rochel.

  2            THE CLERK:    Rolando Gonzalez, G-O-N-Z-A-L-E-Z.

  3   Please take juror seat No. 10.

  4            THE COURT:    Mr. Gonzalez, where do you live, sir?

  5            THE PROSPECTIVE JUROR:      Downey.

  6            THE COURT:    For about how long?

  7            THE PROSPECTIVE JUROR:      Twenty-four years.

  8            THE COURT:    What is your occupation?

  9            THE PROSPECTIVE JUROR:      QC inspector at a plastics

 10   company.

 11            THE COURT:    Are you married?

 12            THE PROSPECTIVE JUROR:      No.   My wife passed away.

 13            THE COURT:    Do you have children?

 14            THE PROSPECTIVE JUROR:      No.

 15            THE COURT:    Have you ever served on a jury?

 16            THE PROSPECTIVE JUROR:      As an alternate.

 17            THE COURT:    Did you sit through the trial?

 18            THE PROSPECTIVE JUROR:      Yes, sir.

 19            THE COURT:    But you didn't deliberate?

 20            THE PROSPECTIVE JUROR:      No.

 21            THE COURT:    What generally is your educational

 22   experience?

 23            THE PROSPECTIVE JUROR:      High school and then

 24   United States Army.

 25            THE COURT:    Can you be fair and impartial to both
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 43 of 287 Page ID #:623
                                                                           43

  1   sides?

  2            THE PROSPECTIVE JUROR:      Yes.

  3            THE COURT:    Thank you, sir.

  4                Next challenge is with the defendant.

  5            MR. REED:    Your Honor, I think it is with the

  6   government.

  7            THE COURT:    Sorry.   Okay.   Government.

  8            MR. DAHLQUIST:    Your Honor, the United States is

  9   satisfied with the panel.

 10            THE COURT:    The government accepts the jury panel.

 11                Defendant?

 12            MR. REED:    Your Honor, we would ask the Court to

 13   thank and excuse Juror No. 7, Ms. Embray.

 14            THE COURT:    Okay.

 15            THE CLERK:    Fernando Solano, S-O-L-A-N-O.       Please

 16   take jury seat No. 7.

 17            THE COURT:    Mr. Solano, where do you live, sir?

 18            THE PROSPECTIVE JUROR:      In Venice.

 19            THE COURT:    For about how long?

 20            THE PROSPECTIVE JUROR:      My whole life.

 21            THE COURT:    What is your occupation?

 22            THE PROSPECTIVE JUROR:      U.S. Postal Service.

 23            THE COURT:    Are you married?

 24            THE PROSPECTIVE JUROR:      No.

 25            THE COURT:    Have you ever served on a jury?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 44 of 287 Page ID #:624
                                                                           44

  1            THE PROSPECTIVE JUROR:      No.

  2            THE COURT:    What generally is your educational

  3   experience?

  4            THE PROSPECTIVE JUROR:      Some college.

  5            THE COURT:    Can you be fair and impartial to both

  6   sides?

  7            THE PROSPECTIVE JUROR:      Yes.

  8            THE COURT:    Next challenge is with the defendant.

  9            MR. REED:    Your Honor, forgive me, I didn't get

 10   Juror No. 1's name, but that would be the choice that we

 11   have.

 12            THE COURT:    Number 1 is Ms. Sung; is that correct?

 13            THE CLERK:    Yes.   The person who was just seated.

 14            THE COURT:    All right.    You are excused.    Thank

 15   you, ma'am.

 16            MR. DAHLQUIST:    Your Honor, I think there may have

 17   been some confusion.

 18            MR. REED:    I'm sorry, not 1, but Juror No. 7, the

 19   one we just seated.

 20            THE COURT:    Ms. Sung, would you come back?

 21                No. 7 is Mr. Solano.

 22                Is this the person you wanted to excuse?

 23            MR. REED:    Yes, your Honor.

 24            THE COURT:    All right.    Thank you.

 25            THE CLERK:    Robyn Zucchino, Z-U-C-C-H-I-N-O.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 45 of 287 Page ID #:625
                                                                           45

  1   Please take jury seat No. 7.

  2            THE COURT:    Ms. Zucchino, where do you live,

  3   ma'am.

  4            THE PROSPECTIVE JUROR:      In Burbank.

  5            THE COURT:    For about how long?

  6            THE PROSPECTIVE JUROR:      Twenty-three years.

  7            THE COURT:    What is your occupation?

  8            THE PROSPECTIVE JUROR:      Happily retired.    Formerly

  9   a vice president of sales for Clinque Cosmetics.

 10            THE COURT:    Are you married?

 11            THE PROSPECTIVE JUROR:      Widowed.

 12            THE COURT:    Do you have children?

 13            THE PROSPECTIVE JUROR:      No.

 14            THE COURT:    Have you ever served on a jury?

 15            THE PROSPECTIVE JUROR:      No, I have not.

 16            THE COURT:    What is your educational background?

 17            THE PROSPECTIVE JUROR:      I have an MBA, marketing.

 18            THE COURT:    I see.   Can you be fair and impartial

 19   to both sides?

 20            THE PROSPECTIVE JUROR:      Yes, sir.

 21            THE COURT:    Thank you, ma'am.

 22                The next challenge is -- is that 7 for the

 23   defendant?    Is that what we are up to now?

 24            THE CLERK:    Defendant's 7.

 25            MR. REED:    Your Honor, I believe I have exercised
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 46 of 287 Page ID #:626
                                                                           46

  1   7.

  2            THE COURT:    So it is government's 5.

  3            MR. REED:    They passed on theirs, your Honor.

  4            THE COURT:    They can still make a challenge if

  5   they want to.

  6            MR. REED:    Yes, I know that.

  7            THE COURT:    What is your preference?

  8            MR. DAHLQUIST:    The United States is satisfied

  9   with the panel, your Honor.

 10            THE COURT:    So you accept the jury panel.

 11                Now, defendant.

 12            MR. REED:    Your Honor, we would ask the Court to

 13   thank and excuse Juror No. 7, Ms. Zucchino.

 14            THE COURT:    Thank you, Ms. Zucchino.

 15            THE CLERK:    Melissa Bailon, B-A-I-L-O-N.      Please

 16   take jury seat No. 7.

 17            THE COURT:    Ms. Bailon, where do you live, ma'am?

 18            THE PROSPECTIVE JUROR:      Whittier.

 19            THE COURT:    For about how long?

 20            THE PROSPECTIVE JUROR:      All my life.

 21            THE COURT:    What is your occupation?

 22            THE PROSPECTIVE JUROR:      Insurance verifier at Los

 23   Alamitos Medical Center Hospital.

 24            THE COURT:    Are you married?

 25            THE PROSPECTIVE JUROR:      No.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 47 of 287 Page ID #:627
                                                                           47

  1            THE COURT:    Have you ever served on a jury?

  2            THE PROSPECTIVE JUROR:      No.

  3            THE COURT:    What generally is your educational

  4   background?

  5            THE PROSPECTIVE JUROR:      Bachelor's in science.

  6            THE COURT:    Can you be fair and impartial to both

  7   sides?

  8            THE PROSPECTIVE JUROR:      Yes.

  9            THE COURT:    Thank you, ma'am.

 10                Next challenge is with the defendant.

 11            MR. REED:    We would ask the Court to thank and

 12   excuse Juror No. 7, Ms. Bailon.

 13            THE CLERK:    Michael Macdonald, M-A-C-D-O-N-A-L-D.

 14   Please take jury seat No. 7.

 15            THE COURT:    Mr. Macdonald, where do you live, sir?

 16            THE PROSPECTIVE JUROR:      I live in Camarillo,

 17   California.

 18            THE COURT:    For about how long?

 19            THE PROSPECTIVE JUROR:      About 16 years.

 20            THE COURT:    And what is your occupation?

 21            THE PROSPECTIVE JUROR:      I am an electrical

 22   technician for Naval Systems Command out of Port Hueneme.

 23            THE COURT:    I see.   Are you married?

 24            THE PROSPECTIVE JUROR:      I am in a long-term

 25   relationship.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 48 of 287 Page ID #:628
                                                                           48

  1            THE COURT:    Have you ever served on a jury?

  2            THE PROSPECTIVE JUROR:      Yes.   Two.

  3            THE COURT:    Was it in this courthouse or the state

  4   court?

  5            THE PROSPECTIVE JUROR:      State court.

  6            THE COURT:    Were they civil or criminal cases or a

  7   combination?

  8            THE PROSPECTIVE JUROR:      Both criminal.

  9            THE COURT:    In each case did the jury reach a

 10   verdict?

 11            THE PROSPECTIVE JUROR:      Yes.

 12            THE COURT:    What generally is your educational

 13   background?

 14            THE PROSPECTIVE JUROR:      I have an AA and a

 15   bachelor's.

 16            THE COURT:    Can you be fair and impartial to both

 17   sides?

 18            THE PROSPECTIVE JUROR:      Yes, sir.

 19            THE COURT:    Thank you.    Next challenge is with the

 20   government.

 21            MR. DAHLQUIST:    The United States is satisfied

 22   with the panel, your Honor.

 23            THE COURT:    The government accepts the panel.

 24                Defendant?

 25            MR. REED:    We are satisfied as well, your Honor.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 49 of 287 Page ID #:629
                                                                           49

  1            THE COURT:    All right.    I will select two

  2   alternates and give each side one challenge with the

  3   alternates.

  4            THE CLERK:    Jenniefer Amaro, A-M-A-R-O.      Please

  5   take alternate seat number 1.

  6                And Janet Hernandez, H-E-R-N-A-N-D-E-Z.

  7   Please take alternate seat No. 2 in the second row.

  8            THE COURT:    Ms. Amaro, where do you live, ma'am?

  9            THE PROSPECTIVE JUROR:      Lakewood.

 10            THE COURT:    For about how long?

 11            THE PROSPECTIVE JUROR:      Five years.

 12            THE COURT:    What is your occupation?

 13            THE PROSPECTIVE JUROR:      Para educator.

 14            THE COURT:    What exactly is that?

 15            THE PROSPECTIVE JUROR:      It is a teacher's aide.

 16            THE COURT:    I am not hearing you.

 17            THE PROSPECTIVE JUROR:      It is a teacher's aide.

 18            THE COURT:    And where are you performing that

 19   function?

 20            THE PROSPECTIVE JUROR:      ABC Unified School

 21   District.

 22            THE COURT:    Are you married?

 23            THE PROSPECTIVE JUROR:      No.

 24            THE COURT:    Have you ever served on a jury?

 25            THE PROSPECTIVE JUROR:      No.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 50 of 287 Page ID #:630
                                                                           50

  1            THE COURT:    What generally is your educational

  2   experience?

  3            THE PROSPECTIVE JUROR:      High school with some

  4   college.

  5            THE COURT:    Can you be fair and impartial to both

  6   sides?

  7            THE PROSPECTIVE JUROR:      Yes.

  8            THE COURT:    Thank you, ma'am.

  9                Ms. Hernandez, where do you live, ma'am?

 10            THE PROSPECTIVE JUROR:      I live in Whittier.

 11            THE COURT:    For about how long?

 12            THE PROSPECTIVE JUROR:      Twenty-three years.

 13            THE COURT:    What is your occupation?

 14            THE PROSPECTIVE JUROR:      I teach adult ESL.

 15            THE COURT:    I see.   And where do you teach that?

 16            THE PROSPECTIVE JUROR:      In Rowland Unified.

 17            THE COURT:    Are you married?

 18            THE PROSPECTIVE JUROR:      No.

 19            THE COURT:    Have you ever served on a jury?

 20            THE PROSPECTIVE JUROR:      I did many, many years ago

 21   and we were dismissed.

 22            THE COURT:    I see.   You didn't deliberate.

 23            THE PROSPECTIVE JUROR:      No.

 24            THE COURT:    What generally is your educational

 25   experience?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 51 of 287 Page ID #:631
                                                                           51

  1            THE PROSPECTIVE JUROR:      I have a master's in

  2   TESLs, which is teaching English to speakers of other

  3   languages.

  4            THE COURT:    Can you be fair and impartial to both

  5   sides?

  6            THE PROSPECTIVE JUROR:      Thank you, ma'am.

  7            THE COURT:    All right.    We have a jury.    Would the

  8   jury please stand and be sworn.

  9            MR. REED:    Your Honor, we didn't exercise our

 10   challenges as to the alternates.

 11            THE COURT:    I'm sorry.    Did you want to?

 12            MR. REED:    Yes, your Honor.

 13            THE COURT:    I'm sorry about that.

 14            MR. REED:    The government goes first.

 15            THE COURT:    Go ahead.    Does the government want to

 16   exercise a challenge?

 17            MR. DAHLQUIST:    The government is satisfied, your

 18   Honor.

 19            THE COURT:    Defense.

 20            MR. REED:    We would ask the Court to thank and

 21   excuse Alternate 1, Ms. Amaro.

 22            THE CLERK:    Margery James, J-A-M-E-S.      Please take

 23   alternate seat No. 1.

 24            THE COURT:    Could you move one over, ma'am?

 25                Thank you.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 52 of 287 Page ID #:632
                                                                           52

  1                Ms. James, where do you live, ma'am?

  2            THE PROSPECTIVE JUROR:      I live in Redondo Beach.

  3            THE COURT:    For about how long?

  4            THE PROSPECTIVE JUROR:      All my life.

  5            THE COURT:    What is your occupation?

  6            THE PROSPECTIVE JUROR:      I am in aerospace.     I work

  7   for MAG.    We manufacture drive shafts for --

  8            THE COURT:    And what type of work do you do?

  9            THE PROSPECTIVE JUROR:      I am in supply chain,

 10   purchasing.

 11            THE COURT:    I see.   Are you married?

 12            THE PROSPECTIVE JUROR:      Divorced.

 13            THE COURT:    Do you have children?

 14            THE PROSPECTIVE JUROR:      No.

 15            THE COURT:    Have you ever served on a jury?

 16            THE PROSPECTIVE JUROR:      Yes.

 17            THE COURT:    Was it in this courthouse or the state

 18   court?

 19            THE PROSPECTIVE JUROR:      State.

 20            THE COURT:    Was it a civil or criminal case?

 21            THE PROSPECTIVE JUROR:      Criminal.

 22            THE COURT:    Did the jury reach a verdict?

 23            THE PROSPECTIVE JUROR:      Yes.

 24            THE COURT:    What generally your educational

 25   background?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 53 of 287 Page ID #:633
                                                                           53

  1            THE PROSPECTIVE JUROR:      Bachelor's degree.

  2            THE COURT:    Can you be fair and impartial to both

  3   sides?

  4            THE PROSPECTIVE JUROR:      Yes.

  5            THE COURT:    Thank you, ma'am.     All right, the jury

  6   can now stand to be sworn.

  7                (The jurors were sworn.)

  8            THE COURT:    Now you may be seated.      With respect

  9   to the prospective jurors in the spectator part of the

 10   courtroom, thank you for your willingness to serve.

 11   Would you please report back to the jury clerk.

 12                Thank you again.

 13                We are going to begin the case by allowing

 14   each side to make a brief opening statement.          I have

 15   cautioned the lawyers not to argue anything to you

 16   because there is no evidence at this point.          It is just

 17   an opportunity to make a preview of what they think the

 18   evidence will be in a rather straightforward way.

 19                When the case is over and there is evidence,

 20   the parties can argue the inferences that you ought to

 21   draw from the evidence.

 22                But before we begin, we have been here a

 23   while.    I am going to declare a brief eight or ten-minute

 24   recess so you can refresh yourselves and then we will

 25   begin.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 54 of 287 Page ID #:634
                                                                           54

  1          (Recess from 11:06 a.m. to 11:17 a.m.)

  2          (The following proceedings were held in the

  3            presence of the jury:)

  4            THE COURT:    We will first hear from the

  5   government.

  6            MR. TRISOTTO:    "I am going to come to your office

  7   and kill you, you miserable little cunt."          Those are the

  8   words of defendant Robert Stahlnecker to a legislative

  9   intern for Senator Sharrod Brown.

 10                Ladies and gentlemen of the jury, you are here

 11   today because the defendant is charged with violating

 12   federal laws for threatening to kill two congressional

 13   staffers, and in addition for harassing and abusing three

 14   other congressional staffers, and doing so at times

 15   anonymously.

 16                Throughout the course of this trial, you are

 17   going to hear from all five of these congressional

 18   staffers.    They are going to tell you about phone calls

 19   and conversations that they had with the defendant.

 20                You see, the defendant is a veteran, and the

 21   defendant was calling congressmen, congresswomen and

 22   senators across the country, from the East Coast in

 23   Tennessee to the West Coast in California.          Defendant

 24   claimed to be raising personal issues that he had with

 25   the VA, the Department of Veteran Affairs.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 55 of 287 Page ID #:635
                                                                           55

  1                But the evidence is going to show when you

  2   listen to these five congressional staffers testify that

  3   defendant's calls quickly escalated to profanity, vulgar

  4   language, belittling language and distasteful language.

  5                The first congressional staffer that defendant

  6   threatened to kill was Raghda Karajah.         Ms. Karajah works

  7   as a field representative for Congresswoman Jackie

  8   Speier.    Ms. Speier is a congresswoman in northern

  9   California.     She represents the people of San Francisco

 10   and San Mateo.     And Ms. Karajah will tell you about three

 11   phone calls that she had with the defendant on

 12   August 29th of last year.

 13                She is going to tell you how defendant first

 14   called up, asked about issues -- or the congresswoman's

 15   position with respect to medical malpractice at the VA.

 16   And she is going to tell you how those calls quickly

 17   escalated.    And amidst doing that, defendant hung up and

 18   called over and over again until the third call, when it

 19   escalated to defendant threatening to kill Ms. Karajah.

 20                His words, he said, "I am coming to your

 21   fucking office and I am going to kill you.          Fuck you."

 22                Ms. Karajah was concerned for her safety and

 23   the safety of others in her office.         And you are going to

 24   hear from her about her reactions to these statements.

 25                In addition to Ms. Karajah, you are also going
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 56 of 287 Page ID #:636
                                                                           56

  1   to hear from a legislative intern who worked for Senator

  2   Sherrod Brown, Ms. Leah Uhrig.        Ms. Uhrig is the second

  3   congressional staffer that defendant threatened to kill.

  4                Ms. Uhrig is going to tell you about some

  5   calls she began having with the defendant in September of

  6   last year.    During those calls defendant's conduct would

  7   escalate.    It would begin with him starting about an

  8   issue or a personal concern with the VA and quickly shift

  9   to vulgar, profane language.

 10                On September 26th, 2019, defendant called

 11   Senator Sherrod Brown's office eight times and Ms. Uhrig

 12   answered two of those phone calls.        And on those calls,

 13   after defendant asked to speak to someone who could help

 14   him, Ms. Uhrig was trying to direct his call, and the

 15   calls quickly escalated to defendant yelling at her,

 16   screaming at her and ultimately threatening to kill her.

 17                He said, "I am going to come to your office

 18   and kill you, you miserable little cunt."

 19                After having these two calls with the

 20   defendant, Ms. Uhrig, shaken up, frightened, nervous,

 21   signals to another intern to go get their supervisor.

 22   She is frightened and she is scared.         She steps outside

 23   and takes a minute to breathe.        Her heart is racing.     Her

 24   adrenaline is rushing.      And her supervisor sees her

 25   immediately, right after she gets off the call saw her.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 57 of 287 Page ID #:637
                                                                           57

  1   She looked pale white, sheet white.

  2                Now, in addition to these congressional

  3   staffers, these two that defendant threatened to kill,

  4   defendant also harassed and abused three other

  5   congressional staffers, in violation of federal law, and

  6   did so anonymously at times.

  7                You see, defendant would call repeatedly,

  8   persistently.     He would call and then hang up.       Call and

  9   then hang up.     Use vulgar language.      And he wouldn't give

 10   basic information.      He wouldn't give his name.      He

 11   wouldn't give his contact information.         In fact he gave

 12   fake names.

 13                Now, the first of these three congressional

 14   staffers you are going to hear from is Ms. Kylie Jo

 15   Rutherford.     And Ms. Rutherford is a staff assistant who

 16   worked for another senator, Senator Shelley Capito, who

 17   represents the people of West Virginia.

 18                Now, Ms. Rutherford is going to tell you about

 19   calls that she had in October of last year, October 21,

 20   when defendant called the office twice, and by the second

 21   call, defendant said to her that she was a cunt and told

 22   her that the senator should be assassinated.

 23                Now, in addition to Ms. Rutherford, you are

 24   also going to hear from Alison Feinswog.         Ms. Feinswog

 25   works as a staff assistant for Congressman Mike Levin, a
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 58 of 287 Page ID #:638
                                                                           58

  1   congressman here in southern California.

  2                She is going to tell you about how she got on

  3   the phone with the defendant four days after

  4   Ms. Rutherford on October 25th.        And during those calls,

  5   he called seven times the office within a matter of

  6   minutes; seconds, sometimes.       He called so quickly after

  7   he would hang up that she didn't even have time to

  8   process what he was saying from the screaming and the

  9   yelling.

 10                Ms. Feinswog was asking the defendant how she

 11   could help him.     And defendant told her to die, to go

 12   die, scaring her.      She takes out her phone and she

 13   records the next two times he calls because at that point

 14   she felt that he crossed the line from aggressive to

 15   threatening.

 16                You are going to hear those recordings during

 17   the course of this trial.

 18                (Audio played.)

 19                That was just said in response to her asking

 20   how she could help him.       And you will hear the full

 21   recordings.

 22                Now, defendant kept a journal of the calls he

 23   was making and he kept it at his home.         And this journal

 24   was recovered after a search warrant was executed at his

 25   home.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 59 of 287 Page ID #:639
                                                                           59

  1                And in that journal he kept notes.        And these

  2   are his own words as he said it a congressional staffer,

  3   "a list of the bitches" that were hanging up on him.

  4                And after speaking with Ms. Feinswog, after

  5   speaking with her defendant also took notes on her in his

  6   journal.

  7                Defendant wrote, "Alison arrow cunt."          Now,

  8   Ms. Rutherford and Ms. Feinswog aren't the only two

  9   people you are going to hear from that defendant

 10   anonymously harassed and abused, in violation of federal

 11   law.

 12                You are also going to hear from a gentleman

 13   named Daryl Brady.      Mr. Brady works for Congressman Phil

 14   Roe.   He is a congressman out in Tennessee.         Now,

 15   Mr. Brady works in his local branch office in Morristown,

 16   Tennessee, while some of the other congressional staffers

 17   you will hear from worked in the Washington, D.C.,

 18   offices.

 19                Mr. Brady speaks with a southern accent.         And

 20   so when defendant called Mr. Brady, Mr. Brady asked for

 21   his name, as was protocol, procedure, so that way he

 22   could try to help him, direct his call, get information,

 23   log his thoughts.      But by simply asking defendant for his

 24   name, defendant said that is irrelevant, you fucking

 25   cunt, you are Tennessee dumb, simply because he spoke a
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 60 of 287 Page ID #:640
                                                                           60

  1   southern accent.

  2                Now, after you hear from all five of these

  3   congressional staffers, my colleague is going to get up

  4   here and walk you through the eight counts that defendant

  5   is charged with for violating federal laws for his

  6   threatening, harassing and abusive phone calls.

  7                And it is at that time, at the end of this

  8   case, when you have heard all the evidence and after my

  9   colleague has had a chance to come up here and speak to

 10   you again, that he is going to ask you to return the only

 11   verdict consistent with the facts here, a verdict of

 12   guilty.

 13                Thank you.

 14            THE COURT:    Mr. Reed, do you wish to make an

 15   opening statement now?

 16            MR. REED:    Yes, your Honor.    Thank you.

 17            MR. DAHLQUIST:    Your Honor, before the defense

 18   counsel speaks, as to a stipulation I wanted to ask the

 19   Court's permission at this time to move to admit into

 20   evidence the trial stipulation the parties have regarding

 21   admissibility of facts and exhibits.

 22            THE COURT:    Yes, it is admitted.

 23            MR. REED:    Thank you.

 24            THE COURT:    Okay.   Go ahead, Mr. Reed.

 25            MR. REED:    Mr. Stahlnecker grew up on the East
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 61 of 287 Page ID #:641
                                                                           61

  1   Coast.    And while he was growing up, there were just two

  2   things that he wanted to do.       The first thing was he

  3   wanted to join the Marines.       And the second thing is he

  4   wanted to make his parents proud by becoming a Marine.

  5                In 1995, he was able to join the Marines.         And

  6   he did very well.      He finished basic training.      He was

  7   stationed at various locations.        And then in 1998, three

  8   years after he joined, while on a training exercise out

  9   here at Twentynine Palms -- this is in California, where

 10   the Marines trained -- he injured his ankle.          He injured

 11   it severely.

 12                He went to the doctor.      The doctors looked at

 13   Mr. Stahlnecker.     They asked him what was wrong with him,

 14   and he indicated that he had severely injured his ankle.

 15   They gave him an x-ray.

 16                Well, Mr. Stahlnecker knew that the ankle was

 17   really severely hurt, and he asked the doctors, can I

 18   have an MRI.     And they refused.     They gave him an x-ray

 19   and told him to go back to his unit.

 20                Mr. Stahlnecker followed orders, but the pain

 21   got worse and worse.      And then, in 1999, the pain was so

 22   bad that he was allowed to discharge from the Marines

 23   honorably.    He was never given an MRI, and he knew that

 24   his ankle was in trouble.       That is where this saga

 25   actually begins, with that jury.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 62 of 287 Page ID #:642
                                                                           62

  1                Good morning, ladies and gentlemen.        It is

  2   still morning.     I am David Reed.     I represent

  3   Mr. Stahlnecker in this case.        And some of the evidence

  4   that you are going to hear in this case is as follows.

  5                Over time Mr. Stahlnecker, with this very

  6   painful ankle, went to the VA administration -- that is

  7   the administration of Veterans Affairs.         And he expected

  8   that he could get adequate medical care from the VA.            And

  9   he also was applying for disability through the VA

 10   because his ankle was really hurting.

 11                And you will hear about the long-running

 12   struggle and frustration that Mr. Stahlnecker had in

 13   order to get simple proper medical treatment from the VA.

 14   You will hear about his long personal battle that he had,

 15   not with our country's enemies, but this battle that he

 16   had with the VA Administration to get help, just simple

 17   medical help.

 18                Now, Mr. Stahlnecker when he was asking for

 19   help was very respectful.       When his pleas for help

 20   started off, he was a respectful person, and the VA would

 21   keep turning him down.      They would even deny that his

 22   injury was caused in the Marines and that they covered

 23   the injury.

 24                And as a result of this long-running battle,

 25   the respect that Mr. Stahlnecker had over the telephone
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 63 of 287 Page ID #:643
                                                                           63

  1   and dealing with the VA Administration, it did morph into

  2   something a little bit more aggressive.

  3                He started to use swear words.        And he noticed

  4   that when he used swear words in trying to get medical

  5   care that that kind of helped.        People would respond to

  6   him.   It was kind of like the squeaky wheel gets the

  7   grease.

  8                So as he tells his story, we hope that you

  9   have tough skins because there are going to be swear

 10   words that are going to be talked about in this case that

 11   you will hear about.

 12                One of your jobs as jurors in this case is to

 13   differentiate dirty words and foul language between words

 14   that become threatening and harassing.         That is going to

 15   be one of your duties in this case, to differentiate

 16   between the two.

 17                But why does Mr. Stahlnecker call?        Why does

 18   he repeatedly call the VA Administration.          And then later

 19   in this saga that he had with the VA, why does he start

 20   calling congressional offices?

 21                His plight evolved from trying to get medical

 22   care from the VA to calling congressional offices to

 23   complain about the health care that vets get and to

 24   complain about the legislation, that they should be

 25   writing to help all the vets in the United States.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 64 of 287 Page ID #:644
                                                                           64

  1                That is why he is making these telephone

  2   calls.

  3                Why is it important for you to understand the

  4   factual background of why he makes these telephone calls?

  5   The reason is that in a federal case, it is not enough to

  6   determine what the actual facts are concerning what was

  7   said over these telephone calls.

  8                But the second very important thing that you

  9   are going to be required to do is determine what the

 10   mental intent of Mr. Stahlnecker was when he was making

 11   these calls.

 12                We will talk about that more later at the end

 13   of the case.     I wanted to flag that issue for you so that

 14   as you are hearing the evidence you are going to be

 15   called upon to not only determine what was said during

 16   these calls, what were the circumstances of these calls,

 17   but why, what was Mr. Stahlnecker's intent in making

 18   these telephone calls.

 19                Now, there are three different kinds of

 20   charges that are charged in this case.         The first two

 21   involve threats against government employees or

 22   officials.    Those were the staffers that were working at

 23   the congressional offices.

 24                One of the other counts, I believe, was to

 25   make threatening calls, what is called a true threat
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 65 of 287 Page ID #:645
                                                                           65

  1   against an individual.      And the rest of the counts

  2   involve what we call harassment telephone calls.

  3                So there are three different types of charges

  4   that you are going to be analyzing in this case.

  5                One of my colleagues in this case read off the

  6   indictment to you at the beginning of the case.          And I

  7   wanted you to flag that issue, that there are three

  8   different types of crimes that you are going to be

  9   analyzing in this case.

 10                They all have different various types of

 11   elements that are required to be proven by before a

 12   person can be convicted in a federal court.

 13                They all have different mental intents that

 14   you will have to analyze when you are rendering your

 15   verdicts.

 16                Mr. Stahlnecker is going to testify.        He is

 17   going to actually get up in this court and he is going to

 18   testify about his story.       No doubt had that ankle been

 19   properly treated back in 1998, we wouldn't be here in the

 20   first place, but he never got proper treatment from the

 21   Marines.

 22                I ask you to listen carefully to

 23   Mr. Stahlnecker as he testifies.        Listen to him.     Listen

 24   to his pent up frustrations and anger.         Listen to what he

 25   tells you his mental intent was when he was making these
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 66 of 287 Page ID #:646
                                                                           66

  1   telephone calls.

  2                At the end of the case, after you analyze all

  3   the evidence and you are instructed about the law from

  4   our Court, we will ask you to acquit Mr. Stahlnecker of

  5   all of these charges.

  6                Thank you.

  7            THE COURT:    Government, call its first witness.

  8            MR. DAHLQUIST:    Yes, your Honor.     The United

  9   States called Raghda Karajah.

 10          (The witness was sworn.)

 11            THE CLERK:    Please be seated.

 12                Please state your full name and spell it for

 13   the record.

 14            THE WITNESS:    My name is Raghda Karajah.      That is

 15   spelled R-A-G-H-D-A.      Last name is K-A-R-A-J-A-H.

 16            THE CLERK:    Thank you.

 17

 18                            RAGHDA KARAJAH,

 19                       having been duly sworn,

 20               was examined and testified as follows:

 21

 22                           DIRECT EXAMINATION

 23   BY MR. DAHLQUIST:

 24   Q      Ms. Karajah, where do you work?

 25   A      I work for Congresswoman Jackie Speier in her
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 67 of 287 Page ID #:647
                                                                           67

  1   district office in San Mateo.

  2   Q      And who is Congresswoman Jackie Speier?

  3   A      Congresswoman Jackie Speier was elected as the

  4   representative to Congress from the 14th District of

  5   California.

  6   Q      And can you just describe what you mean when you

  7   say she is a representative of Congress.         Which Congress?

  8   A      The United States Congress.       Essentially she writes

  9   federal laws and legislation.

 10   Q      And what is your role in Congresswoman Speier's

 11   office?

 12   A      I am a field worker and case -- or sorry, field

 13   representative and caseworker.        And I work on military

 14   and veterans' issues.      And then I also manage our

 15   internship program.

 16   Q      And are you a federal employee?

 17   A      Yes, I am.

 18   Q      How do you know you are a federal employee?

 19   A      So even though I work for Congresswoman Speier, I

 20   am actually employed by the U.S. House of

 21   Representatives.

 22   Q      And can you describe some of the specific

 23   responsibilities that you have as a field representative

 24   and caseworker?

 25   A      Sure.    So as a field representative, my job is to
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 68 of 287 Page ID #:648
                                                                           68

  1   go to local governments and agencies and things in our

  2   district and figure out if there are federal solutions to

  3   some of their issues, and then to also figure out some of

  4   the problems that our constituents are facing.

  5                And as a caseworker I take on issues that

  6   veterans and service members are having with their

  7   federal agencies for veterans.        That is usually something

  8   along the lines of they are not getting their benefits,

  9   so disability benefits, those kind things.

 10                And so it is really as like an advocate for

 11   the veteran against -- or with the agency, which also,

 12   you know, has its flaws.

 13                I think in the last -- been there about a year

 14   and 10 months -- doing that kind of casework has gotten

 15   almost half a million dollars back in entitled benefits

 16   to veterans.

 17   Q      And, Ms. Karajah, how do you learn about these

 18   issues that voters or veterans are having?

 19   A      They call our office and tell me what issues they

 20   are having, and I have them fill out a privacy release,

 21   and then I go directly to the agency to figure out what

 22   is going on.

 23   Q      And can you just describe generally what happens

 24   when a constituent calls your office?

 25   A      Sure.    So when a constituent calls our office, they
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 69 of 287 Page ID #:649
                                                                           69

  1   are experiencing some kind of issue that is either with a

  2   federal agency, sometimes it's local.

  3                And then there is this thing called

  4   congressional courtesy, where if the issue they are

  5   experiencing is outside of the district, that you defer

  6   to their representative, but if they actually are a

  7   veteran or service member, we take those cases on

  8   directly since the congresswoman sits on the Armed

  9   Services Committee.

 10   Q      I wanted to back up and ask you a little bit more

 11   about your office where you work.        Where is your office

 12   located?

 13   A      It is in San Mateo.

 14   Q      Is the address of your office public?

 15   A      Yes, it is.

 16   Q      And can any member of the public walk into the

 17   office?

 18   A      Yes, they can.     When you enter the building, there

 19   is no security.     You just walk right in, take the

 20   elevator up to our floor.       And then when they get to our

 21   office, there are security cameras and a buzzer to buzz

 22   people in, but we essentially let everyone in and then

 23   everyone is greeted in person at the second door as well.

 24   Q      So now I wanted to direct your attention to a

 25   specific phone call that you received on August 29th,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 70 of 287 Page ID #:650
                                                                           70

  1   2019.    Do you remember receiving a call on that day?

  2   A       Yes, I do.

  3   Q       And can you describe what you were working on that

  4   day?

  5   A       Yes, I was preparing for our military academy

  6   nomination information night.        Essentially the high

  7   school students that want to go to a military academy

  8   need nomination from a Member of Congress or the Senate.

  9                So we set up this night and bring

 10   representatives from the academies and local officials to

 11   kind of explain to students what that process is and how

 12   they can go about getting the nomination.

 13   Q       And as you were working on preparing for that

 14   event, did you receive a concerning phone call?

 15   A       I did.

 16   Q       And can you describe what happened in that phone

 17   call?

 18   A       Yeah.    So I believe the phone call was originally

 19   answered by someone else in the office.         And then when a

 20   person indicates that it is a veterans' or military

 21   issue, it is immediately transferred to me.

 22                So I picked up the call, and I believe I said

 23   this is Raghda, because they already knew they were

 24   talking to Congresswoman Jackie Speier's office.

 25                The person said they lived in Rep Paul Cook's
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 71 of 287 Page ID #:651
                                                                           71

  1   district and they wanted to know what the congresswoman

  2   was going to do about the issues at the Loma Linda VA

  3   Hospital.    I said I wasn't aware of what those issues

  4   were since it's outside of our district.

  5            THE COURT:    Can you speak a little more slowly?

  6            THE WITNESS:    Of course.    They asked what the

  7   congresswoman was going to do about the issues at the

  8   Loma Linda VA Hospital.       I said that I wasn't aware of

  9   what those issues were since it is outside of our

 10   district, and I offered to call their representative to

 11   find out more.

 12                This made the person very angry.        They started

 13   yelling about how the congresswoman clearly doesn't care

 14   about veterans, that if he was an illegal that she would

 15   be more than happy to help him, and that it doesn't

 16   matter that she helped a veteran with the Feres Doctrine.

 17   She clearly doesn't care.

 18                He then hung up and called back the office,

 19   which I picked up.

 20   BY MR. DAHLQUIST:

 21   Q      Ms. Karajah, let me interrupt you real quick, just

 22   for context about some of the things he was saying.

 23                First, can you describe the tone of his voice

 24   after you offered to assist him by calling his

 25   representative?     Can you describe how he responded?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 72 of 287 Page ID #:652
                                                                           72

  1   A       Yes.    He was very angry and distraught.

  2   Q       And you mentioned that he said something about the

  3   Feres Doctrine.      Do you know what the Feres Doctrine is?

  4   A       Yes.    So the Feres Doctrine is a law that

  5   essentially prevents anyone that is hurt or killed during

  6   their military service or at a VA Hospital from being

  7   able to sue the federal government.

  8                  The congresswoman has been working to overturn

  9   that for a very long time.       And a month prior to this

 10   call, she had -- a bill had passed the National Defense

 11   Authorization Act that would essentially exclude VA

 12   malpractice from -- medical malpractice from that law.

 13   Q       You also mentioned that before he got really angry

 14   you had asked to call his representative.          Why did you do

 15   that?

 16   A       So just as congressional courtesy we always want to

 17   see if their representative is already working on a case

 18   for the person, and then also because their

 19   representative is going to know the local agencies and

 20   offices better than we will.

 21   Q       And after speaking with a local representative, is

 22   it possible that you still might be willing to assist a

 23   constituent that doesn't live in your district?

 24   A       Absolutely.    Especially if they are veterans or

 25   service members, we actually help -- I currently have
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 73 of 287 Page ID #:653
                                                                           73

  1   cases from all over the United States.

  2   Q      And so when you answered this call, were you

  3   willing to assist the caller?

  4   A      Yes, I was.

  5   Q      You mentioned after he said something about the

  6   Feres Doctrine he hung up.       Can you describe what

  7   happened next?

  8   A      Yes.   He called back.     I answered the phone again

  9   because I recognized the phone number.         And he said that

 10   if we are not going to do anything about these issues we

 11   needed to call the president so that he could do

 12   something about it.      And then told me that if I don't

 13   care about veterans then I should find another job.           And

 14   then told me to fuck off and then hung up again.

 15   Q      And you said you recognized the number.         How did

 16   you recognize the number?

 17   A      Just the area code, the 760.

 18   Q      And then what happened -- after he told you to fuck

 19   off, what happened?

 20   A      He called back a third time and this time said

 21   that -- stated, "I am going to come to your fucking

 22   office and kill you.      Fuck you," and then hung up again.

 23   Q      And what did you understand that statement to mean,

 24   that he was coming to your office?

 25   A      I mean, I don't know this person so I took it
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 74 of 287 Page ID #:654
                                                                           74

  1   literally.    I understood it to mean exactly what he said.

  2   Q      And what was his tone like when he said these

  3   words?

  4   A      He was extremely angry.       Very loud on the phone.

  5   Q      Did you understand it to be a serious statement?

  6   A      Yes.

  7   Q      Did he ever say anything that led you to believe

  8   that it might have been a joke?

  9   A      No.

 10   Q      What thoughts came to your mind when you heard him

 11   make that statement?

 12   A      I was just thinking about what my responsibility

 13   was in the office.      Generally with any kind of phone

 14   call, we need to immediately report calls like this, even

 15   if it is -- whether it is a veiled threat or a direct

 16   threat.    Or sometimes if it is a repeat aggressive caller

 17   as well we report those to Capitol Police.

 18   Q      And did you have any thoughts or concerns about

 19   safety?

 20   A      Yeah, absolutely.      So when you enter our building

 21   and then to the lobby, your first line of contact is our

 22   interns, who are both college and high school students.

 23   So their safety and making sure that they were okay,

 24   given that they were under my responsibility, was my

 25   first concern.     And then of course the rest of the staff
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 75 of 287 Page ID #:655
                                                                           75

  1   in the office as well.

  2   Q      And you mentioned your reporting responsibilities

  3   in receiving a threat.      So what did you do after you

  4   received the threat?

  5   A      I took my notes from the call and went to the

  6   office of my district director and let him know what

  7   happened.

  8   Q      And then what happened next?

  9   A      Well, he -- I sat down at his computer and typed up

 10   my notes, put my name at the end of them and then he

 11   e-mailed them to Capitol Police.

 12   Q      Did you make any other statements to law

 13   enforcement?

 14   A      Yes.   San Mateo Police was also called and I gave

 15   them an account of what had happened as well.

 16   Q      Do you report any call that involves frustration or

 17   venting?

 18   A      No.

 19   Q      What made this call different?

 20   A      The direct threat.

 21   Q      And you testified earlier that you are working on

 22   the academy night project. How did this call impact your

 23   ability to work on the project?

 24   A      Well, it was already a pretty frustrating project

 25   to work on.     We decided to do it fairly last minute.        We
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 76 of 287 Page ID #:656
                                                                           76

  1   were doing it on a Tuesday.       The Monday was a federal

  2   holiday.     So I essentially had to get everything put

  3   together that day.      And it set me back quite a couple of

  4   hours and I ended up having to stay late that night to

  5   finish what I needed to get done.

  6   Q      Changing topics, does the congresswoman have a list

  7   of her staff members that is available to the public?

  8   A      I believe so.     I have never looked for it myself,

  9   but my name, my title and my salary is all public

 10   information, so it has to be out there.

 11   Q      Are there any other employees in Congresswoman

 12   Speier's office with the first name Raghda?

 13   A      No.

 14   Q      Did you know where the caller was physically

 15   located when he made the call?

 16   A      No.

 17            MR. DAHLQUIST:    Nothing further, your Honor.

 18            THE COURT:    Cross-examination.

 19

 20                         CROSS-EXAMINATION

 21   BY MR. REED:

 22   Q      Good morning.

 23   A      Good morning.

 24   Q      Now, before coming to court today, did you review

 25   any kind of notes to refresh your memory as to what took
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 77 of 287 Page ID #:657
                                                                           77

  1   place?

  2   A      Yes.    The e-mail with the -- my notes of the call.

  3   Q      And who did you receive that information from?

  4   A      Those are our own records.       It is from our e-mails

  5   in my office.

  6   Q      Did you review any reports of this event in order

  7   to refresh your recollection for your testimony today?

  8   A      No.

  9   Q      Did you sit with the prosecutors prior to coming in

 10   to court today and talk to them about your testimony?

 11   A      Yes.

 12   Q      About how many times have you done that?

 13   A      Just once.

 14   Q      I can't hear you.

 15   A      Just once.

 16   Q      Twice?

 17   A      Once.

 18   Q      Oh, once.

 19   A      During this week, yes.

 20   Q      Was that within the last two weeks?

 21   A      Yes.

 22   Q      When you answered the telephone and took these

 23   calls from this individual, did he identify himself?

 24   A      No, he did not.

 25   Q      Did you tell him your full name?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 78 of 287 Page ID #:658
                                                                           78

  1   A      I said my first name.

  2   Q      And what was the name that you gave him?

  3   A      Raghda.

  4   Q      But you didn't give him your last name?

  5   A      No, I did not.

  6   Q      Is there some kind of policy that your office has

  7   that you don't give out full names when people are

  8   calling in?

  9   A      It is not a policy.      I've just gotten into the

 10   habit of answering, "Office of the Congresswoman Jackie

 11   Speier, Raghda speaking."

 12   Q      Now, Congresswoman Speier is a Democrat; correct?

 13   A      Yes, she is.

 14   Q      And she works on the Committee for Veterans

 15   Affairs?

 16   A      Yes, she does.

 17   Q      And when this person first called, the first call

 18   that you took from this person, you say it was an angry

 19   type of call; is that right?

 20   A      Yes.

 21   Q      Did the person make any comments about not being

 22   able to get adequate medical care with the Veterans

 23   Administration?

 24   A      He did not, but I assumed that was the issue.

 25   Q      Did you feel that he was complaining about events
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 79 of 287 Page ID #:659
                                                                           79

  1   that were taking place at the Loma Linda Hospital, which

  2   is in California?

  3   A      Yes.

  4   Q      And did he specifically state that actual name of

  5   the hospital, the Loma Linda Veterans Hospital?

  6   A      Yes.

  7   Q      Were you aware at that time that that is a veterans

  8   hospital?

  9   A      No.

 10   Q      Is that the first time that you herd about Loma

 11   Linda Hospital?

 12   A      Yes.

 13   Q      Did you do any research after you received this

 14   call to try to find out what he was talking about?

 15   A      Yeah.    I looked up just Loma Linda Hospital and

 16   then tried to figure out, you know, which district it was

 17   out of; where in California it was.

 18   Q      Now, he also made some kind of negative comments

 19   about the fact that if he was an illegal, something to

 20   that effect, an illegal, that he would be getting better

 21   service than he was getting.

 22                 Do you remember that?

 23   A      Yes.

 24   Q      Can you recall more specifically what he said in

 25   that regard?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 80 of 287 Page ID #:660
                                                                           80

  1   A      I believe it was if I was an illegal she would be

  2   more than willing to help me.

  3   Q      Now, is it true that Ms. Speier has been fighting

  4   for legislation to get all illegal aliens health care?

  5   A      I don't think it is legislation specific to them

  6   getting health care.      That is a State of California law,

  7   not a federal law.      We don't have any bills in our office

  8   that propose that.

  9   Q      Are there any kind of meetings that your

 10   congressional staff have in terms of working on

 11   legislation to get free health care for all illegals in

 12   the United States?

 13            MR. DAHLQUIST:    Objection, your Honor.      Relevance.

 14            THE COURT:    Overruled.

 15            THE PROSPECTIVE JUROR:      No, we have not.

 16   BY MR. REED

 17   Q      And does she subscribe to the Democratic platform

 18   that all illegals should have free health care?

 19   A      I don't believe we have discussed it.         No, I don't

 20   know, to be honest.

 21   Q      Now, when people call in, especially vets, have you

 22   handled veterans' calls in the past?

 23   A      I handle multiple veteran calls per day, many of

 24   whom have mental illnesses or are also angry, but

 25   continue to assist all of them.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 81 of 287 Page ID #:661
                                                                           81

  1   Q      So this is not the first time that you have dealt

  2   with a veteran over the telephone; correct?

  3   A      Oh, absolutely not.      No.

  4   Q      And some of the calls from veterans are complaining

  5   telephone calls?

  6   A      Yes, absolutely.      I mean, the VA has quite a bit of

  7   issues when it comes to providing services to veterans.

  8   Q      Can you in a nutshell just briefly describe some of

  9   these issues?

 10   A      Yeah.    I think --

 11            MR. DAHLQUIST:    Objection, your Honor.      Relevance.

 12            THE COURT:    Overruled.

 13            THE WITNESS:    So there seems to be a lot of just

 14   bureaucracy and paperwork when trying to file a claim for

 15   benefits with the VA.      In our district we have issues in

 16   which it can take sometimes a year, sometimes two, three

 17   years for the VA to be able to find evidence that the

 18   veteran is indeed entitled to those benefits.          So it --

 19   you know, it takes quite a bit of time.

 20   BY MR. REED:

 21   Q      And you can understand, as a person who works for

 22   the United States government, why that would make people

 23   frustrated?

 24   A      Yes.

 25   Q      Now, that telephone that you were answering that
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 82 of 287 Page ID #:662
                                                                           82

  1   day wasn't a cell phone; right?

  2   A      No.

  3   Q      Can you briefly describe what kind of telephone it

  4   was?

  5   A      Yeah.    It is just an office phone and generally

  6   interns pick up calls and then transfer them to the

  7   appropriate person.      Of course we get a lot of calls, so

  8   a lot of the time staff is directly picking up the phone.

  9   Q      And does it have the ability to go onto voice

 10   speaker so that other people can hear what is being said

 11   by the person?

 12   A      It does, but the intercom is actually broken on my

 13   phone so it does not do that in my office.

 14   Q      Did you when this person was calling you have some

 15   kind of capability to record the telephone call of this

 16   person?

 17   A      No.   Only handwritten notes.

 18   Q      I can't hear you.

 19   A      No.   Only handwritten notes.

 20   Q      So in this particular case, there is no recording

 21   of that call that Mr. Stahlnecker allegedly made to you

 22   that day?

 23   A      No.

 24   Q      And what about the handwritten notes.         Did you

 25   bring those handwritten notes with you today to prove to
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 83 of 287 Page ID #:663
                                                                           83

  1   us what he said on the telephone call?

  2   A       I did not.   We typed them up.      And I don't know --

  3   I looked for them after that, and I may have thrown them

  4   out, to be honest, since there was an electronic record.

  5   I didn't think we would be where we are today.

  6   Q       So the actual notes that you made of the telephone

  7   call were discarded by you?

  8   A       Yes.

  9   Q       In the calls that were made to you, how many calls

 10   were made to you from this person that day where you

 11   recognize that person's voice?

 12   A       I didn't recognize his voice the first time because

 13   I didn't know him, but the next two calls I did recognize

 14   his voice.

 15   Q       So three all together?

 16   A       Yes.

 17   Q       And it is in this third call where he uses the word

 18   kill?

 19   A       Uh-huh.

 20   Q       Do you specifically remember the word kill?         Did he

 21   say kill?

 22   A       Yeah.   I wrote that word down.      If he didn't say

 23   it, I wouldn't have written it down.

 24   Q       And you say that your phone has the capability of

 25   finding out which phone number is calling your phone;
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 84 of 287 Page ID #:664
                                                                           84

  1   right?

  2   A      Yes.   It does have caller ID.

  3   Q      Did you write down that phone number?

  4   A      I did.

  5   Q      Did you pass that phone number out to other staff

  6   members that day and kind of warn them, be on the lookout

  7   for this particular number if it happens to call in?

  8   A      I did not.     My director may have.

  9   Q      And you noticed that that phone number that was

 10   called -- what was the area code you said?

 11   A      I believe it was 760.

 12   Q      And do you know where that is?

 13   A      No.

 14   Q      Did you know it at the time?

 15   A      No.

 16   Q      Now, after that third call, this person didn't call

 17   back again; right?

 18   A      I don't believe so, no.

 19            MR. REED:    I have no further questions.

 20            THE COURT:    All right.    Anything further?

 21            MR. DAHLQUIST:    Yes, your Honor.     Briefly.

 22

 23                         REDIRECT EXAMINATION

 24   BY MR. DAHLQUIST

 25   Q      Ms. Karajah, why did you report this call to your
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 85 of 287 Page ID #:665
                                                                           85

  1   supervisor?

  2   A      Our security protocol is to report all threats made

  3   over the phone.

  4   Q      And in your other calls with veterans, when they

  5   are complaining do they threaten to kill you?

  6   A      No, they do not.

  7   Q      And when he said that he was going to come to your

  8   office and kill you, did you understand him to be

  9   complaining about any particular issue?

 10   A      No.

 11   Q      And the notes that you took, did you transcribe

 12   those verbatim into an e-mail that you sent to Capitol

 13   Police?

 14   A      Yes.   Word for word.

 15   Q      What was your objective when Mr. Stahlnecker called

 16   the first time?

 17   A      The first time it was to figure out was going on

 18   and what issues he might be facing so I could see if

 19   there was something our office could do to assist.

 20            MR. DAHLQUIST:    Nothing further, your Honor.

 21            THE COURT:    Thank you.    Anything further?

 22            MR. REED:    Just a few questions, your Honor.

 23            THE COURT:    Yes.   Go ahead.

 24   ///

 25   ///
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 86 of 287 Page ID #:666
                                                                           86

  1                          RECROSS-EXAMINATION

  2   BY MR. REED:

  3   Q       More specifically with respect to the comments that

  4   this person made about the Loma Linda Hospital, did he

  5   actually tell you that the reason he was calling because

  6   of the Legionnaires outbreak that occurred at that

  7   hospital?

  8   A       No.

  9   Q       Did he talk to you about wanting to discuss the

 10   Feres Doctrine with you?

 11   A       No.   He mentioned the Feres Doctrine, but did not

 12   ask me any questions about it.

 13   Q       And did he want to talk to you about the Loma Linda

 14   Hospital retaliating against whistleblowers for revealing

 15   the fact that there was an outbreak of Legionnaires'

 16   disease?

 17   A       No.

 18   Q       He never brought those subjects up to you?

 19   A       He did not.

 20            MR. REED:    I have nothing further.

 21            THE COURT:    Thank you, ma'am.     You are excused.

 22   We will take the lunch recess and resume promptly at

 23   1:15.

 24                 A cautionary note.     The only evidence that is

 25   relevant to your consideration is the evidence that you
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 87 of 287 Page ID #:667
                                                                           87

  1   hear in this courtroom.       So don't make any effort to

  2   access any Internet or similar device.

  3                I don't think you will find anything there,

  4   but in any event, don't do any independent research.

  5   Your consideration is limited to the evidence that is

  6   admitted in this trial.       And don't talk to each other

  7   about the case until you have the case for decision.

  8                So we will see you at 1:15.       Thank you.

  9

 10          (Lunch recess from 12:09 p.m. to 1:15 p.m.)

 11

 12          (The following proceedings were held in the

 13            presence of the jury:)

 14

 15            THE COURT:    The government calls its next witness.

 16            MR. DAHLQUIST:    Your Honor, the United States

 17   calls Brian Perkins.

 18          (The witness was sworn.)

 19            THE CLERK:    Please be seated.

 20                State your full name and spell it for the

 21   record.

 22            THE WITNESS:    Brian Vance Perkins.      B-R-I-A-N,

 23   Vance, V-A-N-C-E, Perkins, P-E-R-K-I-N-S.

 24   ///

 25   ///
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 88 of 287 Page ID #:668
                                                                           88

  1                         BRIAN VANCE PERKINS,

  2                       having been duly sworn,

  3               was examined and testified as follows:

  4

  5                          DIRECT EXAMINATION

  6   BY MR. DAHLQUIST:

  7   Q      Mr. Perkins, where do you work?

  8   A      I work for Congresswoman Jackie Speier in her

  9   district office.

 10   Q      And do you work with Ms. Raghda Karajah?

 11   A      I do.    She is one of our field representatives.

 12   Q      How long have you worked with Ms. Karajah?

 13   A      I think about a year and a half to two years.          I

 14   would have to go back and check the records.

 15   Q      Have you observed her demeanor in different

 16   contexts?

 17   A      Yes, I have.

 18   Q      How often do you interact with her?

 19   A      I interact with her daily throughout the week.

 20   Q      How do would you describe her demeanor generally?

 21   A      Generally speaking she is very calm and she is

 22   quite professional.      She is also detail-oriented.

 23   Q      Directing your attention to the afternoon of

 24   August 29th, 2019, did Ms. Karajah report to you that she

 25   had received a disturbing phone call?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 89 of 287 Page ID #:669
                                                                           89

  1   A      She did.

  2   Q      Where were you when you talked to Ms. Karajah about

  3   the disturbing phone call?

  4   A      I was in my office.

  5   Q      About what time did she come into your office?

  6   A      Sometime between 3 and 4:00 o'clock that day.

  7   Q      Can you describe her demeanor on that day?

  8   A      She was agitated.

  9   Q      Why do you say she was agitated?

 10   A      She was speaking very quickly.        She indicated that

 11   someone had threatened her life and that she had gotten

 12   as much down as she possibly could about the threat.           And

 13   I say in general she speaks very quickly when she is

 14   upset.    And she also was talking about, you know, whether

 15   or not the person would come and kill her.

 16   Q      Based on the report that you received from

 17   Ms. Karajah, were you familiar with the caller?

 18   A      Yes.   I think that I had had that caller call me

 19   within that prior two-week period.        I am not exactly sure

 20   when, but the details of the call that she got, with the

 21   exception of the death penalty -- excuse me, the death

 22   threat, very closely matched what I had already had in

 23   terms of a conversation with someone.

 24   Q      And can you describe the nature of that

 25   conversation that you had with the caller?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 90 of 287 Page ID #:670
                                                                           90

  1            MR. REED:    Objection.    Relevancy.

  2            THE COURT:    I mean, is this going to -- this is

  3   not one of the counts, is it?

  4            MR. DAHLQUIST:    No, your Honor.

  5            THE COURT:    Sustained.

  6            MR. DAHLQUIST:    Very well.    Nothing further from

  7   this witness, your Honor.

  8            THE COURT:    Okay.

  9

 10                         CROSS-EXAMINATION

 11   BY MR. REED:

 12   Q      Good afternoon, Mr. Perkins.

 13   A      Good afternoon.

 14   Q      Now, when you interacted with Ms. Karajah in the

 15   afternoon at approximately 3:00 o'clock, you noticed her

 16   physical condition; is that right?

 17   A      Yes.

 18   Q      Did she give you a piece of paper in which she

 19   represented to you that these were the words that the

 20   person said?

 21   A      She showed me a paper.       I don't know if she

 22   physically handed it to me, but she showed me the paper.

 23   Yes.

 24   Q      Did you keep it as evidence or anything like that?

 25   A      I did not.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 91 of 287 Page ID #:671
                                                                           91

  1   Q      Do you know whatever became of that paper?

  2   A      Well, I only know what she told me.         She told me

  3   that she recently was clearing out records or something

  4   and it was probably part of something that she cleared

  5   out.

  6   Q      Do your telephones have the capacity to tape

  7   record?

  8   A      No.

  9            MR. REED:    I have nothing further.

 10            THE COURT:    Thank you, sir.     You can step down.

 11            MR. DAHLQUIST:      May I ask one more question?

 12            THE COURT:    No.

 13            MR. DAHLQUIST:      Very well.

 14            THE COURT:    Call the next witness.

 15            MR. DAHLQUIST:      United States calls Special Agent

 16   Matthew Flood.

 17          (The witness was sworn.)

 18            THE CLERK:    Please be seated.

 19                Please state your name and spell it for the

 20   record.

 21            THE WITNESS:    Matthew Flood.     M-A-T-T-H-E-W,

 22   Flood, F-L-O-O-D.

 23

 24                             MATTHEW FLOOD,

 25                        having been duly sworn,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 92 of 287 Page ID #:672
                                                                           92

  1               was examined and testified as follows:

  2

  3                          DIRECT EXAMINATION

  4   BY MR. DAHLQUIST:

  5   Q      Special Agent Flood, how are you employed?

  6   A      I work for the United States Capitol Police.

  7   Q      Can you describe for the jury what it is that the

  8   United States Capitol Police does?

  9   A      Sure.    The United States Capitol Police is a

 10   federal law enforcement agency.        Their primary

 11   jurisdiction covers the legislative branch.          They conduct

 12   investigations into crimes that are committed against

 13   Members of Congress, congressional staff and visitors to

 14   the congressional buildings and the capitol building.

 15   Q      I am now going to direct your attention to the

 16   investigation in this particular case.         How did you

 17   become involved in this case?

 18   A      I received a report from Congresswoman Perkin's

 19   office.    It was a report that came in from --

 20   Q      Did you mean Congresswoman Speier's office?

 21   A      Yes, I'm sorry, Congresswoman Speier's office.          It

 22   was reported to me by Brian Perkins, who is the district

 23   director of that office.       I received an e-mail from the

 24   office with details about a phone call and -- a

 25   threatening phone call that she had received on
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 93 of 287 Page ID #:673
                                                                           93

  1   August 29th, 2019.

  2   Q      And what did you do with that information?

  3   A      So I looked over the information that was provided

  4   in the e-mail.     And I had contacted the office to confirm

  5   the information that was in the e-mail.         There was a

  6   phone number that they provided to me saying that they

  7   had received these incoming phone calls from a specific

  8   phone number.

  9   Q      And what did you do based on the information

 10   provided about the specific phone number?

 11   A      So I took that phone number and I searched it in a

 12   case management system that we use.         This is a

 13   computer-based system that we document all of our

 14   investigative findings and cases in.         And so I searched

 15   this phone number and the phone number returned to a

 16   Robert Stahlnecker in Twentynine Palms, California.

 17   Q      What did you do next in your investigation?

 18   A      So after I had this phone number, I contacted

 19   Verizon, which was the operator of this phone number.

 20   They have a dedicated law enforcement line that you can

 21   use if there is an emergency that you feel there is a

 22   threat to life.

 23                I contacted this number and gave the statement

 24   that was provided to me from the congressional staff.

 25   And after they evaluated it, they provided me with the
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 94 of 287 Page ID #:674
                                                                           94

  1   information which I requested, which was the outgoing

  2   phone calls from this number and also location data as to

  3   where the phone number -- where that phone was currently.

  4   Q      And what did you do with that information?

  5   A      So that information I checked against some of

  6   our -- an address that we had for Mr. Stahlnecker in

  7   Twentynine Palms.      I also was able to call the

  8   congressional office back and give them information as to

  9   who I believe the caller was.

 10                 So I provided them with a photo sheet, which

 11   is basically -- it is a basic sheet that has a photo of

 12   the individual and a general description of them so that

 13   they have awareness of who it is.

 14                 I also contacted the San Mateo Police

 15   Department, which is responsible for the area that the

 16   congressional office is in.

 17                 I requested that they conduct additional

 18   patrols around this congressional office as well as the

 19   Member of Congress' residence, which is in the area.

 20   Q      And then moving on to further investigation, did

 21   you do any further investigation with respect to that

 22   specific phone number that was used to make the calls?

 23   A      Yes.

 24   Q      What further investigation did you conduct?

 25   A      So I submitted a request to a federal grand jury,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 95 of 287 Page ID #:675
                                                                           95

  1   which has the power to issue a subpoena.         This would

  2   compel a company to produce business records.          In this

  3   instance I requested the records for this specific phone

  4   number through Verizon.       And they provided me the call

  5   records as well as subscriber information, which is, you

  6   know, information which pertains to the operator of the

  7   phone.

  8   Q       Can you retrieve -- right there in front of you

  9   there is a binder of exhibits.        Can you flip through to

 10   the exhibit that has been marked as Exhibit No. 1?

 11                What is that, Special Agent Flood?

 12   A       This is a photocopy of -- it is a picture of a CD

 13   which I viewed yesterday, and it contains the call

 14   records which I received from Verizon for the subpoena

 15   results.

 16            MR. DAHLQUIST:    Your Honor, based on the

 17   stipulation of the party and the testimony, the

 18   government offers Exhibit No. 1.

 19            THE COURT:    Received.

 20           (Exhibit 1 received in evidence.)

 21   BY MR. DAHLQUIST:

 22   Q       Can you flip now to Exhibit No. 2.       And what is

 23   that?

 24   A       So this is the subscriber information which was

 25   provided by TracPhone from the subpoena that was issued
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 96 of 287 Page ID #:676
                                                                           96

  1   by the grand jury.

  2            MR. DAHLQUIST:    Your Honor, based on the

  3   stipulation and the testimony, the government offers

  4   Exhibit No. 2.

  5            THE COURT:    Received.

  6          (Exhibit 2 received in evidence.)

  7            MR. DAHLQUIST:    May I publish?

  8            THE COURT:    Yes.   Well, I mean, what does it show?

  9            MR. DAHLQUIST:    It shows who the phone is

 10   subscribed to, your Honor.

 11            THE COURT:    And who is the phone subscribed to?

 12            MR. DAHLQUIST:    Robert Stahlnecker.

 13            THE COURT:    Right.   Well, if that is what it says,

 14   there is no need to show it.

 15            MR. DAHLQUIST:    Okay.   Very well, your Honor.

 16   BY MR. DAHLQUIST:

 17   Q      Special Agent Flood, is there an anomaly in the way

 18   that the name is spelled in Exhibit No. 2?

 19   A      Yes.   The last name that was provided for this

 20   phone was Stahlmecker, which is with an M, instead of

 21   Stahlnecker, which would be with an N.

 22   Q      And is there also an anomaly in the way the e-mail

 23   address is written?

 24   A      Yes.   The same replacement of the M with an N is

 25   present in the e-mail account that is listed on this.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 97 of 287 Page ID #:677
                                                                           97

  1   Q      Very well.     And turning to Exhibit 3.

  2            THE COURT:    Is that stipulated to also?

  3            MR. DAHLQUIST:    Yes, your Honor.

  4            THE COURT:    Then it is received in evidence.

  5            MR. DAHLQUIST:    Very well, your Honor.

  6                Can we offer Exhibits 1 through 12, your

  7   Honor.    They are all stipulated.

  8            THE COURT:    They are received.

  9          (Exhibits 3 through 12 received in evidence.)

 10            MR. DAHLQUIST:    Very well, your Honor.

 11                Can we turn to Exhibit No. 5?

 12                Your Honor, may I publish this exhibit?

 13            THE COURT:    What is it?

 14            MR. DAHLQUIST:    This is a summary of only the

 15   relevant calls that are charged.        It shows the times that

 16   the calls were made and the phone numbers.

 17            THE COURT:    He should testify to it.      What is the

 18   point of showing these things on the screen?

 19            MR. DAHLQUIST:    It is just helpful for the jury to

 20   understand what he is testifying about.

 21            THE COURT:    Why can't they hear him?

 22            MR. DAHLQUIST:    They can hear him, your Honor.

 23            THE COURT:    He is going to give some times and

 24   dates.

 25            MR. DAHLQUIST:    That's correct, your Honor.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 98 of 287 Page ID #:678
                                                                           98

  1            THE COURT:    Go ahead.

  2            MR. DAHLQUIST:    Do I have permission to publish,

  3   your Honor, or would you like me to proceed with the

  4   testimony?

  5            THE COURT:    Proceed with the testimony.      If it is

  6   sufficiently complex, I will alter my ruling.

  7            MR. DAHLQUIST:    Very well, your Honor.

  8   BY MR. DAHLQUIST:

  9   Q       So the first page of that exhibit, what does that

 10   pertain to?

 11   A       This pertains to phone calls that were received

 12   from -- that were received on August 29th, 2019.           They

 13   were received at Congresswoman Jackie Speier's San Mateo

 14   office.

 15                These records show the time that the phone

 16   call was received.      It shows the number that was making

 17   the call.    It shows the number that was called.        And it

 18   shows the length of the phone call.

 19   Q       What time was the first phone call made?

 20   A       The first phone call was made at 4:01 p.m. Pacific

 21   time.

 22   Q       And what was the phone number that was called?

 23   A       The phone number that was called was 650-32 -- I am

 24   sorry, 650-342-0300.

 25   Q       And do you recognize that phone number?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 99 of 287 Page ID #:679
                                                                           99

  1   A       I recognize this phone number as the main line

  2   phone number.

  3            THE COURT:    Counsel, approach the bench.

  4            MR. DAHLQUIST:     Yes, your Honor.

  5           (The following proceedings were held at sidebar

  6            outside the presence of the jury:)

  7            THE COURT:    What is the point of this?      If this is

  8   stipulated to, if you want to contest this, Mr. Reed, I

  9   will allow this to be done in a full way.          It seems like

 10   the point of this is simply to establish that it was the

 11   defendant who made all these calls.         You are not

 12   disputing that.

 13            MR. REED:    No.

 14            THE COURT:    So let's not go through the show and

 15   tell.    Just that's a fact.     Tell the jury that.      We are

 16   wasting time.

 17            MR. DAHLQUIST:     Very well, your Honor.

 18           (The following proceedings were held in the

 19            presence of the jury:)

 20            THE COURT:    If you want to at this point, you can

 21   read from the documents when a phone call was made from a

 22   certain number to a certain number.         And I am

 23   understanding that there is not going to be a dispute

 24   that the defendant made these phone calls at these times.

 25            MR. REED:    That's correct, your Honor.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 100 of 287 Page ID #:680
                                                                          100

  1            THE COURT:    Yes.

  2            MR. DAHLQUIST:     Okay.   Very well, your Honor.

  3    BY MR. DAHLQUIST

  4    Q      The records reflect that on September 26, 2019, the

  5    defendant's phone made eight phone calls from his phone

  6    number to Senator Brown's office, and the call durations

  7    were in various length.      The calls originated in the

  8    Central District of California and were made to an office

  9    in Washington, D.C.

 10                 On September 27th, 2019, between approximately

 11    2:14 p.m. and 2:22 p.m., the Verizon records for

 12    defendant's phone reflect that it made three calls from

 13    the Central District of California to Washington, D.C.,

 14    to Senator Brown's office.

 15                 On October 21, 2019, between approximately

 16    9:23 a.m. and 9:27 a.m., the records reflect that the

 17    defendant's telephone made two calls from the Central

 18    District of California to the Washington, D.C., office of

 19    Senator Capito.

 20                 And then on October 25th, 2019, between

 21    12:12 p.m. and 12:15 p.m., the records reflect that the

 22    defendant made seven telephone calls from the Central

 23    District of California to the Washington, D.C., office of

 24    Congressman Mike Levin.

 25                 And then finally, November 18th, 2019, between
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 101 of 287 Page ID #:681
                                                                          101

  1    approximately 11:29 a.m. and 11:34 a.m., Sprint telephone

  2    records reflect that the defendant's phone made six

  3    telephone calls from the Central District of California

  4    to the Tennessee office of Congressman Phil Roe.

  5                  Special Agent Flood, moving on to Exhibit

  6    No. 6.   Can you please turn to Exhibit No. 6?

  7                  During the course of your investigation, did

  8    you receive two voicemail messages?

  9    A      Yes, I did.

 10    Q      And do you recognize the voice on the voicemail

 11    messages?

 12    A      Yes.    Yes, I did.

 13    Q      And are the exhibits that have been admitted as

 14    Exhibits 6 and 7, are those voicemail messages that you

 15    recognize the defendant's voice?

 16    A      Yes.

 17             MR. DAHLQUIST:    Your Honor, may I play the

 18    voicemail messages?

 19             THE COURT:   Yes.

 20             MR. DAHLQUIST:    We will start with Exhibit 6.

 21                  (Audio played.)

 22    BY MR. DAHLQUIST:

 23    Q      Special Agent Flood, do you also recognize Exhibit

 24    7 as being the voice of the defendant?

 25    A      Yes.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 102 of 287 Page ID #:682
                                                                          102

  1            MR. DAHLQUIST:     Your Honor, may I play that

  2    voicemail message?

  3            THE COURT:    Yes.

  4                  (Audio played.)

  5    BY MR. DAHLQUIST:

  6    Q      Special Agent Flood, I am now going to change

  7    topics and direct your attention to a search warrant that

  8    you executed.

  9                  As part of your duties as a special agent, do

 10    you execute search warrants?

 11    A      Yes.

 12    Q      And what is a search warrant generally?

 13    A      So a search warrant is -- it is a legal document

 14    that is signed by a judge, and it basically allows law

 15    enforcement to search a specific place for specific items

 16    or evidence that we believe will be found in that place.

 17    Q      And then did you receive authorization to search a

 18    specific place in this case?

 19    A      Yes, I did.    So we received a search warrant for a

 20    structure that was at -- for Stahlnecker's -- for

 21    Mr. Stahlnecker's residence.

 22    Q      And what did you expect to find?

 23    A      So we expected to find electronics, cell phones,

 24    documents that would pertain to the cell phone records

 25    and other documents that would -- documents or
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 103 of 287 Page ID #:683
                                                                          103

  1    handwritten notes pertaining to government officials.

  2    Q      And then ultimately before executing the search

  3    warrant, did you go to the defendant's residence and

  4    conduct surveillance?

  5    A      Yes, I did.

  6    Q      And what did you observe while conducting

  7    surveillance?

  8            MR. REED:    Objection.    Relevancy.

  9            THE COURT:    Sustained.

 10    BY MR. DAHLQUIST

 11    Q      Could we direct your attention to Exhibit No. 10.

 12    What is Exhibit No. 10?

 13    A      This is a notebook that was seized during the

 14    execution of the search warrant.        And I notice -- this

 15    handwritten note says "H.C. 11," which I interpreted to

 16    mean House Committee because Congressman Levin sits on

 17    the Veterans Affairs Committee for the House of

 18    Representatives.

 19            MR. DAHLQUIST:     Your Honor, may we publish this

 20    picture?

 21            THE COURT:    Picture of what?

 22            MR. DAHLQUIST:     It is a picture of the journal

 23    that was seized during the execution of the search

 24    warrant.

 25            THE COURT:    But ask him what was in it.       Is that
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 104 of 287 Page ID #:684
                                                                          104

  1    what was in it?

  2             MR. DAHLQUIST:    Yes, your Honor.

  3             THE COURT:   Is there something else in it?

  4             MR. DAHLQUIST:    Well, there are some handwritten

  5    notes and then also some marks.

  6             THE COURT:   Well, ask him what those are.

  7    BY MR. DAHLQUIST:

  8    Q      Could you please describe the handwritten marks?

  9    A      So the handwritten note pertains to what I believe

 10    to be Congressman Levin.      Beneath that there is a name

 11    that says Alison with an arrow and it says cunt.          And the

 12    significance of this was we received --

 13             MR. REED:    Objection.   Calls for a conclusion.

 14             THE COURT:   Sustained.

 15             MR. DAHLQUIST:    Then with Exhibit No. 11, your

 16    Honor, may I read into the record the factual stipulation

 17    relating to Exhibit Nos. 11 and 12?

 18             THE COURT:   What was the exhibit he just testified

 19    to?

 20             MR. DAHLQUIST:    This was a picture of a journal

 21    that was seized.

 22             THE COURT:   And what exhibit was that?

 23             MR. DAHLQUIST:    That was Exhibit No. 10, your

 24    Honor.

 25             THE COURT:   You can publish 10.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 105 of 287 Page ID #:685
                                                                          105

  1            MR. DAHLQUIST:      All right.   Very well.

  2                 Your Honor, may I read the relevant facts

  3    related to Exhibit Nos. 11 and 12?

  4            THE COURT:    You mean the stipulated facts?

  5            MR. DAHLQUIST:      Yes, your Honor.

  6                 The phone -- your Honor, may I publish Exhibit

  7    11?

  8            THE COURT:    What is Exhibit 11?

  9            MR. DAHLQUIST:      It is a picture of the phone that

 10    was seized, your Honor.

 11            THE COURT:    No.

 12            MR. DAHLQUIST:      Very well.   The phone number

 13    corresponding to the phone identified in Government's

 14    Exhibit 11 is (760) 881-5528.

 15    BY MR. DAHLQUIST:

 16    Q      Special Agent Flood, do you recognize that phone

 17    number?

 18    A      Yes, I do.

 19    Q      And what is that phone number?

 20    A      That was the phone number that was reported to me

 21    initially.    And it was the phone number which I had

 22    requested the subpoena be served on.

 23            MR. DAHLQUIST:      Your Honor, may I read from the

 24    stipulation of facts relating to Exhibit No. 12.

 25            THE COURT:    Yes.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 106 of 287 Page ID #:686
                                                                          106

  1             MR. DAHLQUIST:    The phone number corresponding to

  2    that phone identified in Government's Exhibit No. 12 is

  3    (442) 440-6484.

  4    BY MR. DAHLQUIST:

  5    Q      And, Special Agent Flood, do you recognize that

  6    phone number?

  7    A      Yes.   I recognize that phone number correlating to

  8    a phone that was seized during the search warrant.          And

  9    it was the phone that was operated by Sprint.

 10    Q      And was it the phone that was used to call the

 11    congressman in Tennessee's office?

 12    A      Yes, it was.

 13    Q      And now, are you familiar with the defendant's

 14    voice?

 15    A      Yes.

 16    Q      And did you recognize the defendant's voice in the

 17    two voicemails that were played as Exhibit 7 and Exhibit

 18    6?

 19    A      Yes, I do.

 20    Q      And have you also heard the defendant's voice in

 21    person?

 22    A      Yes.

 23    Q      And is that the same voice?

 24    A      Yes, it is.

 25    Q      And do you recognize the defendant here in court
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 107 of 287 Page ID #:687
                                                                          107

  1    today?

  2    A      Yes, I do.

  3    Q      Please point him out and identify something he is

  4    wearing.

  5    A      He is sitting at the defendant's table.         He is

  6    wearing a kind of multi-colored tie.

  7             MR. DAHLQUIST:    Your Honor, may the record reflect

  8    that the case agent has correctly identified the

  9    defendant.

 10             THE COURT:    Yes.

 11             MR. DAHLQUIST:    Thank you, your Honor.      No more

 12    questions.

 13             MR. REED:    May I approach your clerk, your Honor?

 14             THE COURT:    Yes.

 15             MR. REED:    I have marked for identification

 16    Exhibit 100, and this has been provided to the

 17    government.

 18           (Exhibit 100 marked for identification.)

 19             THE CLERK:    Exhibit 100 placed before the witness.

 20

 21                            CROSS-EXAMINATION

 22    BY MR. REED:

 23    Q      Good afternoon, Agent Flood.

 24    A      Good afternoon.

 25    Q      On the day that you served the search warrant, do
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 108 of 287 Page ID #:688
                                                                          108

  1    these photographs accurately depict the area of where

  2    Mr. Stahlnecker was living?

  3    A      Yes, I do.

  4    Q      Now, take a look at the very first picture that is

  5    on the top.    When you went to serve the search warrant,

  6    did you find out information that the people who actually

  7    owned or were renting the property there were living in a

  8    different building than this outback garage area?

  9             MR. DAHLQUIST:    Your Honor, objection.      Vague and

 10    calls for hearsay.

 11             THE COURT:    It is without foundation at this

 12    point.   So if you -- ask it a different way.

 13    BY MR. REED:

 14    Q      Did you personally go and serve the search warrant?

 15    A      I was not present for the search warrant.

 16    Q      Okay.

 17             MR. REED:    I have nothing further then at this

 18    time, your Honor.

 19             THE COURT:    Thank you, sir.    Are you offering this

 20    exhibit into evidence?

 21             MR. REED:    I will later.

 22             THE COURT:    There was no foundation for it now,

 23    but you will offer it later?

 24             MR. REED:    It will be.

 25             THE COURT:    Thank you, sir.    Thank you for being
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 109 of 287 Page ID #:689
                                                                          109

  1    here.

  2                 Call the next witness.

  3             MR. TRISOTTO:    Your Honor, the government would

  4    like to call Ms. Leah Uhrig.

  5            (The witness was sworn.)

  6             THE CLERK:    Please be seated.

  7                 State your full name and spell it for the

  8    record.

  9             THE WITNESS:    Yes, sir.   My name is Leah Uhrig.

 10    L-E-A-H, last name is U-H-R-I-G, as in George.

 11

 12                               LEAH UHRIG,

 13                         having been duly sworn,

 14               was examined and testified as follows:

 15

 16                            DIRECT EXAMINATION

 17    BY MR. TRISOTTO:

 18    Q       Good afternoon, Ms. Uhrig.

 19    A       Thank you.    Good afternoon.

 20    Q       Can you tell us how old are you?

 21    A       I am 25.

 22    Q       And can you tell what your education is?

 23    A       Sure.   I have three degrees from Ohio State.       My

 24    undergraduate is in social work with minors in public

 25    policy studies and leadership.       And I have my dual
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 110 of 287 Page ID #:690
                                                                          110

  1    masters also from Ohio State in social work and clinical

  2    mental health counseling and substance abuse.

  3             THE COURT:   Again, you are talking so quickly, I

  4    can't hear what you're saying.

  5             THE WITNESS:   Sorry, sir.     My second degree is a

  6    master's in social work, specifically mental health

  7    counseling and substance abuse.       My second master's is in

  8    public administration.

  9    BY MR. TRISOTTO:

 10    Q      And when did you graduate with your dual masters?

 11    A      I graduated with a social work degree in May of

 12    2018 and the public admin degree in May of 2019.

 13    Q      And after graduating did you go on to work in

 14    Washington, D.C.?

 15    A      Yes.

 16    Q      Can you tell us a little bit about where you

 17    worked?

 18    A      Yeah.   So I moved to D.C. in July of 2019, began

 19    applying for jobs and internships on Capitol Hill knowing

 20    that I wanted to go into public service and policy.           I

 21    started my internship with Senator Sherrod Brown from

 22    Ohio at the end of August.

 23    Q      And how long did you work for Senator Sherrod

 24    Brown?

 25    A      I finished my internship with him on January 17th
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 111 of 287 Page ID #:691
                                                                          111

  1    of this year, when I was offered a full-time position on

  2    Capitol Hill in a different office.

  3    Q      What was the title of your position for Senator

  4    Sherrod Brown?

  5    A      I was a legislative intern.

  6    Q      Can you tell us a little bit about what a

  7    legislative intern does for a senator?

  8    A      Yeah.   So part of our responsibility is constituent

  9    services.    So that includes answering calls, logging the

 10    information that we receive from those calls if they are

 11    from the state that the senator represents and then

 12    processing those calls appropriately if there is a

 13    response needed.

 14                 We also monitor and respond to the faxes, the

 15    voicemails, and we process all hard mail that comes

 16    through our office as well.

 17                 I also attended briefs to write memos.        I

 18    wrote cosponsorship memos, so recommending what bills the

 19    senator should sign on to.       And then I wrote

 20    correspondence for him as well.       So if a constituent

 21    wrote in on an issue that I was well educated on or I was

 22    passionate about, I could write the response on behalf of

 23    the senator to send back to our constituents.

 24    Q      Did part of your roles and responsibilities include

 25    answering voter phone calls?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 112 of 287 Page ID #:692
                                                                          112

  1    A      Yes.

  2    Q      Now, were you a paid legislative intern?

  3    A      Yes, sir.

  4    Q      What were your hours?

  5    A      I worked 9 to 6, 9:00 a.m. to 6:00 p.m. Monday

  6    through Friday when the Senate was in session.          And then

  7    when the Senate was in district work period, so the

  8    senator was back in Ohio, I would work 9:00 a.m. to

  9    5:00 p.m. Monday through Friday.

 10    Q      And you were an employee of the Senate; is that

 11    correct?

 12    A      Yes.

 13            MR. REED:    Objection.    Calls for a conclusion.

 14            THE COURT:    Well, you can ask it by laying a

 15    foundation.    In other words, who paid her salary, what

 16    did her checks show.

 17    BY MR. TRISOTTO:

 18    Q      Ms. Uhrig, could you please tell us -- you

 19    mentioned you were paid intern.       Can you tell us who paid

 20    you?   Where did your paycheck come from?

 21    A      I believe the Senate disbursing office.

 22    Q      Did you have federal taxes withheld from your

 23    paychecks?

 24    A      Yes, sir.

 25    Q      Was it your understanding that you were an employee
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 113 of 287 Page ID #:693
                                                                          113

  1    the Senate?

  2    A      Yes, we swore an oath the first day.

  3    Q      So you were appointed by the Senate; is that

  4    correct?

  5    A      Yes, sir.

  6    Q      Now, I want to understand a little bit about -- you

  7    mentioned one of your roles was answering voter phone

  8    calls.    And I want to understand a little bit about where

  9    that took place and the setup.

 10                 Can you just kind of describe for me when you

 11    are answering phone calls from voters, where are you and

 12    what are you doing?

 13    A      Definitely.    So in Senator Brown's office, at any

 14    given time there were five to eight of us answering

 15    phones.    So every intern work station would have a phone

 16    that you would press a button to log in to the main line.

 17    And then anyone who called our office, it would rotate

 18    through which phone it went to.

 19                 There were five intern desks in the upstairs

 20    part of Senator Brown's office in an area together.           So

 21    we are all, you know, within five feet of each other.

 22    Two staff assistants in our downstairs front office were

 23    also logged on to the main line phones.         Sometimes

 24    interns would be at those desks.

 25                 And then when phone calls came through it
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 114 of 287 Page ID #:694
                                                                          114

  1    would rotate through by phone, and you would pick up if

  2    it came to your phone and go from there.

  3    Q      And so you are upstairs by five other -- five desks

  4    with interns answering phone calls; is that correct?

  5    A      Yes, sir.

  6    Q      And where is your supervisor?

  7    A      Uh-huh.   Our intern coordinator sits right around

  8    the corner from our desks.       She is in her own cubicle

  9    maybe five feet away.      And then our systems admin,

 10    systems administrator, sits right behind her.

 11                 And then our admin director, so kind of the

 12    person over all of us higher up the chain, sat in an

 13    office again five feet away, maybe a little to the left

 14    of our intern coordinator.

 15    Q      And I'm sorry.     So you mentioned these positions.

 16    What were their names?

 17    A      Yeah.   So our intern coordinator is Ms. Nishops

 18    [phon.].    Our assistant administrator is Ms. Sarah Harms.

 19    And our admin director is Ms. Mary Teblinski [phon.].

 20    Q      So when a voter calls and you answer the phone

 21    call, can you describe for me like what -- how does the

 22    phone call proceed?     Like how does it take place?

 23    A      So we always pick up and answer, "Thank you for

 24    calling the office of Senator Sherrod Brown.         How can we

 25    help you today."     Typically, somebody will discuss the
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 115 of 287 Page ID #:695
                                                                          115

  1    issue that they are calling about, whatever is on their

  2    mind that day.

  3                 Usually it follows the news cycle or, you

  4    know, personal things they might be going through.          We

  5    always ask for the ZIP code, because like I said, we are

  6    in a representative democracy and Senator Brown responds

  7    to his constituents if they are from Ohio.

  8                 If they weren't from Ohio, we would encourage

  9    them -- we would thank them for their call and we would

 10    encourage them to get in contact with their elected

 11    officials and provide the contact information as

 12    appropriate.

 13                 Sometimes people would be calling about

 14    casework, and then we would give them the contact

 15    information for the caseworkers who work for Senator

 16    Brown in the state.

 17    Q      One piece of information you mentioned was the ZIP.

 18    Was there any other contact information you asked for?

 19    A      Not unless somebody wanted a response.        So the ZIP

 20    code is all you need for our tracking system to log

 21    opinions so that the senator sees then each week to know

 22    what people are calling about.

 23                 But sometimes people would want a response

 24    from the senator, especially if we weren't able to

 25    provide an answer to their question, at which point we
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 116 of 287 Page ID #:696
                                                                          116

  1    would ask for a name and either a mailing address or an

  2    email.

  3    Q      And did you provide your name when you answered the

  4    phone call?

  5    A      That was at our discretion.

  6             MR. REED:    Objection.   Vague.

  7             THE COURT:   What was --

  8             MR. REED:    It wasn't asked.    It wasn't answered,

  9    your Honor.

 10             THE COURT:   I thought she answered.      He said did

 11    she provide her name and she said it was at her

 12    discretion.    So that is an answer.      You may want to

 13    follow up on it, but that is her answer.

 14    BY MR. TRISOTTO:

 15    Q      And to follow up on your response, can you tell us

 16    a little bit about how you exercise your discretion about

 17    whether to provide -- and to be clear, maybe you can also

 18    tell us, when you say name, referring to first name, last

 19    name, both.

 20    A      Yes.   So the office policy, what we are trained on

 21    in our first week of our internship is we never share our

 22    whole name.    So we do not give our first name and our

 23    last name.    If a caller asks for a name, which sometimes

 24    they do, we are able to give our first name if we feel

 25    comfortable.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 117 of 287 Page ID #:697
                                                                          117

  1                 You can usually tell early on in the call if

  2    somebody is really angry or if they're going through

  3    something really difficult.       That kind of anonymous

  4    shield of not sharing your name can feel like much more

  5    comfortable.

  6                 And we are allowed to say, oh, you know, we

  7    don't share our name, but I am happy to support you

  8    however I can.     So if we felt that the call were going to

  9    become difficult, we didn't need to share our name, which

 10    is what I meant by at our discretion.

 11    Q       Thank you for clarifying that.

 12                 Now, why did you -- you mentioned that would

 13    you needed the information, like their ZIP code and other

 14    information.     You mention like logging their thoughts.

 15    What do you mean by that?

 16    A       Yeah.   So every office on Capitol Hill, as far as I

 17    am aware, uses a couple of different systems to log calls

 18    from voters and to also help process constituent mail.

 19    Senator Brown serves 10.9 million people in the State of

 20    Ohio.

 21            MR. REED:    Objection.    Narrative and relevancy.

 22            THE COURT:    Sustained.

 23    BY MR. TRISOTTO:

 24    Q       I will ask another question.      Ms. Uhrig, the phone

 25    number for Senator Sherrod Brown's office in Washington,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 118 of 287 Page ID #:698
                                                                          118

  1    D.C., which you were answering in September 2019, that

  2    phone number is (202) 224-2315; is that correct?

  3    A       Yes, sir.

  4    Q       Now, I want to shift your attention to September of

  5    2019.    During that time was one of your responsibilities

  6    answering voter phone calls?

  7    A       Yes, sir.

  8    Q       Now, did there become a time in September of 2019

  9    when a male caller began repetitively calling you?

 10    A       Yes, sir.

 11    Q       And can you describe those phone calls to us?

 12    A       Yeah.   There was always a pretty clear narrative.

 13    Usually the same caller would call seven to ten times a

 14    day when did he call.      The caller ID on our Senate phones

 15    would always show up as outside caller, which we didn't

 16    really see outside of this call.

 17                 I don't remember seeing that caller ID except

 18    for with this caller.      Whoever would answer -- the first

 19    phone call, whoever got it among the staff and all the

 20    interns -- like I said, five to eight people answering

 21    phones -- it would usually start out just asking about

 22    veterans' issues and then escalate pretty quickly to a

 23    lot of cussing, a very threatening tone, yelling, talking

 24    very quickly.

 25                 And the end the phone calls would escalate.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 119 of 287 Page ID #:699
                                                                          119

  1    They would either end -- our office policy if we are

  2    being cussed at or insulted we are allowed to give a

  3    warning saying, you know, if this language continues then

  4    I will have to end the phone call.        I want to help you.

  5    You know, please stop using this language.

  6                 So either we would end up hanging up after our

  7    warning or the caller would hang up and then call again

  8    moments later.     And like I said, this usually happened

  9    within a shorter window, maybe an hour of multiple calls.

 10    Q      And so one thing you mentioned was yelling and a

 11    louder demeanor.     Can you just give us some examples, to

 12    the extent you are comfortable, of the things that this

 13    caller would say to you?

 14    A      Yeah.   I was told that I was the reason that

 15    homeless veterans were killing themselves all over

 16    America.    I will called a miserable little C-U-N-T

 17    multiple times.     It usually followed a train of, you

 18    know, saying that we had to take these phone calls and

 19    yelling at us, calling us the B word.        The F word was

 20    used with a lot of regularity.       F-U-C-K usually with

 21    I-N-G at the end of it.      And those are kind of the areas

 22    that they stuck to, a lot of homeless veterans, you are

 23    the reason for all of this.       Yeah.

 24    Q      And what was your understanding -- of the calls

 25    that you had in September of 2019, when these calls first
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 120 of 287 Page ID #:700
                                                                          120

  1    started, what was your understanding of the purpose of

  2    these phone calls?

  3    A      Intimidation.    It didn't -- in my experience with

  4    all of the phone calls I took -- I continued taking as I

  5    worked on Capitol Hill, there wasn't a policy goal or a

  6    political goal.     This person was calling to threaten us

  7    and they seemed to enjoy it.

  8            MR. REED:    Objection.    Calls for a conclusion,

  9    your Honor.

 10            THE COURT:    Sustained.

 11    BY MR. TRISOTTO:

 12    Q      You mentioned this person, the male voice would

 13    call you seven to ten times.       How much time was there

 14    between phone calls?

 15    A      It was usually in a short window.

 16    Q      Seconds or minutes?

 17    A      Minutes.

 18    Q      And did he -- did the caller hang up on you or did

 19    you hang up on him?

 20    A      It varied.    Like I said, we always gave a warning,

 21    but there were multiple times where they concluded the

 22    call before I did.

 23    Q      And the only reason would you hang up on the caller

 24    is if they were screaming or yelling or cursing at you;

 25    correct?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 121 of 287 Page ID #:701
                                                                          121

  1    A      Correct.

  2    Q      So otherwise it was the caller who called you that

  3    would hang up on you?

  4    A      Yes.    And typically after a warning, like I

  5    mentioned.

  6    Q      And did the caller ever provide his name to you on

  7    those initial calls?

  8    A      After he threatened to kill me, I knew that I would

  9    need to get more information from him for the police

 10    report.   So when he kept asking for my name, I asked for

 11    his.   He provided a name that after my adrenaline dropped

 12    I knew not to be true.

 13    Q      Let me actually stop you there.       So you mentioned

 14    he threatened to kill you.       Maybe at this point I would

 15    like to just direct your attention to the date of

 16    September 26, 2019.

 17                  Did you have phone calls with the defendant

 18    on -- I apologize.     Did you have phone calls with the

 19    same male caller on September 26th?

 20    A      Yes, sir.

 21    Q      And how many calls?

 22    A      Two.

 23    Q      And during those two calls, can you -- let's start

 24    with the first call.      Can you walk us through on

 25    September 26th, when you are in the front office upstairs
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 122 of 287 Page ID #:702
                                                                          122

  1    at your intern desk, what happened when you answered the

  2    phone the first time?

  3    A       Yeah.   So I called -- or he called.      I answered.

  4    You know, gave the intro of offices of Sherrod Brown.

  5    And he pretty quickly asked if I was a lowly intern who

  6    didn't fucking matter.      And I said I am an intern.      How

  7    can I help you today, though.

  8                 And he said he wanted to speak with someone

  9    who actually could help him.       He wanted to speak with a

 10    staff member who could help him.        And I said I would love

 11    to get you in contact with whoever that could be, but I

 12    need more information, because that is our job, right, to

 13    get people in touch with who can help them as interns.

 14    So I asked if I could get his ZIP code.

 15                 And he pretty quickly escalated into saying he

 16    was from California.      So it didn't -- again F word, among

 17    other things, and demanding to speak with people, saying

 18    that, you know, he was calling the office of Senator

 19    Sherrod Brown because Sherrod Brown sits on the Veterans

 20    Committee, which he does.      He is very proud of that.

 21    Very proud of that work.

 22                 And I believe at that point I warned him that

 23    due to the profanity I was going to have to conclude the

 24    call.

 25                 And, yeah, he continued cursing, and then he
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 123 of 287 Page ID #:703
                                                                          123

  1    said that his Social Security number was go fuck

  2    yourself, which we never ask for Social Security numbers.

  3    Those aren't useful to any of the work we do as interns.

  4    Q      And I just want to follow up on a few things that

  5    you said.    So you -- when he said these things to you,

  6    what was his tone and demeanor towards you?

  7    A      Very threatening.     So definitely as he went on he

  8    would talk faster.     His voice would increase.       And like

  9    he would speak more rapidly and he would be yelling.           So

 10    very threatening.

 11                 And it would just get worse as time went on.

 12    Like he would clearly escalate from the beginning of the

 13    call to the end of the call.       And, you know, then the

 14    next five to seven or however many more times he called

 15    that day, he wouldn't calm back down at the beginning of

 16    those calls typically, if that makes sense.

 17    Q      While these calls are going on, what is going on in

 18    your mind while you are trying to respond to him?

 19    A      Yeah.   So definitely, we are going -- we have great

 20    training in Senator Brown's office.        So sticking to the

 21    things that we are told to use when managing difficult

 22    callers, this was definitely in my experience with calls

 23    much worse than like the things that we typically

 24    experience or the things we are trained for, but it was

 25    also known that we are going to need to report these just
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 124 of 287 Page ID #:704
                                                                          124

  1    because of the amount of times he had been calling.

  2                   By the end of September we were pretty well

  3    acquainted with these calls coming in.        We would see

  4    outside caller and be pretty certain of who this was

  5    going to be.      So trying to be helpful in the sense of

  6    maybe not having him escalate, maybe getting more

  7    information that we could provide.        Those are kind of the

  8    pieces.

  9    Q       So now you are thinking those thoughts in your

 10    head?

 11    A       Uh-huh.

 12    Q       And I understand you said he hangs up on you; is

 13    that correct?

 14    A       Yes.

 15    Q       And then what happens next?

 16    A       So he would call again moments later.       I again

 17    answered the phone.      Kind of same process.     And he asked

 18    for my name.      Clearly I knew who it was at this point and

 19    was not going to give my name.

 20                   He then said that he had already spoken with

 21    Sarah, Alison and some bitch named Frances, who almost

 22    cried just moments ago.      These are people who work in our

 23    office.    Those are people that answer the phones.

 24                   So that was pretty concerning to me.      And I

 25    said, you know, I'm sorry, sir, I am not willing to share
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 125 of 287 Page ID #:705
                                                                          125

  1    my name.    And he said -- like he became really aggravated

  2    at that and said he was going to come to my office and --

  3    I'm sorry, he said I am going to fucking come to your

  4    office and kill you, you miserable little C-U-N-T.

  5                 And then he said he was -- he wanted my name

  6    because he was keeping a list of the bitches who hung up

  7    on him.    At that point, like my heart was racing

  8    obviously.    It was a pretty upsetting thing to be told,

  9    especially considering our capitol has suffered attacks

 10    from shooters and people with bombs.        That is something

 11    we are trained on early on, is active shooter drills and

 12    anthrax drills and biological weapons.        We go through all

 13    of that training as interns and as staffers.

 14            MR. REED:    Objection.    Narrative, your Honor.

 15            THE WITNESS:    Apologies.

 16    BY MR. TRISOTTO:

 17    Q      I will ask a followup question.       And thank you for

 18    providing that detail.

 19                 So when you -- you mentioned based on your

 20    training that you were instinctively thinking to yourself

 21    that you needed to get more information out of the

 22    caller.    Did you ask for his name at that point?

 23    A      I asked for his phone number and his name, if he

 24    was willing to share it.

 25    Q      Did he provide you with his name?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 126 of 287 Page ID #:706
                                                                          126

  1    A      He gave me the name Ben Dover.

  2    Q      What did you understand that to mean at the time?

  3    A      At the time, I wrote it down in my notes to report

  4    it.   You know, I was trying to be help.

  5    Q      And at that time you believed it was his name?

  6    A      Yes.

  7    Q      Did he provide you his phone number?

  8    A      No.

  9    Q      And then what happens next after he threatens to

 10    kill you and gives you this fake name?

 11    A      So while it was happening, I grabbed one of the

 12    other interns right behind me and had them go get Sarah

 13    Harms, who is our systems administrator.         She deals with

 14    all of the threats that come through our office.

 15                  So she came over once he hung up on me.       Sarah

 16    and I talked and she had me start writing up a report of

 17    these interactions.

 18    Q      And so I want to kind of back up to the moment when

 19    you are getting off the phone with him.         Can you kind of

 20    walk us through what is going on in your mind.          How do

 21    you feel?

 22    A      Yeah.    I mean, my heart was racing and I was just

 23    thinking like what do I do now; right?        Part of that was

 24    talking to Sarah.     But it was fear, concern, concern for

 25    the senator, concern for our office.        Just general like
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 127 of 287 Page ID #:707
                                                                          127

  1    fear, anxiety.      My heart was racing.

  2    Q       And did you have -- did you understand defendant to

  3    be joking at all with you?

  4    A       No.

  5    Q       So you thought he was being serious with you?

  6    A       Yes.

  7    Q       And you were frightened that he was going to come

  8    to your office and potentially kill me?

  9    A       I was afraid he would target the capitol and our

 10    office, yeah.     I was thankful I didn't give him my name.

 11    Q       Okay.   Now, you mentioned that Sarah Harms came

 12    over.    And Sarah Harms was your systems administrator; is

 13    that correct?

 14    A       Yes, sir.

 15    Q       And when she comes over -- now, I want to kind of

 16    understand where you are at this point.         You are right

 17    outside your office; is that correct?

 18    A       We got up and walked into the hallway just outside

 19    our office.

 20    Q       And this is seconds after the phone hung up?

 21    A       Uh-huh.

 22    Q       And can you kind of tell us what happens next when

 23    you are there with Sarah -- or Mrs. Harms?

 24    A       Yeah.   She was kind of just helping calm me down,

 25    saying this is why we have Capitol Police.         This is why
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 128 of 287 Page ID #:708
                                                                          128

  1    these buildings are secure.       This is why we go through

  2    the trainings that we go through.

  3                  You know, just in general being a good

  4    supervisor, trying to support us and saying we are now

  5    going to make these police reports.        You know, here is

  6    what we are going to do next and are you okay, and also

  7    reinforcing that in the future when this caller would

  8    call that everything should be transferred directly to

  9    her if we were able to.

 10    Q      And so after this happens -- can you tell us, were

 11    you taking notes during these calls?

 12    A      Yes.

 13    Q      And what did you do with these notes?

 14    A      So every intern is given a Senate -- official

 15    Senate notebook that we leave in our office every day

 16    because it can have sensitive information.         Our

 17    constituents' addresses, all of these things.

 18                  So the initial calls on the 26th especially

 19    was just like jotting notes in there.        But then the calls

 20    that happened after the 26th, because we were well

 21    acquainted and I now had been through the process of

 22    reporting the calls, I would type into my e-mail

 23    directly.

 24    Q      And so you mentioned that you had other calls after

 25    September 26.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 129 of 287 Page ID #:709
                                                                          129

  1    A      Yes, sir.

  2    Q      Did these threatening calls continue the next day?

  3    A      Yes.

  4    Q      And can you briefly describe them to us?

  5    A      Yeah.    So on September 27th, I received two more

  6    calls from this caller.

  7                  The first one, I believe it was his first call

  8    to our office of the day.      He was much calmer initially.

  9    I actually wasn't sure it was the same person, but it

 10    said outside caller so I answered with some trepidation.

 11    And he stated -- or he just kind of started talking about

 12    or asking about Senator Brown's position on medical

 13    marijuana, medical cannabis for veterans.

 14                  That's not an issue I work on.      So I asked him

 15    to if I could put him on hold to look up Senator Brown's

 16    position, which is standard operating procedure when

 17    constituents ask about different positionings of the

 18    senator.

 19                  So I, you know, looked into all of his public

 20    statements and all of our correspondence, found the best

 21    answer I could, gave that answer that, you know, Senator

 22    Brown only works on the banking side of medical

 23    marijuana.     He doesn't work on the legalization part.

 24    Medical marijuana is legal in Ohio.        That kind of stuff.

 25                  And then he kind of launched into -- which is
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 130 of 287 Page ID #:710
                                                                          130

  1    when I realized who it was, because it went into the --

  2    you know, I am a homeless veteran.        You are the reason

  3    veterans are killing themselves.        Started cussing, all of

  4    this.

  5                   And I said no.   Kind of standard, like can I

  6    get your ZIP code so I can record this for the senator.

  7    I am happy to try to get you a response.         And he again

  8    went into, you know, I live in California, but I can take

  9    up your phone lines.      This is Senator Brown's Washington,

 10    D.C., office.      What are you going to do, sue me?

 11                   It doesn't matter if you hang up on me because

 12    I can just keep calling you back and you have to answer,

 13    and that's what I'll do, with F words sprinkled in a

 14    multitude of times.      And I believe in that phone call he

 15    hung up on me.

 16    Q       Now, during those phone calls, you mentioned the

 17    F word.    And so he was using the word -- and excuse my

 18    language.      He was saying the word fuck to you multiple

 19    times?

 20    A       Yes.

 21             THE COURT:    We know what the F word is.

 22    BY MR. TRISOTTO:

 23    Q       And did he also use the word cunt with you?

 24    A       Yes.    That was on the 26th in both calls.      Once in

 25    the death threat, and then the call before that just more
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 131 of 287 Page ID #:711
                                                                          131

  1    generally.

  2    Q       And when you said that defendant said that he would

  3    just keep calling back and you have to answer, what was

  4    your understanding of what he was telling you at this

  5    point?

  6    A       It didn't matter if I hung up or he hung up because

  7    we would hear from him again.

  8    Q       What was your understanding of the purpose of these

  9    phone calls?

 10             MR. REED:    Objection.   Calls for a conclusion.

 11             THE COURT:   Sustained.

 12    BY MR. TRISOTTO:

 13    Q       When he is saying these words to you, can you

 14    describe the defendant's tone?

 15    A       Menacing.

 16    Q       Are there any other words that you would use as

 17    well?

 18    A       Degrading.    Full of contempt.    Hatred.

 19    Q       And now, once these calls end on September 27th,

 20    can you tell us what happens next?

 21    A       He did call again moments later, like he said he

 22    would.

 23    Q       And what happened on that call?

 24    A       I think I would have to refresh my memory for that

 25    call.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 132 of 287 Page ID #:712
                                                                          132

  1    Q      Are there any documents that would refresh your

  2    recollection?

  3    A      The e-mails I wrote directly after the call.

  4            MR. TRISOTTO:     Your Honor, may I approach the

  5    witness?

  6            THE COURT:    All right.

  7    BY MR. TRISOTTO:

  8    Q      If you can just take a moment and review that.          And

  9    after you are done if you can just set it aside and flip

 10    it over.

 11    A      He again was demanding my name, knew who it was

 12    when I answered.     Again, listed people in our office,

 13    Alison, Frances and Sarah, and said he was keeping a list

 14    of names, that he wouldn't provide a ZIP code because he

 15    was from California, not Ohio.

 16                  So again, the same train of things as all of

 17    the other calls we took.

 18    Q      Did he ask for your name on these calls?

 19    A      Yes.

 20    Q      And did you provide it?

 21    A      Not on the 27th.

 22    Q      And why weren't you comfortable providing your name

 23    to him?

 24    A      I knew he had threatened to kill me the day before,

 25    and he made so many calls to our office that were always
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 133 of 287 Page ID #:713
                                                                          133

  1    threatening, unpleasant, rude without purpose.          I was not

  2    comfortable sharing any of my information.

  3    Q      And after September 27th, did you have any calls

  4    with the defendant, in the beginning of October?

  5    A      Yes.

  6    Q      And was that call on October 9th?

  7    A      Yes.

  8    Q      Was that multiple calls or one call?

  9    A      One call.

 10    Q      And would you mind describing that call on

 11    October 9th to us?

 12    A      I would have to refresh my memory again, I'm sorry,

 13    for my e-mail I immediately sent.

 14    Q      So after you had the call with defendant on

 15    October 9th, you took down some notes on that call?

 16    A      Yes.

 17    Q      And would reviewing that refresh your recollection?

 18    A      Yes.

 19            MR. REED:    I am going to object on relevancy

 20    grounds, your Honor.

 21            THE COURT:    I don't know what is coming up.       I

 22    take it you are going to ask her what he said.

 23            MR. TRISOTTO:     That's correct, your Honor.

 24            THE COURT:    Ask her that and then maybe I will be

 25    able to determine the relevance.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 134 of 287 Page ID #:714
                                                                          134

  1            MR. TRISOTTO:     And, your Honor, she has testified

  2    that she doesn't recall and I would like to refresh her

  3    recollection.

  4            THE COURT:    Well, what she is looking at, she is

  5    now refreshed.

  6            MR. TRISOTTO:     Well, I haven't given her the

  7    document.

  8            THE COURT:    Give her the document.

  9            MR. TRISOTTO:     Thank you, your Honor.

 10            MR. DAHLQUIST:     Your Honor, may I approach the

 11    witness?

 12            THE COURT:    Yes.

 13    BY MR. TRISOTTO:

 14    Q      If you can just review that and when you are done

 15    just turn it over and let me know.

 16    A      Yeah.

 17    Q      Does that refresh your recollection?

 18    A      Yes, sir.

 19    Q      Can you tell us -- on the call on October 9th, can

 20    you describe that phone call that you had with defendant?

 21    A      Yeah.   So the caller immediately launched into --

 22    he told me he wanted me to repeat everything back to him,

 23    and he launched into a rant about homeless veterans.

 24    Again, went on for a while.

 25                 When he finished, I gave him a synopsis of
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 135 of 287 Page ID #:715
                                                                          135

  1    what he said to me and he became enraged at that and said

  2    that I was the reason that veterans were committing

  3    suicide all over our country.

  4                 That was concerning to me because I was afraid

  5    that was a threat to his own life.        And I again reported

  6    it to our assistant administrator, Sarah Harms.

  7    Q      And what was your understanding of why he said that

  8    you were killing veterans?

  9    A      Because I didn't repeat back to him the exact words

 10    that he said to me.

 11    Q      On this call did he raise any personal concerns

 12    with the Department of Veteran Affairs?

 13    A      Not that I recall.

 14            MR. TRISOTTO:     No further questions at this time,

 15    your Honor.

 16            THE COURT:    Cross-examination.

 17

 18                         CROSS-EXAMINATION

 19    BY MR. REED:

 20    Q      Good afternoon.

 21    A      Good afternoon.

 22    Q      Before coming to court today, did you have a chance

 23    to review various reports to refresh your recollection?

 24    A      My e-mails.    Yes.

 25    Q      Did you review any kind of police reports that were
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 136 of 287 Page ID #:716
                                                                          136

  1    written by the Capitol Police?

  2    A      No.

  3    Q      Did you have a chance to talk to other witnesses in

  4    this case?

  5    A      We didn't discuss the matter.

  6    Q      Well, tell me a little bit about that.        Did you

  7    come into contact with people who were represented to you

  8    to be other victims in this case?

  9    A      So, I know Sarah Harms from Senator Brown's office

 10    is here.     We were on the same flight along with someone I

 11    met Sunday night when we arrived in L.A. named Kylie Jo

 12    from a West Virginia senator's office.

 13    Q      And did you share stories about what had happened

 14    to everybody when you met with these people?

 15    A      We briefly stated that we were here because of the

 16    unpleasant calls.

 17    Q      Did you talk about what one person heard as opposed

 18    to what another person heard?

 19    A      Just that Kylie and I had been called the C word a

 20    multiple amount of times.

 21    Q      And did anybody talk about what was said to them?

 22    A      Just that Kylie and I were both called the C word.

 23    Q      So did that discussion with these people carry over

 24    after that one night?      Did you see these people again?

 25    A      We are all staying on the same floor at the hotel.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 137 of 287 Page ID #:717
                                                                          137

  1    Yes.

  2    Q      Have you been meeting together to compare what

  3    everybody was told over the telephone?

  4    A      No.    We were told not to do that.

  5    Q      How many times have you met with the prosecutor to

  6    prepare for your testimony in this case?

  7    A      We had one phone call and then they met with us

  8    yesterday in the hope of diminishing our anxiety before

  9    today.

 10    Q      And did they go over what they said that the

 11    questions were going to be when they talked to you?

 12    A      No.    They gave us general topics that could come

 13    up.

 14    Q      Did they do anything such as, let's start from the

 15    beginning.     We are going to ask you where you work, what

 16    your education is, anything like that?

 17    A      Yes.

 18    Q      And so you kind of knew what the questions were

 19    going to be before you became here to testify; is that

 20    right?

 21    A      A broad understanding.      Yes.

 22    Q      And were there any other witnesses in that same

 23    meeting that were listening to you as you were

 24    interviewed?

 25    A      No.    The lawyer from Senate legal counsel was on
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 138 of 287 Page ID #:718
                                                                          138

  1    the phone when we were here in L.A.        And then he and I

  2    were together for the phone call when we were in D.C.,

  3    but no.

  4    Q      In other words, was Ms. Harms with you when you

  5    were going over the testimony that was going to be asked

  6    of you?

  7    A      No.   The prosecutor separated us for that.

  8    Q      Did you have any handwritten notes yourself of what

  9    was said by this individual to you?

 10    A      Well, I was in the internship with Senator Brown's

 11    office.   It would have been in my notebook.

 12    Q      This notebook, I am a little curious about it.

 13    A      Okay.

 14    Q      I'll ask you some questions about it.

 15    A      Okay.

 16    Q      A person calls in and you have some sort of

 17    notebook; right?

 18    A      Yes, sir.

 19    Q      It seems to be some sort of official notebook where

 20    you have to log in what people say to you over the

 21    telephone?

 22    A      I mean, it is like Senate notebook with the State

 23    of Ohio on it, but it's -- just the only rule is that we

 24    have to leave our notebook at our desk each night.

 25    Q      And do you put down what people say to you in this
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 139 of 287 Page ID #:719
                                                                          139

  1    notebook?

  2    A       If we need to.

  3    Q       And in this particular case, were you putting down

  4    information on this notebook as to what this person was

  5    saying to you?

  6    A       On which call?

  7    Q       On any of them.

  8    A       On the 26th I was writing like quick snippets in my

  9    notebook.      Yes.

 10    Q       Where is that notebook?

 11    A       I believe it was shredded at the conclusion of my

 12    internship, as is typical with our office.

 13    Q       I didn't hear that.    It was shredded, you say?

 14    A       Yes.

 15    Q       Are there any tape recorded calls of you and this

 16    person when he was saying words to the effect that he was

 17    going to come and kill you?

 18    A       I did not record phone calls.      I believe he told me

 19    once that he was recording the phone call to prove that I

 20    was killing veterans.

 21    Q       I am talking about the one where you received the

 22    call where he threatened to kill you.

 23    A       I did not record that phone call.

 24    Q       Now, are you sure that the person used the word

 25    kill?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 140 of 287 Page ID #:720
                                                                          140

  1    A      Yes.

  2    Q      Do you know whether Ms. Harms has one of those

  3    notebooks that still is in existence?

  4    A      I am not sure.

  5    Q      Does she typically have a notebook where she puts

  6    down telephone calls too?      Does she answer telephones,

  7    Ms. Harms?

  8    A      Not typically.

  9             MR. DAHLQUIST:    Objection.    Foundation, your

 10    Honor.

 11             THE COURT:   Overruled.

 12    BY MR. REED:

 13    Q      Does she answer telephone calls from time to time?

 14    A      Not typically.     Only if we forward them to her due

 15    to threats.

 16    Q      So she more or less is a supervisor of the interns;

 17    is that true?

 18    A      Yes.

 19    Q      Now, when you get telephone calls from people,

 20    sometimes they are from vets, aren't they?

 21    A      Yes, sir.

 22    Q      And the senator is on one of these vet committees;

 23    isn't that true?

 24    A      Yes.

 25    Q      And that committee is formed to introduce
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 141 of 287 Page ID #:721
                                                                          141

  1    legislation to improve the conditions of the Veterans

  2    Affairs Administration; right?

  3    A      I don't know their specific mission, as I don't

  4    work on these issues, but I would assumes that broadly

  5    correct.

  6    Q      And the calls that you take from vets, are some of

  7    them angry telephone calls when people call in?          These

  8    vets I am talking about.

  9    A      I mean, those phone calls, to be frank, aren't

 10    super memorable.     That is why we log them.      People are

 11    often disappointed at the treatment of veterans coming

 12    home, but Senator Brown has worked hard on those issues,

 13    so oftentimes it's honestly veterans calling to thank

 14    Senator Brown for the work that he does.

 15    Q      From time to time, do you get phone calls from vets

 16    who are angry?

 17    A      I can't recall specific instances outside of the

 18    calls discussed today where veterans were extremely

 19    angry.

 20    Q      Do you get phone calls from veterans who are

 21    outside your district of Ohio calling in to want to talk

 22    to the senator about issues that are on the committee,

 23    the Veterans Affairs Committee?

 24    A      Not typically.     There is a committee phone number

 25    they can reach out to, but I have no interaction with
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 142 of 287 Page ID #:722
                                                                          142

  1    that staff and those interns to answer that.

  2    Q      Now, the person called on the 26th of -- September

  3    26th of last year; correct?

  4    A      Uh-huh.

  5    Q      There were multiple calls; correct?

  6    A      Yes.

  7    Q      And he called on the 27th; is that right?

  8    A      Yes, sir.

  9    Q      Had you ever talked to this person before on

 10    previous calls?

 11    A      Yes, sir.

 12    Q      And in previous months?

 13    A      I would not say in previous months.        I believe the

 14    call started mid September, in my recollection.

 15    Q      And when you were trying to get identifying

 16    information as to this person, what his name was, did he

 17    say that his name was Ben Dover?

 18    A      On the call on the 26th in which he threatened to

 19    kill me, that is the name he gave me.

 20    Q      Did he ever give you any other names when you

 21    talked to him at any other time?

 22    A      No, sir.

 23    Q      After the call was made to you in which he said his

 24    name was Ben Dover, at the time that he was making it,

 25    did you understand that to be a joke?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 143 of 287 Page ID #:723
                                                                          143

  1    A       I did not.    It wasn't until my adrenaline dropped

  2    down that I was like, that's gendered and sexual.

  3    Q       But joking, in poor taste?

  4    A       If you consider that a joke, sure.       In line with

  5    the other things he had said to me, including the C word.

  6    Q       Well, the name Ben Dover you learned later is not

  7    this person's name; right?

  8    A       Right.   I just personally don't consider that a

  9    joke.

 10             MR. REED:    I have no further questions, your

 11    Honor.

 12             THE COURT:    Okay.   Anything further?

 13             MR. DAHLQUIST:    May I ask a few questions to

 14    follow up?

 15             THE COURT:    Follow up on what?    What did he say

 16    that you hadn't covered.

 17             MR. TRISOTTO:    For example, he was asking about a

 18    notebook.

 19             THE COURT:    All right.   You can ask about that.

 20             MR. TRISOTTO:    And I also have one other line of

 21    questioning I would like to ask about other veteran calls

 22    that I didn't question her about.

 23             THE COURT:    All right.

 24             MR. TRISOTTO:    Thank you, your Honor.

 25
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 144 of 287 Page ID #:724
                                                                          144

  1                        REDIRECT EXAMINATION

  2    BY MR. TRISOTTO:

  3    Q      Just a few questions for you.       The first one is

  4    defense counsel mentioned a notebook that you kept.           If

  5    you put notes in that notebook with respect to the calls

  6    you had with defendant when he threatened to kill you,

  7    would that have been memorialized in the e-mail that you

  8    sent immediately after?

  9    A      Yes.    That e-mail is completely based on any notes

 10    I took.

 11    Q      So would there be any information in the notebook

 12    that was not in your e-mail?

 13    A      No.

 14    Q      Now, defense counsel was asking you about your

 15    phone calls with other veterans.        Has any other veteran

 16    who might have grown angry threatened to kill you?

 17    A      No.

 18    Q      And so this was your first death threat?

 19    A      And only in my lifetime.

 20            THE COURT:    All right.    We have to take a brief

 21    recess a little early.      We will take the afternoon

 22    recession now for 10 minutes and then about to five

 23    o'clock.

 24                  So we are finished with this witness.       Have

 25    another witness on the stand when we come back.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 145 of 287 Page ID #:725
                                                                          145

  1                 (Recess from 1:30 p.m. to 2:47 p.m.)

  2                 (The following proceedings were held in the

  3                 presence of the jury:)

  4                 (The witness was sworn.)

  5             MR. DAHLQUIST:    The United States calls Sarah

  6    Harms.

  7             THE CLERK:   Please be seated.

  8                 State your full name and spell it for the

  9    record.

 10             THE WITNESS:    My name is Sarah Harms.     S-A-R-A-H,

 11    H-A-R-M-S.

 12

 13                               SARAH HARMS,

 14                        having been duly sworn,

 15               was examined and testified as follows:

 16

 17                            DIRECT EXAMINATION

 18    BY MR. TRISOTTO:

 19    Q      Good afternoon, Ms. Harms.

 20             THE COURT:   My suggestion, subject to defense

 21    counsel's approval, is that we go through the operation

 22    of the office and her duties with a little more dispatch

 23    because the prior witness has recounted the procedures.

 24                 Unless there is some difference, I think the

 25    jury understands essentially what the process is in these
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 146 of 287 Page ID #:726
                                                                          146

  1    offices.

  2             MR. TRISOTTO:    Yes, your Honor.    And that is what

  3    I did plan to do.

  4             THE COURT:   All right.    Go ahead.

  5             MR. TRISOTTO:    I did want to did one background

  6    question that is specific to her --

  7             THE COURT:   Yes.   You can.

  8             MR. TRISOTTO:    Thank you.

  9    BY MR. TRISOTTO:

 10    Q      Ms. Harms, are you familiar with Senator Sherrod

 11    Brown?

 12    A      Yes.

 13    Q      And do you work for Senator Brown?

 14    A      I do.

 15    Q      What is your position?

 16    A      I am the system administrator.

 17    Q      How long have you been in that position?

 18    A      About a year and a half.

 19    Q      Now, I want to focus you in on your roles and

 20    responsibilities as to threats specifically and

 21    threatening phone calls.      Can you just kind of describe

 22    what your roles and responsibilities are focusing on the

 23    threats aspect of your job?

 24    A      Absolutely.    So broadly speaking, I take care of

 25    all of our electronic equipment.        This also includes our
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 147 of 287 Page ID #:727
                                                                          147

  1    cyber security as well.      That was sort of a natural

  2    dovetail into taking care of our threats portfolio.

  3    Q      And do the interns report to you if they receive a

  4    threatening phone call?

  5    A      Yes.

  6    Q      Are you familiar with a young woman named Leah

  7    Uhrig?

  8    A      Yes.

  9    Q      And who is she?

 10    A      She is a former intern in my office.

 11    Q      Was she an intern in September of last year?

 12    A      Yes.

 13    Q      I want to shift your attention now to the date of

 14    September 26th, 2019.      On that day, did Ms. Uhrig report

 15    any phone calls to you?

 16    A      She -- yes.

 17    Q      And when you -- or maybe to back up, how did you

 18    learn about the phone call?

 19    A      I was sitting at my desk.      It was about mid

 20    morning, and one of the other interns kind of came around

 21    the corner at a fast speed and said, hey, Leah is on a

 22    weird phone call.     You should come.

 23                  So I got up.   The intern bull pen is about 30

 24    seconds away from my desk.       So I walked over and came

 25    around the corner, and Leah was sitting at her desk and
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 148 of 287 Page ID #:728
                                                                          148

  1    kind of sort of staring at the phone, like looking at the

  2    receiver in her hand.      And that is how I learned that she

  3    had been on this odd phone call.

  4    Q      Can you describe Ms. Uhrig's demeanor at that time?

  5    A      Yes.    I sort of looked at her and I said what

  6    happened.     She was like sheet pale, super duper white.

  7    She looked scared and kind of in shock.         She was like

  8    staring at the phone receiver.       And so I asked her what

  9    happened.

 10    Q      When you got over there or when you first saw

 11    Mrs. Uhrig, how long had it been since she got off the

 12    phone with the defendant -- with the caller?

 13    A      I -- it was the 30 seconds I was like traveling

 14    over to her desk is when she had been hung up on, from my

 15    understanding.

 16    Q      And that day on September 26th, the caller -- did

 17    the caller call back?

 18    A      Yes, multiple times.

 19    Q      Did you answer any of those phone calls?

 20    A      I caught the last one.

 21    Q      And can you describe that phone call that you had

 22    with the caller on September 26th, 2019?

 23    A      Absolutely.    So I was aware that after he hung up

 24    on Leah, he pinged a bunch of the other interns' phones.

 25    The way the Senate phone system works is that people can
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 149 of 287 Page ID #:729
                                                                          149

  1    log in -- we have a number of interns and our staff

  2    assistant is logged into the main line, and so the phone

  3    switchboard randomly assigns it so you can't just call

  4    one phone.

  5                 It is just randomly signed out to interns or

  6    staff assistants.     So he kept popping -- the same unknown

  7    caller ID kept popping up on different people's phones.

  8    And so they finally -- the last call, the interns, they

  9    had to transfer it to me.

 10    Q      And you said it kept popping up.       How much time was

 11    passing between the first time and the second time it

 12    would pop up?

 13    A      Seconds.

 14    Q      And what did the -- and how did you know it was the

 15    same caller?

 16    A      So sometimes if people call directly into the main

 17    congressional switchboard, it will say it is being

 18    transferred from the main switchboard, which you can also

 19    call direct.    And then sometimes people have different

 20    caller ID's.    And this one just said unknown caller, and

 21    it was the same person over and over and over.

 22    Q      Now, did you know the person's name who was calling

 23    at that time?

 24    A      Not at that time.

 25    Q      Did you think you knew the person's name at that
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 150 of 287 Page ID #:730
                                                                          150

  1    time?

  2    A       He did give a name.    He gave his name as Ben Dover.

  3    Q       And is that his correct name, or did you understand

  4    that to be his correct name at the time?

  5    A       I understood it to be an obscene pun.

  6    Q       When you answered the phone, did you refer to the

  7    caller as Mr. Dover?

  8    A       I did.

  9    Q       And then what happens next?

 10    A       He sort of chuckled and said that that wasn't his

 11    real name.      And so I asked him what his correct name was

 12    so I could address him correctly.        And he asked for my

 13    name, so I told him my name was Sarah.        And then he asked

 14    why we were killing veterans for profit.

 15                 And I was confused by this so I asked him to

 16    sort of clarify what he meant.       And he said something

 17    about how -- like he said he was recording the phone

 18    call.    And then I asked him if he had any message that he

 19    wanted to leave, and he said something about how that is

 20    not how this game is played, then kind of chuckled and

 21    hung up.

 22    Q       So I just want to back up and walk through that

 23    call.

 24    A       Sure.

 25    Q       After you referred to him as Mr. Dover, what was
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 151 of 287 Page ID #:731
                                                                          151

  1    his response?

  2    A       He sort of chuckled and said that is not my name.

  3    Q       And what did you understand his laughter to mean?

  4    A       That it was amusing to him that I was repeating his

  5    pun back to him.

  6    Q       And now, you mentioned he said something to the

  7    effect of that is not how this game is played.          What was

  8    your understanding of that statement?

  9             MR. REED:    Objection.   Calls for speculation and

 10    conclusion.

 11             THE COURT:   Sustained.

 12    BY MR. TRISOTTO:

 13    Q       And what was your understanding of the purpose of

 14    this call that you had with the defendant?

 15    A       He seemed like he was --

 16             MR. REED:    Objection.   Calls for a conclusion.

 17             THE COURT:   Sustained.

 18    BY MR. TRISOTTO:

 19    Q       Did defendant -- I apologize.      Did the caller raise

 20    any personal concerns with respect to the Department of

 21    Veteran Affairs on this call?

 22    A       All he was saying was that we were killing veterans

 23    for a profit.

 24    Q       What is your understanding of what he meant by

 25    that?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 152 of 287 Page ID #:732
                                                                          152

  1    A      I honestly don't know.

  2            MR. TRISOTTO:     No further questions at this time,

  3    your Honor.

  4            THE COURT:    Cross-examination.

  5            MR. REED:    No questions.

  6            THE COURT:    Thank you, ma'am.     You are excused.

  7    Call the next witness.

  8            MR. DAHLQUIST:     The United States calls Kylie Jo

  9    Rutherford.

 10           (The witness was sworn.)

 11            THE CLERK:    Please be seated.

 12                 State your full name and spell it for the

 13    record.

 14            THE WITNESS:    Kylie Jo Rutherford.      K-Y-L-I-E,

 15    J-O, R-U-T-H-E-R-F-O-R-D.

 16

 17                          KYLIE JO RUTHERFORD,

 18                        having been duly sworn,

 19               was examined and testified as follows:

 20

 21                           DIRECT EXAMINATION

 22    BY MR. TRISOTTO:

 23    Q      Ms. Rutherford, where do you work?

 24    A      I work in the United States Senate for Shelley

 25    Moore Capito.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 153 of 287 Page ID #:733
                                                                          153

  1    Q       How long have you worked there?

  2    A       Since May, 2019.

  3    Q       And did you work for Senator Capito before?

  4    A       I was an intern for her in the summer of 2017.

  5    Q       What is your current role?

  6    A       I am a staff assistant in her office.

  7    Q       And what are your responsibilities as a staff

  8    assistant?

  9    A       So I help coordinate flags and I am an intern

 10    coordinator, so I oversee all the interns in their

 11    duties.    And then I also help with tours and mail.        And

 12    then I have a small portfolio of handling Congress and

 13    election letters and student letters.

 14    Q       Can you describe what you would typically do when

 15    you receive a call from a constituent?

 16    A       So if it is a call of a constituent that just has a

 17    statement to make, we say, hello, my name is Kylie --

 18    Senator Capito's office, this is Kylie.         And then they

 19    state their concern or their comment and we write it

 20    down.

 21                 Well, if it is very in demand, we put a tally

 22    and then e-mail those to the senator at the end of the

 23    day.    If it is a more specific comment, then we write it

 24    down, take their information, their address and phone

 25    number, put it into our system and it goes straight to
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 154 of 287 Page ID #:734
                                                                          154

  1    the staffer that would handle that issue.

  2    Q      I want to direct your attention to the morning of

  3    October 21, 2019.     Did you receive a call that morning

  4    that was out of the ordinary?

  5    A      Yes.

  6    Q      Do you remember what time of day?

  7    A      It was around 9:30-ish.      Anywhere between 9:15 and

  8    9:45 because everyone else was still in the staff

  9    meeting.    And that is where the staff -- when the staff

 10    meetings take place on Monday mornings.

 11    Q      And is the phone number for Senator Capito's office

 12    (202) 224-6472?

 13    A      Yes.

 14    Q      And could you describe what occurred when you

 15    received that call on October 21, 2019?

 16    A      So at first one of other interns answered.         And

 17    normally if it is a very hostile caller -- our interns

 18    are very young, 18 or 19 years old, so I have them

 19    transfer them to me if they don't know what to do.

 20                  So she came into the front office and she was

 21    telling me about the call and the situation, so I just

 22    told her to transfer it to me.       And then as soon as she

 23    transferred it to me, the caller instantly started asking

 24    questions and demanding things.       And it just escalated

 25    from there.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 155 of 287 Page ID #:735
                                                                          155

  1    Q       When the call was transferred to you, did you

  2    observe the phone number?

  3    A       Yes.

  4    Q       Did you remember the area code and the phone

  5    number?

  6    A       I don't know the exact numbers, but I did Google it

  7    and it was from California.

  8    Q       And was the voice of the caller, in your opinion

  9    was it a male voice or female voice?

 10    A       A male voice.

 11    Q       And what did the caller say?

 12    A       So as soon as I answered the phone I was like, this

 13    is Kylie.      And he instantly started demanding things and

 14    was very hostile.      And once I finally got out of him what

 15    he wanted, I tried directing him to one of our state

 16    offices because it had to do with a VA hospital in the

 17    State of West Virginia.      And normally we have a staffer

 18    in state at our Martinsburg office that handles that.

 19                   And he said that that did nothing, and he

 20    started asking further questions and asking why the

 21    senator didn't really care.       And I stated that she did

 22    care.    And he was saying that she didn't care at all.

 23    Q       And did he say anything directed to you

 24    specifically?

 25    A       He did use some comments directed towards me.         Yes.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 156 of 287 Page ID #:736
                                                                          156

  1    Q      What specifically did he say to you?

  2    A      He asked me -- after I tried helping him, he told

  3    me why are you being such a fucking bitch.         And then

  4    after that I told him that, sir, we do not use that kind

  5    of language on our line.      If you do again I am going to

  6    have to let you go.     And so he said, well, the senator

  7    should be assassinated and you are a C-U-N-T.

  8    Q      And before he said those words, did he say anything

  9    to you about your education level?

 10    A      Yes.

 11    Q      What did he say?

 12    A      So whenever I was trying to help him, he said I

 13    sounded like a child, and that he said I probably don't

 14    have any form of higher education.        And I informed him of

 15    my age, and I told him that I had two bachelors degrees

 16    and I graduated in the top 10 percent of in my college

 17    class.

 18    Q      What did he say in response?

 19    A      That is when he said why are you being such a

 20    fucking bitch.

 21    Q      Did he ever any comments for you about your

 22    specific job title?

 23    A      Yes.   He said that my job title meant nothing in

 24    the office.    And I tried telling him that an LA or an LC

 25    would tell him the same things, and he did not like that
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 157 of 287 Page ID #:737
                                                                          157

  1    answer at all.

  2    Q      What is an LA or a LC?

  3    A      An LA is a legislative aide.       So they would be the

  4    person in the office that would handle the issue of

  5    overseeing -- for example, like appropriations.          An LC is

  6    right under -- the LA is pretty much their assistant that

  7    helps to correspond with everything with the

  8    constituents.

  9    Q      And you said that he did not like your response.

 10    What makes you conclude that?

 11    A      His tone was very hostile and at times he was kind

 12    of mocking my voice.

 13    Q      What do you mean by that, he was mocking your

 14    voice?

 15    A      Making it more high-pitched.

 16    Q      Oh, he was mimicking you?

 17    A      Uh-huh.

 18    Q      At any point did he call you worthless?

 19    A      Yes.

 20    Q      In what context did he call you worthless?

 21    A      He -- whenever he was talking about my job title,

 22    he said I was pretty much worthless to the office.

 23    Q      And you had mentioned that you had warned him not

 24    to use profanity.     Why did you do that?

 25    A      Because whenever -- we understand constituents get
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 158 of 287 Page ID #:738
                                                                          158

  1    angry about certain things so they may swear on the line,

  2    but it is not directly towards us, because we are all

  3    human.    We all say things we don't mean sometimes.        But

  4    whenever it is directed towards a specific person, it is

  5    meant, and he was using that language directed towards

  6    me.

  7    Q       And when he used the C word, can you describe what

  8    his tone of voice was?

  9    A       Whenever he said it, it started off as a really

 10    hard C and ended with a really hard T.

 11    Q       And how did it make you feel to hear him say words?

 12    A       Very belittled.

 13    Q       Did the caller ever identify what county he was

 14    from?

 15    A       No.   He said he was from West Virginia, but I tried

 16    to ask what county he was from and he wouldn't tell me.

 17    So that is when I Googled the area code and it said

 18    California.

 19    Q       Did he ever disclose his name to you?

 20    A       No.

 21    Q       Did he ever provide you with the information that

 22    you would have needed to pass the information on to the

 23    senator?

 24    A       No.

 25    Q       So based on the call were you able to input any
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 159 of 287 Page ID #:739
                                                                          159

  1    information into your database?

  2    A       No.

  3    Q       Why not?

  4    A       Because all I had was a phone number.       I didn't

  5    have a name or anything.

  6             MR. DAHLQUIST:    I don't have any other questions,

  7    your Honor.

  8             THE COURT:   Cross-examination.

  9

 10                          CROSS-EXAMINATION

 11    BY MR. REED:

 12    Q       Good afternoon.

 13    A       Good afternoon.

 14    Q       When you were on the phone with this individual,

 15    were you writing down what he was saying?

 16    A       I was taking notes.    Yes.

 17    Q       Where are those notes?

 18    A       I believe they are still in a notebook, but I can't

 19    guarantee where the notebook is.

 20    Q       You didn't bring them with you?

 21    A       No, sir.

 22    Q       And you didn't give them to the prosecutors in this

 23    case?

 24    A       No.   All I provided was the e-mail.

 25    Q       Now, when the person called, I believe you
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 160 of 287 Page ID #:740
                                                                          160

  1    indicated that one of his first statements over the call

  2    was that the senator should be assassinated.         Is that

  3    what you said?

  4    A      Yes.

  5    Q      That is not correct.      That is a mistake, isn't it?

  6    A      No.

  7    Q      Isn't that what he said, was the senator should be

  8    arrested and executed?       He didn't say assassinated?

  9    A      No.    He said assassinated.

 10    Q      Would it refresh your recollection to look at the

 11    e-mail in which this language is quoted?         Would that

 12    refresh your recollection?

 13    A      Yes.

 14            MR. REED:    Your Honor, may I approach your clerk.

 15            THE COURT:    Yes.

 16            THE CLERK:    The e-mail is placed before the

 17    witness.

 18    BY MR. REED:

 19    Q      And the area is highlighted in yellow ink.

 20            MR. DAHLQUIST:     Objection, your Honor.

 21    Foundation.    This isn't this witness' e-mail.

 22            THE COURT:    Well, I will sustain the objection

 23    regarding foundation.      You have to lay a foundation for

 24    this e-mail, something like did she see this e-mail

 25    before.    Does it reflect what she informed -- what she
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 161 of 287 Page ID #:741
                                                                          161

  1    wrote in her notes or something like that so we know.

  2    BY MR. REED:

  3    Q       Do you see that page?

  4    A       Yes.

  5    Q       Is this one of the e-mails that we are talking

  6    about?

  7    A       No.

  8    Q       Okay.   What does that piece of paper reflect?

  9             MR. DAHLQUIST:    Objection, your Honor.

 10    Foundation.

 11             THE COURT:   Sustained.

 12    BY MR. REED:

 13    Q       Have you ever seen that piece of paper before?

 14    A       I have never -- I don't believe I have seen this.

 15    Q       Did you talk to a police officer in the case, like

 16    a Capitol Police officer, and tell them what this person

 17    said?

 18    A       Yes.

 19    Q       And when telling them what he said, did you say "he

 20    should be arrested and executed"?

 21    A       No.

 22    Q       Did you record the telephone call?

 23    A       No.

 24    Q       Did you record any of the telephone calls that were

 25    made by this individual?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 162 of 287 Page ID #:742
                                                                          162

  1    A      No.    I do not believe we record phone calls in our

  2    office.

  3    Q      Is the senator on the Veterans Affairs Committee?

  4    A      No.

  5    Q      The senator has nothing do with the Veterans

  6    Administration?

  7    A      She is not on the committee but she does serve with

  8    veterans within the State of West Virginia.

  9    Q      Now, is there a veterans' hospital at Clarksburg in

 10    the State of Virginia?

 11    A      In West Virginia.     Yes.

 12    Q      And did this person say he wanted to talk about

 13    issues related to the Clarksburg veterans hospital?

 14    A      Yes.

 15    Q      And you were going to pass him off to somebody else

 16    to talk to about that?

 17    A      Yes.    The staff person who handles veterans

 18    hospitals is in our Martinsburg office.

 19    Q      So he would have to be transferred in order to talk

 20    to that person; right?

 21    A      I would have provided him the number.        Yes.

 22            MR. REED:     I have nothing further, your Honor.

 23            THE COURT:     Thank you, ma'am.    You can step down.

 24                  Okay.   Call the next witness.

 25            MR. TRISOTTO:     Your Honor, the government calls
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 163 of 287 Page ID #:743
                                                                          163

  1    Alison Feinswog.

  2           (The witness was sworn.)

  3            THE CLERK:    Please be seated.

  4                  State your full name and spell it for the

  5    record.

  6            THE WITNESS:    Alison Jessica Feinswog.

  7    A-L-I-S-O-N, J-E-S-S-I-C-A, F, as in Frank, E-I-N-S, as

  8    in Sam, W-O-G.

  9

 10                        ALISON JESSICA FEINSWOG,

 11                        having been duly sworn,

 12               was examined and testified as follows:

 13

 14                           DIRECT EXAMINATION

 15    BY MR. TRISOTTO:

 16    Q      Good afternoon, Ms. Feinswog.

 17    A      Afternoon.

 18    Q      Can you tell us your age?

 19    A      I am 25 years old.

 20    Q      Can you describe your education for us?

 21    A      I grew up in -- actually right by LAX airport and

 22    went to Tufts University right outside Boston for

 23    college.

 24    Q      And do you work for a congressman?

 25    A      Yes.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 164 of 287 Page ID #:744
                                                                          164

  1    Q      Who do you work for?

  2    A      Congressman Mike Levin, California's 49th District.

  3    Q      What is your position?

  4    A      I am legislative correspondent/staff assistant.

  5    Q      Now, I would like to focus on your roles and

  6    responsibilities but with respect specifically to

  7    answering voter phone calls.       Can you describe for us

  8    those specific roles and responsibilities?

  9    A      Absolutely.    So I am in charge of a variety of

 10    things, ranging from any kind of -- I run the

 11    congressman's mail program, so anytime someone writes in,

 12    I read the responses and help draft responses.

 13                 I run the intern program and hire all the

 14    interns.    I arrange tours of the capital, and I am in

 15    charge of answering incoming calls and supervising

 16    interns who are answering incoming calls.

 17    Q      When you receive incoming calls, who are they from?

 18    A      Most of the time they are from constituents.         It

 19    will be people from the 49th District calling in with

 20    some kind of policy opinion, essentially just trying to

 21    express their views to their Member of Congress.          And

 22    then we obviously take down that information and pass it

 23    along to the congressman.

 24    Q      And what type of information do you generally need

 25    to be able to pass a message along to the congressman?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 165 of 287 Page ID #:745
                                                                          165

  1    A      Absolutely.    So we always ask -- in addition

  2    obviously to whatever the opinion is, we ask for full

  3    name, first and last name and the ZIP code, which just

  4    helps identity who the person is in our constituent

  5    database so that we can make sure we know who is calling

  6    in.

  7    Q      I want to direct your attention to the timeframe of

  8    September 2019.     In September of 2019, did you begin

  9    receiving repetitive phone calls from any male callers?

 10    A      Yes.

 11    Q      Now, can you describe those phone calls to us?

 12    A      So the phone calls started -- as you said, some

 13    point in September I started receiving phone calls and it

 14    would be in repetitive succession, where essentially

 15    either my intern or I would pick up the phone and we

 16    would start a conversation.

 17                  And sometimes it started with some sort of,

 18    you know, point to it, at least in terms of -- usually it

 19    would start with some sort of question about a veteran's

 20    backlog scandal.     But when someone tried to either press

 21    for any kind of information or, you know -- like I am

 22    personally not an expert in veterans' issues so I want to

 23    be able to get some more information on what the caller

 24    was talking about.

 25                  They would quickly escalate into expletives
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 166 of 287 Page ID #:746
                                                                          166

  1    and anger and phrases including you kill veterans for a

  2    paycheck and a lot of uses of the F word and the C word.

  3                  And usually what would happen is that, you

  4    know, the call would happen.       At some point during the

  5    call, the caller would hang up and immediately call back.

  6    And that would happen in rapid succession, five or more

  7    times.

  8    Q      And so I have a few followup questions about these

  9    calls you were receiving from this caller.

 10                  What information -- because you said you

 11    normally would ask callers for specific information so

 12    you could log their calls, what information would this

 13    caller provide?

 14    A      Nothing.    I was -- anonymous caller.      I would

 15    usually ask -- in order to sort of be able to help the

 16    caller, I would need some more information about the

 17    issue.   So I would ask do you mind if I take down your

 18    name, your ZIP code.      And it was never offered to me.

 19    Q      And did you do -- on your phone system, do you have

 20    a caller ID?

 21    A      Yes.

 22    Q      And what did the caller ID say?

 23    A      I don't remember what it said every time, but I

 24    remember most of the times it would come up as Rayburn

 25    225, which is essentially what comes up when we have --
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 167 of 287 Page ID #:747
                                                                          167

  1    from my understanding, that is what comes up when we have

  2    a blocked number calling our office.

  3    Q      And you mentioned that the caller would hang up and

  4    call again and it would just keep happening five or six

  5    times.   What was your understanding of why the caller was

  6    doing that?

  7    A      I am not sure.     I think --

  8             MR. REED:    Objection.   Calls for an opinion, your

  9    Honor.

 10             THE COURT:   Sustained.

 11    BY MR. TRISOTTO:

 12    Q      I would like to at this time direct your attention

 13    to October 25th, 2019.      On October 25th, did you receive

 14    any phone calls from this same male caller?

 15    A      Yes.

 16    Q      And how did you know it was the same caller?

 17    A      Because it was coming from a blocked number again

 18    and because I -- over the course of the month had come to

 19    recognize this individual's voice.

 20    Q      You were working in the Washington, D.C., office at

 21    this time?

 22    A      Correct.

 23    Q      And do you know where the calls were coming from?

 24    A      I wasn't sure.     I gathered generally that the

 25    individual was from California.        I am not sure how I came
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 168 of 287 Page ID #:748
                                                                          168

  1    about that information, if that was in my conversations

  2    with him or not.

  3    Q      And on October 25th, how many times did the

  4    individual call?

  5    A      I don't remember the specific number.        I believe --

  6    I seem to remember it was close to around the usual five.

  7    Q      Now, I want to focus on those calls you were

  8    receiving on October 25th.       Was there anything different

  9    about the calls you got that day from the calls you were

 10    getting in September?

 11    A      Yes.    So I -- the calls I had been receiving

 12    previously were all, you know, belligerent and including

 13    expletives and a lot of anger and frustration, but they

 14    never escalated into anything involving talks about

 15    death.

 16                  And that was sort of the turning point, at

 17    least for me, in why these calls were different.

 18    Q      And can he just elaborate a little more.         What was

 19    said about death?

 20    A      Yeah.    So I picked up the call.     And by this point

 21    the caller recognized me by voice, by my first name.

 22    And, you know, I picked up the phone, and some point in

 23    the conversation he actually he said "go die."          And at

 24    that point, I took out my -- I was on the landline, my

 25    office landline, and I took out my cell phone and
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 169 of 287 Page ID #:749
                                                                          169

  1    immediately started recording, which is office protocol

  2    for any kind of threatening phone call.

  3    Q       And what caused the caller to say this to you?

  4    A       I am not sure.

  5    Q       What were you saying to the caller?

  6    A       I was trying to get more information and trying to,

  7    you know, ask how can I best help you.        Do you mind if I

  8    take down your name.      Just trying to get more information

  9    so we could have a productive conversation.

 10    Q       And this condition continued over the course of

 11    multiple calls; is that correct?

 12    A       Yes.

 13    Q       About how many?

 14    A       I believe -- so the first time he said probably

 15    also about five or so.      I got two on tape.

 16    Q       So you recorded two of your calls?

 17    A       Yes.

 18    Q       Why were there multiple calls?      Did you hang up or

 19    did he hang up?

 20    A       He hung up.

 21    Q       I would like to direct your attention to the binder

 22    that is next to you.      It's a little black binder on the

 23    side.

 24                   If you could turn to what is tabbed as Exhibit

 25    8.   Can you tell me, do you recognize what is in front of
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 170 of 287 Page ID #:750
                                                                          170

  1    you in Exhibit 8?

  2    A      Yes.   I do.

  3    Q      And what is that?

  4    A      It is a photocopy of a CD that I signed yesterday.

  5    Q      And what is on that CD?

  6    A      Recording of a phone call between the caller and

  7    me.

  8    Q      And can I direct your attention to the next page,

  9    Exhibit 9.    On Exhibit 9, do you recognize that?

 10    A      Yes.   It is also a CD signed by me yesterday with

 11    the other call recorded on it.

 12    Q      And so Exhibits 8 and 9 are the two calls that you

 13    recorded?

 14    A      Yes.

 15            MR. TRISOTTO:     Your Honor, at this time I would

 16    like permission to publish Exhibits 8 and 9.

 17            THE COURT:    You can.

 18            MR. TRISOTTO:     Thank you very much.

 19                  (Audio played.)

 20    BY MR. TRISOTTO:

 21    Q      I just want to stop there because -- do you

 22    understand what the caller said at that point?

 23    A      It sounds like he said something along the lines of

 24    do you kill veterans for a paycheck, or you kill veterans

 25    for a paycheck.     That was a common phrase that he used.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 171 of 287 Page ID #:751
                                                                          171

  1    Q      Okay.

  2                  (Audio played.)

  3    BY MR. TRISOTTO:

  4    Q      I just want to stop and ask you a followup question

  5    at this point.     The caller there said why Alison has been

  6    treating a veteran like garbage for the entire month of

  7    September.     When he says Alison, is that caller referring

  8    to you?

  9    A      Yes.

 10    Q      And what is your understanding of what the caller

 11    means by treating a veteran like garbage?

 12    A      I am not sure.     Through all of the calls, I try my

 13    best to help the caller and try to see what our office

 14    could do.     But as you know, often the conversations kind

 15    of descended into the unproductive conversations.

 16                  (Audio played.)

 17    BY MR. TRISOTTO:

 18    Q      Now, at that point the caller says to you I don't

 19    want to give you a message of anything.         What is your

 20    understanding of that statement?

 21    A      I don't know.

 22    Q      And is that consistent with your understanding that

 23    there was -- with respect to the -- what was your

 24    understanding with respect to the reason the caller had

 25    these calls in the first place?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 172 of 287 Page ID #:752
                                                                          172

  1    A       I am not sure I quite understand.

  2    Q       I apologize.   Let me try rephrasing the question.

  3    What was your understanding of the purpose of this phone

  4    call to you that day?

  5    A       On this particular day, I wasn't sure what the

  6    point of the phone call was.       In previous phone calls, he

  7    had discussed a veterans backlog scandal, but had never

  8    really given me the chance to help him in any way or try

  9    to tease out what specifically he meant by that and

 10    what -- but at this point it felt like he was taking out

 11    frustration.

 12    Q       And on these calls did the defendant raise any

 13    personal concerns he had with the Department of Veterans

 14    Affairs on the October 25th calls?

 15    A       On the October 25th calls, I don't believe so.

 16                 (Audio played.)

 17    BY MR. TRISOTTO:

 18    Q       Now, before I play the next recording I just want

 19    to ask, at this moment what is going object on in your

 20    head?

 21    A       Shock certainly.    You know, I have taken a lot of

 22    phone calls before from people on all sides of any kind

 23    of issue and dealt with a lot of frustrated people, but I

 24    have never had those words spoken to me before.

 25    Q       When you say "those words," can you just clarify?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 173 of 287 Page ID #:753
                                                                          173

  1    A      Specifically go die.      And I hope go you die.

  2    Q      And what was your understanding of what the caller

  3    meant by those words?

  4             MR. REED:    Objection.   Calls for a conclusion.

  5             THE COURT:   You mean what he meant or how she

  6    perceived it?

  7             MR. TRISOTTO:    Your Honor, I would like to know

  8    her understanding of what the defendant meant by those

  9    words.

 10             THE COURT:   Sustained.

 11             MR. TRISOTTO:    Your Honor, may I follow up with a

 12    question of how she perceived it?

 13             THE COURT:   Yes.

 14             MR. TRISOTTO:    Thank you, your Honor.

 15    BY MR. TRISOTTO:

 16    Q      How did you perceive those words?

 17    A      I was certainly frightened by them.        Sort of I

 18    think, you know, in the context of specifically the fact

 19    that he had been calling in repeatedly for a long time,

 20    and in this kind of, you know, insistent, one call after

 21    another after another.       Hearing those words was

 22    definitely scary.

 23                 And then the fact that previously in the call

 24    he had said that -- you know, he had asked who are you.

 25    And that had been something that he had asked a lot in
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 174 of 287 Page ID #:754
                                                                          174

  1    other calls, you know.      I provided my first name, and as

  2    I do to any caller, but he kept asking, sort of insisting

  3    on my last name.     And that was sort of the combination of

  4    wanting to know my identity and, you know, saying I hope

  5    you go die did not make me feel great.

  6    Q      And so you mentioned how he would call incessantly.

  7    And so how much time passed before you had the next call

  8    with him that you recorded?

  9    A      Several seconds.     I pretty much just put down the

 10    receiver after he had hung up and the phone rings again.

 11    Q      Okay.   I am going to play that recording now.

 12                  (Audio played.)

 13    BY MR. TRISOTTO:

 14    Q      Now, it seems like that call cut off.        Was that a

 15    complete recording?

 16    A      Yeah.   That was complete recording.       You know, he

 17    said that and I started saying thank you so much for your

 18    call and he hung up.

 19    Q      So that is an example of how he would just hang up

 20    on you?

 21    A      Yes.

 22    Q      Now, after he repeats those words of telling you to

 23    go die very painfully, can you tell us how you perceived

 24    those words?

 25    A      Would you mind rephrasing?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 175 of 287 Page ID #:755
                                                                          175

  1    Q      Maybe tell us what is going on in your head.         How

  2    did you feel?

  3    A      Yeah.    I mean certainly, as I said, shock and fear.

  4    I, you know, was prepared to handle the situation because

  5    we had -- as stated in our protocols what would happen,

  6    but this situation never happened before, so I was

  7    definitely shaken by it.

  8    Q      And just one final question, shifting subjects.          I

  9    just wanted to -- I don't think I asked you before.

 10    Congressman Mike Levin's office in Washington, D.C., that

 11    phone number is (202) 225-3906?

 12    A      Yes.

 13            MR. TRISOTTO:     Thank you.    I have no further

 14    questions at this time.

 15            THE COURT:    Cross-examination?

 16            MR. REED:    No questions.

 17            THE COURT:    Thank you, ma'am.     You are excused.

 18                  Call your next witness.

 19            MR. DAHLQUIST:     Your Honor, the United States

 20    calls Daryl Brady.

 21           (The witness was sworn.)

 22            THE CLERK:    Please be seated.

 23                  State your full name and spell it for the

 24    record.

 25            THE PROSPECTIVE JUROR:      Daryl Brady, D-A-R-Y-L,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 176 of 287 Page ID #:756
                                                                          176

  1    Brady, B-R-A-D-Y.

  2

  3                              DARYL BRADY,

  4                        having been duly sworn,

  5               was examined and testified as follows:

  6

  7                           DIRECT EXAMINATION

  8    BY MR. DAHLQUIST:

  9    Q      Mr. Brady, where do you work?

 10    A      I work for Congressman Phil Roe in the district

 11    office in Morristown, Tennessee.

 12    Q      How long have you worked in that office?

 13    A      Approximately two and a half years.

 14    Q      And how long have you worked in politics?

 15    A      In different roles as volunteers or things like

 16    that, probably 20, 25 years.

 17    Q      And what is your specific job title?

 18    A      My job is a field representative.        So I attend

 19    meetings whenever the congressman cannot be there.          I

 20    also attend civic clubs, organizational meetings, speak

 21    to schools.

 22                 In addition I do constituent services.        I go

 23    to different counties, and I will be there for two hours,

 24    and I will meet with different constituents if they have

 25    problems with Social Security/Disability or veterans
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 177 of 287 Page ID #:757
                                                                          177

  1    issues or things like that.       I record that, write it down

  2    and take it back to our caseworkers in our office.

  3    Q       And are you familiar with the phone number for the

  4    office?

  5    A       In Morristown?

  6    Q       Yes.

  7    A       Yes.    (423) 254-1400.

  8    Q       And as part of your responsibilities as a field

  9    representative, do you ever answer phone calls from

 10    voters?

 11    A       I occasionally do, yes, sir.

 12    Q       And now I want to direct your attention to a

 13    specific call from September 19th, 2019.         Do you remember

 14    that call?

 15    A       Yes, sir.

 16    Q       Can you describe what happened in that call?

 17    A       Well, somehow the phone call got transferred to me.

 18    The call was very abusive, a lot of profanity.          I ask --

 19    I always ask everyone what is your name and address.           And

 20    when I asked for the name, the person on the other end of

 21    the phone said homeless veteran.        And I said, well, where

 22    are you at.      And there was no response on that.

 23                   And then it was just -- I really didn't get a

 24    lot of comments in because it was just constant F this, F

 25    that.    Phil Roe is bad.    He hates all veterans.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 178 of 287 Page ID #:758
                                                                          178

  1    Q      Mr. Brady, why did you ask him where he was at?

  2    A      Well, initially -- initially -- in our district we

  3    place a high value on trying to help veterans because my

  4    boss was the ranking member of the Veteran Affairs

  5    Committee.

  6    Q      When you say my boss, you mean?

  7    A      Congressman Roe.     So he was the chairman of the

  8    Veteran Affairs Committee.       And now he is the ranking

  9    member.    So initially I thought, well, I could just

 10    Google up and if somebody is homeless I could give them

 11    directions to a place that serves homeless people.          We

 12    have one in Knoxville called Knoxville Area Rescue

 13    Mission.    And I thought, well, maybe there's one in his

 14    area or something like that and I can say, hey, you need

 15    to go here to get some help or something like that.

 16    Q      Did you have an opportunity to offer assistance?

 17    A      I tried, but not much.

 18    Q      Why was your attempt unsuccessful?

 19    A      Mostly because I couldn't get in a word edgewise.

 20    It was just constant barrage and complaining and cussing.

 21    Q      And then after that call, did you ultimately learn

 22    the suspected identity of the caller?

 23    A      I did.   I remember talking to a person in our

 24    office who handles veterans casework.        And then they

 25    said, well, we got a lot of abusive calls from this
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 179 of 287 Page ID #:759
                                                                          179

  1    person here and you need to go look at your notes in our

  2    computer software.

  3    Q      And on that call, did the -- did the caller say

  4    anything about coming to the office?

  5    A      Yes.   He said you are going to show up -- he said

  6    you are going to show up at the office one day and I am

  7    going to be in a plastic body bag on your doorstep.

  8    Q      And how did you feel about that?

  9    A      Well, initially I was a little bit confused.         Did

 10    he mean like you are going to show up and there is going

 11    to be bodies on the doorstep or is it going to be you or

 12    is it going to be my colleagues.        I didn't quite

 13    understand exactly what he was getting at, but I didn't

 14    really much care for that.

 15    Q      What do you mean you didn't much care for that?

 16    A      Well, it kind of made me angry and everything

 17    because I took it as a threat.

 18    Q      Now I want to talk to you about a specific call --

 19    actually, let me get back to one thing.         Did you mention

 20    to him that -- the comment when he was saying that your

 21    boss, Congressman Roe, doesn't care about veterans, did

 22    you respond to him in any way?

 23    A      Yes.   Naively, I said that is not true.

 24    Congressman Roe is an army veteran himself.         He cares

 25    about veterans.     He passed the VA Mission Act.       He passed
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 180 of 287 Page ID #:760
                                                                          180

  1    the VA Choice Act.     He passed the Forever GI Bill, where

  2    veterans can go to college if they were in the military

  3    after 9/11.    I said that is not true.      Congressman Roe

  4    cares deeply about veterans.

  5    Q      Did that satisfy the caller?

  6    A      No.

  7    Q      Why do you say that?

  8    A      Because he just kept cursing.

  9    Q      Now I want to direct your attention to the morning

 10    of November 18th, 2019.      Did you receive a call that

 11    morning that was out of the ordinary?

 12    A      Yes, sir.

 13    Q      And can you describe that call?

 14    A      That call was much like many others, a lot of F

 15    bombs, cursing.     That call was one like medical cannabis.

 16    And he said veterans should have it and he said what is

 17    your position.     I said, look, Congressman Roe is a

 18    medical doctor.     We would like to see more research on it

 19    to determine if it is viable or legitimate.

 20                 And that just seemed to -- he said, well, Phil

 21    Roe is trash.    And he started naming off a bunch of other

 22    senators and stuff.     And that wouldn't go anywhere.        Just

 23    F bomb this and F bomb that.

 24    Q      And at that point did you suspect that you knew the

 25    name of the caller, the first name of the caller?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 181 of 287 Page ID #:761
                                                                          181

  1    A      I suspected it was the same person.        And I said, is

  2    this you, Robert?     And he said F you.     And I said what is

  3    your address.    And I said is this you, Robert, from Los

  4    Angeles, California?      And he said you got the state

  5    right.   And then after that, it was just --

  6    Q      What did he say when you asked him for his address.

  7    How did he respond?

  8    A      That was an F you.

  9    Q      At any point, did he make any comment about

 10    Tennessee?

 11    A      Oh, yeah.    Should I say verbatim?

 12    Q      Please go ahead.

 13    A      He looked at me and he said fuck you, cunt.         He

 14    said you are Tennessee dumb.

 15    Q      And how did you feel about hearing that?

 16    A      Well, I was pretty angry.      Nobody has never called

 17    me that before.     Must be a West Coast thing or something.

 18    But nobody ever called me that before, and I was pretty

 19    angry.   I felt insulted.     He is questioning my heritage,

 20    my background, you know, and stereotyping us like we are

 21    all dumb hillbillies or something.

 22    Q      In your years of government service, has anyone

 23    ever used those words with you?

 24    A      No.

 25    Q      During the call did he ever disclose his true
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 182 of 287 Page ID #:762
                                                                          182

  1    identity?

  2    A      No.

  3             MR. DAHLQUIST:    I don't have any other questions,

  4    your Honor.

  5             THE COURT:   Cross-examination?

  6

  7                          CROSS-EXAMINATION

  8    BY MR. REED:

  9    Q      Good afternoon, Mr. Brady.

 10    A      Good afternoon, sir.

 11    Q      Now, on the phone system that you have, do you have

 12    the ability to record telephone calls?

 13    A      No, sir.    Not to my knowledge.

 14    Q      Has anybody at the office discussed the policy that

 15    if angry callers come in that we should record these

 16    telephone calls?

 17    A      Not to my knowledge.

 18    Q      Did you think when these calls were coming in to

 19    use your cell phone to record the telephone calls?

 20    A      No.

 21    Q      Was anybody there with you when you were listening

 22    to these telephone calls, in the immediate vicinity?

 23    A      No.   They were in other offices.

 24    Q      Your phone does have the ability to go onto speaker

 25    phone?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 183 of 287 Page ID #:763
                                                                          183

  1    A       Yes, sir.

  2    Q       You said that you received several of these kinds

  3    of phone calls; is that right?

  4    A       Yes, sir.

  5    Q       Did you ever think when you were receiving one to

  6    have one of your colleagues there at the office come in

  7    and listen to the call along with you by pressing the

  8    voice button on your phone?

  9    A       No.   Because I think the other staff people wanted

 10    me to take care of it.      So there was at least one of

 11    those calls that was referred to me from a colleague in

 12    my office.

 13    Q       So with respect to all the calls that you have

 14    talked about, nobody else heard these but you?

 15    A       Other people in our office have received phone

 16    calls.

 17    Q       No, the ones I said.

 18    A       The ones you say, only me.      But I did not record

 19    them.

 20    Q       Nor did you have anybody else come and listen to

 21    the calls along with you; right?

 22    A       That is correct.

 23    Q       Now, Senator Roe, that is who you work with?

 24    A       Congressman Roe.

 25    Q       I'm sorry, Congressman Roe.      And he is very
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 184 of 287 Page ID #:764
                                                                          184

  1    influential in the Veterans Administration Committee;

  2    isn't that true?

  3    A      That is correct.

  4    Q      He has worked his way up to be one of the top

  5    members of the committee?

  6    A      He was chairman of the Veteran Affairs Committee.

  7    Q      And when this person was calling in to talk to you,

  8    were predominantly these called centered around things

  9    that had to do with veterans affairs?

 10    A      One call might have mentioned the Constitution.

 11    Another call was like medical cannabis for veterans.

 12    Q      Okay.   But that was for veterans; correct?

 13    A      Yes, sir.

 14    Q      Is there any legislation that is being discussed

 15    with respect to making it legal for veterans to obtain

 16    prescriptions for cannabis through the VA Administration?

 17    A      I am not sure of that.      I do not know.

 18    Q      You understand that cannabis or medical marijuana

 19    is legal in several states.       You are aware of that;

 20    right?

 21             MR. DAHLQUIST:    Objection.    Relevance, your Honor.

 22             THE COURT:   Sustained.

 23    BY MR. REED:

 24    Q      In any case, this person wanted to know about the

 25    possibility of having the Veterans Affairs Committee
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 185 of 287 Page ID #:765
                                                                          185

  1    legalize cannabis marijuana.       Was that your understanding

  2    of what he was trying to get at?

  3    A      That was -- I think what he was trying to get at

  4    was to curse and scream.      And basically that was one of

  5    his points, I would suppose, yes.

  6    Q      Have you taken calls from other veterans before?

  7    A      Yes.

  8    Q      Have you ever had the experience of having a

  9    veteran who is angry and talking with you about some of

 10    the issues he goes through?

 11    A      I have not.    Not to that extent.     No, sir.

 12    Q      Well, have you had a veteran complaint about wait

 13    times to see a doctor at the Veterans Administration?

 14    A      I have had that one time.

 15            MR. REED:    I have nothing further.

 16            THE COURT:    Thank you, sir.

 17            MR. DAHLQUIST:     Your Honor, may I ask one followup

 18    question based on the recording?

 19

 20                       REDIRECT EXAMINATION

 21    BY MR. DAHLQUIST:

 22    Q      Defense counsel asked you about recording -- the

 23    plausibility of recording the calls.        Why do you remember

 24    his words so clearly?

 25    A      Well, one thing that was unique about that was it
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 186 of 287 Page ID #:766
                                                                          186

  1    just wasn't singling out Congressman Roe.         What was odd

  2    about it was he was yelling and cussing about Kamala

  3    Harris, who is in California, Arlen Specter, who is dead

  4    and gone now but was a senator for Pennsylvania, Toomey

  5    from Pennsylvania and Rick Sanatorium from Pennsylvania.

  6                 So I couldn't quite figure out that it was

  7    solely veterans' things because it was just kind of all

  8    across the board, if that makes any sense.         I thought it

  9    was unique that different elected officials were

 10    mentioned.

 11    Q      Was the language he used also particularly

 12    memorable?

 13    A      Oh, yeah, because I have never heard so many F

 14    bombs in a row like that.

 15            MR. DAHLQUIST:     Nothing further, your Honor.

 16            THE COURT:    Okay.   Thank you.

 17                 Thank you, sir.     You are excused.

 18                 Call the next witness.

 19            MR. DAHLQUIST:     The government rests, your Honor.

 20            THE COURT:    Approach the sidebar.

 21            MR. REED:    Your Honor, may I make that motion at

 22    another time?

 23            THE COURT:    Yes, you may.     I will assume that you

 24    have made the appropriate motion.

 25            MR. REED:    Thank you, your Honor.      May we take
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 187 of 287 Page ID #:767
                                                                          187

  1    just a very brief recess before Mr. Stahlnecker takes the

  2    witness stand?

  3            THE COURT:    Okay.   Brief, five minutes.

  4            MR. REED:    Very well.

  5            THE COURT:    Six minutes.

  6            MR. REED:    Very well, your Honor.

  7           (Recess from 3:42 p.m. to 3:50 p.m.)

  8           (The following proceedings were held in the

  9            presence of the jury:)

 10            MR. DAHLQUIST:     Your Honor, I just want to clarify

 11    that the stipulation we have numbered was Exhibit 13 that

 12    was admitted at the start of our case.

 13            THE COURT:    Yes.

 14            MR. DAHLQUIST:     Thank you, your Honor.

 15            MR. REED:    May I proceed, your Honor?

 16            MR. DAHLQUIST:     Your Honor, the witness hasn't

 17    been sworn.

 18           (The witness was sworn.)

 19            THE CLERK:    Please state your full name and spell

 20    your last name for the record.

 21            THE WITNESS:    Robert Stahlnecker,

 22    S-T-A-H-L-N-E-C-K-E-R.

 23            THE CLERK:    You may be seated.

 24

 25                          ROBERT STAHLNECKER,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 188 of 287 Page ID #:768
                                                                          188

  1                        having been duly sworn,

  2               was examined and testified as follows:

  3

  4                           DIRECT EXAMINATION

  5    BY MR. REED:

  6    Q      Mr. Stahlnecker, how old are you?

  7    A      Forty-eight.

  8    Q      Where did you grow up?

  9    A      New Jersey.

 10    Q      And when you graduated from high school, did you

 11    want to do a couple of things?

 12    A      I did.

 13    Q      What was that?

 14    A      Essentially I wanted to serve my country and have a

 15    bright future.

 16    Q      And did you want to also make your parents proud?

 17    A      Of course.    Yes, I did.    I thought by enlisting in

 18    the Marine Corps I would do that.

 19    Q      Did you enlist in the Marine Corps?

 20    A      I did.

 21    Q      What year?

 22    A      '95.

 23    Q      And where did you start your service, what state?

 24    A      In -- my first duty station was Iwakuni, Japan.

 25    Q      And did you go through basic training?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 189 of 287 Page ID #:769
                                                                          189

  1    A      I did.

  2    Q      Where did you do your basic training?

  3    A      Parris Island.

  4    Q      And what state is that in?

  5    A      North Carolina.

  6    Q      Now, over the course of being a Marine, what jobs

  7    did you do?

  8    A      I am a supply administrator.       I essentially keep

  9    track of records and materials.

 10    Q      Did there come a point in time where you were doing

 11    duty in California at the Twentynine Palms station?

 12    A      Yes, sir.    That was my second duty station.

 13    Twentynine Palms Marine Corps Air Ground Combat Center.

 14    Q      Did there come a time when you suffered an injury

 15    there?

 16    A      Yes, sir.

 17    Q      What year?

 18    A      It was middle of 1998.

 19    Q      What happened?

 20    A      During a training exercise, I sustained an

 21    osteochondral defect in my left ankle.

 22    Q      And what did you do?

 23    A      I reported it to my commanding officer and he sent

 24    me to the naval hospital on base, where they did an

 25    x-ray.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 190 of 287 Page ID #:770
                                                                          190

  1    Q      Did you know the exact nature of what your injury

  2    was at that time?

  3    A      I believed I broke my foot because my toes were

  4    black and blue, but because of the x-ray I was told it

  5    had just been sprained.

  6    Q      And then much later did you eventually find out

  7    what that injury was?

  8    A      Yes, sir.

  9    Q      And what was it again?

 10    A      A stage IV osteochondral defect where I had --

 11    broke my talar dome and femur.

 12    Q      After you were given an x-ray, did you seek to get

 13    an MRI?

 14    A      Yes, sir.    After about six months of being off and

 15    on again to full duty -- I was off duty for a little

 16    while.    They gave me a little bit of physical therapy at

 17    the time, you know, and light duty.        And then about three

 18    months in, they said, you know, okay, it is time to go

 19    back to full-duty status.

 20                 So I went to full-duty status.       I, you know,

 21    did a PFT -- it was a physical fitness test -- with my

 22    broken ankle.    And then we did a forced march.        And so,

 23    you know, throwing a rucksack and did a forced march.

 24                 Afterwards I essentially couldn't bear the

 25    pain any longer, and I asked me CO to once again send me
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 191 of 287 Page ID #:771
                                                                          191

  1    to the hospital, where I was --

  2    Q      Mr. Stahlnecker, I am a little hard of hearing so

  3    could you move that microphone a little bit closer to

  4    you?

  5    A      Yes.

  6    Q      There, that is better.      Were you honorably

  7    discharged?

  8    A      Yes, sir, I was.

  9    Q      What year?

 10    A      1999.

 11    Q      What took place then?

 12    A      Well, I was married and so my wife and I went to

 13    Pennsylvania.    And I went to the Wilkes-Barre Medical

 14    Center for health care and filled out a claim for

 15    Disability through the American Legion.

 16    Q      And what happened?

 17    A      My claim for disability was denied at that time.          I

 18    was told that my service-connected injury was as likely

 19    as not connected to my service.       And the Wilkes-Barre

 20    Medical Center essentially said that I had already been

 21    provided with a surgery and I had been healed and I just

 22    need to give it some time.

 23    Q      And how did you feel?

 24    A      I felt as though my ankle was in a lot of

 25    discomfort and I needed more attention.         I felt every
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 192 of 287 Page ID #:772
                                                                          192

  1    step of the way, you know, it was like stepping on a

  2    nail.

  3    Q       And can you discuss what actions you took to try to

  4    get Disability from the VA over the course of the next

  5    four or five years?

  6    A       I went to the VA Medical Center regularly in

  7    Wilkes-Barre, where I went from one doctor to the next

  8    doctor to the next doctor.       And they didn't have a

  9    podiatrist on campus there in Wilkes-Barre, so I never

 10    saw an actual foot doctor.

 11                 I had always seen doctors that would

 12    continuously say, you know, there is nothing wrong.

 13    There is no injury.     That I have to let the surgery heal.

 14    And they gave me Motrin, and then naproxen eventually.

 15    Q       I would like to talk about the surgery.        You say

 16    you did obtain surgery?

 17    A       In 1999 in the Marine Corps Air Ground Combat

 18    Center, I was given a surgery.       They did an MRI

 19    eventually.    It took several months to get it, but

 20    eventually they did do an operation.        And it didn't

 21    actually correct the problem fully.        So I felt I needed

 22    to do a separation.

 23    Q       Now, how hard did you fight just to get an

 24    operation?

 25    A       Very -- it was tough.     It was very difficult.      I
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 193 of 287 Page ID #:773
                                                                          193

  1    felt that I was not being taken seriously.         You know,

  2    that my injury wasn't severe enough essentially because

  3    the x-ray didn't show that it was an actual injury.           It

  4    was the cartilage that had been broken so the x-ray

  5    didn't show it.     I felt as though -- I felt very

  6    belittled, you know, not that I mattered very much.

  7    Q      Over the course of 1999 through let's say 2002,

  8    three years, were you still living back on the East Coast

  9    at that time?

 10    A      Yes, sir.    In Wilkes-Barre, Pennsylvania.

 11    Q      How did this injury affect your marriage?

 12    A      It was -- it was a complication.       Sometimes it

 13    would cause us not be able to do some things.          Active,

 14    you know, I am a very -- I used to be very active, you

 15    know, sports.    And so a lot of the times my wife wanted

 16    to go hiking or we wanted to go out and do things, it

 17    was, you know, a pain.      It was very, very -- it hurt.

 18                 I couldn't walk.     I couldn't run.    And if I

 19    did walk for a long period of time, I wouldn't sleep that

 20    night.   It would be a very disturbing --

 21    Q      At least did the VA tell you that the surgery was

 22    going to be paid for by them?

 23    A      The VA in later years did approve for a fee basis

 24    surgery, yes, sir.

 25    Q      And where did the actual surgery take place?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 194 of 287 Page ID #:774
                                                                          194

  1    A      Once again, the Wilkes-Barre Medical Center didn't

  2    have a surgeon, so I went to the Allentown facility,

  3    where I had seen a Dr. Michael Busch.        He is a sports

  4    medicine specialist.      And he did his own surgery there

  5    through the Sacred Heart Hospital.

  6    Q      And did you expect that the VA was going to pay for

  7    it?

  8    A      It is fee basis service so the VA should have paid

  9    for it, yes.

 10    Q      Did you receive confirmation from the VA that they

 11    covered your surgery?

 12    A      Eventually, yes.     But initially I was contacted by

 13    Sacred Heart Hospital for several months -- nine months

 14    actually -- with bills, telling me that they were looking

 15    to collect for what the VA was not paying.

 16    Q      How much?

 17    A      9,800 and change.

 18    Q      Did you feel betrayed?

 19    A      Certainly.

 20    Q      Did that have an effect on your marriage?

 21    A      Eventually.    We were, you know, two years into

 22    having a newborn child.      My son Quinn was born in 2007.

 23    So we had a new child to raise and it became very taxing

 24    on our relationship to have this bill, as we just bought

 25    a house.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 195 of 287 Page ID #:775
                                                                          195

  1                 So she was very frustrated with me and this

  2    whole situation that I had, you know, not gotten taken

  3    care of sooner, I guess you could say.

  4    Q      Did the VA eventually pay that bill from the

  5    hospital?

  6    A      Eventually they did.      I had -- I had gone into the

  7    Wilkes-Barre VA Medical Center, and I got in a meeting

  8    with the director's second in command, I guess you can

  9    call her.    She was my point of contact.       Her name was

 10    Patty Delisle, and she assisted with getting the

 11    fee-based services paid.

 12    Q      Now, as you are fighting with the VA for Disability

 13    to get them to pay for the surgery, things of that nature

 14    over these years, were you respectful when you went in

 15    and asked for services?

 16    A      I tried my best not to get frustrated and express

 17    how upsetting things could be, you know.         And so

 18    initially very much respect was given to the VA, and

 19    consideration, and I gave them a lot of time to recognize

 20    my problems and treat me with respect.

 21    Q      Did there come a point in time where you moved back

 22    out to California?

 23    A      In 2014, my wife and I had been divorced for two

 24    years, and she wanted to get back in contact with her

 25    family.   Her mom was ill, and so I had agreed at that
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 196 of 287 Page ID #:776
                                                                          196

  1    time that it would be best for me to accompany her and

  2    allow, you know, the family to stay together.

  3                 I didn't want to keep Quinn in Pennsylvania

  4    and I didn't want to let Quinn go to California without

  5    me.   So we moved together and lived in separate places.

  6    Q      Now, did there come a point in time when you were

  7    in California where you did start to make calls to the

  8    Veterans Administration, and some of these calls involved

  9    profanity on your part?

 10    A      Yes, sir.

 11    Q      When did that evolution occur?       When did that

 12    start?

 13    A      I would assume around 2000 --

 14    Q      Pardon?

 15    A      I believe 2012, 2013.      Having a difficult time.      I

 16    wasn't provided with Disability benefits for the first

 17    nine years out of the service because my injury was not

 18    diagnosed.

 19                 You see, Wilkes-Barre eventually provided me

 20    with the surgery through Dr. Busch in Allentown, but they

 21    didn't diagnose it until 2009.       Actually, Dr. Busch

 22    diagnosed it.    And so the disability was never provided

 23    for the first nine years out of the service.

 24                 And so, I began to essentially fight for my

 25    back pay, equaling nearly a hundred and some odd thousand
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 197 of 287 Page ID #:777
                                                                          197

  1    dollars.

  2    Q       Did you eventually get some form of Disability?

  3    A       I am currently disabled.     Yes, sir.

  4    Q       But they never have paid you your back pay, have

  5    they?

  6    A       I am still owed nine years of disability.

  7    Q       When did you start making telephone calls to the

  8    people at the Veterans Administration in Loma Linda?

  9    A       I started calling for various reasons when I was

 10    first -- the Board of Veterans' Appeals requested to have

 11    an EMG.    I was going through an appeals process.        And so

 12    the Board of Veterans' Appeals apparently requested for a

 13    neuropathy study to see if there was nerve and muscle

 14    damage in my leg where I was experiencing severe

 15    discomfort still five years after my operation.          My foot

 16    is going numb.     My leg's got weird sensations going

 17    through it and I can't sleep.

 18                 And so I go and I found out that the Loma

 19    Linda Veterans Hospital was sending me for a

 20    questionnaire in Hemet.      And I asked for the privacy

 21    officer to do a FOIA request to enable me to get copies

 22    of the documents that required the EMG study.

 23                 And at that time things started getting kind

 24    of complicated there, where Greg Curtis, the Freedom of

 25    Information Act officer, he said, you know, we're not
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 198 of 287 Page ID #:778
                                                                          198

  1    going to provide you with these documents and he had me

  2    police escort out of the hospital.

  3    Q      Were you starting to use profanity when you were

  4    interacting with the VA?

  5    A      I use profanity when I get frustrated, yes.         I

  6    can't say exactly at what time.       You know, I can tell you

  7    that it is something that sometimes I feel is necessary

  8    to express how upset I am.

  9    Q      Do you find that by using profanity sometimes it

 10    gets you someplace?

 11    A      I do.   You know, I get my point across, and I think

 12    that people take me more seriously.        They recognize that

 13    this isn't just some kind of little issue.         You know,

 14    between the tenacity of constantly going to the hospital

 15    or constantly calling the hospital or -- you know, being

 16    very upset seems to work a lot better than being very

 17    calm and just, oh, you know I have got a problem, can you

 18    help me, because that just gets brushed underneath the

 19    rug for years.

 20                 And that has been the standard operating

 21    procedure, where I am brushed aside.        And it doesn't seem

 22    as though I matter to the VA very much at all when it

 23    takes time for the simplest things to get done and now

 24    you have got years gone by and my ankle is just

 25    exasperating.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 199 of 287 Page ID #:779
                                                                          199

  1                 You know, I can't sleep at night.       I ended up

  2    with sleep apnea as a secondary condition because the VA

  3    did not take care of my ankle.

  4                 And, you know, that is a big problem, sleep

  5    apnea.   That is not something that is going to go away.

  6    That is something that I have now for life.         And it is a

  7    secondary condition.      I get 40 percent disability for my

  8    ankle and I have 50 percent disability for sleep apnea,

  9    with -- the VA math makes me 70 percent disabled.

 10    Q      Does it make you stressful and angry, the way that

 11    you are dealt with by the VA?

 12    A      It is very frustrating.      It is one of those -- you

 13    know, I agree it is a very strong word.         I don't

 14    particularly think of myself as an angry person.          I think

 15    of myself as a very hurt and frustrated.

 16    Q      Now, over the course of fighting with the VA -- now

 17    we are in -- let's bring our time line up now to

 18    approximately 2015, around that time period.         You are

 19    divorced now; right?

 20    A      Yes, sir.

 21    Q      You have a son; right?

 22    A      Yes, sir.

 23    Q      Your wife and son live in the same general area?

 24    A      In Twentynine Palms.

 25    Q      And where were you living in 2015 through 2019?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 200 of 287 Page ID #:780
                                                                          200

  1    A      Between 2015 and 2019 we are within 10 miles of

  2    each other.

  3    Q      And what have you been doing these years to support

  4    yourself besides the Disability?

  5    A      I taught myself how to blow glass and I make, you

  6    know, all kinds of objects out of glass.         Borosilicate on

  7    a hand torch.

  8    Q      Would you consider yourself to be a rich person?

  9    A      I am a homeless person.

 10    Q      Tell us about that.     How did that occur?

 11    A      I was in a house for a little while.        I was placed

 12    by Lighthouse.     They are an advocate for homeless people.

 13    They placed me in a place where the property was sold in

 14    2000 and I believe '17.      Property was sold.     And I had a

 15    new landlord who decided that he didn't want low-income

 16    residents.

 17                 And upon his ownership, he went through the

 18    eviction process and eliminated all the tenants on the

 19    block.   There was about seven families and all of us were

 20    removed.    And so I became homeless.

 21                 I lived on my friend's couch first, and then I

 22    needed to have a better place where I could work, and so

 23    Colleen, my friend, allowed me to move into her garage.

 24    Q      Can you take a look at Exhibit No. 100.         It should

 25    be in front of you.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 201 of 287 Page ID #:781
                                                                          201

  1                   I am not sure if the clerk has that before

  2    you.

  3    A       Not yet, sir.    No.

  4             MR. REED:    Your Honor, may I approach the witness?

  5             THE COURT:    Yes.

  6             MR. REED:    I have a copy and I believe the Court

  7    has a copy.

  8             THE COURT:    I have one.

  9             MR. REED:    And since the clerk is not here, your

 10    Honor, may I hand this to the witness?

 11             THE COURT:    Yes.

 12    BY MR. REED:

 13    Q       Do these pictures describe where you have been

 14    living for the last couple of years?

 15    A       Yes.    This is Colleen's garage in the first picture

 16    here.

 17    Q       Don't show the jury yet.

 18    A       Sorry, sir.

 19    Q       I have to get this admitted first.       Are these

 20    accurate representations of where you live?

 21    A       Yes.    This is Colleen's garage.

 22    Q       Is that the first picture?

 23    A       Yes.

 24    Q       And this is a group exhibit.      So there are four

 25    pictures here.      Do you understand that?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 202 of 287 Page ID #:782
                                                                          202

  1    A      Yes.

  2    Q      Take a look at the second page.

  3    A      Okay, sir.    This would be Colleen's house.

  4    Q      So her house is disconnected from her garage?

  5    A      Right.   She lives in the main house and I was

  6    staying in the garage.

  7    Q      And that is a distinct, separate building?

  8    A      Yes.   There is two different buildings.

  9    Q      And she lets you stay there?

 10    A      Yes, she does.

 11    Q      Take a look at page 3.

 12    A      This is the inside of the garage.        You can see a

 13    lot of her personal belongings, some windows that they

 14    had planned to install, and then that is my bed.

 15    Q      And is that an accurate depiction of what your bed

 16    looks like?

 17    A      Yes.

 18    Q      Last picture, please.      Last page.    Or is that the

 19    last page?

 20    A      That is it.    The three pages, sir.

 21            MR. REED:    Your Honor, I would move that into

 22    evidence.

 23            THE COURT:    Received.

 24           (Exhibit 100 received in evidence.)

 25            MR. REED:    And I don't want to take the time to
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 203 of 287 Page ID #:783
                                                                          203

  1    set up the Elmo, your Honor.       May I just have him hold up

  2    the pictures?

  3            THE COURT:    Yes.

  4    BY MR. REED:

  5    Q      Just kind of hold them up and flip through them.

  6    The jury is going to get them and see them later.

  7                 That is the garage where you lived.

  8                 Turn to the next page.

  9                 And that is the house where Colleen lives,

 10    which is close to where the garage is; correct?

 11    A      Yes, sir.

 12    Q      Next page.    That is the little garage inside and

 13    your bed where you live; right?

 14    A      This is my bed inside the garage, yes, sir.

 15    Q      Do you have a car?

 16    A      No, sir.

 17    Q      Have you some way to get around town?

 18    A      I walk.    My friend drives me if I need to go to the

 19    grocery store.

 20    Q      Do you have a bike?

 21    A      I did at a time, but I put so many miles on it that

 22    it fell apart.

 23    Q      Now we are going to focus on the years 2018 to

 24    2019, the general time period of this case.         Okay?

 25    A      Yes, sir.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 204 of 287 Page ID #:784
                                                                          204

  1    Q       Were you still living there at that exhibit?

  2    A       Yes, sir.   I have been in the garage since 2000 --

  3    middle of 2018.

  4    Q       Do you have the financial ability to travel to any

  5    of these district offices where these legislators are?

  6    A       No, sir.

  7             MR. DAHLQUIST:    Objection.    Relevance, your Honor.

  8             THE COURT:   Overruled.

  9             THE WITNESS:   I have Disability.      I told you I

 10    have a 70 percent disability.       Every month I get 1,481.72

 11    for my disability, which essentially provides for Colleen

 12    and I.    I give her money for electric and water and gas

 13    if I need a ride.     And I help my son.     I give him money.

 14    And I spend money on food.

 15                 And, you know, the money doesn't really last

 16    very long when you are eating out a lot, and it doesn't

 17    go very well.

 18    Q       You made phone calls in this case.       That is

 19    undisputed.    Would you agree?

 20    A       I have made a lot of phone calls.       Yes, sir.

 21    Q       Now, how do you make phone calls if you -- you are

 22    poor.    You don't have a car.     You don't have a bike.      You

 23    are living homeless.      How can somebody like you have a

 24    cell phone?

 25    A       Well, Metro PCS provided a very good deal and I
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 205 of 287 Page ID #:785
                                                                          205

  1    jumped on it.    And then after Metro PCS fell apart, I

  2    went to Wal-Mart and got a TracPhone, which again is a

  3    very cheap phone.     And I would -- you know, $45 a month,

  4    I had a phone.     And I mean, I needed to get in contact

  5    with my son.    I needed to make calls.      I needed to be

  6    able to survive, so I had a phone.

  7    Q       Now, do you admit that you have been calling

  8    different congressional offices, many telephone calls to

  9    these congressional offices over the course of 2019?

 10    A       I called because -- well, first -- I understand

 11    that the Department of Veterans' Affairs can get away

 12    with denying disability claims using what is called a

 13    clear unmistakable error.

 14                 And I started calling probably 2007 to find

 15    out how this could possibly be.       How are we as a country

 16    allowing the VA to say, okay, there is a clear

 17    unmistakable error.     And that is how we got involved with

 18    this backlog scandal.      The claims were all piled up.

 19    There was about a million claims in backlog at the VA at

 20    this time.

 21                 And so I am calling and I am asking Members of

 22    the Congress and the Senate, you know, what is being

 23    done.    You know, how are you going to reflect upon this

 24    and address the VA's capacity to simply rubber stamp

 25    denials.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 206 of 287 Page ID #:786
                                                                          206

  1                  I was told, you know, that it was based on --

  2    quality was not a necessity at the VA at that time.

  3            MR. DAHLQUIST:     Objection, your Honor.      Hearsay.

  4            THE COURT:    Sustained.

  5    BY MR. REED:

  6    Q      Why did you take it upon yourself to make these

  7    telephone calls?

  8    A      I called because my disability claim was denied and

  9    I was owed over a hundred thousand dollars.

 10    Q      But then these calls, did they not evolve into

 11    calling different congressional offices over time?

 12    A      Yes.    I started calling because the Choice Act

 13    legislation excludes durable medical equipment.          After

 14    Loma Linda Veterans Hospital did not provide health care

 15    and there was the wait time scandal, the wait time

 16    scandal resulted in a lot of veterans dying with their

 17    scheduled appointments being manipulated.         So the

 18    government decided that veterans would have --

 19            MR. DAHLQUIST:     Objection, your Honor.      Hearsay.

 20    Foundation.

 21            THE COURT:    Sustained.

 22    BY MR. REED:

 23    Q      So what makes you the person to carry the mantle to

 24    help other veterans?

 25    A      Well, I -- my prosthetic in my shoe comes through
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 207 of 287 Page ID #:787
                                                                          207

  1    the Choice program.     I have to go through the VA, not get

  2    health care, and then eventually go to the

  3    community-based health care provider, who in turn puts in

  4    a prescription back to the VA and the VA sends me to

  5    their third party.

  6                 And so through the Choice Act legislation, I

  7    eventually got a prosthetic.       But it was my understanding

  8    that Choice was going to provide veterans with a choice

  9    to get health care outside of the VA.

 10                 And so when I called the legislation, I am

 11    calling to find out why we were told we had a choice to

 12    have health care outside of a system that had been

 13    denying claims and health care and got caught up in this

 14    problem, and then not get that choice, to only be

 15    referred back to the VA, as my podiatrist in Yucca

 16    Valley, through Choice he had to send me back to the VA.

 17    It did not cover durable medical equipment.

 18                 So I am calling to find out why this

 19    legislation that they are saying is such a great thing

 20    for veterans after this Arizona wait time scandal came to

 21    be, that, you know, it didn't cover the health care.           I

 22    mean, how are you going to get a prosthetic limb, a

 23    wheelchair?

 24                 I use a CPAP machine for my sleep apnea.         I

 25    can't get any of that outside the VA.        Regardless of what
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 208 of 287 Page ID #:788
                                                                          208

  1    Choice was for, it did not cover durable medical.

  2    Q      Just briefly describe what the Choice Act is and

  3    when did it come into being so that the jury can

  4    understand what you are talking about.

  5            MR. DAHLQUIST:     Objection, your Honor.

  6    Foundation.    Relevance.

  7            THE COURT:    Well, you can ask the question

  8    differently.    What was his understanding of the Choice

  9    Act.

 10    BY MR. REED:

 11    Q      Did you hear the judge?

 12    A      Yes, sir, I did.

 13    Q      What was your understanding?

 14    A      My understanding is that the Arizona wait time

 15    scandal, which was exclusive to Arizona wait time, is --

 16    was veterans hospitals getting caught manipulating

 17    schedules for veterans' medical care, resulting in

 18    veterans dying, resulted in the Choice Act.

 19                 And the Choice Act provided veterans an

 20    opportunity to receive community-based health care.           And

 21    through the community, we were supposedly allowed to get

 22    health care.    And it took me, I would have to say, at

 23    least six months to get enrolled and into the Choice Act

 24    to begin with.

 25                 Once I was in the Choice Act, I found myself
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 209 of 287 Page ID #:789
                                                                          209

  1    scheduled for appointments at empty offices.          But, you

  2    know, to get back on to what it was for, it was for

  3    providing health care outside of a system that was --

  4    that was called a systemic failure by Jeff Miller.          He

  5    was the chairman of the House committee in I believe

  6    2018.

  7             MR. DAHLQUIST:    Objection, your Honor.      Hearsay.

  8             THE WITNESS:   It is a fact.     He was --

  9             THE COURT:   Well, this testimony is being admitted

 10    solely for his perception.       It is not -- there is no

 11    foundation for being factual at this point.

 12             MR. REED:    Yes, your Honor.

 13    BY MR. REED

 14    Q       Now, these calls that are being made to these

 15    legislators that are the subject of this trial, I want to

 16    ask you some questions about those.        Okay?

 17    A       Yes.

 18    Q       Now, you have heard testimony from witnesses;

 19    right?

 20    A       Yes, sir.

 21    Q       You have been sitting here and hearing these

 22    witnesses; correct?

 23    A       Yes.

 24    Q       I want to talk to you about your mental intent when

 25    you were making these telephone calls.        Okay?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 210 of 287 Page ID #:790
                                                                          210

  1    A      Okay.

  2    Q      Now, count 1 charges with you issuing a death

  3    threat to kill a person who worked at the legislative

  4    offices of Congressman Speier.       That is count 1.

  5                 When you were on the telephone, did you

  6    actually say you were going to come up there and to

  7    murder that person?

  8    A      No, sir.

  9    Q      Tell us what you said to that person.

 10    A      They -- the calls generally start out with me

 11    asking about whether or not the Member of Congress or the

 12    Senate is going to address the whistleblowers being

 13    retaliated at the Loma Linda Veterans Hospital.

 14                 This is a concern of mine because this is

 15    where I get my health care supposedly.

 16                 So I needed to get an understanding of what

 17    the government's intentions were going to be to help

 18    veterans, so I called the Senate committee and the House

 19    committee, the Congress committees, and I am asking the

 20    person who answers the phone some basic information.

 21                 You know, what is being done to address the

 22    Choice Act not providing durable medical equipment.           What

 23    is being done about the Clarksburg veterans hospital.

 24    There was 10 veterans that were injected with insulin.

 25    Now they are dead.     These are serious problems.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 211 of 287 Page ID #:791
                                                                          211

  1                  Down in San Diego, the La Jolla hospital, they

  2    did biopsies on alcoholic veterans without their

  3    knowledge.     And they had whistleblowers retaliated

  4    against there too.

  5                  So, you know, we have this Whistleblower

  6    Protection Act, which is supposed to provide protection

  7    for whistleblowers so that this doesn't occur.          It occurs

  8    anyway.

  9                  So I am asking various people across the

 10    state, whether they are in the district or in the

 11    hospital or on the committees, what they are doing to

 12    address these issues that have put veterans lives at

 13    risk.

 14    Q       But you are not calling Congress people that aren't

 15    on the Veterans Committee, right, that have nothing to do

 16    with Veterans Affairs; right?

 17    A       No.   In fact, Dr. Roe was mentioned as being the

 18    chairman, which he was.      Before Jeff Miller he absolutely

 19    was.    You know, he is a democratic congressman, and when

 20    the Democrats had the House he was the chairman.

 21                  And so I am calling people who are

 22    legitimately in a position to assist with veterans'

 23    needs, and I am told, you know, you don't live in the

 24    district.     You don't get representation from us and we

 25    are not going to be able to help you.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 212 of 287 Page ID #:792
                                                                          212

  1    Q      But this witness said that you threatened to come

  2    up there and kill her.      Did you hear her say that?

  3    A      Yes, sir, but --

  4    Q      What were the words that you said that you recall?

  5    A      I never threatened to kill anybody.        I had said,

  6    you know, that I felt as though they were obstructing

  7    justice.    I felt as though the Member of the Congress was

  8    not upholding the oath of office and that if the intern

  9    was going to continue to be very disruptive towards me,

 10    not provide me with any assistance by putting me through

 11    to the veterans liaison -- this is who I am calling for.

 12    I am not calling to talk to an intern.        I am not trying

 13    to leave messages with an intern.

 14                 I have tried that for years.       It doesn't

 15    provide me with any assistance.       Now I am trying to get

 16    through to somebody that is, you know, a little bit more

 17    up the chain of command that has answers and that is a

 18    veterans liaison.

 19                 And so for this, you know, calls, I am trying

 20    to get through to a liaison.       And when I don't get

 21    through to the liaison, I find that I say things like,

 22    you know, I am going to sit outside your office in

 23    garbage bag.

 24    Q      Say that again.     I didn't hear that.

 25    A      I've said, you know, I am going to come out to the
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 213 of 287 Page ID #:793
                                                                          213

  1    office and I would sit in a garbage bag on the sidewalk

  2    and demonstrate how I am being treated, as garbage.

  3    Q      Now let's talk about count 2, another similar type

  4    threat, where the person said that you were coming up to

  5    kill them.    Do you remember that?

  6    A      I remember hearing it but I never said it.

  7    Q      Did you have the intent to ever assault or murder

  8    anybody on these first two counts?

  9            MR. DAHLQUIST:     Objection, your Honor.      Relevance.

 10            THE COURT:    Overruled.

 11            THE WITNESS:    I never intended.     No, sir.    In

 12    fact, I never actually intended to go to their office and

 13    sit in a garbage bag.      This is something I would say to

 14    get them to understand just how frustrating it is to be

 15    on the phone with them, to not get through and get

 16    answers about simple things, like how come the Choice Act

 17    doesn't provide for durable medical equipment.          How come

 18    veterans can be dying waiting for their health care and

 19    nobody at the VA is being held accountable.         As far as I

 20    know no one has been held accountable.

 21                 The backlog scandal, these claims for

 22    disability, no one has been held accountable.          It is a

 23    travesty.    I don't understand it.      I don't get it.

 24    Q      Does it frustrate you and anger you when you are

 25    sluffed off and you are not allowed to go through and
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 214 of 287 Page ID #:794
                                                                          214

  1    talk to somebody who has got some power?

  2    A      It does.    It is a waste of my time.      I have to call

  3    back and hope that somebody else answers the phones that

  4    is a little bit more cooperative and I don't get hung up

  5    on or, you know, I get transferred out of the office to

  6    somebody that is not going to be helpful.

  7                 I do.   I get very frustrated.      Yes, sir.

  8    Q      Is that what why you hang up and then call again,

  9    thinking you might get a different person?

 10    A      I rarely hang up on anybody.       That is not what

 11    happens.    I get transferred to the Capitol Police and I

 12    ask the Capitol Police why they think it is appropriate

 13    for me to be transferred to them.        And then I will

 14    naturally hang up on the Capitol Police and call back to

 15    the office or call a different office.        You know, it all

 16    depends.

 17                 But I do call, hoping that somebody else comes

 18    on the phone, as has been my experience with the VA and

 19    other offices, that if you, you know, try hard enough,

 20    that eventually you will get help.

 21    Q      Now, count 3 has you threatening somebody that is

 22    not an employee of the government.        It is just a straight

 23    threat to commit an assault or murder.

 24            MR. DAHLQUIST:     Objection, your Honor.

 25    Argumentative.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 215 of 287 Page ID #:795
                                                                          215

  1             THE COURT:   Sustained.

  2    BY MR. REED:

  3    Q      What was your intent in calling the person in

  4    count 3?

  5    A      Can you refresh my memory as to which office that

  6    was, please?

  7    Q      Yes.    That is Roe.

  8    A      Okay.    That is Dr. Phil Roe, the congressman.

  9    Q      I'm sorry.     That is Brown.

 10    A      That is Sherrod Brown.      He is a senator on the

 11    Veterans Committee.

 12    Q      That's correct.

 13    A      And I'm calling this office with every other

 14    senator who is on the -- I didn't just call Sherrod

 15    Brown.   I called every single senator's office on the

 16    committee, every single congressional office on the

 17    congressional committee.

 18                  And I called his office explicitly to find out

 19    what this particular member is doing to address the

 20    limitations of the Choice Act.       This is my health care.

 21    I am not getting it at this VA.        My primary care

 22    physician is now being removed.        I had a prescription for

 23    a prosthetic that is not getting any attention.          So I am

 24    calling to find out what is happening.        You know, who is

 25    going to be held accountable.       Where is this legislation
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 216 of 287 Page ID #:796
                                                                          216

  1    going to come from so that veterans can have some

  2    recourse other than just dying quietly without health

  3    care?

  4    Q       Now, the last few counts, counts 4 through 8,

  5    involve you making harassing telephone calls to various

  6    congressional offices.      You understand that charge;

  7    right?

  8    A       I understand that when they hang up on me I call

  9    them back and they consider that harassment, yes.

 10    Q       Do you intend to harass these people?

 11    A       I intend to get information about a lot of

 12    different things, like the Choice Act.        I called about

 13    H.R. 2191.    This is the veterans safe access to cannabis

 14    act.    When I was talking about retaliation against

 15    whistleblowers.

 16                 If a veteran lives in a state like California,

 17    where marijuana is state-provided, okay, and we go to the

 18    veterans hospital for our health care, the hospital says,

 19    you know what, we are not going to give you

 20    prescriptions.     You can decide to use cannabis, you can

 21    use cannabis, but you can't have access to our cannabis

 22    and our prescriptions.

 23                 So we are retaliated against all sorts of

 24    different kinds of ways.      That is one of them.      So I am

 25    calling to find out do these Members of Congress, first
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 217 of 287 Page ID #:797
                                                                          217

  1    of all, support any kind of cannabis as medicine or not.

  2                  And if they do support it as medicine, are

  3    they going to cosponsor this very important piece of

  4    legislation that -- you know, there is actually a

  5    congressman here in California who does support it, and

  6    it was written by him and a Florida congressman.          And I

  7    believe there is eight total cosponsoring it.

  8                  So when I call I am asking, you know, are you

  9    able to tell me as an intern what this person that is,

 10    you know, representing the people, what their intentions

 11    are.

 12                  And, you know, for what it is worth, if I just

 13    said to them, you know, what is your position on

 14    abortion, they are right up there and telling me they are

 15    or they are not.     But when I ask things about cannabis,

 16    it's like, oh, you know, I don't know.        I can't speak on

 17    behalf of the member.

 18    Q      You used profanity over these telephone calls.          You

 19    use the word fuck?

 20    A      I have.

 21    Q      Do you use the word cunt?

 22    A      I have.

 23    Q      Why?

 24    A      Well, I -- you know, Joe Biden when he was

 25    vice-president used fuck on the television.         He used it
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 218 of 287 Page ID #:798
                                                                          218

  1    when the president was signing the Affordable Care Act,

  2    and nobody cared about that.       And I asked the interns why

  3    it is such a big deal if I use it if they are not

  4    addressing the vice-president saying it.

  5                 And the same thing can go for the Senate

  6    committee, the judiciary committee chairman.         He was

  7    reading a statement on the television that was in regards

  8    to the president, President Trump.        And some people had

  9    called him a fucking stupid.       And so he read that

 10    statement on the television and apologized to the

 11    children.

 12                 So when I hear that people use this language,

 13    I don't understand how come somebody takes such offense

 14    to it.   And, you know, I apologized on many occasions.          I

 15    say, you know, I am very sorry that you are offended.           If

 16    I am on the phone with a child, then, you know, why don't

 17    you put somebody on the phone who is an adult and they

 18    are not going to be so offended by the use of adult

 19    language.

 20    Q      Okay.   Now I want to ask you a few questions and we

 21    are going to finish.      Okay?

 22    A      Yes, sir.

 23    Q      Now, you said something to the effect that you lost

 24    your primary care doctor at the vet.

 25    A      Yes, sir.    As far as I believe 2019, the beginning,
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 219 of 287 Page ID #:799
                                                                          219

  1    my primary care physician was just removed.         I don't know

  2    why.   I tried to call the director's office and get an

  3    answer on why it was removed, but I didn't get a straight

  4    answer.   I was never told.

  5                 I was just told, you know, you don't have a

  6    primary care physician.      So without a primary care

  7    physician, I can't get community-based health care.           I

  8    cannot self -- you know, I am supposed to be able to just

  9    call up a doctor and request an appointment and it would

 10    get referred back to my primary care and they would

 11    approve it.

 12                 Without a primary care, I have to get all of

 13    my health care through Loma Linda, no Choice Act ever

 14    being provided.

 15    Q      Did you make several phone calls to the VA to try

 16    to set up appointments to talk to the actual director of

 17    the VA at Loma Linda?

 18    A      I have.   Yes, sir.    I made many phone calls.      And,

 19    you know, for what it is worth, they were transferring me

 20    to Capitol Police and -- I'm sorry, the veterans police

 21    right there in Loma Linda.

 22                 And I would beg somebody there in the police

 23    department to assist me.      And after months of calling and

 24    getting rerouted down to the VA police, they went on

 25    upstairs and they made sure that I was provided with
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 220 of 287 Page ID #:800
                                                                          220

  1    assistance through the director's office, yes, sir.

  2    Q      Are you actually saying that you got after all this

  3    fighting a meeting with the director at the Loma Linda

  4    facility?

  5    A      I ended up having a conversation on the phone with

  6    the current director that occurred early December, the

  7    first week of December.      And had about a 45-minute

  8    conversation where I spoke with the director and we

  9    discussed all kinds of things, from me not having a

 10    primary care to my concerns that I could not get enough

 11    acupuncture.     It is, you know, 10 acupuncture

 12    appointments per year at the hospital in Loma Linda.           But

 13    I get one acupuncture treatment per week.

 14                 So I would be getting way less if I had to go

 15    back to Loma Linda for my health care.        So I needed to

 16    get back into the Choice, which unfortunately became the

 17    MISSION Act.     And because my primary care physician was

 18    removed, I wasn't getting referred out and I ended up

 19    losing my providers.      And they didn't want to actually

 20    get involved with MISSION Act.

 21    Q      How far away is Twentynine Palms or Yucca Valley

 22    from the Loma Linda facility?

 23    A      It's an hour and probably an hour and a half.          It

 24    has got to be close to a hundred miles.

 25    Q      By car?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 221 of 287 Page ID #:801
                                                                          221

  1    A      By car.

  2    Q      But you don't have a car; right?

  3    A      No.    Colleen drives me.

  4    Q      So after fighting and getting into this

  5    conversation with the director, were you polite over the

  6    telephone with the director?

  7    A      Absolutely.    Absolutely.    I didn't offend him.      And

  8    I felt as though the conversation was very productive.

  9    He said that I would be receiving a call in regards to my

 10    homelessness and my primary care and that he is going to

 11    get on it and assist me and that I should receive it by

 12    December the 6th.

 13    Q      And did he indicate something about sending you an

 14    e-mail?

 15    A      Yes.

 16    Q      Whether you were going to get the primary care

 17    doctor?

 18    A      Yes, sir.

 19    Q      And when was that e-mail supposed to come through?

 20    A      December the 6th.

 21    Q      And what happened before that date?

 22    A      I was arrested on December the 6th at about

 23    6:00 a.m.

 24    Q      So you never found out what the result of that

 25    e-mail is?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 222 of 287 Page ID #:802
                                                                          222

  1    A       I don't know what the result is.      I have to take

  2    into consideration that he followed through with his

  3    word.    And so I don't know.

  4             MR. REED:    I have no further questions, your

  5    Honor.

  6             THE COURT:    Cross-examination.

  7

  8                         CROSS-EXAMINATION

  9    BY MR. DAHLQUIST:

 10    Q       Mr. Stahlnecker, you were using the phone number

 11    (442) 400-6484 in November, 2019; is that correct?

 12    A       It would be right around the middle of November.

 13    Yes.

 14    Q       And before that, you were using the phone number

 15    (760) 881-5528; is that correct?

 16    A       Actually, before the 442 number, I had a different

 17    number that was provided through Wal-Mart in Yucca

 18    Valley.    The 881, that was the Metro PCS line, but after

 19    the T -- the TracPhone -- see, I went into Wal-Mart, you

 20    know, and I didn't want to get a TracPhone.         I wanted to

 21    get --

 22    Q       Does this phone number belong to you, (760)

 23    881-5528?

 24    A       Yes, it does.

 25    Q       And when you filled out your subscriber information
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 223 of 287 Page ID #:803
                                                                          223

  1    you listed your name as Robert Stahlnecker; is that

  2    correct?

  3    A      Stahlnecker.    Yes, sir.

  4    Q      Well, on the form itself you didn't spell your name

  5    correctly; isn't that right?

  6    A      That is a misspelling but it's not my misspelling.

  7    Q      And your e-mail address on that same form is also

  8    misspelled?

  9    A      That is not my doing.      I have an e-mail address and

 10    it is my last name, RE@Gmail.com.

 11    Q      So that address on the subscriber information is

 12    not a real address -- not a real e-mail address?

 13    A      I don't know where that came from.

 14    Q      From August, 2019 to December, 2019, you lived at

 15    that residence with the pictures in the exhibits; is that

 16    correct?

 17    A      Yes, sir.

 18    Q      And the congressman for your district is

 19    Congressman Paul Cook; is that correct?

 20    A      Yes.

 21    Q      Sir, you were a Marine; is that right?

 22    A      Yes, sir.

 23    Q      1994 to 1999?

 24    A      '95.

 25    Q      1995 to 1999.    So you know that Paul Cook also
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 224 of 287 Page ID #:804
                                                                          224

  1    served in the Marine Corps?

  2    A       He was a Marine Corps colonel who was denied for

  3    his disability benefits.      He has also got two purple

  4    hearts and he was denied for his disability.         That is a

  5    fact.

  6    Q       Were you aware that he is also is a bronze star

  7    recipient?

  8    A       No, sir.   I was not told that by Marlene Steinbeck,

  9    but I was told that he had been denied his disability

 10    benefits and he never challenged it.        He was also on the

 11    veterans house committee and he is on YouTube.          He has

 12    got a lot of frustrating videos there.

 13    Q       And you reached out to Congressman Paul Cook to

 14    assist you several years ago; isn't that right?

 15    A       In regards to a Dr. Adelman [phon.] and the fact

 16    that they were not paying for my surgery through Sacred

 17    Heart Hospital, yes, sir.      He did the casework.

 18    Q       And he used his authority as a congressman to

 19    conduct an inquiry into what you reported; isn't that

 20    right?

 21    A       He -- well, Marlene Steinbeck -- I don't know if he

 22    is aware, but I know his staffer did a congressional

 23    request and it was responded by Dr. Adelman in regards to

 24    the fee basis services not being paid.

 25    Q       You made phone calls to Congresswoman Jackie
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 225 of 287 Page ID #:805
                                                                          225

  1    Speier's office in August 29, 2019; isn't that right?

  2    A      Yes, sir.

  3    Q      You spoke to Raghda Karajah; isn't that correct?

  4    A      I believe I spoke to an intern and that is what her

  5    name is, according to this court case, yes, sir.          I

  6    didn't know it at the time who I was on the phone with.

  7    Q      She identified herself as Raghda.

  8    A      I believe that is what her name was when she spoke

  9    on the phone, yes.

 10    Q      And she is a veterans liaison; isn't that right?

 11    A      I don't know what her tasks are actually.

 12    Q      You spoke to Kylie Jo Rutherford from Senator

 13    Capito's office; isn't that correct?

 14    A      I'm sorry, what was the name?

 15    Q      You called Senator Capito's office on October 25th,

 16    2019; isn't that correct?

 17    A      Okay.

 18    Q      And you spoke to Kylie Jo Rutherford; isn't that

 19    right?

 20    A      I spoke to a person who provided me with their

 21    first name, maybe.     Sometimes they do not even provide

 22    you with their name.

 23    Q      She provided you her name is Kylie.        She said,

 24    hello, this is Kylie.

 25    A      If you insist.     I don't -- I don't recall.      A lot
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 226 of 287 Page ID #:806
                                                                          226

  1    of the times the interns don't provide me with their name

  2    at all.   And I ask them, you know, what office policy

  3    provides them the right not to provide their name.

  4    Q      Ms. Rutherford, she is not an intern, though;

  5    right?

  6    A      I don't know.

  7    Q      And she tried to connect you with a veterans

  8    liaison; isn't that right?

  9    A      I do not believe she connected me with anybody.

 10    Q      She tried to connect you with a veterans liaison;

 11    isn't that right.

 12    A      I do not believe so, no.      I don't believe I spoke

 13    to anybody that was an actual liaison for veterans ever

 14    in the past year.

 15    Q      And it is your view that it is not a big deal to

 16    call somebody and use the word fuck; isn't that right?

 17    A      I believe that if I am on the phone with somebody

 18    who is an adult, that if they provoke such behavior,

 19    negativity tends to breed negativity, and so

 20    unfortunately I express myself.

 21    Q      Do you also think it is not offensive to call a

 22    25-year-old female intern a miserable cunt?

 23    A      Do you say that I don't feel like it is offensive?

 24    Q      That is the question.

 25    A      I don't know if she found it offensive, no.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 227 of 287 Page ID #:807
                                                                          227

  1    Q      Do you agree that it is offensive to call a

  2    25-year-old female intern a miserable cunt?

  3    A      No.

  4    Q      Isn't it true that calling an intern a cunt doesn't

  5    help other veterans?

  6    A      I believe that it damages our reputation.         Yes,

  7    sir.

  8    Q      When you called Senator Sherrod Brown's office, you

  9    speak with Ms. Uhrig; isn't that right?

 10    A      Okay.

 11    Q      And you called her a miserable cunt; is that

 12    correct?

 13    A      I might have.    Yes, sir.

 14    Q      And she warned you not to use that profane

 15    language; isn't that correct?

 16    A      If I used that language, the general response is

 17    that they asked me not to say that.        Yes, sir.

 18    Q      So you used this language often, and the responses

 19    often request that you don't use the profane language; is

 20    that right?

 21    A      When I call somebody a rude name, they generally

 22    take offense to it.

 23    Q      And in fact, in some cases they transfer your calls

 24    to the Capitol Police; isn't that right?

 25    A      Yes.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 228 of 287 Page ID #:808
                                                                          228

  1    Q      And Capital Police tell you you have been

  2    transferred because your calls are harassing and

  3    menacing?

  4    A      They may not be so specific, but I do -- I do get

  5    transferred to the Capitol Police.        And I asked for

  6    actually being told -- and I sent them an e-mail.          I

  7    asked the Capitol Police through e-mail to provide me

  8    with a report why my calls are being transferred.          And I

  9    also made it relatively clear that I felt that being

 10    transferred to somebody that is holstering a sidearm is a

 11    terroristic threat and that the people that are

 12    obstructing justice should be held accountable and

 13    charged with obstruction of justice.

 14    Q      And when you talked to Mrs. Uhrig in Senator

 15    Brown's office, you also told her that you had made some

 16    bitch named Frances almost cry; isn't that correct?

 17    A      I don't recall that no, sir.

 18    Q      Do you know who Frances is?

 19    A      No, sir.

 20    Q      Do you know who Sarah is?

 21    A      I know a lot of Sarahs.      There's, you know --

 22    Q      I apologize if the question is unclear.         In the

 23    call to Ms. Uhrig, you stated that you had spoken with

 24    Alison, Sarah and some bitch named Frances.

 25    A      I don't know who Eric is.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 229 of 287 Page ID #:809
                                                                          229

  1    Q      Do you know who Alison is from Senator Brown's

  2    office?

  3    A      Sherrod Brown?

  4    Q      That's correct.

  5    A      I don't know any of these people by name, no, sir.

  6    A lot of the times when I get on the phone, the interns

  7    are very uncooperative.      They don't necessarily provide

  8    me with their name.

  9    Q      You did have the name Alison at some point, right;

 10    isn't that correct?

 11    A      I don't know that it is with Sherrod Brown.         I

 12    thought that was for House Committee Levin.

 13    Q      So you are familiar with at least one employee's

 14    name, and it was Alison; isn't that right?

 15    A      I have gotten employees' names or staffers' names

 16    or interns' names.     I don't know what these people's

 17    actual roles are, but sometimes they give me their first

 18    name, and when I asked them what their full identity is

 19    they say they don't have to provide it.

 20                 And I ask for the office policy that says that

 21    they don't have to provide it, and I generally get

 22    transferred to the Capitol Police, which causes me to be

 23    aggravated.

 24    Q      And you remember Alison's name because you wrote it

 25    down in your journal; isn't that right?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 230 of 287 Page ID #:810
                                                                          230

  1    A      Well, that is not why I remember it, but, no --

  2    yeah, it is written down in my log book.

  3    Q      And in your log book you also wrote a note to

  4    yourself that she was a cunt; right?

  5    A      It was a note so that I could remind myself that

  6    that had occurred.     If she was not cooperative, that was

  7    my very general note.      I mean, I could have wrote I had a

  8    conversation with this person and the details of the

  9    conversation and so on and so forth.        But it just got to

 10    be very quick in my notes by this point, where I would

 11    just leave a definition for what I felt about that

 12    person.

 13    Q      And you actually told Ms. Uhrig that you were

 14    keeping a list of bitches; isn't that right?

 15    A      No.

 16    Q      But you did have a list of the call recipients that

 17    you had talked to?

 18    A      I have spoken to a lot of people.        And so I can

 19    keep track of who I am on the phone with, I do keep

 20    notes.

 21    Q      And the call to Senator Capito's office, that was

 22    at 6:23 in the morning your time; isn't that right?

 23    A      Okay.

 24    Q      And you told her that she was worthless?

 25    A      I might have.    I can't recall the conversation
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 231 of 287 Page ID #:811
                                                                          231

  1    precisely, but if I had spoken to her before and she was

  2    not helping me and she wasn't providing me with

  3    information and had just transferred me to the Capitol

  4    Police, because that is what they do when they don't want

  5    to assist somebody, I might have told her that I felt

  6    that she was, you know, rather worthless for me to be

  7    talking to her.

  8    Q      And that is your view generally of interns, is that

  9    they are worthless; right?

 10    A      Not generally speaking, no.

 11    Q      But of this particular intern, she was worthless?

 12    A      If she made me feel as though she was not helping

 13    me, I might have told her that she was worthless to talk

 14    to.   Yes, sir.

 15    Q      I want to talk to you specifically about the call

 16    you had with Ms. Karajah and the person who identified

 17    herself as Raghda.     She offered to call your

 18    representative on your behalf; isn't that right?

 19    A      I heard her testify to that.       Yes, sir.

 20    Q      And you never asked her for any assistance with

 21    benefits; isn't that right?

 22    A      What representative does she work for?

 23    Q      Congresswoman Speier.

 24    A      Okay.   For Speier's office I am calling about the

 25    Feres Doctrine.     As you heard in my testimony, I was
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 232 of 287 Page ID #:812
                                                                          232

  1    injured during my service and I did not receive proper

  2    care from the Marine Corps Air Ground Combat Center's

  3    naval base hospital right there.

  4                 Because of that, I felt as though I would be

  5    able to be -- somehow get some help because she is going

  6    to do an amendment to the Feres Doctrine.

  7    Q      So my question, Mr. Stahlnecker, is did you ask her

  8    about any specific benefits as it related to you?

  9    A      Yes, sir.    And also I asked her about the Choice

 10    Act legislation.     I asked about the Feres Doctrine.        I

 11    asked probably why there was no addressing of the

 12    whistleblowers being retaliated at the Loma Linda

 13    Veterans Hospital exposed to Legionnaires' outbreak.

 14                 And I most likely asked in regards to her

 15    position on cannabis and whether or not she was going to

 16    support the H.R. 2191 legislation, where veterans

 17    wouldn't be retaliated against for using cannabis.

 18    Q      And you told her to fuck off multiple times?

 19    A      I don't recall that, no, sir.

 20    Q      And you told her that you were going to come to her

 21    office and kill her?

 22    A      No, sir.

 23    Q      You never said the word kill?

 24    A      I might have said they are killing veterans for a

 25    paycheck, but I never said that I am going to go get
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 233 of 287 Page ID #:813
                                                                          233

  1    anybody.

  2    Q      Mr. Stahlnecker, you testified on direct exam that

  3    the police escorted you out of the hospital in Loma

  4    Linda; is that correct?

  5    A      Yes.    When I was in a conversation with Marg

  6    Romero -- she was the representative for the prosthetics

  7    department along with Craig Curtis.        He was the director

  8    for the privacy department.       I put in a FOIA request.

  9                  I wanted to get the documents from the Board

 10    of Veterans' Appeals, and I wanted to know what the Loma

 11    Linda Veterans Hospital was sending me to Hemet to have a

 12    questionnaire for.     So I thought if I could get those

 13    documents through FOIA I would be able to understand more

 14    clearly how this whole delay process -- because I am

 15    going through an appeal.      I am about four years into an

 16    appeal at this point.

 17    Q      What year were you escorted out of the Loma Linda

 18    Hospital?

 19    A      It would have been 2006 maybe.

 20    Q      And so you knew at that time that your abusive

 21    behavior was unacceptable?

 22    A      I didn't have to wait that long to know that

 23    abusive behavior is unacceptable.

 24    Q      I want to talk to you about your call to Daryl

 25    Brady.   You called him a fucking cunt; isn't that
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 234 of 287 Page ID #:814
                                                                          234

  1    correct?

  2    A      Maybe.

  3    Q      You told him he was Tennessee dumb?

  4    A      I have never used that statement in my entire life.

  5    Q      Ms. Rutherford, you told her she sounded like a

  6    child?

  7    A      I believe that she acted like a child and was very

  8    uncooperative, arrogant and disrespectful.

  9    Q      And for that reason you told her that she was a

 10    child?

 11    A      I do believe so, yes, sir, because she acted like a

 12    child and was very disrespectful.

 13    Q      And you mocked her voice because you believed she

 14    was acting like a child?

 15    A      I never mocked anybody's voice.

 16    Q      So at the time you were making these particular

 17    calls in the summer of 2019, the fall of 2019, you were

 18    receiving disability benefits; isn't that right?

 19    A      I am 70 percent disabled.      Yes, sir.

 20    Q      You were receiving over $1,400 a month?

 21    A      $1,482.71.

 22    Q      And over -- you have received over $128,000 from

 23    the VA in disability payments; isn't that right?

 24    A      I haven't done the math, but I am owed 120

 25    something thousand dollars from the years 2000 through
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 235 of 287 Page ID #:815
                                                                          235

  1    2009.

  2            MR. DAHLQUIST:     Your Honor, may I play

  3    Government's Exhibit 6?

  4            THE COURT:    What is that?

  5            MR. DAHLQUIST:     It is a voicemail recording.

  6            THE COURT:    Yes.

  7            MR. DAHLQUIST:     I want the defendant to identify.

  8                   (Audio played.)

  9    BY MR. DAHLQUIST:

 10    Q       That is your voice; right?

 11    A       Yes.   And I was actually outside and it was very

 12    windy and that is probably why I was speaking so loud.

 13    But, yeah.     Julia Brown is the subcommittee on health

 14    chairwoman for the Department of Veterans' Affairs.

 15            MR. DAHLQUIST:     Your Honor, may I play

 16    Government's Exhibit 9.

 17            THE COURT:    Is it another tape?

 18            MR. DAHLQUIST:     This is the recording with the

 19    witness --

 20            THE COURT:    All right.    You can.

 21            MR. DAHLQUIST:     This is the shorter recording.

 22                   (Audio played.)

 23    BY MR. DAHLQUIST

 24    Q       Do you recognize your voice?      That is you; right?

 25    A       Yes, sir.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 236 of 287 Page ID #:816
                                                                          236

  1    Q       Were you outside during that call?

  2    A       I do not believe so.

  3             MR. DAHLQUIST:    Nothing further, your Honor.

  4             THE COURT:   Any redirect examination?

  5             MR. REED:    No, your Honor.

  6             THE COURT:   Thank you, sir.

  7                 Are there any other witnesses from either

  8    side?

  9             MR. REED:    We rest, your Honor.

 10             MR. DAHLQUIST:    No, your Honor.

 11             THE COURT:   All right.    Then, the evidence in the

 12    case is now complete.      Both sides have presented the

 13    evidence that they intend to have you consider.

 14                 If my eyes are right, it is almost

 15    5:00 o'clock.    Is that right?     Sometimes I can see that

 16    clock and sometimes I cannot.       So I am going to dismiss

 17    you for the evening.

 18                 And tomorrow -- we are a little ahead of

 19    schedule.    I always try to be a little cautious in

 20    estimating the time because I know you are taking time

 21    from your lives and it is better to overestimate than

 22    under.    But it is very likely that you will have the case

 23    for decision before lunch tomorrow and you can

 24    deliberate.

 25                 And so when you come back tomorrow, I will
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 237 of 287 Page ID #:817
                                                                          237

  1    have to instruct you as to the law you must follow in the

  2    case.

  3                 I emphasize must.     In other words, you have to

  4    follow the law.     How you perceive the evidence, that is

  5    your job, but the law is something you have to follow as

  6    I give it to you.

  7                 Then the lawyers will deliver their final

  8    arguments.    Their arguments will be different in style

  9    than their opening statements because now there is

 10    evidence and they can argue as they deem fit how you

 11    should view the evidence and the inferences and

 12    credibility and all those sorts of things.         But

 13    ultimately it is your call.

 14                 So that will be the rest of the case.        Again,

 15    the cautionary note, don't talk to each other about the

 16    case.   Don't talk to anyone at home.       Don't make an

 17    effort to access any other information, the Internet or

 18    whatever people do these days.

 19                 And we will see you tomorrow.       I will say -- I

 20    said 9:00 o'clock.     I am going to say 9:30 because I

 21    think we are ahead of schedule and it gives us all more

 22    time.

 23                 We can't start until you are all here, so if

 24    somebody -- if 11 of you are here and someone gets caught

 25    in traffic, we have to wait for that person.         So make the
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 238 of 287 Page ID #:818
                                                                          238

  1    extra effort.    I will too.     Okay.

  2                 Thank you.    Have a pleasant evening.

  3           (The following proceedings were held outside the

  4            presence of the jury:)

  5            THE COURT:    You can all be seated.      What I would

  6    like to do is try and resolve the jury instructions

  7    before we begin tomorrow.      So I am going to take a recess

  8    and try and prepare something that you can consider and

  9    discuss with me.

 10                 Like I said, we are a little ahead of schedule

 11    so it may take me 15 or 20 minutes to get something

 12    together for discussion.      So let's say between -- it is

 13    now 5:00 o'clock.     Let's say we resume at 5:20.       Okay?

 14            MR. REED:    Yes, your Honor.     Does the defendant

 15    need to be here for the discussions?

 16            THE COURT:    He doesn't have to be here if he

 17    doesn't want to.

 18            MR. REED:    I would like to see him get back on the

 19    bus.

 20            THE COURT:    All right.    Then he can do that.

 21            THE WITNESS:    I don't want to hold up the whole

 22    bus.

 23            MR. REED:    He would prefer to go back to San

 24    Bernardino.

 25            THE COURT:    All right.    Then let's have the
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 239 of 287 Page ID #:819
                                                                          239

  1    marshals take him back.      Are the marshals here?

  2                 Yes.   Go ahead.

  3            MR. REED:    Your Honor, before I do that, may I

  4    just make a brief rule 29?

  5            THE COURT:    Yes.   Go ahead.

  6            MR. REED:    The two major points I wanted to make,

  7    your Honor, are just on those first two counts.

  8    Consistent with my arguments and my briefing, we don't

  9    think the government proved that Mr. Stahlnecker knew the

 10    particular identities of these people when he was talking

 11    to them.

 12                 Therefore we would ask the Court to dismiss

 13    those counts as a matter of law.        And I would submit on

 14    the other counts.

 15            THE COURT:    All right.    Thank you.    The motion is

 16    denied.    I have considered that argument in the pretrial,

 17    and I found no authority that would support that

 18    argument; no authority that would be applicable to the

 19    facts here.

 20                 All right.    5:20.   Okay?

 21            MR. DAHLQUIST:     Very well.    Your Honor, just make

 22    a finding that the defendant indeed waived his right to

 23    be here, his intent to be present.

 24            THE COURT:    Yes, he has.

 25            MR. REED:    I do agree, your Honor.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 240 of 287 Page ID #:820
                                                                          240

  1           (Recess from 4:59 p.m. to 5:47 p.m.)

  2             THE COURT:    Okay.    We are back with counsel.     I

  3    will go over the jury instructions with you.

  4                 First, I will say that I do agree with the

  5    joint proposed general instructions, most of which come

  6    from the Ninth Circuit book.        I did review them and I had

  7    a few comments.      Let me just get to them.

  8                 Regarding the instruction about witness

  9    testifying, it was sort of left open at the time the

 10    proposed instructions were given, but now that he has

 11    testified, I will just give the part that he has

 12    testified and you should treat his testimony as you would

 13    any other testimony.

 14             MR. REED:    Your Honor, do you have the numbers of

 15    the instructions so that we can keep up with you?

 16             THE COURT:    Yes.    I am looking -- in that regard,

 17    I was looking at --

 18             MR. REED:    Number 8, it looks like?

 19             THE COURT:    Just one second.    No. 8.   That's

 20    right.

 21                 And then proposed 12, there was no testimony

 22    about other wrongs.      I don't recall any testimony in that

 23    regard.   It is more or less a pro-defendant instruction.

 24    I mean, what other wrongs, acts not charged here could

 25    you think of?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 241 of 287 Page ID #:821
                                                                          241

  1            MR. DAHLQUIST:     Your Honor, the defendant

  2    testified that he was escorted out of the VA Medical

  3    Center by police.

  4            THE COURT:    That is not a crime or a wrong.       I

  5    don't know it is sort of -- it doesn't -- I would prefer

  6    not to give that instruction.

  7            MR. REED:    I agree, your Honor.

  8            THE COURT:    All right.    Then I am not going to

  9    give that.

 10            MR. DAHLQUIST:     Very well, your Honor.

 11            THE COURT:    And then No. 13, there is proposed

 12    testimony about impeachment.       I didn't hear any part of

 13    the case which would justify that instruction.

 14            MR. REED:    I agree, your Honor.

 15            MR. DAHLQUIST:     Agreed, your Honor.

 16            THE COURT:    Okay.   Then there was No. 14, opinion

 17    testimony.    I didn't hear any opinion testimony.        So that

 18    is not going to be given.

 19            MR. REED:    I didn't either, your Honor.

 20            THE COURT:    Okay.   So now I am going to turn to

 21    the substantive instructions.

 22                 Government proposed No. 15 I find appropriate.

 23    No. 15, I intend to give.

 24                 I am not going to give the part about the

 25    victim in count 1 and 2.      You can argue that.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 242 of 287 Page ID #:822
                                                                          242

  1                 And then I have it marked maybe for your

  2    benefit.    Court's instruction No. 2, I find that to be

  3    appropriate.    That defines the first element of 115.

  4            MR. REED:    But you are going to take out that

  5    identifying victim stuff I had in there.

  6            THE COURT:    Yes.    That's right.   And you have

  7    preserved your objection.

  8                 And then still on 115.

  9            MR. REED:    Your Honor, may I clarify that just so

 10    that everybody is on the same page?

 11            THE COURT:    Yes.

 12            MR. REED:    On defense instruction No. 2.

 13            THE COURT:    Yes.    And the Court's instruction.

 14    Defining the first element of 115.        That is what you are

 15    talking about; right?

 16            MR. REED:    Yes.    So that when we get to line 12,

 17    everything is going to be read down to line 12.

 18            THE COURT:    Yes.

 19            MR. REED:    And then you agreed, "In addition,"

 20    comma, "the defendant must have made the statement

 21    intending it to be a threat," cross out that particular

 22    defendant, "and with knowledge, the statement would be

 23    viewed as a threat by that particular person."

 24            THE COURT:    Yes.

 25            MR. REED:    Okay.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 243 of 287 Page ID #:823
                                                                          243

  1            THE COURT:    Wait a second now.     Now I am confused

  2    because in the first element, in addition the defendant

  3    must have made the statement to a particular person.

  4    That is the subject of our discussion pre-trial, wasn't

  5    it?

  6            MR. REED:    Yes.    Just forget the particular.

  7            THE COURT:    Yes.    To a person.

  8                 Yes.   Okay.

  9            MR. DAHLQUIST:      Your Honor, just briefly on that

 10    instruction at the end, Mr. Reed included in his

 11    instruction a definition of murder.

 12            THE COURT:    Yes.

 13            MR. DAHLQUIST:      Request that the Court use the

 14    Ninth Circuit model for that.       Instead of using the term

 15    malice aforethought, I think it uses the term -- it also

 16    defines -- we would also request that it define assault

 17    and it also define malice aforethought, because assault

 18    is one of the --

 19            THE COURT:    Oh, I see.    So use the Ninth Circuit

 20    instruction for assault and malice.

 21            MR. DAHLQUIST:      That's correct, your Honor.

 22    Malice aforethought.      The assault instruction is 8.3.

 23            THE COURT:    8.3.

 24            MR. DAHLQUIST:      Yes, your Honor.

 25            THE COURT:    And what is the murder instruction?
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 244 of 287 Page ID #:824
                                                                          244

  1             MR. DAHLQUIST:    It is 8.107.

  2             THE COURT:    And what does that say?

  3             MR. DAHLQUIST:    It says, "To kill with malice

  4    aforethought means to kill either deliberately or

  5    intentionally or recklessly with extreme disregard for

  6    human life."

  7             THE COURT:    Okay.    All right.   Now, I am on to

  8    the -- just one moment.

  9             MR. DAHLQUIST:    And, your Honor --

 10             THE COURT:    Just one second, now.     So I talked

 11    about the first element of 115.       And then there is an

 12    instruction.    It was submitted as Court's instruction

 13    No. 7 regarding the third element of this crime; is that

 14    right?

 15                 No.   That isn't right.     That is a different --

 16    no.   That is so.     The third element of this crime

 17    requires defendant to intend to abuse or threaten or

 18    harass any person at the called number.

 19                 That pertains to 115; correct?

 20             MR. DAHLQUIST:    I believe that pertains to the

 21    Title 47 defense.

 22             THE COURT:    I see.   So are there any other

 23    instructions other than those we discussed regarding 115?

 24             MR. DAHLQUIST:    I just wanted to clarify there are

 25    two references to the particular person in that paragraph
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 245 of 287 Page ID #:825
                                                                          245

  1    of the proposed.

  2            THE COURT:    115?

  3            MR. DAHLQUIST:     Yes, your Honor.

  4            THE COURT:    Where is the other particular?

  5            MR. DAHLQUIST:     I see one in line 14 and then I

  6    see one in line 16.

  7            THE COURT:    Okay.   I took them out myself both

  8    places.    Okay.   So, now we are on to --

  9            MR. DAHLQUIST:     And, your Honor, I'm sorry to

 10    interrupt.    Are you going to give the instruction that

 11    the law protects an employee or does that need to be

 12    defined?

 13            THE COURT:    Well, that is a question I had

 14    because -- generally speaking, even though there does

 15    seem to be undisputed evidence that the victims were

 16    employees, that there is no instruction -- I mean, in

 17    light of the testimony, would you want an instruction in

 18    that regard?

 19            MR. REED:    Your Honor, I am going to waive that

 20    particular issue.     They were employees.

 21            THE COURT:    Yes.    Okay.   So now, we are turning to

 22    count 3.    And count 3, I agree with.      That is the Court's

 23    joint proposed instruction No. 18.

 24                 And it related to count 3 or joint proposed

 25    instructions No. 19 and No. 20, which I also agree with
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 246 of 287 Page ID #:826
                                                                          246

  1    and will give.

  2                 And then I am going to give Court's

  3    instruction No. 6.     That relates to count 3.      That was

  4    the defendant's proposed instruction; correct?          That

  5    starts with, "With respect to your analysis of whether

  6    defendant is guilty of count 3 of the first superseding

  7    indictment, you must, just as in counts 1 and 2,

  8    determine if the defendant intended his communication to

  9    be a true threat that was defined for you in the previous

 10    instructions."

 11            MR. REED:    Exactly right, your Honor.      It applies

 12    to that.

 13            THE COURT:    I do not see any reason to then

 14    restate what I already stated in count 1, so I am going

 15    to just say that and strike the rest of it.

 16                 Okay.   Now, I am finally at the counts 4

 17    through 8.    Joint proposed instruction No. 21 I agree

 18    with.

 19                 And then there is an instruction proposed

 20    regarding the third element of counts 4 through 8, the

 21    223(a) violation of Title 47.

 22                 And there, I am going to give the -- I take it

 23    it is the defendant's proposed instruction, Court's

 24    instruction No. 2.     I have page 20 on my -- but it may be

 25    a different page 20.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 247 of 287 Page ID #:827
                                                                          247

  1                 In any event, it starts, "The third element of

  2    this crime requires defendant to abuse or threaten or

  3    harass any person at the called number."         That is your

  4    proposed instruction.

  5            MR. REED:    Yes, your Honor.

  6            THE COURT:    And I am going to give that with these

  7    modifications.     "Here you are not required to find that

  8    defendant intended to abuse, threaten or harass any

  9    particular person."     And I am taking out "as you must

 10    find in count 1," because I reject that.

 11                 And I am going to give the rest of that -- the

 12    last sentence of that paragraph is, "Defendant had to

 13    have the intent to provoke adverse reactions to the

 14    called party."

 15                 And I am going to take out "any other bad

 16    motives are not enough" because that is argument.

 17                 And I am going to include the dictionary

 18    definitions for abuse and threaten.

 19                 I am going to take out the language in the

 20    final paragraph, "You may also consider whether defendant

 21    made the statements in jest."

 22                 It is specific intent -- we talked so much

 23    about that.    Is that in the instructions, specific

 24    intent?

 25            MR. REED:    You don't have to say specific.       Just
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 248 of 287 Page ID #:828
                                                                          248

  1    intent.

  2             THE COURT:    But where is the intent instruction

  3    again?

  4             MR. REED:    Okay.   The 223 instruction is the one

  5    that we agreed on.

  6             THE COURT:    But I mean, didn't the Court indicate

  7    at pretrial that it was the same mens rea for all three

  8    crimes?

  9                 I thought I did.     Did you argue that?

 10             MR. REED:    I kind of argued that mens rea is

 11    different for each of the crimes.

 12             THE COURT:    Well, how is it different?

 13             MR. REED:    The mens rea for the first two counts,

 14    the -- and the 875, require an intent to murder or

 15    assault, which is the Amolnes(Phon.) case.

 16             THE COURT:    But, no.   I was talking about this

 17    subjective/objective thing.

 18             MR. REED:    That is what I am talking about too.

 19             THE COURT:    But I mean, how does the jury process

 20    that?    That seems at the heart of your argument.        The way

 21    I understood your argument pretrial, you were going to

 22    argue that it isn't enough for them to conclude that the

 23    alleged victim thought they were intimidated, harassed or

 24    threatened, but that the defendant had to intend it.

 25             MR. REED:    And that is covered in instruction
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 249 of 287 Page ID #:829
                                                                          249

  1    No. 2, which you are going to be giving.

  2            THE COURT:    Okay.

  3            MR. REED:    With respect to the first count.

  4            THE COURT:    I see.    And so now, but why isn't that

  5    same specific intent required for all three crimes?

  6            MR. REED:    Because it is a lesser type of crime,

  7    your Honor.    It doesn't require an intent to murder or

  8    assault.

  9            THE COURT:    I don't mean intent to murder or

 10    assault, but specific intent to do whatever the statute

 11    requires.

 12            MR. TRISOTTO:     Your Honor, may I respond?

 13            THE COURT:    Well, I want to hear Mr. Reed's first.

 14    In other words, the crime here is -- maybe I

 15    misunderstood.     Defendant is charged in counts 4 through

 16    8 with anonymous telephone communications harassment.

 17                 The first element, defendant made an

 18    interstate telephone call, did not disclose his identity,

 19    second element, during the call.        And third, defendant

 20    intended to abuse.

 21                 I see, so it is covered there.

 22            MR. REED:    Yes.

 23            THE COURT:    Yes.    Okay.

 24            MR. REED:    It is the Tobin case.

 25            THE COURT:    Okay.    And then this third element is
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 250 of 287 Page ID #:830
                                                                          250

  1    what I was getting at.       And I think that -- I think we

  2    are getting a little repetitive.        I think after the

  3    first -- defense proposed instruction as to the third

  4    element, the first paragraph is okay.

  5                 The second paragraph, which begins, "Here you

  6    are not required," et cetera, I am going to take out the

  7    language "as you must find in counts 1 through 3."

  8                 And at Line 15, I am taking out the language

  9    "any of the bad motives are not enough."         And I am going

 10    to insert the dictionary definitions for abuse and

 11    threaten.

 12                 But I find lines 17 through 25 unnecessary

 13    because they are covered in other parts of the

 14    instructions quite thoroughly.

 15            MR. REED:    Okay.

 16            THE COURT:    And then we turn to the last thing.

 17    All of you agree, instruction regarding 223(a).          I agree

 18    with the defendant that a unanimity instruction should be

 19    given, but not in the form -- it is very verbose and

 20    lengthy.

 21                 I think there are instructions in the Ninth

 22    Circuit book which have much more straightforward

 23    language.    In order to convict as to a certain crime that

 24    has multi-prongs, you all have to agree unanimously as to

 25    the same, whether it is assault, threaten or harass.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 251 of 287 Page ID #:831
                                                                          251

  1                 And I will give that.      But not this.

  2                 I think I have covered all of them except the

  3    final instructions about how they deliberate.          I will

  4    have a packet for you before you argue tomorrow.

  5                 All right.

  6            MR. REED:    Thank you, your Honor.

  7            THE COURT:    Oh, and the verdict form.

  8                 In the proposed verdict form, does that

  9    require unanimity as to assault and murder?         What is the

 10    position there?

 11                 I mean, how is the statute written?

 12                 Let me take a look at it.      We are talking

 13    about 115.

 14            MR. DAHLQUIST:     Your Honor, I think so because it

 15    increases the statutory maximum penalty.

 16            THE COURT:    Okay.   So then similarly, I am going

 17    to have to give a unanimity instruction in that regard,

 18    but I am going to alter the way you have proposed the

 19    second part of that.

 20                 I am not going to say "having found the

 21    defendant guilty."     I am going to say, "If you find the

 22    defendant guilty as to count 1, you must" -- then I will

 23    give the unanimity instruction with regard to the rest of

 24    it, assault and murder.

 25                 In other words, I will tell them that you have
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 252 of 287 Page ID #:832
                                                                          252

  1    to unanimously find either that he assaulted or committed

  2    the murder and then to check one of the two.

  3                 The jury instruction -- again, with the count

  4    2 I am going to again say "if you find the defendant

  5    guilty," not "having found."

  6             MR. DAHLQUIST:    Your Honor, you could also cut

  7    from that part the language about assisting a federal

  8    employee.    That is not going to be disputed based on the

  9    way the evidence came out.

 10             THE COURT:   Let me see where that is.      I got a

 11    little confused here as to count 3.

 12                 Where is the federal employee mentioned?         What

 13    count.

 14             MR. DAHLQUIST:    Your Honor, it is for count 2.

 15             THE COURT:   Let me get to count 2.

 16             MR. DAHLQUIST:    Yes, your Honor.

 17             THE COURT:   Count 2.    What did you want me to

 18    strike?

 19             MR. DAHLQUIST:    I you could just strike the

 20    language of "or a person assisting an employee of the

 21    United States government."

 22             THE COURT:   I think I will leave that.

 23             MR. DAHLQUIST:    Very well, your Honor.

 24             THE COURT:   There was some testimony.      It is "or"

 25    anyway, so I don't think there is any harm.         All right.
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 253 of 287 Page ID #:833
                                                                          253

  1                 I will try to get this to you -- I will get it

  2    to you before the argument.        Get here a little before.

  3    Get here about 9:15 or 9:00 o'clock.

  4            MR. DAHLQUIST:     Would it be helpful for us to

  5    e-mail a Word version of the jury verdict form?

  6            THE COURT:    What?

  7            MR. DAHLQUIST:     Would it be useful for us to

  8    e-mail chambers a Word version of the verdict form for

  9    making edits to it?

 10            THE COURT:    We will make the edits.

 11            MR. DAHLQUIST:     Okay.    Very well.

 12           (Proceedings concluded.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 5:19-cr-00394-SVW Document 94 Filed 09/05/20 Page 254 of 287 Page ID #:834

  1                               CERTIFICATE

  2

  3

  4    I hereby certify that pursuant to Section 753, Title 28,

  5    United States Code, the foregoing is a true and correct

  6    transcript of the stenographically reported proceedings held

  7    in the above-entitled matter and that the transcript page

  8    format is in conformance with the regulations of the

  9    Judicial Conference of the United States.

 10    Date:   September 3, 2020

 11

 12     /s/ Katie Thibodeaux, CSR No. 9858, RPR, CRR

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                   110/4 125/14 145/9 152/13   188 [1]   3/21
Case 5:19-cr-00394-SVW Document 94 187/20
                            163/5   Filed 09/05/20  Page 255
                                          204/8 209/7    18thof[3]
                                                                287 9/21
                                                                     Page  ID #:835
                                                                         100/25  180/10
   MR. DAHLQUIST: [123] 4/18       213/10 238/20               19 [2] 154/18 245/25
   4/24 5/6 5/14 5/16 5/22 6/4                                 19-394 [1] 1/8
   7/9 32/9 35/11 39/20 43/7      $                            1994 [1] 223/23
   44/15 46/7 48/20 51/16 60/16                                1995 [2] 61/5 223/25
   66/7 76/16 80/12 81/10 84/20   $1,400 [1] 234/20
                                  $1,482.71 [1] 234/21         1998 [3] 61/7 65/19 189/18
   85/19 87/15 90/3 90/5 91/10                                 1999 [6] 61/21 191/10 192/17
   91/12 91/14 95/15 96/1 96/6    $128,000 [1] 234/22
                                  $45 [1] 205/3                 193/7 223/23 223/25
   96/8 96/11 96/14 97/2 97/4                                  19th [1] 177/13
   97/9 97/13 97/18 97/21 97/24   '                            1:15 [3] 86/23 87/8 87/10
   98/1 98/6 99/3 99/16 100/1                                  1:30 [1] 145/1
   101/16 101/19 101/25 103/18    '17 [1]    200/14
                                  '95 [2]    188/22 223/24     1st [1] 1/21
   103/21 104/1 104/3 104/14
   104/19 104/22 104/25 105/4     /                            2
   105/8 105/11 105/22 105/25
   107/6 107/10 108/8 134/9       /s [1]    254/12            20 [5] 176/16 238/11 245/25
   140/8 143/12 145/4 152/7                                    246/24 246/25
                                0                             20-year [1] 14/7
   159/5 160/19 161/8 175/18
   182/2 184/20 185/16 186/14   0300 [1] 98/24                200 [1] 2/6
   186/18 187/9 187/13 187/15                                 2000 [4] 196/13 200/14 204/2
   204/6 206/2 206/18 208/4
                                1                              234/25
   209/6 213/8 214/23 235/1     1's [1] 44/10                 2002 [1] 193/7
   235/4 235/6 235/14 235/17    1,2 [1] 3/23                  2006 [1] 233/19
   235/20 236/2 236/9 239/20    1,481.72 [1] 204/10           2007 [2] 194/22 205/14
   240/25 241/9 241/14 243/8    10 [21] 15/13 15/24 17/18     2009 [2] 196/21 235/1
   243/12 243/20 243/23 243/25   37/5 37/7 38/14 38/16 39/22 2012 [1] 196/15
   244/2 244/8 244/19 244/23     39/24 41/3 41/5 42/1 42/3    2013 [1] 196/15
   245/2 245/4 245/8 251/13      68/14 103/11 103/12 104/23   2014 [1] 195/23
   252/5 252/13 252/15 252/18    104/25 144/22 210/24 220/11 2015 [3] 199/18 199/25 200/1
   252/22 253/3 253/6 253/10    10 miles [1] 200/1            2017 [1] 153/4
   MR. REED: [106] 4/20 5/5     10 percent [1] 156/16         2018 [4] 110/12 203/23 204/3
   6/9 27/25 33/19 37/3 38/12   10.9 [1] 117/19                209/6
   41/1 41/24 43/4 43/11 44/8   100 [6] 3/24 107/16 107/18    2019 [47] 7/12 7/22 8/9 8/18
   44/17 44/22 45/24 46/2 46/5   107/19 200/24 202/24          8/25 9/7 9/14 9/21 56/10
   46/11 47/10 48/24 51/8 51/11 107 [3] 3/9 3/24 3/24          70/1 88/24 93/1 98/12 100/4
   51/13 51/19 60/15 60/22      109 [1] 3/11                   100/10 100/15 100/20 100/25
   60/24 84/18 85/21 86/19      10:01 [1] 5/24                 110/12 110/18 118/1 118/5
   89/25 91/8 99/12 99/24 103/7 10th [1] 2/5                   118/8 119/25 121/16 147/14
   104/12 107/12 107/14 108/16  11 [12] 1/16 4/1 15/15         148/22 153/2 154/3 154/15
   108/20 108/23 112/12 116/5    103/15 104/15 104/17 105/3    165/8 165/8 167/13 177/13
   116/7 117/20 120/7 125/13     105/7 105/8 105/14 180/3      180/10 199/25 200/1 203/24
   131/9 133/18 143/9 151/8      237/24                        205/9 218/25 222/11 223/14
   151/15 152/4 160/13 162/21   115 [8] 242/3 242/8 242/14     223/14 225/1 225/16 234/17
   167/7 173/3 175/15 185/14     244/11 244/19 244/23 245/2    234/17
   186/20 186/24 187/3 187/5     251/13                       202 [3] 118/2 154/12 175/11
   187/14 201/3 201/5 201/8     11:06 [1] 54/1                2020 [3] 1/16 4/1 254/10
   202/20 202/24 209/11 222/3   11:17 [1] 54/1                21 [5] 57/19 100/15 154/3
   236/4 236/8 238/13 238/17    11:29 a.m [1] 101/1            154/15 246/17
   238/22 239/2 239/5 239/24    11:34 a.m [1] 101/1           2191 [2] 216/13 232/16
   240/13 240/17 241/6 241/13   12 [13] 3/24 14/16 14/20      222 [1] 3/21
   241/18 242/3 242/8 242/11     15/16 97/6 97/9 104/17 105/3 223 [3] 246/21 248/4 250/17
   242/15 242/18 242/24 243/5    105/24 106/2 240/21 242/16   224-2315 [1] 118/2
   245/18 246/10 247/4 247/24    242/17                       224-6472 [1] 154/12
   248/3 248/9 248/12 248/17    120 [1] 234/24                225 [1] 166/25
   248/24 249/2 249/5 249/21    12:09 [1] 87/10               225-3906 [1] 175/11
   249/23 250/14 251/5          12:12 p.m [1] 100/21          2315 [1] 118/2
   MR. TRISOTTO: [23] 54/5      12:15 p.m [1] 100/21          25 [4] 109/21 163/19 176/16
   109/2 132/3 133/22 133/25    13 [2] 187/11 241/11           250/12
   134/5 134/8 135/13 143/16    136 [1] 3/11                  25-year-old [2] 226/22 227/2
   143/19 143/23 146/1 146/4    14 [2] 241/16 245/5           254-1400 [1] 177/7
   146/7 152/1 162/24 170/14    14-year-old [1] 12/25         25th [10] 9/14 58/4 100/20
   170/17 173/6 173/10 173/13   1400 [1] 177/7                 167/13 167/13 168/3 168/8
   175/12 249/11                144 [1] 3/12                   172/14 172/15 225/15
   THE CLERK: [34] 6/1 10/4     145 [1] 3/13                  26 [4] 8/18 100/4 121/16
   10/7 14/17 28/3 32/11 33/22  14th [1] 67/4                  128/25
   35/14 37/5 38/14 39/22 41/3  15 [4] 238/11 241/22 241/23 26th [15] 7/22 8/9 56/10
   42/1 43/14 44/12 44/24 45/23  250/8                         121/19 121/25 128/18 128/20
   46/14 47/12 49/3 51/21 66/10 152 [1] 3/15                   130/24 139/8 142/2 142/3
   66/15 87/18 91/17 107/18     159 [1] 3/15                   142/18 147/14 148/16 148/22
   109/5 145/6 152/10 160/15    16 [2] 47/19 245/6            27th [7] 8/25 100/10 129/5
   163/2 175/21 187/18 187/22   163 [1] 3/17                   131/19 132/21 133/3 142/7
   THE COURT: [552]             17 [1] 250/12                 28 [1] 254/4
   THE DEFENDANT: [2] 15/20     17-year-old [2] 20/12 20/13 29 [2] 225/1 239/4
   22/6                         176 [1] 3/18                  29th [7] 7/12 9/7 55/12
   THE PROSPECTIVE JUROR: [320] 17th [1] 110/25                69/25 88/24 93/1 98/12
                                18 [2] 154/18 245/23          2:14 p.m [1] 100/11
   THE WITNESS: [16] 66/13      182 [1] 3/19                  2:22 p.m [1] 100/11
   71/5 81/12 87/21 91/20 109/8 185 [1]  3/19                 2:47 [1] 145/1
                           9:00 a.m [2] 112/5 112/8
  3 5:19-cr-00394-SVW Document                           actual [9] 64/6 79/4 83/6
Case                       9:00 94  Filed[2]
                                 o'clock  09/05/20
                                              237/20Page 256 of 287
                                                          192/10     Page
                                                                  193/3    ID #:836
                                                                        193/25 219/16
  32 [1] 98/23                  253/3                        226/13 229/17
  3404 [1] 2/5                 9:15 [2]    154/7 253/3      actually [28] 4/25 61/25
  350 [1] 1/21                 9:23 a.m   [1] 100/16         65/17 67/20 69/6 72/25 82/12
  3699 [1] 2/11                9:27 a.m   [1] 100/16         86/5 108/6 121/13 122/9
  3906 [1] 175/11              9:30 [1]    237/20            129/9 163/21 168/23 179/19
  394 [1] 1/8                  9:30-ish   [1] 154/7          192/21 194/14 196/21 210/6
  3:00 o'clock [1] 90/15       9:35 [1]    4/2               213/12 217/4 220/2 220/19
  3:42 [1] 187/7               9:39 [1]    5/24              222/16 225/11 228/6 230/13
  3:50 [1] 187/7               9:45 [1]    154/8             235/11
  4                            9th [4]                      acupuncture [3] 220/11
                                          133/6 133/11 133/15
                                134/19                       220/11 220/13
  40 percent [1] 199/7                                      addition [8] 54/13 55/25
  400-6484 [1] 222/11         A                              57/2 57/23 165/1 176/22
  423 [1] 177/7               A-L-I-S-O-N [1] 163/7          242/19 243/2
  4311 [1] 1/21               A-M-A-R-O [1] 49/4            additional [1] 94/17
  440-6484 [1] 106/3          a.m [12] 4/2 5/24 5/24 54/1 address [19] 69/14 94/6
  442 [3] 106/3 222/11 222/16  54/1 100/16 100/16 101/1      96/23 116/1 150/12 153/24
  45-minute [1] 220/7          101/1 112/5 112/8 221/23      177/19 181/3 181/6 205/24
  47 [2] 244/21 246/21        AA [2] 19/18 48/14             210/12 210/21 211/12 215/19
  49th [2] 164/2 164/19       ABC [1] 49/20                  223/7 223/9 223/11 223/12
  4:00 o'clock [1] 89/6       ability [5] 75/23 82/9         223/12
  4:01 p.m [1] 98/20           182/12 182/24 204/4          addresses [1] 128/17
  4:59 [1] 240/1              able [20] 61/5 72/7 78/22     addressing [2] 218/4 232/11
  5                            81/17 94/7 115/24 116/24     Adelman [2] 224/15 224/23
                               128/9 133/25 158/25 164/25   adequate [2] 62/8 78/22
  50 percent [1] 199/8         165/23 166/15 193/13 205/6   admin [4] 110/12 114/9
  5528 [3] 105/14 222/15       211/25 217/9 219/8 232/5      114/11 114/19
   222/23                      233/13                       administration [15] 38/7
  5:00 [1] 238/13             abortion [1] 217/14            62/6 62/7 62/16 63/1 63/18
  5:00 o'clock [1] 236/15     about [217]                    78/23 110/8 141/2 162/6
  5:00 p.m [1] 112/9          above [1] 254/7                184/1 184/16 185/13 196/8
  5:20 [2] 238/13 239/20      above-entitled [1] 254/7       197/8
  5:47 [1] 240/1              absolutely [12] 7/2 72/24     administrator [7] 114/10
  6                            74/20 81/3 81/6 146/24        114/18 126/13 127/12 135/6
                               148/23 164/9 165/1 211/18     146/16 189/8
  6472 [1] 154/12              221/7 221/7                  admissibility [1] 60/21
  6484 [2] 106/3 222/11       abuse [13] 8/22 9/4 9/11      admit [2] 60/19 205/7
  650-32 [1] 98/23             9/18 9/25 110/2 110/7 244/17 admitted [6] 60/22 87/6
  650-342-0300 [1] 98/24       247/2 247/8 247/18 249/20     101/13 187/12 201/19 209/9
  66 [1] 3/3                   250/10                       adrenaline [3] 56/24 121/11
  6:00 a.m [1] 221/23         abused [2] 57/4 59/10          143/1
  6:00 p.m [1] 112/5          abusing [1] 54/13             adult [4] 50/14 218/17
  6:23 [1] 230/22             abusive [5] 60/6 177/18        218/18 226/18
  6th [3] 221/12 221/20 221/22 178/25 233/20 233/23         adverse [1] 247/13
  7                           academies [1] 70/10           advocate [2] 68/10 200/12
                              academy [4] 34/15 70/5 70/7 aerospace [2] 29/18 52/6
  70 percent [3] 199/9 204/10  75/22                        affairs [22] 13/21 13/23
   234/19                     accent [2] 59/19 60/1          13/23 13/25 54/25 62/7 78/15
  753 [1] 254/4               accept [1] 46/10               103/17 135/12 141/2 141/23
  76 [1] 3/4                  accepts [2] 43/10 48/23        151/21 162/3 172/14 178/4
  760 [5] 73/17 84/11 105/14  access [4] 87/2 216/13         178/8 184/6 184/9 184/25
   222/15 222/22               216/21 237/17                 205/11 211/16 235/14
  8                           accompany [1]  196/1          affect  [1] 193/11
                              according [1] 225/5           Affordable [1] 218/1
  8.107 [1] 244/1             account [4] 7/20 8/7 75/15    aforethought [4] 243/15
  8.3 [2] 243/22 243/23        96/25                         243/17 243/22 244/4
  84 [2] 3/4 3/9              accountable [5] 213/19        afraid [2] 127/9 135/4
  850 [1] 2/11                 213/20 213/22 215/25 228/12 after [61] 56/13 56/19 56/25
  86 [1] 3/5                  accounting [1] 17/1            58/3 58/6 58/24 59/4 59/4
  875 [1] 248/14              accurate [2] 201/20 202/15     60/2 60/8 61/8 66/2 71/24
  88 [1] 3/6                  accurately [1] 108/1           72/21 73/5 73/18 75/3 79/13
  881 [1] 222/18              acquainted [2] 124/3 128/21    83/3 84/16 93/18 93/25
  881-5528 [3] 105/14 222/15  acquit [1] 66/4                110/13 119/6 121/4 121/8
   222/23                     across [4] 54/22 186/8         121/11 126/9 127/20 128/10
  9                            198/11 211/9                  128/20 128/24 132/3 132/9
                              act [23] 72/11 179/25 180/1    133/3 133/14 136/24 142/23
  9,800 [1] 194/17             197/25 206/12 207/6 208/2     144/8 148/23 150/25 156/2
  9/11 [1] 180/3               208/9 208/18 208/19 208/23    156/4 173/20 173/21 174/10
  90 [1] 3/7                   208/25 210/22 211/6 213/16    174/22 178/21 180/3 181/5
  90010 [1] 2/12               215/20 216/12 216/14 218/1    190/12 190/14 197/15 205/1
  90012 [1] 1/22               219/13 220/17 220/20 232/10   206/13 207/20 219/23 220/2
  92 [1] 3/8                  acted [2] 234/7 234/11         221/4 222/18 250/2
  92501 [1] 2/6               acting [1] 234/14             afternoon [19] 6/22 88/23
  95 [1] 3/23                 actions [1] 192/3              90/12 90/13 90/15 107/23
  96 [1] 3/23                 active [3] 125/11 193/13       107/24 109/18 109/19 135/20
  97 [2] 3/24 3/24             193/14                        135/21 144/21 145/19 159/12
  9858 [2] 1/20 254/12        acts [1] 240/24                159/13 163/16 163/17 182/9
  A 5:19-cr-00394-SVW Document
Case
                            251/5 252/25
                               94 [1]
                                   Filed248/23
                                                        144/25 173/21 173/21 184/11
                                         09/05/20 Page 257 of 287  Page  ID #:837
                           alleged                      186/22  213/3 235/17
  afternoon... [1] 182/10         allegedly [1] 82/21             answer [23] 10/10 10/13
  Afterwards [1] 190/24           Allentown [2] 194/2 196/20       11/18 11/20 114/20 114/23
  again [38] 53/12 55/18 60/10    allow [5] 6/14 6/23 7/7 99/9     115/25 116/12 116/13 118/18
   73/8 73/14 73/22 84/17 110/3    196/2                           124/23 129/21 129/21 130/12
   114/13 119/7 122/16 124/16     allowed [6] 61/22 117/6          131/3 140/6 140/13 142/1
   124/16 130/7 131/7 131/21       119/2 200/23 208/21 213/25      148/19 157/1 177/9 219/3
   132/11 132/12 132/16 133/12    allowing [2] 53/13 205/16        219/4
   134/24 135/5 136/24 156/5      allows [1] 102/14               answered [17] 14/5 56/12
   167/4 167/17 174/10 190/9      almost [5] 15/24 68/15           70/19 73/2 73/8 77/22 116/3
   190/15 190/25 194/1 205/2       124/21 228/16 236/14            116/8 116/10 122/1 122/3
   212/24 214/8 237/14 248/3      along [8] 68/8 136/10 164/23     124/17 129/10 132/12 150/6
   252/3 252/4                     164/25 170/23 183/7 183/21      154/16 155/12
  against [12] 7/19 8/6 64/21      233/7                          answering [14] 78/10 81/25
   65/1 68/11 86/14 92/12 94/5    already [7] 70/23 72/17          111/9 111/25 113/7 113/11
   211/4 216/14 216/23 232/17      75/24 89/22 124/20 191/20       113/14 114/4 118/1 118/6
  age [2] 156/15 163/18            246/14                          118/20 164/7 164/15 164/16
  agencies [3] 68/1 68/7 72/19    also [62] 5/8 6/7 14/11 23/4    answers [4] 210/20 212/17
  agency [7] 10/15 10/18 10/24     55/25 57/4 57/24 59/5 59/12     213/16 214/3
   68/11 68/21 69/2 92/10          62/9 67/14 68/3 68/11 72/13    anthrax [1] 125/12
  agent [13] 6/9 91/15 92/5        72/18 75/14 79/18 80/24        anxiety [2] 127/1 137/8
   95/11 96/17 101/5 101/23        88/22 89/14 94/2 94/7 94/14    any [108] 4/15 4/18 5/5 5/22
   102/6 102/9 105/16 106/5        96/22 97/2 101/23 104/5         10/10 13/19 13/23 13/25 17/2
   107/8 107/23                    106/20 110/1 111/14 111/17      17/6 19/1 21/22 23/9 27/5
  aggravated [2] 125/1 229/23      113/23 116/17 117/18 123/25     28/22 30/25 32/3 34/16 39/9
  aggressive [3] 58/14 63/2        128/6 130/23 143/20 146/25      69/16 74/13 74/18 75/12
   74/16                           149/18 153/11 169/15 170/10     75/16 76/11 76/25 77/6 78/21
  agitated [2] 89/8 89/9           176/20 186/11 188/16 223/7      79/13 80/7 80/9 85/9 86/12
  ago [5] 10/18 19/9 50/20         223/25 224/3 224/6 224/10       87/1 87/2 87/4 87/4 94/21
   124/22 224/14                   226/21 228/9 228/15 230/3       113/13 115/18 123/3 131/16
  agree [13] 199/13 204/19         232/9 243/15 243/16 243/17      132/1 133/2 133/3 135/11
   227/1 239/25 240/4 241/7        245/25 247/20 252/6             135/25 137/22 138/8 139/7
   241/14 245/22 245/25 246/17    alter [2] 98/6 251/18            139/15 142/20 142/21 144/9
   250/17 250/17 250/24           alternate [7] 34/19 34/21        144/11 144/15 147/15 148/19
  agreed [4] 195/25 241/15         42/16 49/5 49/7 51/21 51/23     150/18 151/20 156/14 156/21
   242/19 248/5                   alternates [3] 49/2 49/3         157/18 158/25 159/6 161/24
  ahead [11] 51/15 60/24 85/23     51/10                           164/10 165/9 165/21 167/14
   98/1 146/4 181/12 236/18       always [12] 7/5 72/16 114/23     169/2 172/8 172/12 172/22
   237/21 238/10 239/2 239/5       115/5 118/12 118/15 120/20      174/2 179/22 181/9 181/9
  aide [3] 49/15 49/17 157/3       132/25 165/1 177/19 192/11      182/3 184/14 184/24 186/8
  Aiona [2] 15/11 26/2             236/19                          190/25 204/4 207/25 212/10
  Air [3] 189/13 192/17 232/2     am [146]                         212/15 215/23 217/1 229/5
  airport [1] 163/21              Amaro [4] 12/13 49/4 49/8        231/20 232/8 236/4 236/7
  Alamitos [1] 46/23               51/21                           237/17 240/13 240/22 241/12
  alcoholic [1] 211/2             amendment [1] 232/6              241/17 244/18 244/22 246/13
  aliens [1] 80/4                 America [6] 1/6 2/3 6/3 6/7      247/1 247/3 247/8 247/15
  ALISON [16] 3/16 9/20 57/24      7/10 119/16                     250/9 252/25
   59/7 104/11 124/21 132/13      American [1] 191/15             anybody [10] 136/21 182/14
   163/1 163/6 163/10 171/5       amidst [1] 55/17                 182/21 183/20 212/5 213/8
   171/7 228/24 229/1 229/9       Amolnes [1] 248/15               214/10 226/9 226/13 233/1
   229/14                         among [2] 118/19 122/16         anybody's [1] 234/15
  Alison's [1] 229/24             amount [2] 124/1 136/20         anyone [9] 10/14 10/22 11/22
  all [112] 4/22 10/20 10/22      amusing [1] 151/4                13/19 14/13 72/5 113/17
   12/9 12/22 14/3 14/4 14/9      Anaheim [1] 11/7                 181/22 237/16
   17/12 23/24 24/10 27/25 28/2   analysis [1] 246/5              anything [20] 5/21 13/7
   44/14 44/24 46/20 49/1 51/7    analyze [2] 65/14 66/2           13/14 53/15 73/10 74/7 84/20
   52/4 53/5 54/17 60/2 60/8      analyzing [2] 65/4 65/9          85/21 87/3 90/24 137/14
   63/25 65/10 65/13 66/2 66/5    ANGELES [9] 1/15 1/22 2/12       137/16 143/12 155/23 156/8
   73/1 76/9 80/4 80/11 80/18      4/1 21/6 23/22 28/8 35/18       159/5 168/8 168/14 171/19
   80/25 83/15 84/20 85/2 93/13    181/4                           179/4
   97/7 99/11 105/1 111/15        anger [4] 65/24 166/1 168/13    anytime [1] 164/11
   113/21 114/12 115/20 118/19     213/24                         anyway [2] 211/8 252/25
   119/15 119/23 120/4 125/12     angry [19] 71/12 72/1 72/13     anywhere [2] 154/7 180/22
   126/14 127/3 128/17 129/19      74/4 78/18 80/24 117/2 141/7   apart [2] 203/22 205/1
   129/20 130/3 132/6 132/16       141/16 141/19 144/16 158/1     apnea [4] 199/2 199/5 199/8
   135/3 136/25 143/19 143/23      179/16 181/16 181/19 182/15     207/24
   144/20 146/4 146/25 151/22      185/9 199/10 199/14            Apologies [1] 125/15
   153/10 155/22 157/1 158/2      ankle [13] 61/10 61/14 61/16    apologize [4] 121/18 151/19
   158/3 159/4 159/24 164/13       61/24 62/6 62/10 65/18          172/2 228/22
   168/12 171/12 172/22 177/25     189/21 190/22 191/24 198/24    apologized [2] 218/10 218/14
   181/21 183/13 186/7 198/22      199/3 199/8                    apparently [1] 197/12
   200/6 200/18 200/19 205/18     anomaly [2] 96/17 96/22         appeal [2] 233/15 233/16
   214/15 216/23 217/1 219/12     anonymous [3] 117/3 166/14      appeals [4] 197/10 197/11
   220/2 220/9 226/2 235/20        249/16                          197/12 233/10
   236/11 237/12 237/21 237/23    anonymously [3] 54/15 57/6      appearances [2] 2/1 6/4
   238/5 238/20 238/25 239/15      59/10                          applicable [1] 239/18
   239/20 241/8 244/7 248/7       another [13] 8/15 56/21         applies [1] 246/11
   249/5 250/17 250/24 251/2       57/16 73/13 117/24 136/18      applying [2] 62/9 110/19
  A 5:19-cr-00394-SVW Document
                           228/7 229/18 231/20 232/9   Babu [3] 14/22 15/18 32/11
Case                           94 232/11
                           232/10 Filed 09/05/20
                                         232/14   Page 258 of 287[1]Page
                                                       Bachelor          ID #:838
                                                                      29/3
  appointed [1] 113/3             asking [20] 7/9 20/8 58/10     bachelor's [6] 23/15 32/2
  appointment [1] 219/9            58/19 59/23 62/18 118/21       41/18 47/5 48/15 53/1
  appointments [4] 206/17          121/10 129/12 143/17 144/14   bachelors [1] 156/15
   209/1 219/16 220/12             154/23 155/20 155/20 174/2    back [51] 12/6 44/20 53/11
  approach [9] 11/20 12/1 99/3     205/21 210/11 210/19 211/9     61/19 65/19 68/15 69/10
   107/13 132/4 134/10 160/14      217/8                          71/18 73/8 73/20 76/3 84/17
   186/20 201/4                   asks [1] 116/23                 88/14 94/8 111/23 112/8
  appropriate [6] 82/7 115/12     aspect [1] 146/23               123/15 126/18 130/12 131/3
   186/24 214/12 241/22 242/3     assassinated [5] 57/22 156/7    134/22 135/9 144/25 147/17
  appropriately [1] 111/12         160/2 160/8 160/9              148/17 150/22 151/5 166/5
  appropriations [1] 157/5        assault [17] 7/15 7/25 12/6     177/2 179/19 190/19 193/8
  approval [1] 145/21              12/7 12/11 213/7 214/23        195/21 195/24 196/25 197/4
  approve [2] 193/23 219/11        243/16 243/17 243/20 243/22    207/4 207/15 207/16 209/2
  approximately [6] 90/15          248/15 249/8 249/10 250/25     214/3 214/14 216/9 219/10
   100/10 100/15 101/1 176/13      251/9 251/24                   220/15 220/16 236/25 238/18
   199/18                         assaulted [1] 252/1             238/23 239/1 240/2
  are [298]                       assigns [1] 149/3              background [25] 16/25 18/5
  area [13] 73/17 84/10 94/15     assist [10] 71/24 72/22 73/3    19/17 20/20 22/11 24/16
   94/19 108/1 108/8 113/20        80/25 85/19 211/22 219/23      25/21 26/22 29/2 29/25 31/5
   155/4 158/17 160/19 178/12      221/11 224/14 231/5            32/1 33/11 35/2 36/20 38/5
   178/14 199/23                  assistance [6] 8/8 178/16       39/14 40/20 45/16 47/4 48/13
  areas [1] 119/21                 212/10 212/15 220/1 231/20     52/25 64/4 146/5 181/20
  aren't [5] 59/8 123/3 140/20    assistant [13] 6/8 24/1 24/6   backlog [5] 165/20 172/7
   141/9 211/14                    30/18 57/15 57/25 114/18       205/18 205/19 213/21
  argue [7] 53/15 53/20 237/10     135/6 149/2 153/6 153/8       bad [4] 61/22 177/25 247/15
   241/25 248/9 248/22 251/4       157/6 164/4                    250/9
  argued [1] 248/10               assistants [2] 113/22 149/6    bag [4] 179/7 212/23 213/1
  argument [6] 239/16 239/18      assisted [1] 195/10             213/13
   247/16 248/20 248/21 253/2     assisting [4] 8/1 8/5 252/7    Bailon [4] 11/4 46/15 46/17
  Argumentative [1] 214/25         252/20                         47/12
  arguments [3] 237/8 237/8       associate [1] 22/13            banking [1] 129/22
   239/8                          Associate's [1] 40/21          barrage [1] 178/20
  Ariel [2] 11/10 12/10           assume [2] 186/23 196/13       Barre [8] 191/13 191/19
  Arizona [3] 207/20 208/14       assumed [1] 78/24               192/7 192/9 193/10 194/1
   208/15                         assumes [1] 141/4               195/7 196/19
  Arlen [1] 186/3                 attacks [1] 125/9              base [2] 189/24 232/3
  Armed [1] 69/8                  attempt [1] 178/18             based [15] 89/16 93/9 93/13
  Armored [1] 18/19               attend [2] 176/18 176/20        95/16 96/2 125/19 144/9
  army [2] 42/24 179/24           attended [1] 111/17             158/25 185/18 195/11 206/1
  around [11] 94/18 114/7         attention [18] 18/8 69/24       207/3 208/20 219/7 252/8
   147/20 147/25 154/7 168/6       88/23 92/15 102/7 103/11      basic [6] 57/10 61/6 94/11
   184/8 196/13 199/18 203/17      118/4 121/15 147/13 154/2      188/25 189/2 210/20
   222/12                          165/7 167/12 169/21 170/8     basically [4] 34/14 94/11
  arrange [1] 164/14               177/12 180/9 191/25 215/23     102/14 185/4
  arrested [3] 160/8 161/20       Attorney [1] 6/8               basis [3] 193/23 194/8
   221/22                         ATTORNEY'S [1] 2/4              224/24
  arrived [1] 136/11              Audio [10] 58/18 101/21        battle [3] 62/14 62/15 62/24
  arrogant [1] 234/8               102/4 170/19 171/2 171/16     be [192]
  arrow [2] 59/7 104/11            172/16 174/12 235/8 235/22    Beach [3] 32/15 36/1 52/2
  arts [1] 22/13                  August [9] 7/12 55/12 69/25    bear [1] 190/24
  Arvato [1] 20/2                  88/24 93/1 98/12 110/22       became [7] 91/1 125/1 135/1
  as [170]                         223/14 225/1                   137/19 194/23 200/20 220/16
  aside [2] 132/9 198/21          August 29 [1] 225/1            because [77] 5/2 20/8 53/16
  ask [60] 10/4 10/9 14/17        August 29th [6] 7/12 55/12      54/11 58/13 59/25 62/10 63/9
   33/20 37/4 38/13 41/2 41/25     69/25 88/24 93/1 98/12         70/23 72/18 73/9 83/12 86/5
   43/12 46/12 47/11 51/20        AUSA [1] 2/5                    103/16 115/5 122/12 122/19
   60/10 60/18 65/22 66/4 69/10   authority [3] 224/18 239/17     124/1 125/6 128/16 128/20
   86/12 91/11 103/25 104/6        239/18                         130/1 130/11 131/6 132/14
   108/12 112/14 115/5 116/1      authorization [2] 72/11         135/4 135/9 136/15 145/23
   117/24 123/2 125/17 125/22      102/17                         154/8 155/16 157/25 158/2
   129/17 132/18 133/22 133/24    automotive [2] 22/24 23/5       159/4 166/10 167/17 167/18
   137/15 138/14 143/13 143/19    available [1] 76/7              170/21 175/4 177/24 178/3
   143/21 158/16 165/1 165/2      aware [8] 71/3 71/8 79/7        178/19 179/17 180/8 183/9
   166/11 166/15 166/17 169/7      117/17 148/23 184/19 224/6     186/7 186/13 190/3 190/4
   171/4 172/19 177/18 177/19      224/22                         193/2 196/17 198/18 199/2
   178/1 185/17 208/7 209/16      awareness [1] 94/13             205/10 206/8 206/12 210/14
   214/12 217/15 218/20 226/2     away [7] 42/12 114/9 114/13     220/17 228/2 229/24 231/4
   229/20 232/7 239/12             147/24 199/5 205/11 220/21     232/4 232/5 233/14 234/11
  asked [42] 55/14 56/13 59/20    Azusa [1] 37/9                  234/13 236/20 237/9 237/20
   61/13 61/17 71/6 72/14                                         243/2 243/17 245/14 247/10
   115/18 116/8 121/10 122/5      B                               247/16 249/6 250/13 251/14
   122/14 124/17 125/23 129/14                                   become [4] 63/14 92/17 117/9
   138/5 148/8 150/11 150/12      B-A-B-U [1] 14/22
                                  B-A-I-L-O-N [1] 46/15           118/8
   150/13 150/15 150/18 156/2                                    becoming [1] 61/4
   173/24 173/25 175/9 177/20     B-I-R-D [1] 15/3
                                  B-R-A-D-Y [1] 176/1            bed [4] 202/14 202/15 203/13
   181/6 185/22 190/25 195/15                                     203/14
   197/20 218/2 227/17 228/5      B-R-A-N-T-A [1] 35/15
                                  B-R-I-A-N [1] 87/22            been [57] 11/22 12/10 12/20
  B 5:19-cr-00394-SVW Document
                            234/18                     brief [6] 53/14 53/23 144/20
Case                           94 Filed
                           Bernardino [1]09/05/20
                                           238/24 Page 259 of 287
                                                        187/1  187/3Page ID #:839
                                                                     239/4
  been... [54] 18/25 24/6        besides [1] 200/4               briefing [1] 239/8
   44/17 53/22 65/18 66/19       best [6] 6/19 129/20 169/7      briefly [7] 81/8 82/3 84/21
   68/13 72/8 74/8 80/3 88/2      171/13 195/16 196/1             129/4 136/15 208/2 243/9
   91/25 95/10 101/13 107/16     betrayed [1] 194/18             briefs [1] 111/17
   109/13 124/1 128/21 136/19    better [6] 72/20 79/20 191/6    bright [1] 188/15
   137/2 138/11 144/7 145/14      198/16 200/22 236/21           bring [4] 70/9 82/25 159/20
   146/17 148/3 148/11 148/14    between [14] 63/13 63/16         199/17
   152/18 163/11 168/11 171/5     89/6 100/10 100/15 100/20      Brinks [1] 18/19
   173/19 173/25 176/4 187/17     100/25 120/14 149/11 154/7     broad [1] 137/21
   188/1 190/5 191/20 191/21      170/6 198/14 200/1 238/12      broadly [2] 141/4 146/24
   193/4 195/23 198/20 200/3     Biden [1] 217/24                broke [2] 190/3 190/11
   201/13 204/2 205/7 207/12     big [3] 199/4 218/3 226/15      broken [3] 82/12 190/22
   209/21 213/20 213/22 214/18   bike [2] 203/20 204/22           193/4
   224/9 228/1 233/19            bill [4] 72/10 180/1 194/24     bronze [1] 224/6
  before [42] 6/15 53/22 60/17    195/4                          brought [1] 86/18
   65/11 72/13 76/24 103/2       billing [1] 20/22               Brown [23] 54/9 56/2 110/21
   107/19 120/22 130/25 132/24   bills [3] 80/7 111/18 194/14     110/24 111/4 114/24 115/6
   135/22 137/8 137/19 142/9     binder [3] 95/9 169/21           115/16 117/19 122/4 122/19
   153/3 156/8 160/16 160/25      169/22                          122/19 129/22 141/12 141/14
   161/13 172/18 172/22 172/24   Biocompatability [1] 31/17       146/11 146/13 215/9 215/10
   174/7 175/6 175/9 181/17      Biolabs [1] 31/20                215/15 229/3 229/11 235/13
   181/18 185/6 187/1 201/1      biological [1] 125/12           Brown's [15] 56/11 100/6
   211/18 221/21 222/14 222/16   biopsies [1] 211/2               100/14 113/13 113/20 117/25
   231/1 236/23 238/7 239/3      Bird [2] 15/3 19/22              123/20 129/12 129/15 130/9
   251/4 253/2 253/2             bit [15] 63/2 69/10 81/6         136/9 138/10 227/8 228/15
  beg [1] 219/22                  81/19 110/16 111/6 113/6        229/1
  began [4] 56/5 110/18 118/9     113/8 116/16 136/6 179/9       brushed [2] 198/18 198/21
   196/24                         190/16 191/3 212/16 214/4      building [5] 69/18 74/20
  begin [9] 7/8 15/17 53/13      bitch [5] 124/21 156/3           92/14 108/8 202/7
   53/22 53/25 56/7 165/8         156/20 228/16 228/24           buildings [3] 92/14 128/1
   208/24 238/7                  bitches [3] 59/3 125/6           202/8
  beginning [6] 65/6 123/12       230/14                         bull [1] 147/23
   123/15 133/4 137/15 218/25    black [2] 169/22 190/4          bunch [2] 148/24 180/21
  begins [5] 4/16 4/17 7/3       block [1] 200/19                Burbank [3] 31/13 34/1 45/4
   61/25 250/5                   blocked [2] 167/2 167/17        burden [1] 7/5
  behalf [7] 2/3 2/9 6/6 6/11    blow [1] 200/5                  bureaucracy [1] 81/14
   111/22 217/17 231/18          blue [1] 190/4                  bus [4] 17/20 26/16 238/19
  behavior [3] 226/18 233/21     board [4] 186/8 197/10           238/22
   233/23                         197/12 233/9                   Busch [3] 194/3 196/20
  behind [2] 114/10 126/12       Bob [1] 13/22                    196/21
  being [39] 17/3 24/4 27/6      Bobby [2] 10/16 11/15           business [7] 16/2 16/2 16/4
   72/6 78/21 82/10 101/24       bodies [1] 179/11                16/6 38/6 38/24 95/2
   108/25 119/2 127/5 128/3      body [2] 13/1 179/7             button [2] 113/16 183/8
   149/17 156/3 156/19 184/14    bomb [2] 180/23 180/23          buzz [1] 69/21
   189/6 190/14 193/1 198/15     bombs [3] 125/10 180/15         buzzer [1] 69/21
   198/16 205/22 206/17 208/3     186/14
   209/9 209/11 209/14 210/12    book [4] 230/2 230/3 240/6      C
   210/21 210/23 211/17 213/2     250/22
   213/19 215/22 219/14 224/24                                   C-U-N-T [3] 119/16 125/4
                                 born [1] 194/22                  156/7
   228/6 228/8 228/9 232/12      Borosilicate [1] 200/6
  believe [47] 19/12 27/16                                       CA [3] 1/22 2/6 2/12
                                 boss [3] 178/4 178/6 179/21     CALIFORNIA [42] 1/2 1/15 4/1
   27/16 45/25 64/24 70/18       Boston [1] 163/22
   70/22 74/7 76/8 80/1 80/19                                     7/14 7/24 8/11 8/20 9/2 9/9
                                 both [39] 13/9 13/17 17/3        9/15 9/23 11/5 22/25 47/17
   84/11 84/18 94/9 102/16        17/7 17/10 18/9 19/19 21/1
   104/9 112/21 122/22 129/7                                      54/23 55/9 58/1 61/9 67/5
                                  22/15 23/17 24/18 25/24         79/2 79/17 80/6 93/16 100/8
   130/14 139/11 139/18 142/13    26/24 29/4 30/3 31/9 32/5
   159/18 159/25 161/14 162/1                                     100/13 100/18 100/23 101/3
                                  33/15 35/6 36/24 38/8 39/16     122/16 130/8 132/15 155/7
   168/5 169/14 172/15 196/15     40/22 41/20 42/25 44/5 45/19
   200/14 201/6 209/5 217/7                                       158/18 167/25 181/4 186/3
                                  47/6 48/8 48/16 50/5 51/4       189/11 195/22 196/4 196/7
   218/25 225/4 225/8 226/9       53/2 74/22 116/19 130/24
   226/12 226/12 226/17 227/6                                     216/16 217/5
                                  136/22 236/12 245/7            California's [1] 164/2
   234/7 234/11 236/2 244/20     bought [1] 194/24
  believed [3] 126/5 190/3                                       call [209]
                                 Boulevard [1] 2/11              called [54] 10/12 55/14
   234/13                        box [1] 14/17
  belittled [2] 158/12 193/6                                      55/18 56/10 57/20 58/5 58/6
                                 boyfriend [3] 11/7 40/12         59/20 64/15 64/25 66/9 69/3
  belittling [1] 55/4             40/13
  belligerent [1] 168/12                                          71/18 73/8 73/20 75/14 78/17
                                 BRADY [16] 3/18 10/2 59/13       84/10 85/15 98/17 98/22
  belong [1] 222/22               59/13 59/15 59/19 59/20
  belongings [1] 202/13                                           98/23 113/17 119/16 121/2
                                  59/20 175/20 175/25 176/1       122/3 122/3 123/14 136/19
  Ben [5] 126/1 142/17 142/24     176/3 176/9 178/1 182/9
   143/6 150/2                                                    136/22 142/2 142/7 159/25
                                  233/25                          178/12 181/16 181/18 184/8
  bench [1] 99/3                 branch [2] 59/15 92/11
  Beneath [1] 104/10                                              205/10 205/12 206/8 207/10
                                 Branta [2] 35/15 35/17           209/4 210/18 215/15 215/18
  benefit [1] 242/2              breathe [1] 56/23
  benefits [11] 68/8 68/9                                         216/12 218/9 225/15 227/8
                                 breed [1] 226/19                 227/11 233/25 244/18 247/3
   68/15 81/15 81/18 196/16      BRIAN [5] 3/6 87/17 87/22
   224/3 224/10 231/21 232/8                                      247/14
                                  88/1 92/22                     caller [73] 73/3 74/16 76/14
  C 5:19-cr-00394-SVW Document
                           179/21 183/10 191/14 195/3   chambers [1] 253/8
Case                           94 206/14
                           199/3   Filed 09/05/20  Page 260
                                         207/2 207/3        of 287
                                                        chance  [4] Page
                                                                     60/9 ID #:840136/3
                                                                          135/22
  caller... [70] 84/2 89/17        207/9 207/12 207/13 207/21      172/8
   89/18 89/25 94/9 116/23         208/17 208/20 208/22 209/3     change [2] 102/6 194/17
   118/9 118/13 118/14 118/15      210/15 213/18 215/20 215/21    Changing [1] 76/6
   118/17 118/18 119/7 119/13      216/3 216/18 218/1 218/24      charge [6] 6/25 13/15 13/15
   120/18 120/23 121/2 121/6       219/1 219/6 219/6 219/7         164/9 164/15 216/6
   121/19 124/4 125/22 128/7       219/10 219/12 219/13 220/10    charged [7] 54/11 60/5 64/20
   129/6 129/10 134/21 148/12      220/15 220/17 221/10 221/16     97/15 228/13 240/24 249/15
   148/16 148/17 148/22 149/7      232/2                          charges [4] 64/20 65/3 66/5
   149/15 149/20 149/20 150/7     cared [1] 218/2                  210/2
   151/19 154/17 154/23 155/8     carefully [1] 65/22             cheap [1] 205/3
   155/11 158/13 165/23 166/5     cares [2] 179/24 180/4          check [3] 29/13 88/14 252/2
   166/9 166/13 166/14 166/16     carjacked [1] 12/21             checked [1] 94/5
   166/20 166/22 167/3 167/5      Carolina [1] 189/5              checks [1] 112/16
   167/14 167/16 168/21 169/3     carry [2] 136/23 206/23         chemical [1] 21/25
   169/5 170/6 170/22 171/5       cartilage [1] 193/4             child [10] 5/20 156/13
   171/7 171/10 171/13 171/18     case [61] 4/13 4/16 4/17         194/22 194/23 218/16 234/6
   171/24 173/2 174/2 178/22       5/20 6/14 7/1 7/3 13/4 16/21    234/7 234/10 234/12 234/14
   179/3 180/5 180/25 180/25       22/6 24/6 25/16 25/17 38/3     children [23] 16/9 19/1 20/9
  callers [4] 123/22 165/9         48/9 52/20 53/13 53/19 60/8     20/10 21/20 21/22 23/7 23/9
   166/11 182/15                   62/3 62/4 63/10 63/12 63/15     26/17 28/20 28/22 30/23
  calling [48] 6/2 54/21 63/20     64/5 64/13 64/20 65/4 65/5      30/25 33/4 34/16 36/7 37/22
   63/22 71/24 78/8 82/14 83/25    65/6 65/9 66/2 67/12 72/17      39/7 39/9 42/13 45/12 52/13
   86/5 114/24 115/1 115/13        82/20 87/7 87/7 92/16 92/17     218/11
   115/22 118/9 119/19 120/6       93/12 102/18 107/8 136/4       choice [24] 44/10 180/1
   122/18 124/1 130/12 131/3       136/8 137/6 139/3 159/23        206/12 207/1 207/6 207/8
   141/13 141/21 149/22 164/19     161/15 184/24 187/12 203/24     207/8 207/11 207/14 207/16
   165/5 167/2 173/19 184/7        204/18 225/5 236/12 236/22      208/1 208/2 208/8 208/18
   197/9 198/15 205/7 205/14       237/2 237/14 237/16 241/13      208/19 208/23 208/25 210/22
   205/21 206/11 206/12 207/11     248/15 249/24                   213/16 215/20 216/12 219/13
   207/18 211/14 211/21 212/11    cases [6] 24/8 48/6 69/7         220/16 232/9
   212/12 215/3 215/13 215/24      73/1 93/14 227/23              Christie [2] 10/25 15/5
   216/25 219/23 227/4 231/24     casework [4] 68/14 115/14       chuckled [3] 150/10 150/20
  calls [203]                      178/24 224/17                   151/2
  calm [4] 88/21 123/15 127/24    caseworker [3] 67/13 67/24      Cinematography [1] 33/1
   198/17                          68/5                           Circuit [4] 240/6 243/14
  calmer [1] 129/8                caseworkers [2] 115/15 177/2     243/19 250/22
  Camarillo [1] 47/16             cast [1] 13/1                   circumstances [1] 64/16
  came [13] 74/10 92/19 113/25    caught [4] 148/20 207/13        City [2] 24/23 32/21
   114/2 126/15 127/11 147/20      208/16 237/24                  civic [1] 176/20
   147/24 154/20 167/25 207/20    cause [1] 193/13                civil [9] 16/21 22/6 24/10
   223/13 252/9                   caused [2] 62/22 169/3           24/11 25/16 36/16 38/3 48/6
  cameras [1] 69/21               causes [1] 229/22                52/20
  Camp [2] 11/10 12/10            cautionary [2] 86/24 237/15     claim [4] 81/14 191/14
  campus [1] 192/9                cautioned [1] 53/15              191/17 206/8
  can [166]                       cautious [1] 236/19             claimed [1] 54/24
  can't [18] 27/4 27/22 77/14     CD [4] 95/12 170/4 170/5        claims [5] 205/12 205/18
   82/18 97/21 110/4 141/17        170/10                          205/19 207/13 213/21
   149/3 159/18 197/17 198/6      cell [6] 82/1 102/23 102/24     clarify [5] 150/16 172/25
   199/1 207/25 216/21 217/16      168/25 182/19 204/24            187/10 242/9 244/24
   219/7 230/25 237/23            Center [10] 26/12 46/23         clarifying [1] 117/11
  cannabis [14] 129/13 180/15      189/13 191/14 191/20 192/6     Clarita [2] 15/21 29/9
   184/11 184/16 184/18 185/1      192/18 194/1 195/7 241/3       Clarksburg [3] 162/9 162/13
   216/13 216/20 216/21 216/21    Center's [1] 232/2               210/23
   217/1 217/15 232/15 232/17     centered [1] 184/8              class [1] 156/17
  cannot [5] 27/23 27/24          CENTRAL [14] 1/2 7/13 7/23      clear [5] 116/17 118/12
   176/19 219/8 236/16             8/10 8/19 9/1 9/8 9/15 9/22     205/13 205/16 228/9
  capability [2] 82/15 83/24       100/8 100/13 100/17 100/22     cleared [1] 91/4
  capacity [2] 91/6 205/24         101/3                          clearing [1] 91/3
  capital [2] 164/14 228/1        Cerritos [1] 18/14              clearly [7] 10/13 71/13
  Capito [4] 57/16 100/19         certain [5] 99/22 99/22          71/17 123/12 124/18 185/24
   152/25 153/3                    124/4 158/1 250/23              233/14
  Capito's [5] 153/18 154/11      certainly [4] 172/21 173/17     clerk [6] 4/24 53/11 107/13
   225/13 225/15 230/21            175/3 194/19                    160/14 201/1 201/9
  capitol [26] 6/9 74/17 75/11    CERTIFICATE [1] 254/1           clinical [1] 110/1
   85/12 92/6 92/8 92/9 92/14     Certified [1] 30/17             Clinque [1] 45/9
   110/19 111/2 117/16 120/5      certify [1] 254/4               clock [1] 236/16
   125/9 127/9 127/25 136/1       cetera [1] 250/6                close [6] 10/23 11/8 33/7
   161/16 214/11 214/12 214/14    chain [3] 52/9 114/12 212/17     168/6 203/10 220/24
   219/20 227/24 228/5 228/7      chairman [6] 178/7 184/6        closely [1] 89/22
   229/22 231/3                    209/5 211/18 211/20 218/6      closer [1] 191/3
  car [5] 203/15 204/22 220/25    chairwoman [1] 235/14           clubs [1] 176/20
   221/1 221/2                    challenge [16] 32/8 33/18       CNA [2] 30/15 30/16
  care [57] 41/11 62/8 63/5        35/11 37/2 38/12 39/20 41/1    CO [1] 190/25
   63/22 63/23 71/13 71/17         41/23 43/4 44/8 45/22 46/4     Coast [5] 54/22 54/23 61/1
   73/13 78/22 80/4 80/6 80/11     47/10 48/19 49/2 51/16          181/17 193/8
   80/18 146/24 147/2 155/21      challenged [1] 224/10           code [13] 73/17 84/10 115/5
   155/22 155/22 179/14 179/15    challenges [1] 51/10             115/20 117/13 122/14 130/6
                           compel [1] 95/2
  C 5:19-cr-00394-SVW Document                          200/8 216/9 236/13 238/8
Case                           94 Filed
                           complain [2] 09/05/20  Page 261
                                        63/23 63/24        of 287 Page ID #:841
                                                        247/20
  code... [6] 132/14 155/4        complaining [5] 78/25 81/4      consideration [4] 86/25 87/5
   158/17 165/3 166/18 254/5       85/5 85/9 178/20                195/19 222/2
  coding [1] 20/22                complaint [1] 185/12            considered [1] 239/16
  cold [1] 17/15                  complete [4] 6/20 174/15        considering [1] 125/9
  colleague [3] 60/3 60/9          174/16 236/12                  consistent [3] 60/11 171/22
   183/11                         completely [1] 144/9             239/8
  colleagues [3] 65/5 179/12      complex [1] 98/6                constant [2] 177/24 178/20
   183/6                          complicated [1] 197/24          constantly [2] 198/14 198/15
  collect [1] 194/15              complication [1] 193/12         constituent [10] 68/24 68/25
  Colleen [4] 200/23 203/9        composer [1] 34/5                72/23 111/8 111/20 117/18
   204/11 221/3                   computer [3] 75/9 93/13          153/15 153/16 165/4 176/22
  Colleen's [3] 201/15 201/21      179/2                          constituents [8] 68/4 111/23
   202/3                          computer-based [1] 93/13         115/7 129/17 157/8 157/25
  college [13] 16/14 16/15        concern [7] 56/8 74/25           164/18 176/24
   18/7 19/18 20/21 24/17 30/2     126/24 126/24 126/25 153/19    constituents' [1] 128/17
   44/4 50/4 74/22 156/16          210/14                         Constitution [1] 184/10
   163/23 180/2                   concerned [1] 55/22             contact [11] 57/11 74/21
  colonel [1] 224/2               concerning [4] 64/6 70/14        115/10 115/11 115/14 115/18
  colored [1] 107/6                124/24 135/4                    122/11 136/7 195/9 195/24
  Combat [3] 189/13 192/17        concerns [5] 74/18 135/11        205/4
   232/2                           151/20 172/13 220/10           contacted [5] 93/4 93/18
  combination [2] 48/7 174/3      conclude [3] 122/23 157/10       93/23 94/14 194/12
  come [41] 19/14 27/9 44/20       248/22                         contained [1] 8/15
   54/6 56/17 60/9 73/21 85/7     concluded [2] 120/21 253/12     contains [1] 95/13
   89/5 89/15 112/20 125/2        conclusion [8] 104/13 112/13    contempt [1] 131/18
   125/3 126/14 127/7 136/7        120/8 131/10 139/11 151/10     contest [1] 99/8
   137/12 139/17 144/25 147/22     151/16 173/4                   context [3] 71/22 157/20
   166/24 167/18 182/15 183/6     condition [4] 90/16 169/10       173/18
   183/20 189/10 189/14 195/21     199/2 199/7                    contexts [1] 88/16
   196/6 208/3 210/6 212/1        conditions [1] 141/1            continue [3] 80/25 129/2
   212/25 213/16 213/17 216/1     conduct [6] 56/6 92/11 94/17     212/9
   218/13 221/19 232/20 236/25     94/24 103/4 224/19             continued [3] 120/4 122/25
   240/5                          conducting [1] 103/6             169/10
  comes [7] 81/7 111/15 127/15    confer [1] 4/24                 continues [1] 119/3
   166/25 167/1 206/25 214/17     Conference [1] 254/9            continuously [1] 192/12
  comfortable [5] 116/25 117/5    confirm [1] 93/4                contractor [1] 17/24
   119/12 132/22 133/2            confirmation [1] 194/10         conversation [13] 89/23
  coming [13] 55/20 73/24         conformance [1] 254/8            89/25 165/16 168/23 169/9
   76/24 77/9 124/3 133/21        confused [4] 150/15 179/9        220/5 220/8 221/5 221/8
   135/22 141/11 167/17 167/23     243/1 252/11                    230/8 230/9 230/25 233/5
   179/4 182/18 213/4             confusion [1] 44/17             conversations [4] 54/19
  comma [1] 242/20                Congress [14] 67/4 67/7 67/7     168/1 171/14 171/15
  command [3] 47/22 195/8          67/8 70/8 92/13 153/12         convict [1] 250/23
   212/17                          164/21 205/22 210/11 210/19    convicted [1] 65/12
  commanding [1] 189/23            211/14 212/7 216/25            Cook [3] 223/19 223/25
  comment [4] 153/19 153/23       Congress' [1] 94/19              224/13
   179/20 181/9                   congressional [32] 54/12        Cook's [1] 70/25
  comments [7] 78/21 79/18         54/14 54/17 55/2 55/5 56/3     cooperative [2] 214/4 230/6
   86/3 155/25 156/21 177/24       57/2 57/5 57/13 59/2 59/16     coordinate [1] 153/9
   240/7                           60/3 63/20 63/22 64/23 69/4    coordinator [4] 114/7 114/14
  commerce [1] 8/14                72/16 80/10 92/13 92/14         114/17 153/10
  commit [1] 214/23                93/24 94/8 94/16 94/18         copies [1] 197/21
  committed [2] 92/12 252/1        149/17 205/8 205/9 206/11      copy [2] 201/6 201/7
  committee [28] 69/9 78/14        215/16 215/17 216/6 224/22     corner [3] 114/8 147/21
   103/16 103/17 122/20 140/25    congressman [33] 57/25 58/1      147/25
   141/22 141/23 141/24 162/3      59/13 59/14 100/24 101/4       Corps [7] 188/18 188/19
   162/7 178/5 178/8 184/1         103/16 104/10 106/11 163/24     189/13 192/17 224/1 224/2
   184/5 184/6 184/25 209/5        164/2 164/23 164/25 175/10      232/2
   210/18 210/19 211/15 215/11     176/10 176/19 178/7 179/21     correct [51] 5/15 44/12
   215/16 215/17 218/6 218/6       179/24 180/3 180/17 183/24      78/12 81/2 97/25 99/25
   224/11 229/12                   183/25 186/1 210/4 211/19       112/11 113/4 114/4 118/2
  committees [3] 140/22 210/19     215/8 217/5 217/6 223/18        120/25 121/1 124/13 127/13
   211/11                          223/19 224/13 224/18            127/17 133/23 141/5 142/3
  committing [1] 135/2            congressman's [1] 164/11         142/5 150/3 150/4 150/11
  common [2] 20/9 170/25          congressmen [1] 54/21            160/5 167/22 169/11 183/22
  communication [2] 8/14 246/8    congresswoman [24] 55/7 55/8     184/3 184/12 192/21 203/10
  communications [11] 8/21         66/25 67/2 67/3 67/10 67/19     209/22 215/12 222/11 222/15
   8/24 9/3 9/6 9/10 9/13 9/17     69/8 70/24 71/1 71/7 71/13      223/2 223/16 223/19 225/3
   9/19 9/24 10/2 249/16           72/8 76/6 76/11 78/10 78/12     225/13 225/16 227/12 227/15
  community [6] 25/3 40/9          88/8 92/18 92/20 92/21 98/13    228/16 229/4 229/10 233/4
   207/3 208/20 208/21 219/7       224/25 231/23                   234/1 243/21 244/19 246/4
  community-based [3] 207/3       congresswoman's [1] 55/14        254/5
   208/20 219/7                   congresswomen [1] 54/21         correctly [4] 15/18 107/8
  company [9] 23/5 34/7 37/15     connect [2] 226/7 226/10         150/12 223/5
   37/16 38/25 39/1 40/16 42/10   connected [3] 191/18 191/19     correlating [1] 106/7
   95/2                            226/9                          correspond [1] 157/7
  compare [1] 137/2               consider [7] 143/4 143/8        correspondence [2] 111/20
  C 5:19-cr-00394-SVW Document
Case
                            251/2
                               94 [1]
                                   Filed92/11
                                                         62/2
                                          09/05/20 Page 262
                           covers                       day of 287 1/14
                                                            [28]    Page  ID #:842
                                                                        70/1 70/4 76/3
  correspondence... [1] 129/20    Covina [1] 40/10                80/23 82/1 82/22 83/10 84/6
  correspondent [1] 164/4         CPAP [1] 207/24                 89/6 89/7 107/25 113/2 115/2
  correspondent/staff [1]         CR [1] 1/8                      118/14 123/15 128/15 129/2
   164/4                          CR19 [1] 6/2                    129/8 132/24 147/14 148/16
  corresponding [2] 105/13        CR19-394-SVW [1] 6/2            153/23 154/6 168/9 172/4
   106/1                          Craig [1] 233/7                 172/5 179/6
  Cosmetics [1] 45/9              create [1] 27/3                Daypro [1] 29/16
  cosponsor [1] 217/3             creative [1] 36/6              days [3] 6/20 58/3 237/18
  cosponsoring [1] 217/7          credibility [1] 237/12         dead [2] 186/3 210/25
  cosponsorship [1] 111/18        cried [1] 124/22               deal [3] 204/25 218/3 226/15
  couch [1] 200/21                crime [9] 11/22 11/24 241/4    dealing [1] 63/1
  could [43] 20/9 51/24 56/13      244/13 244/16 247/2 249/6     deals [1] 126/13
   58/11 58/20 59/22 62/8 73/11    249/14 250/23                 dealt [3] 81/1 172/23 199/11
   85/18 85/19 89/12 103/11       crimes [6] 12/20 65/8 92/12    Deanna [1] 39/23
   104/8 111/22 112/18 122/9       248/8 248/11 249/5            death [7] 89/21 89/21 130/25
   122/10 122/11 122/14 124/7     criminal [13] 4/17 6/14         144/18 168/15 168/19 210/2
   129/15 129/21 137/12 150/12     16/21 19/13 22/6 22/7 24/6    December [6] 220/6 220/7
   154/14 166/12 169/9 169/24      25/16 25/17 48/6 48/8 52/20    221/12 221/20 221/22 223/14
   171/14 178/9 178/10 191/3       52/21                         December the [1] 221/22
   195/3 195/17 200/22 205/15     cross [22] 3/4 3/7 3/9 3/11    decide [1] 216/20
   220/10 230/5 230/7 233/12       3/15 3/19 3/21 76/18 76/20    decided [3] 75/25 200/15
   240/24 252/6 252/19             90/10 107/21 135/16 135/18     206/18
  couldn't [5] 178/19 186/6        152/4 159/8 159/10 175/15     decision [2] 87/7 236/23
   190/24 193/18 193/18            182/5 182/7 222/6 222/8       declare [1] 53/23
  counsel [11] 2/1 4/10 6/4        242/21                        dedicated [1] 93/20
   6/7 60/18 99/3 137/25 144/4    Cross-Examination [21] 3/4     deem [1] 237/10
   144/14 185/22 240/2             3/7 3/9 3/11 3/15 3/19 3/21   deeply [1] 180/4
  counsel's [1] 145/21             76/18 76/20 90/10 107/21      defect [2] 189/21 190/10
  counseling [3] 25/5 110/2        135/16 135/18 152/4 159/8     defendant [100] 1/9 2/9 4/10
   110/7                           159/10 175/15 182/5 182/7      7/5 7/11 7/14 7/24 8/11 8/16
  count [28] 7/12 7/22 8/9         222/6 222/8                    8/20 9/2 9/9 9/16 9/23 33/19
   8/18 8/25 9/7 9/21 210/2       crossed [1] 58/14               37/3 38/12 41/1 41/24 43/4
   210/4 213/3 214/21 215/4       CRR [1] 254/12                  43/11 44/8 45/23 46/11 47/10
   241/25 245/22 245/22 245/24    cry [1] 228/16                  48/24 54/8 54/11 54/19 54/20
   246/3 246/6 246/14 247/10      CSR [2] 1/20 254/12             54/21 54/23 55/5 55/11 55/13
   249/3 251/22 252/3 252/11      cubicle [1] 114/8               55/17 55/19 56/3 56/5 56/10
   252/13 252/14 252/15 252/17    cunt [15] 54/7 56/18 57/21      56/13 56/15 56/20 57/3 57/4
  count 3 [1] 215/4                59/7 59/25 104/11 130/23       57/7 57/20 57/21 58/3 58/10
  counties [1] 176/23              181/13 217/21 226/22 227/2     58/11 58/22 59/5 59/7 59/9
  country [4] 54/22 135/3          227/4 227/11 230/4 233/25      59/20 59/23 59/24 60/4 99/11
   188/14 205/15                  curious [1] 138/12              99/24 100/22 101/24 106/25
  country's [1] 62/15             currency [1] 18/18              107/9 121/17 127/2 131/2
  counts [16] 60/4 64/24 65/1     current [2] 153/5 220/6         133/4 133/14 134/20 144/6
   90/3 213/8 216/4 216/4 239/7   currently [4] 10/17 72/25       148/12 151/14 151/19 172/12
   239/13 239/14 246/7 246/16      94/3 197/3                     173/8 235/7 238/14 239/22
   246/20 248/13 249/15 250/7     curse [1] 185/4                 240/23 241/1 242/20 242/22
  county [12] 7/13 7/23 8/10      cursing [4] 120/24 122/25       243/2 244/17 246/6 246/8
   8/19 9/1 9/8 9/15 9/22 11/2     180/8 180/15                   247/2 247/8 247/12 247/20
   11/16 158/13 158/16            Curtis [2] 197/24 233/7         248/24 249/15 249/17 249/19
  couple [5] 12/20 76/3 117/17    cussed [1] 119/2                250/18 251/21 251/22 252/4
   188/11 201/14                  cussing [4] 118/23 130/3       defendant's [17] 7/6 45/24
  course [15] 13/6 54/16 58/17     178/20 186/2                   55/3 56/6 100/5 100/12
   71/6 74/25 82/7 101/7 167/18   cut [2] 174/14 252/6            100/17 101/2 101/15 103/3
   169/10 188/17 189/6 192/4      cyber [1] 147/1                 106/13 106/16 106/20 107/5
   193/7 199/16 205/9             cycle [1] 115/3                 131/14 246/4 246/23
  court [44] 1/1 1/20 4/24        Cynthia [1] 15/1               defender [1] 11/9
   6/11 6/20 16/18 16/19 16/19                                   defense [10] 51/19 60/17
   16/20 19/11 22/4 25/13 25/14   D                               72/10 144/4 144/14 145/20
   25/15 27/13 33/20 36/13                                        185/22 242/12 244/21 250/3
   36/14 37/4 38/1 38/1 38/2      D-A-R-Y-L [1] 175/25
                                  D.C [12] 59/17 100/9 100/13    defer [1] 69/5
   38/13 41/2 41/25 43/12 46/12                                  define [2] 243/16 243/17
   47/11 48/4 48/5 51/20 52/18     100/18 100/23 110/14 110/18
                                   118/1 130/10 138/2 167/20     defined [2] 245/12 246/9
   65/12 65/17 66/4 76/24 77/10                                  defines [2] 242/3 243/16
   106/25 135/22 201/6 225/5       175/10
                                  DAHLQUIST [7] 2/5 3/3 3/6      Defining [1] 242/14
   239/12 243/13 248/6                                           definitely [6] 113/13 123/7
  Court's [7] 60/19 242/2          3/8 3/18 3/21 6/6
                                  daily [1] 88/19                 123/19 123/22 173/22 175/7
   242/13 244/12 245/22 246/2                                    definition [2] 230/11 243/11
   246/23                         damage [1] 197/14
                                  damages [1] 227/6              definitions [2] 247/18
  courtesy [2] 69/4 72/16                                         250/10
  courthouse [3] 22/4 48/3        DARYL [7] 3/18 10/2 59/13
                                   175/20 175/25 176/3 233/24    Degrading [1] 131/18
   52/17                                                         degree [9] 20/22 25/22 29/3
  courtroom [2] 53/10 87/1        data [1] 94/2
                                  database [2] 159/1 165/5        32/2 33/13 53/1 110/5 110/11
  cousin [1] 11/13                                                110/12
  cover [3] 207/17 207/21         date [4] 121/15 147/13
                                   221/21 254/10                 degrees [2] 109/23 156/15
   208/1                                                         delay [1] 233/14
  covered [7] 62/22 143/16        dates [1] 97/24
                                  dating [1] 13/5                deliberate [6] 34/20 34/21
   194/11 248/25 249/21 250/13                                    42/19 50/22 236/24 251/3
                                  DAVID [4] 2/10 2/10 6/10
                           difference [1] 145/24
  D 5:19-cr-00394-SVW Document                           234/12
Case                           94 Filed
                           different [33]09/05/20  Page 263
                                           64/19 65/3       of 287 [1]
                                                        disruptive Page212/9
                                                                        ID #:843
  deliberated [2] 33/9 38/3        65/8 65/10 65/13 75/19 88/15   distasteful [1] 55/4
  deliberately [1] 244/4           108/8 108/12 111/2 117/17      distinct [1] 202/7
  Delisle [1] 195/10               129/17 149/7 149/19 168/8      distraught [1] 72/1
  deliver [1] 237/7                168/17 176/15 176/23 176/24    district [45] 1/1 1/2 1/4
  demand [1] 153/21                186/9 202/8 205/8 206/11        7/13 7/23 8/10 8/19 9/1 9/8
  demanding [4] 122/17 132/11      214/9 214/15 216/12 216/24      9/15 9/22 21/19 32/20 32/22
   154/24 155/13                   222/16 237/8 244/15 246/25      35/25 36/2 49/21 67/1 67/4
  demeanor [6] 88/15 88/20         248/11 248/12                   68/2 69/5 71/1 71/4 71/10
   89/7 119/11 123/6 148/4        differentiate [2] 63/13          72/23 75/6 79/16 81/15 88/9
  democracy [1] 115/6              63/15                           92/22 100/8 100/13 100/18
  Democrat [1] 78/12              differently [1] 208/8            100/23 101/3 112/7 141/21
  democratic [2] 80/17 211/19     difficult [6] 13/16 117/3        164/2 164/19 176/10 178/2
  Democrats [1] 211/20             117/9 123/21 192/25 196/15      204/5 211/10 211/24 223/18
  demonstrate [1] 213/2           Digital [1] 20/2                disturbing [3] 88/25 89/3
  denials [1] 205/25              diminishing [1] 137/8            193/20
  denied [6] 191/17 206/8         direct [36] 3/3 3/6 3/8 3/11    DIVISION [1] 1/2
   224/2 224/4 224/9 239/16        3/13 3/15 3/17 3/18 3/21       divorced [5] 18/21 18/25
  deny [1] 62/21                   56/14 59/22 66/22 69/24         52/12 195/23 199/19
  denying [2] 205/12 207/13        74/15 75/20 88/5 92/3 92/15    do [230]
  department [14] 2/4 13/20        102/7 103/11 109/16 121/15     doctor [10] 61/12 180/18
   13/24 23/5 54/25 94/15          145/17 149/19 152/21 154/2      185/13 192/7 192/8 192/8
   135/12 151/20 172/13 205/11     163/14 165/7 167/12 169/21      192/10 218/24 219/9 221/17
   219/23 233/7 233/8 235/14       170/8 176/7 177/12 180/9       doctors [3] 61/12 61/17
  depends [1] 214/16               188/4 233/2                     192/11
  depict [1] 108/1                directed [4] 155/23 155/25      Doctrine [10] 71/16 72/3
  depiction [1] 202/15             158/4 158/5                     72/3 72/4 73/6 86/10 86/11
  deputy [1] 11/1                 directing [2] 88/23 155/15       231/25 232/6 232/10
  descended [1] 171/15            directions [1] 178/11           document [4] 93/13 102/13
  describe [34] 67/6 67/22        directly [8] 68/21 69/8 82/8     134/7 134/8
   68/23 70/3 70/16 71/23 71/25    128/8 128/23 132/3 149/16      documents [9] 99/21 102/24
   73/6 81/8 82/3 88/20 89/7       158/2                           102/25 102/25 132/1 197/22
   89/24 92/7 104/8 113/10        director [13] 25/2 75/6 84/8     198/1 233/9 233/13
   114/21 118/11 129/4 131/14      92/23 114/11 114/19 219/16     does [48] 10/14 11/7 16/6
   134/20 146/21 148/4 148/21      220/3 220/6 220/8 221/5         34/13 37/21 39/6 40/13 51/15
   153/14 154/14 158/7 163/20      221/6 233/7                     63/17 63/17 63/19 76/6 78/16
   164/7 165/11 177/16 180/13     director's [3] 195/8 219/2       80/17 82/9 82/12 82/13 84/2
   201/13 208/2                    220/1                           92/8 96/8 98/9 111/7 114/21
  describing [1] 133/10           dirty [1] 63/13                  114/22 122/20 134/17 140/5
  description [1] 94/12           disability [25] 62/9 68/9        140/6 140/13 141/14 160/25
  designation [1] 5/2              176/25 191/15 191/17 192/4      161/8 162/7 182/24 199/10
  desk [6] 122/1 138/24 147/19     195/12 196/16 196/22 197/2      202/10 213/24 214/2 217/5
   147/24 147/25 148/14            197/6 199/7 199/8 200/4         222/22 222/24 231/22 238/14
  desks [4] 113/19 113/24          204/9 204/10 204/11 205/12      244/2 245/11 245/14 248/19
   114/3 114/8                     206/8 213/22 224/3 224/4        251/8
  detail [2] 88/22 125/18          224/9 234/18 234/23            doesn't [20] 30/22 71/13
  detail-oriented [1] 88/22       disabled [3] 197/3 199/9         71/15 71/17 72/23 129/23
  details [3] 89/20 92/24          234/19                          130/11 134/2 179/21 198/21
   230/8                          disappointed [1] 141/11          204/15 204/16 211/7 212/14
  detective [1] 11/11             disbursing [1] 112/21            213/17 227/4 238/16 238/17
  determine [7] 27/15 64/6        discarded [1] 83/7               241/5 249/7
   64/9 64/15 133/25 180/19       discharge [1] 61/22             doing [11] 54/14 55/17 68/14
   246/8                          discharged [1] 191/7             76/1 113/12 167/6 189/10
  device [1] 87/2                 disclose [3] 158/19 181/25       200/3 211/11 215/19 223/9
  devices [1] 31/18                249/18                         dollars [4] 68/15 197/1
  Devin [1] 6/8                   disclosing [5] 8/22 9/4 9/11     206/9 234/25
  diagnose [1] 196/21              9/17 9/25                      dome [1] 190/11
  diagnosed [2] 196/18 196/22     discomfort [2] 191/25 197/15    domestic [1] 12/15
  dictionary [2] 247/17 250/10    disconnected [1] 202/4          don't [94] 4/22 5/19 5/22
  did [296]                       discretion [4] 116/5 116/12      10/17 11/11 11/18 27/1 27/2
  didn't [60] 16/22 16/23 18/7     116/16 117/10                   27/5 27/7 73/12 73/25 78/7
   34/21 35/3 42/19 44/9 50/22    discuss [5] 86/9 114/25          80/5 80/7 80/19 80/19 83/2
   51/9 58/7 78/4 83/5 83/12       136/5 192/3 238/9               84/18 87/1 87/3 87/4 87/6
   83/13 83/22 84/16 117/9        discussed [7] 80/19 141/18       90/21 117/7 118/17 133/21
   118/15 120/3 122/6 122/16       172/7 182/14 184/14 220/9       141/3 141/3 143/8 152/1
   127/10 131/6 135/9 136/5        244/23                          154/19 155/6 156/13 158/3
   139/13 143/22 155/21 155/22    discussion [3] 136/23 238/12     159/6 161/14 166/23 168/5
   159/4 159/20 159/22 160/8       243/4                           171/18 171/21 172/15 175/9
   177/23 179/12 179/13 179/15    discussions [1] 238/15           182/3 199/13 201/17 202/25
   192/8 192/20 193/3 193/5       disease [1] 86/16                204/22 204/22 211/23 211/24
   194/1 196/3 196/4 196/21       dismiss [2] 236/16 239/12        212/20 213/23 213/23 214/4
   200/15 207/21 212/24 215/14    dismissed [1] 50/21              217/16 218/13 218/16 219/1
   219/3 220/19 221/7 222/20      dispatch [1] 145/22              219/5 221/2 222/1 222/3
   223/4 225/6 233/22 241/12      dispute [1] 99/23                223/13 224/21 225/11 225/25
   241/17 241/19 248/6            disputed [1] 252/8               225/25 226/1 226/6 226/12
  die [7] 58/11 58/12 168/23      disputing [1] 99/12              226/23 226/25 227/19 228/17
   173/1 173/1 174/5 174/23       disregard [1] 244/5              228/25 229/5 229/7 229/11
  Diego [1] 211/1                 disrespectful [2] 234/8          229/16 229/19 229/21 231/4
  D 5:19-cr-00394-SVW Document
                           223/12 228/6 228/7 253/5   enable [1] 197/21
Case                           94 Filed 09/05/20 Page 264
                           253/8                          of 287 [2]
                                                      encourage   Page ID #:844
                                                                     115/8 115/10
  don't... [11] 232/19 237/15  e-mailed [1] 75/11              end [16] 60/7 64/12 66/2
   237/16 237/16 238/21 239/8  e-mails [4] 77/4 132/3           75/10 110/22 118/25 119/1
   240/22 241/5 247/25 249/9    135/24 161/5                    119/4 119/6 119/21 123/13
   252/25                      each [10] 48/9 49/2 53/14        124/2 131/19 153/22 177/20
  done [10] 76/5 77/12 99/9     87/6 113/21 115/21 138/24       243/10
   132/9 134/14 198/23 205/23   200/2 237/15 248/11            ended [5] 76/4 158/10 199/1
   210/21 210/23 234/24        earlier [1] 75/21                220/5 220/18
  door [1] 69/23               early [4] 117/1 125/11          enemies [1] 62/15
  doored [1] 12/25              144/21 220/6                   enforcement [7] 10/15 10/18
  doorstep [2] 179/7 179/11    east [4] 17/15 54/22 60/25       10/24 75/13 92/10 93/20
  doubt [1] 65/18               193/8                           102/15
  Dover [7] 126/1 142/17       eating [1] 204/16               engaged [2] 7/18 8/4
   142/24 143/6 150/2 150/7    ed [1] 33/13                    engineer [3] 20/7 20/25 22/1
   150/25                      Edgar [1] 15/9                  English [1] 51/2
  dovetail [1] 147/2           edgewise [1] 178/19             enjoy [1] 120/7
  down [30] 13/1 62/21 75/9    editor [1] 28/12                enlist [1] 188/19
   83/22 83/23 84/3 89/12 91/10edits [2] 253/9 253/10          enlisting [1] 188/17
   123/15 126/3 127/24 133/15  educated [1] 111/21             enough [7] 64/5 193/2 214/19
   138/25 139/3 140/6 143/2    education [6] 36/23 109/22       220/10 247/16 248/22 250/9
   153/20 153/24 159/15 162/23  137/16 156/9 156/14 163/20     enraged [1] 135/1
   164/22 166/17 169/8 174/9   educational [28] 16/25 18/4     enrolled [1] 208/23
   177/1 211/1 219/24 229/25    19/16 20/19 22/10 23/13        enter [4] 14/21 14/21 69/18
   230/2 242/17                 24/15 25/20 26/21 29/1 29/24    74/20
  Downey [1] 42/5               31/4 31/25 33/11 35/2 36/19    entire [2] 171/6 234/4
  downstairs [1] 113/22         38/4 39/13 40/19 41/16 42/21   entitled [3] 68/15 81/18
  Downtown [1] 26/11            44/2 45/16 47/3 48/12 50/1      254/7
  Dr [1] 194/3                  50/24 52/24                    equaling [1] 196/25
  Dr. [6] 196/20 196/21 211/17 educator [1] 49/13              equipment [5] 146/25 206/13
   215/8 224/15 224/23         effect [5] 79/20 139/16          207/17 210/22 213/17
  Dr. Adelman [2] 224/15        151/7 194/20 218/23            Eric [10] 7/11 7/14 7/24
   224/23                      effort [3] 87/1 237/17 238/1     8/11 8/20 9/2 9/9 9/16 9/23
  Dr. Busch [2] 196/20 196/21  eight [8] 53/23 56/11 60/4       228/25
  Dr. Phil [1] 215/8            100/5 113/14 118/20 188/7      Erica [1] 15/7
  Dr. Roe [1] 211/17            217/7                          error [2] 205/13 205/17
  draft [1] 164/12             Eighteen [1] 34/3               escalate [6] 56/7 118/22
  draw [1] 53/21               either [10] 69/1 116/1 119/1     118/25 123/12 124/6 165/25
  drills [2] 125/11 125/12      119/6 165/15 165/20 236/7      escalated [7] 55/3 55/17
  drive [1] 52/7                241/19 244/4 252/1              55/19 56/15 122/15 154/24
  driver [2] 17/20 26/16       elaborate [1] 168/18             168/14
  drives [2] 203/18 221/3      elected [3] 67/3 115/10         escort [1] 198/2
  dropped [3] 18/8 121/11       186/9                          escorted [3] 233/3 233/17
   143/1                       election [1] 153/13              241/2
  dual [2] 109/25 110/10       electric [1] 204/12             ESL [1] 50/14
  due [2] 122/23 140/14        electrical [1] 47/21            especially [5] 72/24 80/21
  duly [9] 66/19 88/2 91/25    electronic [2] 83/4 146/25       115/24 125/9 128/18
   109/13 145/14 152/18 163/11 electronics [1] 102/23          essentially [17] 67/8 69/22
   176/4 188/1                 element [12] 242/3 242/14        70/6 72/5 72/11 76/2 145/25
  dumb [4] 59/25 181/14 181/21  243/2 244/11 244/13 244/16      164/20 165/14 166/25 188/14
   234/3                        246/20 247/1 249/17 249/19      189/8 190/24 191/20 193/2
  duper [1] 148/6               249/25 250/4                    196/24 204/11
  durable [5] 206/13 207/17    elements [1] 65/11              establish [1] 99/10
   208/1 210/22 213/17         elevator [1] 69/20              estate [1] 41/19
  durations [1] 100/6          eliminated [1] 200/18           estimate [1] 6/19
  during [20] 56/6 58/4 58/16  Elmo [1] 203/1                  estimating [1] 236/20
   64/15 72/5 77/19 101/7      else [8] 70/19 104/3 154/8      et [1] 250/6
   103/13 103/23 106/8 118/5    162/15 183/14 183/20 214/3     evaluated [1] 93/25
   121/23 128/11 130/16 166/4   214/17                         even [6] 58/7 62/21 67/19
   181/25 189/20 232/1 236/1   email [1] 116/2                  74/14 225/21 245/14
   249/19                      Embray [3] 15/8 23/21 43/13     evening [2] 236/17 238/2
  duties [9] 7/19 7/21 8/5 8/6 emergency [1] 93/21             event [4] 70/14 77/6 87/4
   8/8 63/15 102/9 145/22      EMG [2] 197/11 197/22            247/1
   153/11                      emphasize [1] 237/3             events [1] 78/25
  duty [8] 188/24 189/11       employed [14] 16/13 19/3        eventually [13] 190/6 192/14
   189/12 190/15 190/15 190/17  21/22 23/9 24/2 28/22 30/25     192/19 192/20 194/12 194/21
   190/19 190/20                33/2 34/7 34/8 34/9 39/9        195/4 195/6 196/19 197/2
  dying [4] 206/16 208/18       67/20 92/5                      207/2 207/7 214/20
   213/18 216/2                employee [12] 7/16 7/25 8/2     ever [49] 13/19 14/13 16/15
  E                             67/16 67/18 112/10 112/25       18/2 19/7 20/17 22/2 23/11
                                214/22 245/11 252/8 252/12      24/6 24/13 25/11 26/19 28/24
  E-I-N-S [1] 163/7             252/20                          29/22 31/2 31/23 33/6 34/18
  E-M-B-R-A-Y [1] 15/8         employee's [1] 229/13            36/11 37/24 39/11 40/17
  e-mail [29] 77/2 85/12 92/23 employees [4] 64/21 76/11        41/14 42/15 43/25 45/14 47/1
   93/4 93/5 96/22 96/25 128/22 245/16 245/20                   48/1 49/24 50/19 52/15 74/7
   133/13 144/7 144/9 144/12   employees' [1] 229/15            121/6 142/9 142/20 156/21
   153/22 159/24 160/11 160/16 employer [8] 17/21 20/1 25/4     158/13 158/19 158/21 161/13
   160/21 160/24 160/24 221/14  26/10 28/13 29/15 31/19 40/8    177/9 181/18 181/23 181/25
   221/19 221/25 223/7 223/9   empty [1] 209/1                  183/5 185/8 213/7 219/13
  E 5:19-cr-00394-SVW Document
                           97/9 101/13 101/14 170/12  feet [3] 113/21 114/9 114/13
Case                           94 223/15
                           170/16 Filed 09/05/20 Page 265 of 287[11]
                                                      FEINSWOG    Page ID #:845
                                                                     3/16 9/20
  ever... [1] 226/13              existence [1] 140/3              57/24 57/24 58/10 59/4 59/8
  every [10] 113/15 117/16        expect [2] 102/22 194/6          163/1 163/6 163/10 163/16
   128/14 128/15 166/23 191/25    expectation [1] 6/17            fell [2] 203/22 205/1
   204/10 215/13 215/15 215/16    expected [2] 62/7 102/23        felt [17] 58/14 117/8 172/10
  everybody [3] 136/14 137/3      experience [14] 13/20 23/14      181/19 191/24 191/25 192/21
   242/10                          24/5 27/6 41/17 42/22 44/3      193/1 193/5 193/5 212/6
  everyone [5] 10/5 69/22          50/2 50/25 120/3 123/22         212/7 221/8 228/9 230/11
   69/23 154/8 177/19              123/24 185/8 214/18             231/5 232/4
  everything [6] 76/2 128/8       experienced [1] 27/10           female [3] 155/9 226/22
   134/22 157/7 179/16 242/17     experiencing [3] 69/1 69/5       227/2
  eviction [1] 200/18              197/14                         femur [1] 190/11
  EVID [1] 3/22                   expert [1] 165/22               Feres [10] 71/16 72/3 72/3
  evidence [33] 27/12 27/15       explain [1] 70/11                72/4 73/6 86/10 86/11 231/25
   27/17 53/16 53/18 53/19        expletives [2] 165/25 168/13     232/6 232/10
   53/21 55/1 60/8 60/20 62/3     explicitly [1] 215/18           Fernando [1] 43/15
   64/14 66/3 81/17 86/24 86/25   exposed [1] 232/13              few [10] 10/18 34/13 85/22
   87/5 90/24 95/20 96/6 97/4     express [4] 164/21 195/16        123/4 143/13 144/3 166/8
   97/9 102/16 108/20 202/22       198/8 226/20                    216/4 218/20 240/7
   202/24 236/11 236/13 237/4     extent [2] 119/12 185/11        field [8] 55/7 67/12 67/12
   237/10 237/11 245/15 252/9     extra [1] 238/1                  67/23 67/25 88/11 176/18
  evolution [1] 196/11            extreme [1] 244/5                177/8
  evolve [1] 206/10               extremely [2] 74/4 141/18       fields [1] 36/22
  evolved [1] 63/21               eyes [1] 236/14                 Fifteen [1] 38/20
  exact [3] 135/9 155/6 190/1                                     fight [2] 192/23 196/24
  exactly [7] 11/12 49/14 74/1    F                               fighting [5] 80/3 195/12
   89/19 179/13 198/6 246/11                                       199/16 220/3 221/4
  exam [1] 233/2                  F word [1] 130/17
                                  F-L-O-O-D [1] 91/22             figure [6] 68/2 68/3 68/21
  examination [49] 3/3 3/4 3/4                                     79/16 85/17 186/6
   3/5 3/6 3/7 3/8 3/9 3/9 3/11   F-U-C-K [1] 119/20
                                  facility [3] 194/2 220/4        file [1] 81/14
   3/11 3/12 3/13 3/15 3/15                                       fill [1] 68/20
   3/17 3/18 3/19 3/19 3/21        220/22
                                  facing [2] 68/4 85/18           filled [2] 191/14 222/25
   3/21 66/22 76/18 76/20 84/23                                   Film [1] 28/12
   86/1 88/5 90/10 92/3 107/21    fact [12] 57/11 79/19 86/15
                                   99/15 173/18 173/23 209/8      final [4] 175/8 237/7 247/20
   109/16 135/16 135/18 144/1                                      251/3
   145/17 152/4 152/21 159/8       211/17 213/12 224/5 224/15
                                   227/23                         finally [4] 100/25 149/8
   159/10 163/14 175/15 176/7                                      155/14 246/16
   182/5 182/7 185/20 188/4       facts [8] 27/15 60/11 60/21
                                   64/6 105/2 105/4 105/24        financial [1] 204/4
   222/6 222/8 236/4                                              find [26] 71/11 73/13 79/14
  examined [9] 66/20 88/3 92/1     239/19
                                  factual [3] 64/4 104/16          81/17 87/3 102/22 102/23
   109/14 145/15 152/19 163/12                                     108/6 190/6 198/9 205/14
   176/5 188/2                     209/11
                                  failure [1] 209/4                207/11 207/18 212/21 215/18
  example [3] 143/17 157/5                                         215/24 216/25 241/22 242/2
   174/19                         fair [33] 13/9 13/17 17/3
                                   17/7 17/10 18/9 19/19 21/1      247/7 247/10 250/7 250/12
  examples [1] 119/11                                              251/21 252/1 252/4
  exasperating [1] 198/25          22/14 23/17 24/18 25/24
                                   26/24 27/4 29/4 30/3 31/8      finding [2] 83/25 239/22
  except [2] 118/17 251/2                                         findings [1] 93/14
  exception [1] 89/21              32/4 33/15 35/5 36/24 38/8
                                   39/16 40/22 41/20 42/25 44/5   finish [3] 35/3 76/5 218/21
  exclude [1] 72/11                                               finished [5] 18/6 61/6
  excludes [1] 206/13              45/18 47/6 48/16 50/5 51/4
                                   53/2                            110/25 134/25 144/24
  exclusive [1] 208/15                                            firm [1] 24/5
  excuse [16] 27/25 32/11         fairly [1] 75/25
                                  fake [2] 57/12 126/10           first [79] 10/10 10/14 14/19
   33/21 35/13 37/5 38/14 39/22                                    32/8 51/14 54/4 55/5 55/13
   41/3 42/1 43/13 44/22 46/13    fall [1] 234/17
                                  familiar [6] 89/17 106/13        57/13 61/2 64/20 65/20 66/7
   47/12 51/21 89/21 130/17                                        71/23 74/21 74/25 76/12 78/1
  excused [6] 28/2 44/14 86/21     146/10 147/6 177/3 229/13
                                  families [1] 200/19              78/17 78/17 79/10 81/1 83/12
   152/6 175/17 186/17                                             85/16 85/17 98/9 98/19 98/20
  execute [1] 102/10              family [3] 16/3 195/25 196/2
                                  far [4] 117/16 213/19 218/25     108/4 113/2 116/18 116/21
  executed [4] 58/24 102/8                                         116/22 116/24 118/18 119/25
   160/8 161/20                    220/21
                                  fast [1] 147/21                  121/24 122/2 129/7 129/7
  executing [1] 103/2                                              144/3 144/18 148/10 149/11
  execution [2] 103/14 103/23     faster [1] 123/8
                                  faxes [1] 111/14                 154/16 160/1 165/3 168/21
  exercise [5] 51/9 51/16 61/8                                     169/14 171/25 174/1 180/25
   116/16 189/20                  fear [3] 126/24 127/1 175/3
                                  FEBRUARY [2] 1/16 4/1            188/24 196/16 196/23 197/10
  exercised [1] 45/25                                              200/21 201/15 201/19 201/22
  exhibit [47] 3/22 95/10         federal [28] 7/1 11/9 16/18
                                   16/19 19/10 25/13 36/13 38/1    205/10 213/8 216/25 220/7
   95/10 95/18 95/20 95/22 96/4                                    225/21 229/17 239/7 240/4
   96/6 96/18 97/1 97/11 97/12     54/12 57/5 59/10 60/5 64/5
                                   65/12 67/9 67/16 67/18 68/2     242/3 242/14 243/2 244/11
   98/9 101/5 101/6 101/20                                         246/6 248/13 249/3 249/13
   101/23 103/11 103/12 104/15     68/7 69/2 72/7 76/1 80/7
                                   92/10 94/25 112/22 252/7        249/17 250/3 250/4
   104/17 104/18 104/22 104/23                                    fit [1] 237/10
   105/3 105/6 105/8 105/14        252/12
                                  fee [4] 193/23 194/8 195/11     fitness [1] 190/21
   105/24 106/2 106/17 106/17                                     five [24] 21/8 31/15 37/11
   107/16 107/18 107/19 108/20     224/24
                                  fee-based [1] 195/11             49/11 54/17 55/2 60/2 113/14
   169/24 170/1 170/9 170/9                                        113/19 113/21 114/3 114/3
   187/11 200/24 201/24 202/24    feel [15] 78/25 93/21 116/24
                                   117/4 126/21 158/11 174/5       114/9 114/13 118/20 123/14
   204/1 235/3 235/16                                              144/22 166/6 167/4 168/6
  exhibits [9] 60/21 95/9 97/6     175/2 179/8 181/15 191/23
                                   194/18 198/7 226/23 231/12      169/15 187/3 192/5 197/15
  F 5:19-cr-00394-SVW Document
Case
                            127/7 173/17                   80/11 82/7 115/10 121/9
                           front94[6]Filed 09/05/20
                                        95/8         Page 266
                                             113/22 121/25    of 287
                                                           122/11     Page
                                                                   122/13   ID #:846
                                                                          122/14  123/11
  five feet [2] 113/21 114/9       154/20 169/25 200/25            125/21 126/12 130/6 130/7
  flag [2] 64/13 65/7             frustrate [1] 213/24             140/19 141/15 141/20 142/15
  flags [1] 153/9                 frustrated [7] 81/23 172/23      157/25 165/23 169/6 169/8
  flaws [1] 68/12                  195/1 195/16 198/5 199/15       177/23 178/15 178/19 179/19
  flight [1] 136/10                214/7                           185/2 185/3 190/12 192/4
  flip [4] 95/9 95/22 132/9       frustrating [4] 75/24 199/12     192/19 192/23 195/13 195/16
   203/5                           213/14 224/12                   195/24 197/2 197/21 198/5
  FLOOD [15] 3/8 6/9 91/16        frustration [4] 62/12 75/16      198/11 198/23 199/7 201/19
   91/21 91/22 91/24 92/5 95/11    168/13 172/11                   203/6 203/17 204/10 205/4
   96/17 101/5 101/23 102/6       frustrations [1] 65/24           205/11 207/1 207/9 207/14
   105/16 106/5 107/23            fuck [11] 55/21 73/14 73/18      207/22 207/25 208/21 208/23
  floor [2] 69/20 136/25           73/22 123/1 130/18 181/13       209/2 210/15 210/16 211/24
  Florida [1] 217/6                217/19 217/25 226/16 232/18     212/15 212/20 212/20 213/14
  focus [4] 146/19 164/5 168/7    fucking [9] 55/21 59/24          213/15 213/15 213/23 214/4
   203/23                          73/21 122/6 125/3 156/3         214/5 214/7 214/9 214/11
  focusing [1] 146/22              156/20 218/9 233/25             214/20 216/11 219/2 219/3
  FOIA [3] 197/21 233/8 233/13    full [19] 58/20 66/12 77/25      219/7 219/10 219/12 220/10
  follow [11] 27/12 27/18          78/7 87/20 99/9 109/7 111/1     220/13 220/16 220/20 221/11
   116/13 116/15 123/4 143/14      131/18 145/8 152/12 163/4       221/16 222/20 222/21 228/4
   143/15 173/11 237/1 237/4       165/2 175/23 187/19 190/15      229/6 229/21 232/5 232/25
   237/5                           190/19 190/20 229/18            233/9 233/12 238/11 238/18
  followed [3] 61/20 119/17       full-duty [2] 190/19 190/20      240/7 242/16 252/15 253/1
   222/2                          full-time [1] 111/1              253/1 253/2 253/3
  following [11] 4/7 5/25 12/2    fully [1] 192/21                gets [5] 56/25 63/6 198/10
   13/2 54/2 87/12 99/5 99/18     function [1] 49/19               198/18 237/24
   145/2 187/8 238/3              funeral [1] 37/13               getting [20] 68/8 70/12
  follows [11] 62/4 66/20 88/3    further [24] 14/17 76/17         79/20 79/21 80/6 124/6
   92/1 109/14 115/3 145/15        84/19 84/20 85/20 85/21         126/19 168/10 179/13 195/10
   152/19 163/12 176/5 188/2       86/20 90/6 91/9 94/20 94/21     197/23 208/16 215/21 215/23
  followup [4] 125/17 166/8        94/24 108/17 135/14 143/10      219/24 220/14 220/18 221/4
   171/4 185/17                    143/12 152/2 155/20 162/22      250/1 250/2
  food [1] 204/14                  175/13 185/15 186/15 222/4     Geyer [1] 11/6
  foot [3] 190/3 192/10 197/15     236/3                          GI [1] 180/1
  Foothill [1] 17/22              future [2] 128/7 188/15         give [44] 6/16 10/12 49/2
  forced [2] 190/22 190/23                                         57/9 57/10 57/11 78/4 78/7
  foregoing [1] 254/5             G                                90/18 94/8 97/23 115/14
  foreman [1] 23/6                                                 116/22 116/24 119/2 119/11
  Forever [1] 180/1               G-A-Z-I-L [1] 15/11
                                  G-O-N-Z-A-L-E-Z [1] 42/2         124/19 127/10 134/8 142/20
  forget [1] 243/6                                                 150/2 159/22 171/19 178/10
  forgive [1] 44/9                Gabriel [1] 40/15
                                  game [2] 150/20 151/7            191/22 204/12 204/13 216/19
  form [9] 156/14 197/2 223/4                                      229/17 237/6 240/11 241/6
   223/7 250/19 251/7 251/8       garage [12] 108/8 200/23
                                   201/15 201/21 202/4 202/6       241/9 241/23 241/24 245/10
   253/5 253/8                                                     246/1 246/2 246/22 247/6
  format [1] 254/8                 202/12 203/7 203/10 203/12
                                   203/14 204/2                    247/11 251/1 251/17 251/23
  formed [1] 140/25                                               given [12] 61/23 74/24
  former [2] 18/22 147/10         garbage [6] 171/6 171/11
                                   212/23 213/1 213/2 213/13       113/14 128/14 134/6 172/8
  Formerly [1] 45/8                                                190/12 192/18 195/18 240/10
  forth [1] 230/9                 gas [1] 204/12
                                  gathered [1] 167/24              241/18 250/19
  Forty [2] 21/8 188/7                                            gives [3] 27/13 126/10
  Forty-eight [1] 188/7           gave [17] 57/11 61/15 61/18
                                   75/14 78/2 93/23 120/20         237/21
  Forty-five [1] 21/8                                             giving [2] 17/7 249/1
  forum [1] 5/19                   122/4 126/1 129/21 134/25
                                   137/12 142/19 150/2 190/16     glass [2] 200/5 200/6
  forward [1] 140/14                                              Glen [1] 28/4
  foul [2] 13/6 63/13              192/14 195/19
                                  Gazil [2] 15/11 26/2            Glendora [1] 40/3
  found [9] 102/16 129/20                                         Gmail.com [1] 223/10
   197/18 208/25 221/24 226/25    gendered [1] 143/2
                                  general [10] 89/13 94/12        go [66] 8/16 14/3 14/8 14/11
   239/17 251/20 252/5                                             16/22 51/15 56/21 58/11
  foundation [11] 108/11           126/25 128/3 137/12 199/23
                                   203/24 227/16 230/7 240/5       60/24 61/19 68/1 68/21 70/7
   108/22 112/15 140/9 160/21                                      70/12 82/9 85/23 88/14 98/1
   160/23 160/23 161/10 206/20    generally [46] 4/13 16/24
                                   17/16 18/4 19/16 20/19 22/10    99/14 103/3 108/14 110/13
   208/6 209/11                                                    110/20 114/2 123/1 125/12
  four [6] 22/22 42/7 58/3         23/13 24/8 24/15 25/20 26/21
                                   27/3 29/1 29/24 31/4 31/25      126/12 128/1 128/2 137/10
   192/5 201/24 233/15                                             145/21 146/4 156/6 168/23
  Frances [5] 124/21 132/13        33/12 35/1 36/19 38/4 39/13
                                   40/19 41/16 42/21 44/2 47/3     173/1 173/1 174/5 174/23
   228/16 228/18 228/24                                            176/22 178/15 179/1 180/2
  Francisco [1] 55/9               48/12 50/1 50/24 52/24 68/23
                                   74/13 82/5 88/20 88/21          180/22 181/12 182/24 188/25
  frank [2] 141/9 163/7                                            190/18 193/16 193/16 196/4
  free [2] 80/11 80/18             102/12 131/1 164/24 167/24
                                   210/10 227/21 229/21 231/8      197/18 199/5 203/18 204/17
  Freedom [1] 197/24                                               207/1 207/2 213/12 213/25
  freelance [3] 28/14 33/3         231/10 245/14
                                  gentleman [1] 59/12              216/17 218/5 220/14 232/25
   34/15                                                           238/23 239/2 239/5 240/3
  Friday [2] 112/6 112/9          gentlemen [3] 14/18 54/10
                                   62/1                           goal [2] 120/5 120/6
  friend [4] 10/23 11/9 200/23                                    goes [3] 51/14 153/25 185/10
   203/18                         George [1] 109/10
                                  get [117] 4/22 17/5 44/9        going [155]
  friend's [1] 200/21                                             gone [3] 186/4 195/6 198/24
  friends [1] 11/16                56/21 59/22 60/3 62/8 62/13
                                   62/16 63/4 63/21 63/23 65/17   Gonzalez [3] 14/10 42/2 42/4
  frightened [4] 56/20 56/22                                      good [24] 4/9 6/5 6/10 6/12
                                   69/20 76/2 76/5 78/22 80/4
  G 5:19-cr-00394-SVW Document
Case
                           156/15 157/23 157/23 159/4
                               94 168/11
                                  Filed 09/05/20
                                                        140/2 141/12 144/15 145/23
                                                  Page 267 of 287  Page  ID #:847
                           167/18        171/24 172/7   153/16  162/5 171/5 181/16
  good... [20] 10/16 62/1       172/7 172/13 172/24 173/19     181/22 182/14 184/4 198/20
   76/22 76/23 90/12 90/13      173/24 173/24 173/25 173/25    201/1 201/7 212/17 213/20
   107/23 107/24 109/18 109/19  174/7 174/10 175/5 184/9       213/22 214/1 214/18 214/21
   128/3 135/20 135/21 145/19   185/8 185/12 185/14 190/5      220/24 224/3 224/11 239/24
   159/12 159/13 163/16 182/9   190/10 191/20 191/21 192/11    240/10 240/11 250/24
   182/10 204/25                193/4 194/3 194/23 195/2      hasn't [1] 187/16
  Google [2] 155/6 178/10       195/6 195/6 195/23 195/25     hates [1] 177/25
  Googled [1] 158/17            198/1 200/14 202/14 205/4     Hatred [1] 131/18
  got [31] 58/2 61/21 65/20     205/6 207/11 207/12 207/16    have [320]
   72/13 89/20 118/19 127/18    211/3 211/20 212/5 215/22     haven't [2] 134/6 234/24
   147/23 148/10 148/11 155/14  218/8 220/7 220/14 222/16     having [24] 56/5 56/19 66/19
   168/9 169/15 177/17 178/25   224/9 228/15 228/23 230/6      68/6 68/18 68/20 76/4 88/2
   181/4 195/7 197/16 198/17    230/7 230/17 231/1 231/3       91/25 109/13 124/6 145/14
   198/24 205/2 205/17 207/7    231/16 240/6 242/5 245/13      152/18 163/11 176/4 184/25
   207/13 214/1 220/2 220/24    247/12 248/24                  185/8 188/1 194/22 196/15
   224/3 224/12 230/9 252/10   hadn't [1] 143/16               220/5 220/9 251/20 252/5
  gotten [5] 68/14 78/9 89/11  Hagop [3] 11/8 12/19 38/15     he [409]
   195/2 229/15                half [5] 68/15 88/13 146/18    head [3] 124/10 172/20 175/1
  government [39] 4/19 5/9      176/13 220/23                 heal [1] 192/13
   6/14 6/23 7/6 7/16 8/1 8/2  hallway [2] 34/23 127/18       healed [1] 191/21
   32/9 35/11 35/12 39/20 43/6 hand [5] 10/6 10/11 148/2      health [28] 26/9 63/23 80/4
   43/7 43/10 48/20 48/23 51/14 200/7 201/10                   80/6 80/11 80/18 110/2 110/6
   51/15 51/17 54/5 64/21 66/7 handed [1] 90/22                191/14 206/14 207/2 207/3
   72/7 81/22 87/15 95/18 96/3 handle [4] 80/23 154/1 157/4    207/9 207/12 207/13 207/21
   103/1 107/17 109/3 162/25    175/4                          208/20 208/22 209/3 210/15
   181/22 186/19 206/18 214/22 handled [1] 80/22               213/18 215/20 216/2 216/18
   239/9 241/22 252/21         handles [3] 155/18 162/17       219/7 219/13 220/15 235/13
  government's [6] 46/2 105/13  178/24                        hear [34] 13/4 54/4 54/17
   106/2 210/17 235/3 235/16   handling [1] 153/12             55/24 56/1 57/14 57/24 58/16
  governments [1] 68/1         handwritten [10] 82/17 82/19    58/20 59/9 59/12 59/17 60/2
  grabbed [1] 126/11            82/24 82/25 103/1 103/15       62/4 62/11 62/14 63/11 77/14
  graduate [2] 25/22 110/10     104/4 104/8 104/9 138/8        82/10 82/18 87/1 97/21 97/22
  graduated [5] 22/12 26/23    hang [18] 57/8 57/9 58/7        110/4 131/7 139/13 158/11
   110/11 156/16 188/10         119/7 120/18 120/19 120/23     208/11 212/2 212/24 218/12
  graduating [1] 110/13         121/3 130/11 166/5 167/3       241/12 241/17 249/13
  grand [2] 94/25 96/1          169/18 169/19 174/19 214/8    heard [11] 13/15 60/8 74/10
  grease [1] 63/7               214/10 214/14 216/8            106/20 136/17 136/18 183/14
  great [3] 123/19 174/5       hanging [2] 59/3 119/6          186/13 209/18 231/19 231/25
   207/19                      hangs [1] 124/12               hearing [8] 13/7 49/16 64/14
  greeted [1] 69/23            happen [4] 166/3 166/4 166/6    173/21 181/15 191/2 209/21
  Greg [1] 197/24               175/5                          213/6
  grew [2] 60/25 163/21        happened [19] 70/16 73/7       hearsay [4] 108/10 206/3
  grocery [1] 203/19            73/18 73/19 75/7 75/8 75/15    206/19 209/7
  Ground [3] 189/13 192/17      119/8 122/1 128/20 131/23     heart [8] 56/23 125/7 126/22
   232/2                        136/13 148/6 148/9 175/6       127/1 194/5 194/13 224/17
  grounds [1] 133/20            177/16 189/19 191/16 221/21    248/20
  group [2] 22/25 201/24       happening [3] 126/11 167/4     hearts [1] 224/4
  grow [1] 188/8                215/24                        held [18] 4/7 5/25 12/2 13/2
  growing [1] 61/1             happens [9] 68/23 84/7          14/14 54/2 87/12 99/5 99/18
  grown [1] 144/16              124/15 126/9 127/22 128/10     145/2 187/8 213/19 213/20
  guarantee [1] 159/19          131/20 150/9 214/11            213/22 215/25 228/12 238/3
  guess [3] 13/11 195/3 195/8  Happily [1] 45/8                254/6
  guilt [1] 7/6                happy [3] 71/15 117/7 130/7    hello [2] 153/17 225/24
  guilty [5] 60/12 246/6       harass [10] 8/23 9/5 9/12      help [38] 56/13 58/11 58/20
   251/21 251/22 252/5          9/18 10/1 216/10 244/18        59/22 62/16 62/17 62/19
  gunpoint [1] 12/21            247/3 247/8 250/25             62/19 63/25 71/15 72/25 80/2
  H                            harassed [3] 57/4 59/10         114/25 117/18 119/4 122/7
                                248/23                         122/9 122/10 122/13 126/4
  H-A-R-M-S [1] 145/11         harassing [5] 54/13 60/6        153/9 153/11 156/12 164/12
  H-E-R-N-A-N-D-E-Z [1] 49/6    63/14 216/5 228/2              166/15 169/7 171/13 172/8
  H.C [1] 103/15               harassment [3] 65/2 216/9       178/3 178/15 198/18 204/13
  H.R [2] 216/13 232/16         249/16                         206/24 210/17 211/25 214/20
  habit [1] 78/10              hard [8] 6/18 111/15 141/12     227/5 232/5
  had [124] 12/20 13/19 54/19   158/10 158/10 191/2 192/23    helped [2] 63/5 71/16
   54/24 55/11 57/19 60/9 61/14 214/19                        helpful [4] 97/19 124/5
   62/12 62/14 62/16 62/25     harm [1] 252/25                 214/6 253/4
   63/19 65/18 72/10 72/10     HARMS [16] 3/13 114/18         helping [5] 16/2 127/24
   72/14 75/15 76/2 88/25 89/11 126/13 127/11 127/12 127/23    156/2 231/2 231/12
   89/11 89/18 89/18 89/22      135/6 136/9 138/4 140/2       Helpline [1] 25/5
   89/22 89/25 92/25 93/4 93/7  140/7 145/6 145/10 145/13     helps [2] 157/7 165/4
   93/18 94/6 105/21 119/18     145/19 146/10                 Hemet [2] 197/20 233/11
   119/25 124/1 124/20 126/12  Harris [1] 186/3               her [94] 27/25 55/22 55/23
   126/16 128/21 128/24 132/24 has [49] 4/16 7/2 11/22         55/24 55/24 56/15 56/16
   133/14 134/20 136/13 136/19  13/19 14/13 16/1 60/9 68/12    56/16 56/23 56/23 56/24
   137/7 142/9 143/5 144/6      68/14 72/8 76/10 78/6 80/3     56/24 56/25 57/21 57/22
   148/3 148/11 148/14 148/21   81/6 83/24 94/11 95/1 95/10    58/11 58/12 58/12 58/19 59/5
   149/9 150/18 151/14 155/16   107/8 107/16 125/9 134/1       59/5 66/25 76/7 88/8 88/15
  H 5:19-cr-00394-SVW Document
Case
                           63/21 65/18 65/24 65/25
                               94 71/24
                                   Filed72/14
                                         09/05/20
                                                         176/12 176/14 179/8 181/7
                           71/23              74/2 Page
                                                   75/9 268 of 287
                                                         181/15     Page
                                                                 188/6    ID #:848
                                                                       191/23 192/23
  her... [69] 88/18 88/19          83/12 83/14 100/5 115/7         193/11 194/16 195/17 198/8
   88/20 89/7 89/11 89/15 90/15    121/6 121/11 122/14 123/1       200/5 200/10 204/21 204/23
   112/15 112/16 114/8 114/10      123/6 123/8 125/22 125/23       205/15 205/15 205/17 205/23
   116/11 116/11 116/13 128/9      125/23 125/25 126/5 126/7       207/22 213/2 213/14 213/16
   133/22 133/24 134/2 134/6       129/7 129/19 135/5 142/16       213/17 218/13 220/21 233/14
   134/8 140/14 143/22 145/22      142/17 142/23 150/2 150/3       237/4 237/10 248/12 248/19
   146/6 147/25 148/2 148/5        150/4 150/10 150/11 151/1       251/3 251/11
   148/8 148/14 153/4 153/6        151/3 151/4 157/11 158/8       however [2] 117/8 123/14
   154/22 161/1 173/8 195/9        158/19 160/1 178/13 181/6      Hueneme [1] 47/22
   195/9 195/24 195/25 196/1       181/25 184/4 185/5 185/24      huh [6] 83/19 114/7 124/11
   200/23 202/4 202/4 202/13       194/4 200/17 208/8 209/10       127/21 142/4 157/17
   204/12 212/2 212/2 225/4        215/18 222/2 224/3 224/4       Hulu [1] 36/6
   225/8 225/11 225/23 227/11      224/9 224/18 224/22 239/22     human [2] 158/3 244/6
   228/15 230/24 231/1 231/5       239/23 240/12 243/10 246/8     hundred [3] 196/25 206/9
   231/7 231/13 231/19 231/20      249/18                          220/24
   232/7 232/9 232/14 232/18      history [2] 21/18 36/23         hung [18] 55/17 71/18 73/6
   232/20 232/20 232/21 234/5     hold [4] 129/15 203/1 203/5      73/14 73/22 125/6 126/15
   234/9 234/13                    238/21                          127/20 130/15 131/6 131/6
  herd [1] 79/10                  holiday [1] 76/2                 148/14 148/23 150/21 169/20
  here [47] 4/9 6/13 10/15        holstering [1] 228/10            174/10 174/18 214/4
   10/22 11/22 13/19 14/13        home [8] 12/20 16/11 20/13      hurt [4] 61/17 72/5 193/17
   14/20 14/21 27/9 53/22 54/10    36/9 58/23 58/25 141/12         199/15
   58/1 60/4 60/9 60/11 61/9       237/16                         hurting [1] 62/10
   65/19 106/25 109/1 128/5       homeless [12] 11/7 119/15       husband [3] 16/1 16/7 18/23
   136/10 136/15 137/19 138/1      119/22 130/2 134/23 177/21     husband's [1] 20/5
   176/9 178/15 179/1 201/9        178/10 178/11 200/9 200/12
   201/16 201/25 209/21 217/5      200/20 204/23                  I
   237/23 237/24 238/15 238/16    homelessness [1] 221/10
   239/1 239/19 239/23 240/24                                     I'll [2] 130/13 138/14
                                  honest [2] 80/20 83/4           I'm [15] 31/6 44/18 51/11
   247/7 249/14 250/5 252/11      honestly [2] 141/13 152/1
   253/2 253/3                                                     51/13 92/21 114/15 124/25
                                  Honor [164]                      125/3 133/12 183/25 215/9
  hereby [1] 254/4                HONORABLE [1] 1/3
  heritage [1] 181/19                                              215/13 219/20 225/14 245/9
                                  honorably [2] 61/23 191/6       I've [2] 78/9 212/25
  Hernandez [2] 49/6 50/9         hope [5] 63/8 137/8 173/1
  herself [2] 225/7 231/17                                        I-N-G [1] 119/21
                                   174/4 214/3                    I.D [1] 3/22
  hey [2] 147/21 178/14           hoping [1] 214/17
  high [12] 18/6 20/16 30/1                                       ID [6] 84/2 118/14 118/17
                                  hospital [40] 40/9 46/23         149/7 166/20 166/22
   35/3 39/15 42/23 50/3 70/6      71/3 71/8 72/6 79/1 79/5
   74/22 157/15 178/3 188/10                                      ID's [1] 149/20
                                   79/5 79/8 79/11 79/15 86/4     identification [2] 107/15
  high-pitched [1] 157/15          86/7 86/14 155/16 162/9
  higher [2] 114/12 156/14                                         107/18
                                   162/13 189/24 191/1 194/5      identified [6] 5/19 105/13
  highlighted [1] 160/19           194/13 195/5 197/19 198/2
  Highway [1] 11/5                                                 106/2 107/8 225/7 231/16
                                   198/14 198/15 206/14 210/13    identify [6] 5/12 5/22 77/23
  hiking [1] 193/16                210/23 211/1 211/11 216/18
  Hill [4] 110/19 111/2 117/16                                     107/3 158/13 235/7
                                   216/18 220/12 224/17 232/3     identifying [2] 142/15 242/5
   120/5                           232/13 233/3 233/11 233/18
  hillbillies [1] 181/21                                          identities [1] 239/10
                                  hospitals [2] 162/18 208/16     identity [11] 8/22 9/4 9/11
  Hills [1] 37/17                 hostile [3] 154/17 155/14
  him [85] 56/7 56/14 58/11                                        9/18 9/25 165/4 174/4 178/22
                                   157/11                          182/1 229/18 249/18
   58/20 59/3 59/22 61/13 61/13   hotel [1] 136/25
   61/15 61/18 61/19 62/21 63/6                                   ill [1] 195/25
                                  hour [4] 6/21 119/9 220/23      illegal [5] 71/14 79/19
   65/23 71/15 71/24 74/10 75/6    220/23
   77/25 78/2 78/4 83/13 85/8                                      79/20 80/1 80/4
                                  hours [4] 6/20 76/4 112/4       illegals [2] 80/11 80/18
   97/21 97/22 103/25 104/6        176/23
   107/3 110/25 111/20 120/19                                     illnesses [1] 80/24
                                  house [14] 67/20 103/16         immediate [1] 182/22
   121/9 122/9 122/10 122/22       103/17 194/25 200/11 202/3
   123/18 124/6 125/7 126/19                                      immediately [8] 56/25 70/21
                                   202/4 202/5 203/9 209/5         74/14 133/13 134/21 144/8
   127/10 129/14 129/15 131/7      210/18 211/20 224/11 229/12
   132/23 134/22 134/25 135/9                                      166/5 169/1
                                  how [116] 15/22 17/16 18/15     impact [1] 75/22
   142/21 150/11 150/12 150/13     19/24 21/7 22/20 23/23 24/24
   150/15 150/18 150/25 151/4                                     impartial [30] 13/17 17/3
                                   26/6 28/9 29/10 30/11 31/14     18/9 19/19 21/1 22/14 23/17
   151/5 155/14 155/15 156/2       32/16 34/2 35/19 37/10 38/19
   156/4 156/12 156/14 156/15                                      24/18 25/24 26/24 27/4 29/4
                                   40/4 42/6 43/19 45/5 46/19      30/3 31/8 32/5 33/15 35/5
   156/24 156/25 157/23 158/11     47/18 49/10 50/11 52/3 55/13
   162/15 162/21 168/2 172/8                                       36/24 38/8 39/16 40/22 41/20
                                   55/16 58/2 58/10 58/20 67/18    42/25 44/5 45/18 47/6 48/16
   174/8 178/1 179/20 179/22       68/17 70/11 71/13 71/25
   181/6 203/1 204/13 217/6                                        50/5 51/4 53/2
                                   73/15 75/22 77/12 83/9 88/12   impeachment [1] 241/12
   218/9 221/7 233/25 234/3        88/18 88/20 92/5 92/16
   238/18 239/1                                                   impede [2] 7/17 8/3
                                   109/20 110/23 114/21 114/22    important [3] 64/3 64/8
  himself [2] 77/23 179/24         114/24 116/16 120/13 121/21
  hire [1] 164/13                                                  217/3
                                   122/6 126/20 137/5 146/17      improve [1] 141/1
  his [95] 8/22 9/4 9/11 9/18      147/17 148/2 148/11 149/10
   9/25 55/20 56/14 57/10 57/11                                   incessantly [1] 174/6
                                   149/14 150/17 150/19 150/20    include [2] 111/24 247/17
   58/23 58/24 59/2 59/5 59/15     151/7 153/1 158/11 167/16
   59/21 59/22 59/23 59/23 60/5                                   included [1] 243/10
                                   167/25 168/3 169/7 169/13      includes [2] 111/9 146/25
   61/4 61/10 61/14 61/19 61/24    173/5 173/12 173/16 174/6
   62/10 62/14 62/19 62/21 63/8                                   including [3] 143/5 166/1
                                   174/7 174/19 174/23 175/1       168/12
  I 5:19-cr-00394-SVW Document
                           248/2 248/4 248/25 250/3    is [748]
Case                           94 250/18
                           250/17 Filed 09/05/20  Page 269
                                         251/17 251/23 ish of
                                                           [1]287154/7
                                                                   Page ID #:849
  income [1] 200/15               252/3                         Island [1] 189/3
  incoming [4] 93/7 164/15       instructions [14] 27/13        isn't [36] 140/23 160/5
   164/16 164/17                  238/6 240/3 240/5 240/10       160/7 160/21 184/2 198/13
  increase [1] 123/8              240/15 241/21 244/23 245/25    223/5 224/14 224/19 225/1
  increases [1] 251/15            246/10 247/23 250/14 250/21    225/3 225/10 225/13 225/16
  indeed [2] 81/18 239/22         251/3                          225/18 226/8 226/11 226/16
  independent [1] 87/4           insulin [1] 210/24              227/4 227/9 227/15 227/24
  indicate [2] 221/13 248/6      insulted [2] 119/2 181/19       228/16 229/10 229/14 229/25
  indicated [3] 61/14 89/10      insurance [2] 41/11 46/22       230/14 230/22 231/18 231/21
   160/1                         Intel [1] 22/1                  233/25 234/18 234/23 244/15
  indicates [1] 70/20            intend [6] 216/10 216/11        248/22 249/4
  indictment [10] 4/14 4/15       236/13 241/23 244/17 248/24   issue [21] 4/18 8/12 27/3
   5/1 5/1 6/15 6/24 7/1 7/8     intended [6] 13/13 213/11       56/8 64/13 65/7 69/1 69/4
   65/6 246/7                     213/12 246/8 247/8 249/20      70/21 78/24 85/9 95/1 111/21
  individual [8] 65/1 77/23      intending [1] 242/21            115/1 129/14 154/1 157/4
   94/12 138/9 159/14 161/25     intent [27] 7/16 7/19 8/3       166/17 172/23 198/13 245/20
   167/25 168/4                   8/6 8/12 8/22 9/4 9/11 9/18   issued [1] 95/25
  individual's [1] 167/19         9/25 64/10 64/17 65/25        issues [25] 54/24 55/14
  industry [2] 29/19 38/23        209/24 213/7 215/3 239/23      67/14 68/3 68/5 68/18 68/19
  inferences [3] 27/17 53/20      247/13 247/22 247/24 248/1     71/2 71/3 71/7 71/9 73/10
   237/11                         248/2 248/14 249/5 249/7       81/7 81/9 81/15 85/18 118/22
  influential [1] 184/1           249/9 249/10                   141/4 141/12 141/22 162/13
  information [57] 6/16 57/10    intentionally [1] 244/5         165/22 177/1 185/10 211/12
   57/11 59/22 70/6 76/10 77/3   intentions [2] 210/17 217/10   issuing [1] 210/2
   93/2 93/3 93/5 93/9 94/1      intents [1] 65/13              it [468]
   94/4 94/5 94/8 95/5 95/6      Inter [1] 40/9                 it's [9] 37/16 69/2 71/4
   95/24 108/6 111/10 115/11     Inter-Community [1] 40/9        138/23 141/13 169/22 217/16
   115/15 115/17 115/18 117/13   interact [2] 88/18 88/19        220/23 223/6
   117/14 121/9 122/12 124/7     interacted [2] 13/25 90/14     item [1] 6/2
   125/21 128/16 133/2 139/4     interacting [1] 198/4          items [1] 102/15
   142/16 144/11 153/24 158/21   interaction [1] 141/25         its [3] 66/7 68/12 87/15
   158/22 159/1 164/22 164/24    interactions [1] 126/17        itself [3] 13/8 13/16 223/4
   165/21 165/23 166/10 166/11   intercom [1] 82/12             IV [1] 190/10
   166/12 166/16 168/1 169/6     interfere [2] 7/17 8/3         Iwakuni [1] 188/24
   169/8 197/25 210/20 216/11    intern [33] 54/9 56/1 56/21
   222/25 223/11 231/3 237/17     111/5 111/7 112/2 112/19      J
  informed [2] 156/14 160/25      113/15 113/19 114/7 114/14
  informing [1] 4/13                                            J-A-M-E-S [1] 51/22
                                  114/17 122/1 122/5 122/6      J-E-S-S-I-C-A [1] 163/7
  initial [2] 121/7 128/18        128/14 147/10 147/11 147/23
  initially [8] 105/21 129/8                                    J-O [1] 152/15
                                  153/4 153/9 164/13 165/15     J-O-H-N-S-O-N [1] 33/23
   178/2 178/2 178/9 179/9        212/8 212/12 212/13 217/9
   194/12 195/18                                                Jackie [9] 55/7 66/25 67/2
                                  225/4 226/4 226/22 227/2       67/3 70/24 78/10 88/8 98/13
  initials [2] 5/10 5/14          227/4 231/11
  injected [1] 210/24                                            224/25
                                 Internet [2] 87/2 237/17       James [2] 51/22 52/1
  injure [1] 8/15                interns [25] 74/22 82/6
  injured [4] 61/10 61/10                                       Janet [1] 49/6
                                  113/24 114/4 118/20 122/13    January [1] 110/25
   61/14 232/1                    123/3 125/13 126/12 140/16
  injury [11] 62/22 62/23                                       January 17th [1] 110/25
                                  142/1 147/3 147/20 149/1      Japan [1] 188/24
   189/14 190/1 190/7 191/18      149/5 149/8 153/10 154/16
   192/13 193/2 193/3 193/11                                    Jeff [2] 209/4 211/18
                                  154/17 164/14 164/16 218/2    Jenniefer [2] 12/13 49/4
   196/17                         226/1 229/6 231/8
  ink [1] 160/19                                                Jennifer [1] 15/16
                                 interns' [2] 148/24 229/16     Jersey [1] 188/9
  innocence [1] 7/5              internship [6] 67/15 110/21
  input [1] 158/25                                              Jessica [2] 163/6 163/10
                                  110/25 116/21 138/10 139/12   jest [1] 247/21
  inquiry [1] 224/19             internships [1] 110/19
  insert [1] 250/10                                             JO [9] 3/14 9/13 57/14
                                 interpreted [1] 103/15          136/11 152/8 152/14 152/17
  inside [3] 202/12 203/12       interrupt [2] 71/21 245/10
   203/14                                                        225/12 225/18
                                 interstate [7] 8/14 8/21 9/3   job [11] 19/5 67/25 73/13
  insist [1] 225/25               9/10 9/16 9/24 249/18
  insistent [1] 173/20                                           122/12 146/23 156/22 156/23
                                 interviewed [1] 137/24          157/21 176/17 176/18 237/5
  insisting [1] 174/2            intimidate [2] 7/17 8/3
  inspector [2] 29/14 42/9                                      jobs [3] 63/12 110/19 189/6
                                 intimidated [1] 248/23         Jocelyn [1] 15/12
  install [1] 202/14             Intimidation [1] 120/3
  instance [1] 95/3                                             Joe [1] 217/24
                                 intro [1] 122/4                John [1] 37/6
  instances [1] 141/17           introduce [1] 140/25
  instantly [2] 154/23 155/13                                   Johnson [4] 12/24 33/23
                                 investigation [6] 92/16         33/25 35/10
  instead [2] 96/20 243/14        93/17 94/20 94/21 94/24
  instinctively [1] 125/20                                      join [2] 61/3 61/5
                                  101/7                         joined [2] 6/7 61/8
  instruct [2] 27/19 237/1       investigations [1] 92/12
  instructed [2] 7/4 66/3                                       joint [4] 240/5 245/23
                                 investigative [1] 93/14         245/24 246/17
  instruction [34] 240/8         involve [4] 11/18 64/21 65/2
   240/23 241/6 241/13 242/2                                    joke [4] 74/8 142/25 143/4
                                  216/5                          143/9
   242/12 242/13 243/10 243/11   involved [5] 24/6 92/17
   243/20 243/22 243/25 244/12                                  joking [2] 127/3 143/3
                                  196/8 205/17 220/20           Jolla [1] 211/1
   244/12 245/10 245/16 245/17   involves [1] 75/16
   245/23 246/3 246/4 246/17                                    jotting [1] 128/19
                                 involving [2] 5/20 168/14      journal [7] 58/22 58/23 59/1
   246/19 246/23 246/24 247/4    irrelevant [1] 59/24            59/6 103/22 104/20 229/25
                           kind [54] 29/17 63/5 63/6
  J 5:19-cr-00394-SVW Document                            lawyers [2] 53/15 237/7
Case                        68/99468/14
                                    Filed69/1
                                           09/05/20  Page 270
                                              70/11 74/13 LAX of
                                                              [1]287163/21
                                                                      Page ID #:850
  Jr [3] 10/17 13/22 14/10                                  lay [1] 160/23
                                   76/25 78/6 79/18 80/9 82/3
  judge [3] 1/4 102/14 208/11      82/15 84/6 107/6 113/10  laying [1] 112/14
  Judicial [1] 254/9               114/11 117/3 119/21 124/7LC [3] 156/24 157/2 157/5
  judiciary [1] 218/6                                       leadership [1] 109/25
                                   124/17 126/18 126/19 127/15
  Julia [1] 235/13                                          LEAH [13] 3/10 7/25 8/16
                                   127/22 127/24 129/11 129/24
  July [1] 110/18                  129/25 130/5 135/25 137/188/24 9/6 56/2 109/4 109/9
  jumped [1] 205/1                 146/21 147/20 148/1 148/7 109/12 147/6 147/21 147/25
  jurisdiction [1] 92/11           150/20 156/4 157/11 164/10148/24
  juror [26] 12/12 12/18 12/23                              learn [3] 68/17 147/18
                                   164/20 165/21 169/2 171/14
   14/19 15/6 15/7 27/6 27/11      172/22 173/20 179/16 186/7178/21
   27/20 32/11 32/12 33/21         197/23 198/13 203/5 217/1learned [2] 143/6 148/2
   35/13 37/5 37/6 38/14 38/16     248/10                   least [6] 165/18 168/17
   39/22 41/3 42/1 42/3 43/13     kinds [5] 64/19 183/2 200/6183/10 193/21 208/23 229/13
   44/10 44/18 46/13 47/12         216/24 220/9             leave [6] 128/15 138/24
  jurors [8] 10/7 14/16 14/19     knew [13] 61/16 61/23 70/23150/19 212/13 230/11 252/22
   27/7 27/10 53/7 53/9 63/12                               led [1] 74/7
                                   121/8 121/12 124/18 132/11
  jury [94] 1/14 4/8 4/11 4/13                              Lee [2] 15/16 31/11
                                   132/24 137/18 149/25 180/24
   4/15 4/23 6/1 6/12 6/13         233/20 239/9             left [3] 114/13 189/21 240/9
   10/10 12/3 13/3 14/17 14/22    know [174]                leg [1] 197/14
   14/24 15/1 15/3 15/4 15/9      knowing [1] 110/19        leg's [1] 197/16
   15/11 15/12 15/14 15/16        knowingly [3] 7/14 7/24 8/13
                                                            legal [7] 24/1 24/6 102/13
   16/16 18/2 19/7 19/14 20/17    knowledge [6] 8/12 20/9    129/24 137/25 184/15 184/19
   22/2 22/8 23/11 24/13 25/11                              legalization [1] 129/23
                                   182/13 182/17 211/3 242/22
   25/18 26/19 28/5 28/24 29/22   known [2] 5/18 123/25     legalize [1] 185/1
   31/2 31/23 33/6 33/24 34/18    Knoxville [2] 178/12 178/12
                                                            legally [1] 27/9
   35/16 36/11 36/17 37/24        KYLIE [16] 3/14 9/13 57/14Legion [1] 191/15
   39/11 39/24 40/17 41/14                                  Legionnaires [1] 86/6
                                   136/11 136/19 136/22 152/8
   42/15 43/10 43/16 43/25 45/1                             Legionnaires' [2] 86/15
                                   152/14 152/17 153/17 153/18
   45/14 46/10 46/16 47/1 47/14    155/13 225/12 225/18 225/23
                                                             232/13
   48/1 48/9 49/24 50/19 51/7      225/24                   legislation [15] 63/24 67/9
   51/8 52/15 52/22 53/5 53/11                               80/4 80/5 80/11 141/1 184/14
   54/3 54/10 61/25 87/13 92/7 L                             206/13 207/6 207/10 207/19
   94/25 96/1 97/19 99/6 99/15                               215/25 217/4 232/10 232/16
   99/19 145/3 145/25 187/9    L-E-A-H [1] 109/10
                               L-E-E [1] 15/16              legislative [9] 54/8 56/1
   201/17 203/6 208/3 238/4                                  92/11 111/5 111/7 112/2
   238/6 240/3 248/19 252/3    L.A [6] 11/2 11/16 21/19
                                26/11 136/11 138/1           157/3 164/4 210/3
   253/5                                                    legislators [2] 204/5 209/15
  just [128]                   LA [8] 17/15 22/19 26/5
                                156/24 157/2 157/3 157/6    legitimate [1] 180/19
  justice [4] 2/4 212/7 228/12                              legitimately [1] 211/22
   228/13                       211/1
  justify [1] 241/13           ladies [3] 14/18 54/10 62/1 length [4] 6/17 6/18 98/18
                               Lake [1] 32/21                100/7
  K                            Lakewood [2] 30/10 49/9      lengthy [1] 250/20
                               landline [2] 168/24 168/25   less [3] 140/16 220/14
  K-A-R-A-J-A-H [1] 66/15      landlord [1] 200/15           240/23
  K-Y-L-I-E [1] 152/14         language [30] 13/4 13/6 13/6 lesser [1] 249/6
  Kamala [1] 186/2              13/7 13/12 55/4 55/4 55/4   let [15] 6/16 69/22 71/21
  KARAJAH [26] 3/3 7/15 7/17    56/9 57/9 63/13 119/3 119/5  75/6 121/13 134/15 156/6
   7/18 7/20 55/6 55/6 55/10    130/18 156/5 158/5 160/11    172/2 179/19 192/13 196/4
   55/19 55/22 55/25 66/9 66/14 186/11 218/12 218/19 227/15  240/7 251/12 252/10 252/15
   66/18 66/24 68/17 71/21      227/16 227/18 227/19 247/19 let's [9] 99/14 121/23
   84/25 88/10 88/12 88/24 89/2 250/7 250/8 250/23 252/7     137/14 193/7 199/17 213/3
   89/17 90/14 225/3 231/16     252/20                       238/12 238/13 238/25
  Karajah's [1] 7/21           languages [1] 51/3           lets [1] 202/9
  KATIE [2] 1/20 254/12        LAPD [2] 11/14 11/16         letters [2] 153/13 153/13
  Kavitha [1] 14/22            last [28] 55/12 56/6 57/19   letting [1] 6/24
  keep [10] 62/21 90/24 130/12 66/15 68/13 75/25 77/20 78/4 level [1] 156/9
   131/3 167/4 189/8 196/3      96/19 109/10 116/18 116/23  Levin [6] 57/25 100/24
   230/19 230/19 240/15         142/3 147/11 148/20 149/8    103/16 104/10 164/2 229/12
  keeping [3] 125/6 132/13      165/3 174/3 187/20 201/14   Levin's [1] 175/10
   230/14                       202/18 202/18 202/19 204/15 liaison [8] 212/11 212/18
  kept [10] 58/22 58/23 59/1    216/4 223/10 247/12 250/16   212/20 212/21 225/10 226/8
   121/10 144/4 149/6 149/7    late [1] 76/4                 226/10 226/13
   149/10 174/2 180/8          later [11] 63/18 64/12       life [17] 17/17 21/9 21/10
  kill [40] 8/17 54/7 54/12     108/21 108/23 119/8 124/16   23/24 29/11 41/8 41/10 41/11
   55/6 55/19 55/21 56/3 56/16  131/21 143/6 190/6 193/23    43/20 46/20 52/4 89/11 93/22
   56/18 57/3 73/22 83/18 83/20 203/6                        135/5 199/6 234/4 244/6
   83/21 85/5 85/8 89/15 121/8 laughter [1] 151/3           lifetime [1] 144/19
   121/14 125/4 126/10 127/8   launched [3] 129/25 134/21   light [2] 190/17 245/17
   132/24 139/17 139/22 139/25  134/23                      Lighthouse [1] 200/12
   142/19 144/6 144/16 166/1   law [23] 2/10 10/15 10/17    like [93] 5/21 32/11 35/12
   170/24 170/24 210/3 212/2    10/23 24/5 27/13 27/18 57/5  39/21 63/6 68/10 74/2 74/14
   212/5 213/5 232/21 232/23    59/11 66/3 72/4 72/12 75/12  90/24 98/3 99/9 109/4 114/21
   244/3 244/4                  80/6 80/7 92/10 93/20 102/14 114/22 115/5 117/4 117/13
  killed [1] 72/5               237/1 237/4 237/5 239/13     117/14 118/20 119/8 120/20
  killing [7] 119/15 130/3      245/11                       121/4 121/15 123/8 123/12
   135/8 139/20 150/14 151/22  laws [3] 54/12 60/5 67/9      123/23 125/1 125/7 126/23
   232/24                      lawyer [1] 137/25             126/25 128/19 130/5 131/21
  L 5:19-cr-00394-SVW Document
Case
                            70/10 72/19 72/21
                               94 [2]
                                   Filed69/12
                                         09/05/20
                                                         86/4 97/16 98/19 98/20 99/11
                           located            76/15Page 271 of 287
                                                         99/21  99/24Page ID100/8
                                                                      100/5  #:851
  like... [60] 134/2 137/16       location [1] 94/2                100/12 100/17 100/22 101/2
   138/22 139/8 143/2 143/21      locations [1] 61/7               132/25 142/23 161/25 179/16
   148/1 148/6 148/7 148/13       log [10] 59/23 113/16 115/20     186/24 204/18 204/20 209/14
   150/17 151/15 155/12 156/13     117/17 138/20 141/10 149/1      219/18 219/25 224/25 228/9
   156/25 157/5 157/9 160/24       166/12 230/2 230/3              228/15 231/12 242/20 243/3
   161/1 161/15 164/5 165/21      logged [2] 113/23 149/2          247/21 249/17
   167/12 169/21 170/16 170/23    logging [2] 111/9 117/14        MAG [1] 52/7
   171/6 171/11 172/10 173/7      Loma [23] 71/2 71/8 79/1        mail [33] 77/2 85/12 92/23
   174/14 176/15 177/1 178/14      79/5 79/10 79/15 86/4 86/13     93/4 93/5 96/22 96/25 111/15
   178/15 179/10 180/14 180/15     197/8 197/18 206/14 210/13      117/18 128/22 133/13 144/7
   180/18 181/20 184/11 186/14     219/13 219/17 219/21 220/3      144/9 144/12 153/11 153/22
   192/1 192/15 202/16 204/23      220/12 220/15 220/22 232/12     159/24 160/11 160/16 160/21
   212/21 213/16 216/12 216/16     233/3 233/10 233/17             160/24 160/24 164/11 221/14
   217/16 226/23 234/5 234/7      long [45] 15/22 17/16 18/15      221/19 221/25 223/7 223/9
   234/11 234/14 238/6 238/10      19/24 21/7 22/20 23/23 24/24    223/12 228/6 228/7 253/5
   238/18 240/18                   26/6 28/9 29/10 30/11 31/14     253/8
  likely [3] 191/18 232/14         32/15 32/16 34/2 35/19 37/10   mailed [1] 75/11
   236/22                          38/19 40/4 41/10 42/6 43/19    mailing [1] 116/1
  limb [1] 207/22                  45/5 46/19 47/18 47/24 49/10   mails [4] 77/4 132/3 135/24
  limitations [1] 215/20           50/11 52/3 62/11 62/14 62/24    161/5
  limited [1] 87/5                 72/9 88/12 110/23 146/17       main [7] 99/1 113/16 113/23
  Linda [23] 71/2 71/8 79/1        148/11 153/1 173/19 176/12      149/2 149/16 149/18 202/5
   79/5 79/11 79/15 86/4 86/13     176/14 193/19 204/16 233/22    major [1] 239/6
   197/8 197/19 206/14 210/13     long-running [2] 62/11 62/24    make [37] 11/20 11/25 13/8
   219/13 219/17 219/21 220/3     long-term [2] 41/10 47/24        13/16 46/4 53/14 53/17 60/14
   220/12 220/15 220/22 232/12    longer [1] 190/25                61/4 64/25 74/11 75/12 78/21
   233/4 233/11 233/17            look [9] 108/4 129/15 160/10     81/22 87/1 94/22 128/5
  line [19] 29/13 58/14 74/21      179/1 180/17 200/24 202/2       153/17 158/11 165/5 174/5
   93/20 99/1 113/16 113/23        202/11 251/12                   181/9 186/21 188/16 196/7
   143/4 143/20 149/2 156/5       looked [10] 57/1 61/12 76/8      199/10 200/5 204/21 205/5
   158/1 199/17 222/18 242/16      79/15 83/3 93/3 129/19 148/5    206/6 219/15 237/16 237/25
   242/17 245/5 245/6 250/8        148/7 181/13                    239/4 239/6 239/21 253/10
  line 12 [2] 242/16 242/17       looking [5] 134/4 148/1         makes [6] 64/4 123/16 157/10
  line 14 [1] 245/5                194/14 240/16 240/17            186/8 199/9 206/23
  Line 15 [1] 250/8               lookout [1] 84/6                making [16] 11/24 58/23 64/1
  line 16 [1] 245/6               looks [2] 202/16 240/18          64/10 64/17 65/25 74/23
  lines [4] 68/8 130/9 170/23     LOS [10] 1/15 1/22 2/12 4/1      98/16 142/24 157/15 184/15
   250/12                          21/6 23/22 28/8 35/18 46/22     197/7 209/25 216/5 234/16
  list [6] 59/3 76/6 125/6         181/3                           253/9
   132/13 230/14 230/16           losing [1] 220/19               male [7] 118/9 120/12 121/19
  listed [3] 96/25 132/12         lost [1] 218/23                  155/9 155/10 165/9 167/14
   223/1                          lot [31] 14/8 34/13 81/13       malice [5] 243/15 243/17
  listen [8] 27/11 55/2 65/22      82/7 82/8 118/23 119/20         243/20 243/22 244/3
   65/23 65/23 65/24 183/7         119/22 166/2 168/13 172/21     malpractice [3] 55/15 72/12
   183/20                          172/23 173/25 177/18 177/24     72/12
  listening [2] 137/23 182/21      178/25 180/14 191/24 193/15    manage [2] 18/18 67/14
  literally [1] 74/1               195/19 198/16 202/13 204/16    management [2] 38/23 93/12
  little [38] 22/22 23/10          204/20 206/16 216/11 224/12    manager [2] 22/25 28/19
   32/21 54/7 56/18 63/2 69/10     225/25 228/21 229/6 230/18     managing [1] 123/21
   71/5 110/16 111/6 113/6        loud [2] 74/4 235/12            Manatt [1] 24/3
   113/8 114/13 116/16 119/16     louder [1] 119/11               manipulated [1] 206/17
   125/4 136/6 138/12 144/21      love [1] 122/10                 manipulating [1] 208/16
   145/22 168/18 169/22 179/9     low [1] 200/15                  mantle [1] 206/23
   190/15 190/16 191/2 191/3      low-income [1] 200/15           manufacture [1] 52/7
   198/13 200/11 203/12 212/16    lowly [1] 122/5                 many [20] 18/25 19/8 19/8
   214/4 236/18 236/19 238/10     lunch [4] 6/21 86/22 87/10       50/20 50/20 77/12 80/23 83/9
   250/2 252/11 253/2              236/23                          121/21 123/14 132/25 137/5
  live [43] 15/20 15/21 17/13     LVN [1] 26/23                    168/3 169/13 180/14 186/13
   17/15 18/13 19/22 21/5 22/18                                    203/21 205/8 218/14 219/18
   23/21 24/22 26/4 26/5 28/6     M                               march [2] 190/22 190/23
   29/8 29/9 30/9 31/12 32/14                                     Marg [1] 233/5
   33/25 35/17 37/8 37/9 38/17    M-A-C-D-O-N-A-L-D [1] 47/13
                                  M-A-T-T-H-E-W [1] 91/21         Margery [1] 51/22
   40/2 40/12 41/6 42/4 43/17                                     marijuana [6] 129/13 129/23
   45/2 46/17 47/15 47/16 49/8    M-O-N-T-G-O-M-E-R-Y [1] 28/4
                                  ma'am [35] 15/20 17/13 18/13     129/24 184/18 185/1 216/17
   50/9 50/10 52/1 52/2 72/23                                     Marine [10] 61/4 188/18
   130/8 199/23 201/20 203/13      19/22 21/4 21/5 22/18 23/21
                                   24/21 26/4 29/8 30/6 30/9       188/19 189/6 189/13 192/17
   211/23                                                          223/21 224/1 224/2 232/2
  Live-in [1] 40/12                31/11 32/7 32/14 35/17 37/2
                                   40/2 44/15 45/3 45/21 46/17    Marines [6] 61/3 61/5 61/10
  lived [7] 15/22 22/20 70/25                                      61/22 62/22 65/21
   196/5 200/21 203/7 223/14       47/9 49/8 50/8 50/9 51/6
                                   51/24 52/1 53/5 86/21 152/6    marked [4] 95/10 107/15
  lives [5] 202/5 203/9 211/12                                     107/18 242/1
   216/16 236/21                   162/23 175/17
                                  Macdonald [3] 14/6 47/13        market [1] 30/14
  living [11] 16/11 20/13 36/9                                    marketing [3] 22/25 28/18
   40/14 108/2 108/7 193/8         47/15
                                  machine [1] 207/24               45/17
   199/25 201/14 204/1 204/23                                     marks [2] 104/5 104/8
  lobby [1] 74/21                 made [45] 8/21 9/3 9/10 9/17
                                   9/24 71/12 75/19 76/15 79/18   Marlene [2] 224/8 224/21
  local [6] 59/15 68/1 69/2                                       marriage [2] 193/11 194/20
                                   82/21 83/6 83/9 83/10 85/2
                           member [12] 69/7 69/16 70/8 moment [5] 6/15 126/18 132/8
  M 5:19-cr-00394-SVW Document
Case                           94 122/10
                            94/19  Filed 09/05/20  Page 272
                                         164/21 178/4       of 287
                                                         172/19     Page ID #:852
                                                                 244/8
  married [28] 17/25 18/20         178/9 210/11 212/7 215/19      moments [4] 119/8 124/16
   20/3 21/14 23/1 24/11 25/9      217/17                          124/22 131/21
   26/13 28/15 29/20 30/19        members [9] 6/12 68/6 72/25     Monday [4] 76/1 112/5 112/9
   31/21 32/23 34/10 36/3 37/18    76/7 84/6 92/13 184/5 205/21    154/10
   39/3 40/11 41/12 42/11 43/23    216/25                         money [4] 204/12 204/13
   45/10 46/24 47/23 49/22        memorable [2] 141/10 186/12      204/14 204/15
   50/17 52/11 191/12             Memorial [1] 37/17              monitor [1] 111/14
  marshals [2] 239/1 239/1        memorialized [1] 144/7          Montgomery [2] 28/4 28/6
  Mart [3] 205/2 222/17 222/19    memory [4] 76/25 131/24         month [6] 72/9 167/18 171/6
  Martinsburg [2] 155/18           133/12 215/5                    204/10 205/3 234/20
   162/18                         memos [2] 111/17 111/18         months [11] 13/1 68/14
  Mary [1] 114/19                 menacing [2] 131/15 228/3        142/12 142/13 190/14 190/18
  master's [5] 33/13 38/6 51/1    mens [3] 248/7 248/10 248/13     192/19 194/13 194/13 208/23
   110/6 110/7                    mental [8] 26/9 64/10 65/13      219/23
  masters [3] 36/21 110/1          65/25 80/24 110/2 110/6        Moore [1] 152/25
   110/10                          209/24                         more [40] 17/18 63/2 64/12
  matched [1] 89/22               mention [2] 117/14 179/19        69/10 71/5 71/11 71/15 79/24
  Mateo [6] 55/10 67/1 69/13      mentioned [27] 72/2 72/13        80/2 86/3 91/11 107/11 117/4
   75/14 94/14 98/13               73/5 75/2 86/11 112/19 113/7    121/9 122/12 123/9 123/14
  materials [1] 189/9              114/15 115/17 117/12 119/10     124/6 125/21 129/5 130/25
  math [2] 199/9 234/24            120/12 121/5 121/13 125/19      140/16 145/22 153/23 157/15
  Matt [1] 6/9                     127/11 128/24 130/16 144/4      165/23 166/6 166/16 168/18
  matter [9] 58/5 71/16 122/6      151/6 157/23 167/3 174/6        169/6 169/8 180/18 191/25
   130/11 131/6 136/5 198/22       184/10 186/10 211/17 252/12     198/12 212/16 214/4 233/13
   239/13 254/7                   message [4] 102/2 150/18         237/21 240/23 250/22
  mattered [1] 193/6               164/25 171/19                  Morgan [1] 11/6
  MATTHEW [4] 3/8 91/16 91/21     messages [5] 101/8 101/11       morning [17] 4/9 6/5 6/10
   91/24                           101/14 101/18 212/13            6/12 6/13 6/22 10/16 62/1
  maximum [1] 251/15              met [4] 136/11 136/14 137/5      62/2 76/22 76/23 147/20
  may [46] 11/18 13/4 44/16        137/7                           154/2 154/3 180/9 180/11
   53/8 83/3 84/8 91/11 96/7      Metro [3] 204/25 205/1           230/22
   97/12 101/17 102/1 103/19       222/18                         mornings [1] 154/10
   104/16 105/2 105/6 105/23      Michael [3] 14/6 47/13 194/3    morph [1] 63/1
   107/7 107/13 110/11 110/12     Michelina [1] 15/3              Morristown [3] 59/15 176/11
   116/12 132/4 134/10 143/13     microphone [1] 191/3             177/5
   153/2 158/1 160/14 173/11      mid [2] 142/14 147/19           Mortuary [1] 37/17
   185/17 186/21 186/23 186/25    middle [3] 189/18 204/3         most [7] 11/15 27/7 27/9
   187/15 187/23 201/4 201/10      222/12                          164/18 166/24 232/14 240/5
   203/1 228/4 235/2 235/15       might [12] 72/22 74/8 85/18     Mostly [1] 178/19
   238/11 239/3 242/9 246/24       115/4 144/16 184/10 214/9      motion [3] 186/21 186/24
   247/20 249/12                   227/13 230/25 231/5 231/13      239/15
  maybe [17] 13/5 114/9 114/13     232/24                         motives [2] 247/16 250/9
   116/17 119/9 121/14 124/6      Mike [4] 57/25 100/24 164/2     Motrin [1] 192/14
   124/6 133/24 147/17 175/1       175/10                         move [5] 51/24 60/19 191/3
   178/13 225/21 233/19 234/2     miles [3] 200/1 203/21           200/23 202/21
   242/1 249/14                    220/24                         moved [3] 110/18 195/21
  MBA [1] 45/17                   military [8] 11/16 14/2          196/5
  me [139]                         67/13 70/5 70/7 70/20 72/6     moving [2] 94/20 101/5
  mean [35] 27/7 34/20 35/8        180/2                          Mr [19] 3/3 3/4 3/6 3/7 3/8
   67/6 73/23 73/25 74/1 81/6     Miller [2] 209/4 211/18          3/9 3/11 3/11 3/13 3/15 3/15
   90/2 92/20 96/8 103/16 105/4   million [3] 68/15 117/19         3/17 3/18 3/19 3/21 3/21
   117/15 126/2 126/22 138/22      205/19                          35/13 187/1 239/9
   141/9 151/3 157/13 158/3       mimicking [1] 157/16            Mr. [57] 6/11 24/22 28/6
   173/5 175/3 178/6 179/10       mind [9] 7/7 74/10 115/2         33/25 35/10 37/8 38/14 38/17
   179/15 205/4 207/22 230/7       123/18 126/20 133/10 166/17     39/22 41/6 42/1 42/4 43/17
   240/24 245/16 248/6 248/19      169/7 174/25                    44/21 47/15 59/13 59/15
   249/9 251/11                   mine [1] 210/14                  59/19 59/20 59/20 60/14
  means [3] 7/3 171/11 244/4      minors [1] 109/24                60/24 60/25 61/13 61/16
  meant [9] 117/10 150/16         minute [4] 53/23 56/23 75/25     61/20 62/3 62/5 62/12 62/18
   151/24 156/23 158/5 172/9       220/7                           62/25 63/17 64/10 64/17
   173/3 173/5 173/8              minutes [7] 58/6 120/16          65/16 65/23 66/4 82/21 85/15
  medical [32] 20/22 26/11         120/17 144/22 187/3 187/5       88/7 90/12 94/6 99/8 102/21
   31/18 46/23 55/15 62/8 62/13    238/11                          108/2 150/7 150/25 176/9
   62/17 63/4 63/21 72/12 78/22   miserable [7] 54/7 56/18         178/1 182/9 188/6 191/2
   129/12 129/13 129/22 129/24     119/16 125/4 226/22 227/2       222/10 232/7 233/2 243/10
   180/15 180/18 184/11 184/18     227/11                          249/13
   191/13 191/20 192/6 194/1      mission [5] 141/3 178/13        Mr. Brady [8] 59/13 59/15
   195/7 206/13 207/17 208/1       179/25 220/17 220/20            59/19 59/20 59/20 176/9
   208/17 210/22 213/17 241/2     misspelled [1] 223/8             178/1 182/9
  medicine [3] 194/4 217/1        misspelling [2] 223/6 223/6     Mr. Dover [2] 150/7 150/25
   217/2                          mistake [1] 160/5               Mr. Gonzalez [1] 42/4
  meet [1] 176/24                 misunderstood [1] 249/15        Mr. Johnson [2] 33/25 35/10
  meeting [5] 137/2 137/23        mocked [2] 234/13 234/15        Mr. Macdonald [1] 47/15
   154/9 195/7 220/3              mocking [2] 157/12 157/13       Mr. Montgomery [1] 28/6
  meetings [4] 80/9 154/10        model [1] 243/14                Mr. Perkins [2] 88/7 90/12
   176/19 176/20                  modifications [1] 247/7         Mr. Reed [4] 60/14 60/24
  Melissa [2] 11/4 46/15          mom [1] 195/25                   99/8 243/10
                           Ms. Uhrig's [2] 8/7 148/4
  M 5:19-cr-00394-SVW Document                          National [1] 72/10
Case                           94 Filed[2]
                           Ms. Wharton   09/05/20  Page 273
                                            18/12 33/21     of 287
                                                        natural  [1] Page ID #:853
                                                                      147/1
  Mr. Reed's [1] 249/13           Ms. Wigert [1] 41/3          naturally [1] 214/14
  Mr. Rochel [2] 41/6 42/1        Ms. Zucchino [3] 45/2 46/13  nature [5] 11/23 13/14 89/24
  Mr. Sebastian [1] 24/22          46/14                        190/1 195/13
  Mr. Solano [2] 43/17 44/21      much [23] 89/12 117/4 120/13 naval [3] 47/22 189/24 232/3
  Mr. Stahlnecker [24] 6/11        123/23 129/8 149/10 157/6   Navy [1] 14/7
   60/25 61/13 61/16 61/20 62/3    157/22 170/18 174/7 174/9   nearly [1] 196/25
   62/5 62/12 62/18 62/25 63/17    174/17 178/17 179/14 179/15 necessarily [1] 229/7
   64/10 65/16 65/23 66/4 82/21    180/14 190/6 193/6 194/16   necessary [1] 198/7
   85/15 94/6 108/2 188/6 191/2    195/18 198/22 247/22 250/22 necessity [1] 206/2
   222/10 232/7 233/2             multi [2] 107/6 250/24       need [18] 70/8 74/14 96/14
  Mr. Stahlnecker's [2] 64/17     multi-colored [1] 107/6       115/20 117/9 121/9 122/12
   102/21                         multi-prongs [1] 250/24       123/25 139/2 164/24 166/16
  Mr. Topalian [2] 38/17 39/22    multiple [12] 80/23 119/9     178/14 179/1 191/22 203/18
  Mr. Wong [2] 37/8 38/14          119/17 120/21 130/18 133/8   204/13 238/15 245/11
  MRI [4] 61/18 61/23 190/13       136/20 142/5 148/18 169/11  needed [14] 73/11 76/5
   192/18                          169/18 232/18                111/13 117/13 125/21 158/22
  Mrs. [3] 127/23 148/11          multitude [1] 130/14          191/25 192/21 200/22 205/4
   228/14                         Munoz [1] 12/5                205/5 205/5 210/16 220/15
  Mrs. Harms [1] 127/23           murder [13] 7/15 7/25 210/7  needs [1] 211/23
  Mrs. Uhrig [2] 148/11 228/14     213/7 214/23 243/11 243/25  negative [1] 79/18
  Ms [9] 7/18 44/20 49/8 88/12     248/14 249/7 249/9 251/9    negativity [2] 226/19 226/19
   114/17 114/18 114/19 117/24     251/24 252/2                nerve [1] 197/13
   140/2                          muscle [1] 197/13            nervous [1] 56/20
  Ms. [85] 7/17 7/20 7/21 8/3     Music [1] 34/5               neuropathy [1] 197/13
   8/4 8/7 8/7 8/17 9/6 15/18     must [9] 181/17 237/1 237/3  never [31] 33/9 38/3 61/23
   17/13 18/12 19/22 21/5 22/17    242/20 243/3 246/7 247/9     65/20 76/8 86/18 116/21
   23/21 29/8 30/7 31/11 32/11     250/7 251/22                 123/2 161/14 166/18 168/14
   32/14 33/18 33/21 35/17 37/5   my [196]                      172/7 172/24 175/6 181/16
   41/3 43/13 44/12 45/2 46/13    Myers [1] 6/8                 186/13 192/9 196/22 197/4
   46/14 46/17 47/12 50/9 51/21   myself [9] 13/5 76/8 199/14   212/5 213/6 213/11 213/12
   52/1 55/6 55/8 55/10 55/19      199/15 200/5 208/25 226/20   219/4 221/24 224/10 231/20
   55/22 55/25 56/2 56/2 56/4      230/5 245/7                  232/23 232/25 234/4 234/15
   56/11 56/14 56/20 57/14                                     new [4] 41/11 188/9 194/23
   57/15 57/18 57/23 57/24 58/4   N                             200/15
   58/10 59/4 59/8 59/8 66/24                                  newborn [1] 194/22
   68/17 71/21 80/3 84/25 88/10   N-U-N-A-L-L-Y [1] 15/14
                                  nail [1] 192/2               news [1] 115/3
   88/24 89/2 89/17 90/14 109/4                                next [45] 11/17 12/12 12/18
   109/18 112/18 138/4 140/7      Naively [1] 179/23
                                  name [118] 3/2 5/19 10/12     12/23 33/18 35/11 37/2 38/12
   145/19 146/10 147/14 148/4
   152/23 163/16 226/4 227/9       10/25 12/4 15/18 39/25 44/10 39/20 41/1 41/23 43/4 44/8
                                   57/10 59/21 59/24 66/12      45/22 47/10 48/19 58/13 73/7
   228/23 230/13 231/16 234/5
  Ms. Amaro [1] 51/21              66/14 66/15 75/10 76/9 76/12 75/8 83/13 87/15 91/14 93/17
                                   77/25 78/1 78/2 78/4 79/4    109/2 123/14 124/15 126/9
  Ms. Babu [2] 15/18 32/11                                      127/22 128/6 129/2 131/20
  Ms. Bailon [2] 46/17 47/12       87/20 91/19 96/18 96/19
                                   104/10 109/7 109/9 109/10    150/9 152/7 162/24 169/22
  Ms. Bird [1] 19/22                                            170/8 172/18 174/7 175/18
  Ms. Branta [1] 35/17             116/1 116/3 116/11 116/18
                                   116/18 116/19 116/22 116/22  186/18 192/4 192/7 192/8
  Ms. Embray [2] 23/21 43/13                                    203/8 203/12
  Ms. Feinswog [5] 57/24 58/10     116/23 116/23 116/24 117/4
                                   117/7 117/9 121/6 121/10    night [9] 70/6 70/9 75/22
   59/4 59/8 163/16                                             76/4 136/11 136/24 138/24
  Ms. Harms [4] 138/4 140/7        121/11 124/18 124/19 125/1
                                   125/5 125/22 125/23 125/25   193/20 199/1
   145/19 146/10                                               nine [4] 194/13 196/17
  Ms. Hernandez [1] 50/9           126/1 126/5 126/10 127/10
                                   132/11 132/18 132/22 142/16  196/23 197/6
  Ms. James [1] 52/1                                           Ninth [4] 240/6 243/14
  Ms. Karajah [16] 7/17 7/20       142/17 142/19 142/24 143/6
                                   143/7 145/8 145/10 149/22    243/19 250/21
   55/6 55/10 55/19 55/22 55/25                                Nishops [1] 114/17
   66/24 68/17 71/21 84/25         149/25 150/2 150/2 150/3
                                   150/4 150/11 150/11 150/13  no [171]
   88/24 89/2 89/17 90/14                                      No. [69] 14/19 14/23 14/25
   231/16                          150/13 151/2 152/12 153/17
                                   158/19 159/5 163/4 165/3     15/2 15/3 15/4 15/6 15/7
  Ms. Karajah's [1] 7/21                                        15/10 15/11 15/13 15/15
  Ms. Kylie [1] 57/14              165/3 166/18 168/21 169/8
                                   174/1 174/3 175/23 177/19    15/16 28/5 32/11 32/13 33/21
  Ms. Leah [3] 9/6 56/2 109/4                                   33/24 35/16 37/5 37/7 38/14
  Ms. Lee [1] 31/11                177/20 180/25 180/25 187/19
                                   187/20 195/9 223/1 223/4     38/16 39/22 39/24 41/3 41/5
  Ms. Nunally [1] 30/7                                          42/1 42/3 43/13 43/16 44/18
  Ms. Raghda [1] 88/10             223/10 225/5 225/8 225/14
                                   225/21 225/22 225/23 226/1   44/21 45/1 46/13 46/16 47/12
  Ms. Ramos [1] 17/13                                           47/14 49/7 51/23 95/10 95/18
  Ms. Rutherford [9] 22/17         226/3 227/21 229/5 229/8
                                   229/9 229/14 229/18 229/24   95/22 96/4 96/18 97/11 101/6
   57/15 57/18 57/23 58/4 59/8                                  101/6 103/11 103/12 104/15
   152/23 226/4 234/5             named [6] 59/13 124/21
                                   136/11 147/6 228/16 228/24   104/23 105/24 106/2 200/24
  Ms. Safier [1] 21/5                                           240/19 241/11 241/16 241/23
  Ms. Serrano [2] 29/8 37/5       namely [5] 8/24 9/6 9/13
                                   9/19 10/2                    242/2 242/12 244/13 245/23
  Ms. Speier [2] 55/8 80/3                                      245/25 245/25 246/3 246/17
  Ms. Sung [3] 32/14 33/18        names [11] 5/3 5/4 5/10
                                   57/12 78/7 114/16 132/14     246/24 249/1
   44/12
  Ms. Uhrig [15] 8/3 8/4 8/7       142/20 229/15 229/15 229/16 No. 1 [7] 14/19 14/23 32/11
                                  naming [1] 180/21             32/13 51/23 95/10 95/18
   8/17 56/2 56/4 56/11 56/14                                  No. 10 [14] 15/13 37/5 37/7
   56/20 109/18 112/18 147/14     naproxen [1] 192/14
                                  narrative [3] 117/21 118/12   38/14 38/16 39/22 39/24 41/3
   227/9 228/23 230/13                                          41/5 42/1 42/3 103/11 103/12
                                   125/14
  N 5:19-cr-00394-SVW Document
Case
                           134/5 139/24 140/19 142/2
                               94 144/22
                                  Filed 09/05/20
                                                        41/9 42/8 43/21 45/7 46/21
                                                  Page 274 of 287
                           144/14        146/19 147/13  47/20  49/12Page ID52/5
                                                                     50/13  #:854
  No. 10... [1] 104/23             149/22 151/6 159/25 162/9   occur [3] 196/11 200/10
  No. 100 [1] 200/24               164/5 165/11 168/7 171/18    211/7
  No. 11 [2] 15/15 104/15          172/18 174/11 174/14 174/22 occurred [4] 86/6 154/14
  No. 12 [3] 15/16 105/24          177/12 178/8 179/18 180/9    220/6 230/6
   106/2                           182/11 183/23 186/4 189/6   occurs [1] 211/7
  No. 13 [1] 241/11                192/23 195/12 196/6 198/23  October [21] 9/7 9/14 57/19
  No. 14 [1] 241/16                199/6 199/16 199/16 199/17   57/19 58/4 100/15 100/20
  No. 15 [1] 241/23                199/19 203/23 204/21 205/7   133/4 133/6 133/11 133/15
  No. 18 [1] 245/23                209/14 209/18 210/2 210/25   134/19 154/3 154/15 167/13
  No. 19 [1] 245/25                212/15 213/3 214/21 215/22   167/13 168/3 168/8 172/14
  No. 2 [9] 14/25 49/7 95/22       216/4 218/20 218/23 236/12   172/15 225/15
   96/4 96/18 242/2 242/12         237/9 238/13 240/10 241/20  October 21 [4] 57/19 100/15
   246/24 249/1                    243/1 243/1 244/7 244/10     154/3 154/15
  No. 20 [1] 245/25                245/8 245/21 246/16 249/4   October 25th [10] 9/14 58/4
  No. 21 [1] 246/17               numb [1] 197/16               100/20 167/13 167/13 168/3
  No. 3 [3] 15/2 33/21 33/24      number [72] 8/23 9/5 9/12     168/8 172/14 172/15 225/15
  No. 4 [1] 15/3                   9/19 10/1 44/12 49/5 73/9   October 29th [1] 9/7
  No. 5 [2] 15/4 97/11             73/15 73/16 83/25 84/3 84/5 October 9th [4] 133/6 133/11
  No. 6 [4] 15/6 101/6 101/6       84/7 84/9 93/6 93/8 93/10    133/15 134/19
   246/3                           93/11 93/15 93/15 93/18     odd [3] 148/3 186/1 196/25
  No. 7 [11] 15/7 43/13 43/16      93/19 93/23 94/2 94/3 94/22 off [15] 56/25 62/20 65/5
   44/18 44/21 45/1 46/13 46/16    95/4 98/16 98/17 98/22 98/23 73/14 73/19 126/19 148/11
   47/12 47/14 244/13              98/25 99/1 99/2 99/22 99/22  158/9 162/15 174/14 180/21
  No. 8 [3] 15/10 35/16 240/19     100/6 105/12 105/17 105/19   190/14 190/15 213/25 232/18
  No. 9 [2] 15/11 28/5             105/20 105/21 106/1 106/6   offend [1] 221/7
  nobody [5] 181/16 181/18         106/7 117/25 118/2 123/1    offended [2] 218/15 218/18
   183/14 213/19 218/2             125/23 126/7 141/24 149/1   offense [2] 218/13 227/22
  nomination [3] 70/6 70/8         153/25 154/11 155/2 155/5   offensive [4] 226/21 226/23
   70/12                           159/4 162/21 167/2 167/17    226/25 227/1
  nonprofit [1] 25/7               168/5 175/11 177/3 222/10   offer [3] 97/6 108/23 178/16
  normally [3] 154/17 155/17       222/14 222/16 222/17 222/22 offered [5] 71/10 71/24
   166/11                          240/18 244/18 247/3          111/1 166/18 231/17
  North [1] 189/5                 numbered [1] 187/11          offering [1] 108/19
  northern [1] 55/8               numbers [4] 97/16 123/2      offers [2] 95/18 96/3
  Norwalk [1] 24/23                155/6 240/14                office [147]
  Nos [1] 104/17                  Nunally [2] 15/14 30/7       officer [8] 10/19 11/1 11/14
  Nos. [1] 105/3                  nurse [1] 21/13               161/15 161/16 189/23 197/21
  Nos. 11 [1] 105/3               nursing [3] 17/14 22/12       197/25
  not [189]                        30/17                       offices [18] 2/10 59/18
  note [7] 86/24 103/15 104/9     nutshell [1] 81/8             63/20 63/22 64/23 72/20
   230/3 230/5 230/7 237/15                                     122/4 146/1 155/16 182/23
  notebook [19] 103/13 128/15     O                             204/5 205/8 205/9 206/11
   138/11 138/12 138/17 138/19                                  209/1 210/4 214/19 216/6
   138/22 138/24 139/1 139/4      o'clock [7] 89/6 90/15
   139/9 139/10 140/5 143/18       144/23 236/15 237/20 238/13 official [8] 1/20 7/19 7/21
                                   253/3                        8/5 8/6 8/8 128/14 138/19
   144/4 144/5 144/11 159/18                                   officials [5] 64/22 70/10
   159/19                         oath [2] 113/2 212/8
                                  object [2] 133/19 172/19      103/1 115/11 186/9
  notebooks [1] 140/3                                          often [5] 88/18 141/11
  notes [28] 59/1 59/5 75/5       objection [31] 5/5 28/1
                                   80/13 81/11 90/1 103/8       171/14 227/18 227/19
   75/10 76/25 77/2 82/17 82/19                                oftentimes [1] 141/13
   82/24 82/25 83/6 85/11 103/1    104/13 108/9 112/13 116/6
                                   117/21 120/8 125/14 131/10  oh [10] 77/18 81/3 117/6
   104/5 126/3 128/11 128/13                                    157/16 181/11 186/13 198/17
   128/19 133/15 138/8 144/5       140/9 151/9 151/16 160/20
                                   160/22 161/9 167/8 173/4     217/16 243/19 251/7
   144/9 159/16 159/17 161/1                                   Ohio [11] 109/23 110/1
   179/1 230/10 230/20             184/21 204/7 206/3 206/19
                                   208/5 209/7 213/9 214/24     110/22 112/8 115/7 115/8
  nothing [16] 76/17 85/20                                      117/20 129/24 132/15 138/23
   86/20 90/6 91/9 108/17          242/7
                                  objective [3] 27/12 85/15     141/21
   155/19 156/23 162/5 162/22                                  okay [63] 5/3 10/3 11/17
   166/14 185/15 186/15 192/12     248/17
                                  objects [1] 200/6             12/12 32/7 33/22 35/14 43/7
   211/15 236/3                                                 43/14 60/24 74/23 90/8 96/15
  notice [1] 103/14               obligation [2] 27/11 27/18
                                  obscene [1] 150/5             100/2 108/16 127/11 128/6
  noticed [3] 63/3 84/9 90/15                                   138/13 138/15 143/12 161/8
  November [5] 9/21 100/25        observe [2] 103/6 155/2
                                  observed [1] 88/15            162/24 171/1 174/11 184/12
   180/10 222/11 222/12
  November 18th [3] 9/21          obstructing [2] 212/6 228/12 186/16 187/3 190/18 202/3
                                  obstruction [1] 228/13        203/24 205/16 209/16 209/25
   100/25 180/10                                                210/1 215/8 216/17 218/20
  now [111] 17/12 19/25 31/6      obtain [2] 184/15 192/16
                                  obviously [3] 125/8 164/22    218/21 225/17 227/10 230/23
   31/7 45/23 46/11 53/6 53/8                                   231/24 238/1 238/13 239/20
   57/2 57/13 57/18 57/23 58/22    165/2
                                  occasionally [1] 177/11       240/2 241/16 241/20 242/25
   59/7 59/14 60/2 60/15 62/18                                  243/8 244/7 245/7 245/8
   64/19 69/24 76/24 78/12        occasions [1] 218/14
                                  occupation [39] 15/25 17/19   245/21 246/16 248/4 249/2
   79/18 80/3 80/21 81/25 84/16
   90/14 92/15 95/22 102/6         18/17 20/5 20/23 21/11 21/17 249/23 249/25 250/4 250/15
                                   22/23 23/3 23/25 25/1 26/8   251/16 253/11
   106/13 108/4 108/22 112/2                                   old [9] 12/25 20/12 20/13
   113/6 117/12 118/4 118/8        26/15 28/11 28/17 29/12
                                   30/13 30/21 31/16 32/18      109/20 154/18 163/19 188/6
   124/9 126/23 127/11 127/15                                   226/22 227/2
   128/4 128/21 130/16 131/19      32/25 34/4 34/12 35/21 36/5
                                   37/12 37/20 38/21 39/5 40/6 once [12] 77/13 77/15 77/17
  O 5:19-cr-00394-SVW Document
                           69/20 69/20 70/5 71/4 71/9   p.m [15] 87/10 87/10 98/20
Case                           94 74/21
                           74/20   Filed77/4
                                         09/05/20  Page 275
                                             77/4 80/7      of 287
                                                         100/11     Page
                                                                 100/11   ID #:855
                                                                        100/21  100/21
  once... [9] 77/18 126/15         81/15 85/2 85/19 88/11 93/13    112/5 112/9 145/1 145/1
   130/24 131/19 139/19 155/14     94/6 111/8 111/16 111/23        187/7 187/7 240/1 240/1
   190/25 194/1 208/25             113/17 113/22 114/7 114/8      Pacific [1] 98/20
  one [72] 1/14 6/21 19/2 27/8     114/9 114/11 114/14 114/17     packet [1] 251/4
   40/5 44/19 49/2 51/24 63/12     114/18 114/19 115/20 116/5     page [14] 3/2 98/9 161/3
   63/15 64/24 65/5 88/11 90/3     116/21 116/21 116/21 116/22     170/8 202/2 202/11 202/18
   91/11 113/7 115/17 118/5        116/22 116/24 117/7 117/9       202/19 203/8 203/12 242/10
   119/10 126/11 129/7 133/8       117/10 118/14 119/1 119/6       246/24 246/25 254/7
   133/9 136/17 136/24 137/7       122/12 124/22 125/9 126/13     pages [1] 202/20
   139/21 140/2 140/22 143/20      126/14 126/25 127/9 127/19     paid [9] 112/2 112/15 112/19
   144/3 146/5 147/20 148/20       128/15 128/16 129/8 129/20      112/19 193/22 194/8 195/11
   149/4 149/20 154/16 155/15      132/12 132/25 135/3 135/6       197/4 224/24
   160/1 161/5 173/20 175/8        137/8 138/24 138/24 139/12     pain [4] 61/20 61/21 190/25
   178/12 178/13 179/6 179/19      146/25 146/25 147/2 149/1       193/17
   180/15 183/5 183/6 183/10       153/25 154/17 155/15 155/18    painful [1] 62/6
   184/4 184/10 185/4 185/14       156/5 162/1 162/18 165/4       painfully [1] 174/23
   185/17 185/25 192/7 199/12      167/2 171/13 175/5 177/2       pale [2] 57/1 148/6
   201/8 213/20 213/22 216/24      177/2 178/2 178/23 179/1       Palmdale [1] 19/23
   220/13 229/13 240/19 243/18     183/15 187/12 194/24 199/17    Palms [7] 61/9 93/16 94/7
   244/8 244/10 245/5 245/6        216/18 216/21 216/22 227/6      189/11 189/13 199/24 220/21
   248/4 252/2                     243/4                          Pamela [1] 15/4
  one-hour [1] 6/21               ours [1] 11/9                   panel [8] 6/13 10/10 43/9
  ones [2] 183/17 183/18          out [73] 17/23 18/8 34/22        43/10 46/9 46/10 48/22 48/23
  only [17] 5/13 6/24 59/8         47/22 58/12 59/14 61/8 68/2    paper [6] 90/18 90/21 90/22
   60/10 64/15 82/17 82/19         68/3 68/20 68/21 71/11 76/10    91/1 161/8 161/13
   86/24 91/2 97/14 120/23         78/7 79/14 79/16 79/17 83/4    paperwork [1] 81/14
   129/22 138/23 140/14 144/19     83/25 84/5 85/17 91/3 91/5     Para [1] 49/13
   183/18 207/14                   107/3 108/6 118/21 125/21      paragraph [5] 244/25 247/12
  open [1] 240/9                   141/25 149/5 154/4 155/14       247/20 250/4 250/5
  opening [3] 53/14 60/15          168/24 168/25 172/9 172/10     Pardon [1] 196/14
   237/9                           180/11 186/1 186/6 190/6       parents [2] 61/4 188/16
  operated [1] 106/9               191/14 193/16 195/22 196/17    Park [1] 37/17
  operating [2] 129/16 198/20      196/23 197/18 198/2 200/6      Parris [1] 189/3
  operation [4] 145/21 192/20      204/16 205/15 207/11 207/18    part [16] 5/10 53/9 91/4
   192/24 197/15                   210/10 212/25 214/5 215/18      102/9 111/8 111/24 113/20
  operator [2] 93/19 95/6          215/24 216/25 220/18 221/24     126/23 129/23 177/8 196/9
  opinion [6] 155/8 164/20         222/25 224/13 233/3 233/17      240/11 241/12 241/24 251/19
   165/2 167/8 241/16 241/17       241/2 242/4 242/21 245/7        252/7
  opinions [1] 115/21              247/9 247/15 247/19 250/6      particular [18] 82/20 84/7
  opportunity [3] 53/17 178/16     250/8 252/9                     85/9 92/16 139/3 172/5
   208/20                         outback [1] 108/8                215/19 231/11 234/16 239/10
  opposed [1] 136/17              outbreak [3] 86/6 86/15          242/21 242/23 243/3 243/6
  order [5] 62/13 77/6 162/19      232/13                          244/25 245/4 245/20 247/9
   166/15 250/23                  outgoing [1] 94/1               particularly [2] 186/11
  orders [1] 61/20                outreach [1] 11/7                199/14
  ordinary [2] 154/4 180/11       outside [24] 4/7 12/3 56/22     parties [4] 4/10 13/9 53/20
  organization [4] 25/6 25/8       69/5 71/4 71/9 99/6 118/15      60/20
   29/17 37/14                     118/16 124/4 127/17 127/18     parts [1] 250/13
  organizational [1] 176/20        129/10 141/17 141/21 163/22    party [4] 17/23 95/17 207/5
  oriented [1] 88/22               207/9 207/12 207/25 209/3       247/14
  originally [1] 70/18             212/22 235/11 236/1 238/3      pass [5] 84/5 158/22 162/15
  originated [1] 100/7            over [47] 51/24 53/19 55/18      164/22 164/25
  osteochondral [2] 189/21         55/18 62/5 62/25 64/7 73/1     passed [7] 42/12 46/3 72/10
   190/10                          81/2 85/3 93/3 114/12 119/15    174/7 179/25 179/25 180/1
  other [73] 4/15 4/17 13/24       126/15 127/12 127/15 132/10    passing [1] 149/11
   17/9 27/8 27/14 51/2 54/14      134/15 135/3 136/23 137/3      passionate [1] 111/22
   57/4 59/16 64/24 75/12 76/11    137/10 138/5 138/20 147/24     past [2] 80/22 226/14
   82/10 84/5 85/4 87/6 102/25     148/10 148/14 149/21 149/21    Patrol [1] 11/5
   112/15 113/21 114/3 115/18      149/21 160/1 167/18 169/10     patrols [1] 94/18
   117/13 122/17 126/12 128/24     189/6 192/4 193/7 195/14       Patterson [3] 10/17 11/15
   131/16 132/17 136/3 136/8       199/16 205/9 206/9 206/11       13/22
   137/22 138/4 142/20 142/21      217/18 221/5 234/20 234/22     Patty [1] 195/10
   143/5 143/20 143/21 144/15      234/22 240/3                   Paul [4] 70/25 223/19 223/25
   144/15 147/20 148/24 154/16    overestimate [1] 236/21          224/13
   159/6 170/11 174/1 177/20      Overruled [5] 80/14 81/12       pay [5] 194/6 195/4 195/13
   180/21 182/3 182/23 183/9       140/11 204/8 213/10             196/25 197/4
   183/15 185/6 200/2 206/24      oversee [1] 153/10              paycheck [5] 112/20 166/2
   214/19 215/13 216/2 227/5      overseeing [1] 157/5             170/24 170/25 232/25
   236/7 237/3 237/15 237/17      overturn [1] 72/8               paychecks [1] 112/23
   239/14 240/13 240/22 240/24    owed [3] 197/6 206/9 234/24     paying [2] 194/15 224/16
   244/22 244/23 245/4 247/15     own [5] 59/2 77/4 114/8         payments [1] 234/23
   249/14 250/13 251/25            135/5 194/4                    PCS [3] 204/25 205/1 222/18
  others [2] 55/23 180/14         owned [1] 108/7                 pen [1] 147/23
  otherwise [2] 11/25 121/2       ownership [1] 200/17            penalty [2] 89/21 251/15
  ought [1] 53/20                                                 Pennsylvania [6] 186/4 186/5
  our [100] 51/9 62/15 66/4       P                                186/5 191/13 193/10 196/3
   67/14 68/1 68/4 68/19 68/25                                    pent [1] 65/24
                                  P-E-R-K-I-N-S [1]   87/23
  P 5:19-cr-00394-SVW Document
Case
                            148/24 149/7 214/3            161/16 198/2 214/11 214/12
                           photo94[2]Filed 09/05/20
                                        94/10 94/11 Page 276 of 287
                                                          214/14     Page
                                                                  219/20   ID #:856
                                                                         219/20  219/22
  people [56] 5/21 27/9 55/9      photocopy [2] 95/12 170/4        219/24 227/24 228/1 228/5
   57/17 59/9 63/5 69/22 78/7     photographs [1] 108/1            228/7 229/22 231/4 233/3
   80/21 81/22 82/10 108/6        phrase [1] 170/25                241/3
   115/13 115/22 115/23 117/19    phrases [1] 166/1               policy [11] 78/6 78/9 109/25
   118/20 122/13 122/17 124/22    physical [4] 12/7 90/16          110/20 116/20 119/1 120/5
   124/23 125/10 132/12 136/7      190/16 190/21                   164/20 182/14 226/2 229/20
   136/14 136/23 136/24 138/20    physically [2] 76/14 90/22      polite [1] 221/5
   138/25 140/19 141/7 141/10     physician [5] 215/22 219/1      political [1] 120/6
   148/25 149/16 149/19 164/19     219/6 219/7 220/17             politics [1] 176/14
   172/22 172/23 178/11 183/9     pick [4] 82/6 114/1 114/23      poor [2] 143/3 204/22
   183/15 197/8 198/12 200/12      165/15                         pop [1] 149/12
   211/9 211/14 211/21 216/10     picked [4] 70/22 71/19          popping [3] 149/6 149/7
   217/10 218/8 218/12 228/11      168/20 168/22                   149/10
   229/5 230/18 237/18 239/10     picking [1] 82/8                Port [1] 47/22
  people's [2] 149/7 229/16       picture [10] 95/12 103/20       portfolio [2] 147/2 153/12
  per [3] 80/23 220/12 220/13      103/21 103/22 104/20 105/9     position [13] 55/15 111/1
  perceive [2] 173/16 237/4        108/4 201/15 201/22 202/18      111/3 129/12 129/16 146/15
  perceived [3] 173/6 173/12      pictures [4] 201/13 201/25       146/17 164/3 180/17 211/22
   174/23                          203/2 223/15                    217/13 232/15 251/10
  percent [6] 156/16 199/7        piece [5] 90/18 115/17 161/8    positionings [1] 129/17
   199/8 199/9 204/10 234/19       161/13 217/3                   positions [1] 114/15
  perception [1] 209/10           pieces [1] 124/8                positive [1] 32/4
  performance [6] 7/18 7/20       piled [1] 205/18                possibility [1] 184/25
   8/4 8/5 8/7 8/8                pinged [1] 148/24               possible [2] 13/8 72/22
  performing [1] 49/18            pitched [1] 157/15              possibly [2] 89/12 205/15
  period [5] 89/19 112/7          place [16] 65/20 77/1 79/1      Postal [1] 43/22
   193/19 199/18 203/24            102/15 102/16 102/18 113/9     potentially [1] 127/8
  Perkin's [1] 92/18               114/22 154/10 171/25 178/3     power [3] 27/14 95/1 214/1
  PERKINS [8] 3/6 87/17 87/22      178/11 191/11 193/25 200/13    pre [1] 243/4
   87/23 88/1 88/7 90/12 92/22     200/22                         pre-trial [1] 243/4
  permission [3] 60/19 98/2       placed [4] 107/19 160/16        precise [1] 6/18
   170/16                          200/11 200/13                  precisely [1] 231/1
  persistently [1] 57/8           places [2] 196/5 245/8          predecessor [1] 14/7
  person [84] 8/1 8/15 8/23       PLAINTIFF [2] 1/7 2/3           predict [1] 6/18
   9/5 9/12 9/18 10/1 44/13       plan [3] 4/12 5/12 146/3        predominantly [1] 184/8
   44/22 62/20 65/12 69/23        planned [1] 202/14              prefer [3] 11/24 238/23
   70/20 70/25 71/12 72/18        planner [1] 37/13                241/5
   73/25 78/17 78/18 78/21        plastic [1] 179/7               preference [1] 46/7
   81/21 82/7 82/11 82/14 82/16   plastics [1] 42/9               prepare [2] 137/6 238/8
   83/10 84/16 86/4 89/15 90/20   platform [1] 80/17              prepared [1] 175/4
   106/21 114/12 120/6 120/12     plausibility [1] 185/23         preparing [2] 70/5 70/13
   129/9 136/17 136/18 138/16     play [6] 101/17 102/1 172/18    prescription [2] 207/4
   139/4 139/16 139/24 142/2       174/11 235/2 235/15             215/22
   142/9 142/16 149/21 157/4      played [13] 58/18 101/21        prescriptions [3] 184/16
   158/4 159/25 161/16 162/12      102/4 106/17 150/20 151/7       216/20 216/22
   162/17 162/20 165/4 177/20      170/19 171/2 171/16 172/16     presence [11] 4/8 6/1 12/3
   178/23 179/1 181/1 184/7        174/12 235/8 235/22             13/3 54/3 87/13 99/6 99/19
   184/24 199/14 200/8 200/9      pleas [1] 62/19                  145/3 187/9 238/4
   206/23 210/3 210/7 210/9       pleasant [1] 238/2              present [4] 6/11 96/25
   210/20 213/4 214/9 215/3       please [43] 6/4 10/5 10/8        108/15 239/23
   217/9 225/20 230/8 230/12       10/12 14/22 14/24 28/5 32/12   presented [1] 236/12
   231/16 237/25 242/23 243/3      33/23 35/15 37/6 38/16 39/23   preserved [1] 242/7
   243/7 244/18 244/25 247/3       41/4 42/3 43/15 45/1 46/15     president [7] 45/9 73/11
   247/9 252/20                    47/14 49/4 49/7 51/8 51/22      217/25 218/1 218/4 218/8
  person's [4] 83/11 143/7         53/11 66/11 66/12 87/19         218/8
   149/22 149/25                   91/18 91/19 101/6 104/8        PRESIDING [1] 1/4
  personal [9] 13/19 54/24         107/3 109/6 112/18 119/5       press [2] 113/16 165/20
   56/8 62/14 115/4 135/11         145/7 152/11 163/3 175/22      pressing [1] 183/7
   151/20 172/13 202/13            181/12 187/19 202/18 215/6     presumption [1] 7/4
  personally [3] 108/14 143/8     plight [1] 63/21                pretrial [3] 239/16 248/7
   165/22                         podiatrist [2] 192/9 207/15      248/21
  persuade [1] 27/8               point [40] 53/16 58/13 97/18    pretty [14] 75/24 118/12
  pertain [2] 98/10 102/24         99/7 99/10 99/20 107/3          118/22 122/5 122/15 124/2
  pertaining [1] 103/1             108/12 115/25 121/14 122/22     124/4 124/24 125/8 157/6
  pertains [5] 95/6 98/11          124/18 125/7 125/22 127/16      157/22 174/9 181/16 181/18
   104/9 244/19 244/20             131/5 157/18 165/13 165/18     prevent [2] 17/3 17/7
  PETER [2] 2/5 6/5                166/4 168/16 168/20 168/22     prevention [1] 25/3
  PFT [1] 190/21                   168/24 170/22 171/5 171/18     prevents [1] 72/5
  Phelps [1] 24/3                  172/6 172/10 180/24 181/9      preview [1] 53/17
  Phil [6] 59/13 101/4 176/10      189/10 195/9 195/21 196/6      previous [5] 142/10 142/12
   177/25 180/20 215/8             198/11 209/11 229/9 230/10      142/13 172/6 246/9
  Phillips [1] 24/3                233/16                         previously [2] 168/12 173/23
  phon [4] 114/18 114/19          points [2] 185/5 239/6          primary [12] 92/10 215/21
   224/15 248/15                  police [34] 6/9 10/19 10/23      218/24 219/1 219/6 219/6
  phone [205]                      74/17 75/11 75/14 85/13 92/6    219/10 219/12 220/10 220/17
  phones [9] 102/23 113/15         92/8 92/9 94/14 121/9 127/25    221/10 221/16
   113/23 118/14 118/21 124/23     128/5 135/25 136/1 161/15      prior [4] 72/9 77/9 89/19
  P 5:19-cr-00394-SVW Document
                           206/14 207/8 211/6 212/10   R-O-C-H-E-L [1] 41/4
Case                           94 213/17
                           212/15 Filed 09/05/20  Page 277
                                         225/21 226/1      of 287 Page ID #:857
                                                       R-U-T-H-E-R-F-O-R-D [2] 15/5
  prior... [1] 145/23              226/3 228/7 229/7 229/19        152/15
  privacy [4] 5/17 68/20           229/21                         racing [4] 56/23 125/7
   197/20 233/8                   provided [26] 93/3 93/6          126/22 127/1
  pro [1] 240/23                   93/10 93/24 93/25 94/10 95/4   RAGHDA [14] 3/3 7/15 55/6
  pro-defendant [1] 240/23         95/25 96/19 107/16 121/11       66/9 66/14 66/18 70/23 76/12
  probably [9] 7/4 91/4 156/13     159/24 162/21 174/1 191/21      78/3 78/11 88/10 225/3 225/7
   169/14 176/16 205/14 220/23     196/16 196/19 196/22 204/25     231/17
   232/11 235/12                   208/19 216/17 219/14 219/25    raise [6] 10/5 10/11 135/11
  probation [1] 11/1               222/17 225/20 225/23            151/19 172/12 194/23
  problem [4] 192/21 198/17       provider [1] 207/3              raising [1] 54/24
   199/4 207/14                   providers [1] 220/19            Ralphs [1] 30/14
  problems [4] 68/4 176/25        provides [2] 204/11 226/3       Ramos [2] 14/24 17/13
   195/20 210/25                  providing [6] 81/7 125/18       randomly [2] 149/3 149/5
  procedure [3] 59/21 129/16       132/22 209/3 210/22 231/2      ranging [1] 164/10
   198/21                         proving [1] 7/6                 ranking [2] 178/4 178/8
  procedures [1] 145/23           provoke [2] 226/18 247/13       rant [1] 134/23
  proceed [4] 98/3 98/5 114/22    psychology [2] 23/16 25/23      rapid [1] 166/6
   187/15                         public [13] 5/11 5/18 11/9      rapidly [1] 123/9
  proceedings [14] 1/13 4/7        14/14 69/14 69/16 76/7 76/9    rarely [1] 214/10
   5/25 12/2 13/2 54/2 87/12       109/24 110/8 110/12 110/20     rather [2] 53/18 231/6
   99/5 99/18 145/2 187/8 238/3    129/19                         ray [8] 40/7 61/15 61/18
   253/12 254/6                   publicly [1] 11/19               189/25 190/4 190/12 193/3
  process [11] 58/8 70/11         publish [7] 96/7 97/12 98/2      193/4
   111/15 117/18 124/17 128/21     103/19 104/25 105/6 170/16     Rayburn [1] 166/24
   145/25 197/11 200/18 233/14    Puente [1] 26/5                 RE [1] 223/10
   248/19                         pun [2] 150/5 151/5             rea [3] 248/7 248/10 248/13
  processing [1] 111/12           purchasing [1] 52/10            reach [6] 22/8 25/18 36/17
  produce [1] 95/2                purple [1] 224/3                 48/9 52/22 141/25
  producer [2] 34/6 34/14         purpose [6] 6/24 120/1 131/8    reached [1] 224/13
  productive [2] 169/9 221/8       133/1 151/13 172/3             reactions [2] 55/24 247/13
  profane [4] 13/12 56/9          pursuant [1] 254/4              read [13] 4/14 6/15 6/23 7/8
   227/14 227/19                  put [12] 75/10 76/2 129/15       13/15 65/5 99/21 104/16
  profanity [9] 55/3 122/23        138/25 144/5 153/21 153/25      105/2 105/23 164/12 218/9
   157/24 177/18 196/9 198/3       174/9 203/21 211/12 218/17      242/17
   198/5 198/9 217/18              233/8                          reading [2] 5/1 218/7
  professional [1] 88/22          puts [2] 140/5 207/3            real [5] 41/19 71/21 150/11
  profit [2] 150/14 151/23        putting [2] 139/3 212/10         223/12 223/12
  program [4] 67/15 164/11                                        realized [2] 18/7 130/1
   164/13 207/1                   Q                               really [15] 61/17 62/10
  project [3] 75/22 75/23                                          68/10 72/13 117/2 117/3
   75/24                          QC [1] 42/9
                                  qualify [1] 27/20                118/16 125/1 155/21 158/9
  promptly [1] 86/22                                               158/10 172/8 177/23 179/14
  prongs [1] 250/24               quality [1] 206/2
                                  question [24] 4/12 10/13         204/15
  pronounce [1] 39/25                                             reason [14] 17/2 17/6 17/9
  proper [3] 62/13 65/20 232/1     10/14 11/17 13/6 14/5 20/8
                                   91/11 115/25 117/24 125/17      32/3 64/5 86/5 119/14 119/23
  properly [2] 39/25 65/19                                         120/23 130/2 135/2 171/24
  property [3] 108/7 200/13        143/22 146/6 165/19 171/4
                                   172/2 173/12 175/8 185/18       234/9 246/13
   200/14                                                         reasonable [1] 27/16
  propose [1] 80/8                 208/7 226/24 228/22 232/7
                                   245/13                         reasons [1] 197/9
  proposed [16] 240/5 240/10                                      recall [10] 79/24 134/2
   240/21 241/11 241/22 245/1     questioning [3] 15/17 143/21
                                   181/19                          135/13 141/17 212/4 225/25
   245/23 245/24 246/4 246/17                                      228/17 230/25 232/19 240/22
   246/19 246/23 247/4 250/3      questionnaire [2] 197/20
                                   233/12                         receive [15] 70/14 77/3
   251/8 251/18                                                    101/8 102/17 111/10 147/3
  prosecutor [5] 4/14 7/7         questions [28] 7/9 10/4 10/9
                                   10/11 14/17 84/19 85/22         153/15 154/3 164/17 167/13
   13/15 137/5 138/7                                               180/10 194/10 208/20 221/11
  prosecutors [2] 77/9 159/22      86/12 107/12 135/14 137/11
                                   137/18 138/14 143/10 143/13     232/1
  prospective [5] 6/1 10/7                                        received [36] 8/24 9/5 9/13
   12/3 13/3 53/9                  144/3 152/2 152/5 154/24
                                   155/20 159/6 166/8 175/14       9/19 10/1 69/25 75/4 79/13
  prosthetic [4] 206/25 207/7                                      88/25 89/16 92/18 92/23
   207/22 215/23                   175/16 182/3 209/16 218/20
                                   222/4                           92/25 93/7 95/14 95/19 95/20
  prosthetics [1] 233/6                                            96/5 96/6 97/4 97/8 97/9
  protect [1] 5/17                quick [3] 71/21 139/8 230/10
                                  quickly [13] 55/3 55/16 56/8     98/11 98/12 98/13 98/16
  protection [2] 211/6 211/6                                       102/19 104/12 129/5 139/21
  protects [1] 245/11              56/15 58/6 89/10 89/13 110/3
                                   118/22 118/24 122/5 122/15      154/15 183/2 183/15 202/23
  protocol [3] 59/21 85/2                                          202/24 234/22
   169/1                           165/25
                                  quietly [1] 216/2               receiver [3] 148/2 148/8
  protocols [1] 175/5                                              174/10
  proud [4] 61/4 122/20 122/21    Quinn [3] 194/22 196/3 196/4
                                  quite [8] 76/3 81/6 81/19       receiving [11] 70/1 75/3
   188/16                                                          165/9 165/13 166/9 168/8
  prove [2] 82/25 139/19           88/22 172/1 179/12 186/6
                                   250/14                          168/11 183/5 221/9 234/18
  proved [1] 239/9                                                 234/20
  proven [1] 65/11                quoted [1] 160/11
                                                                  recently [1] 91/3
  provide [27] 115/11 115/25      R                               recess [13] 5/24 6/21 6/22
   116/3 116/11 116/17 121/6                                       53/24 54/1 86/22 87/10
   124/7 125/25 126/7 132/14      R-A-G-H-D-A [1] 66/15
                                  R-A-M-O-S [1] 14/24              144/21 145/1 187/1 187/7
   132/20 158/21 166/13 198/1                                      238/7 240/1
                           regulations [1] 254/8
  R 5:19-cr-00394-SVW Document                          197/22 247/7 249/5 250/6
Case                           94 Filed[1]
                           reinforcing   09/05/20
                                            128/7 Page 278 of 287[3]Page
                                                       requires          ID #:858
                                                                      244/17 247/2
  recession [1] 144/22            reject [1] 247/10                249/11
  recipient [1] 224/7             related [4] 105/3 162/13        rerouted [1] 219/24
  recipients [1] 230/16            232/8 245/24                   Rescue [1] 178/12
  recklessly [1] 244/5            relates [1] 246/3               research [3] 79/13 87/4
  recognize [21] 24/4 73/16       relating [2] 104/17 105/24       180/18
   83/11 83/12 83/13 98/25 99/1   relationship [2] 47/25          residence [4] 94/19 102/21
   101/10 101/15 101/23 105/16     194/24                          103/3 223/15
   106/5 106/7 106/16 106/25      relative [1] 10/23              residents [1] 200/16
   167/19 169/25 170/9 195/19     relatively [1] 228/9            resolve [1] 238/6
   198/12 235/24                  release [1] 68/20               respect [16] 53/8 55/15
  recognized [3] 73/9 73/15       released [1] 36/18               62/25 86/3 94/21 144/5
   168/21                         relevance [7] 80/13 81/11        151/20 164/6 171/23 171/24
  recollection [9] 77/7 132/2      133/25 184/21 204/7 208/6       183/13 184/15 195/18 195/20
   133/17 134/3 134/17 135/23      213/9                           246/5 249/3
   142/14 160/10 160/12           relevancy [4] 90/1 103/8        respectful [3] 62/19 62/20
  recommending [1] 111/18          117/21 133/19                   195/14
  record [28] 5/11 5/13 5/13      relevant [3] 86/25 97/15        respond [6] 63/5 111/14
   66/13 82/15 83/4 87/21 91/7     105/2                           123/18 179/22 181/7 249/12
   91/20 104/16 107/7 109/8       remember [19] 11/11 19/10       responded [2] 71/25 224/23
   130/6 139/18 139/23 145/9       70/1 79/22 83/20 118/17        responds [1] 115/6
   152/13 161/22 161/24 162/1      154/6 155/4 166/23 166/24      response [15] 13/10 13/18
   163/5 175/24 177/1 182/12       168/5 168/6 177/13 178/23       14/15 58/19 111/13 111/22
   182/15 182/19 183/18 187/20     185/23 213/5 213/6 229/24       115/19 115/23 116/15 130/7
  recorded [5] 139/15 169/16       230/1                           151/1 156/18 157/9 177/22
   170/11 170/13 174/8            remind [1] 230/5                 227/16
  recording [15] 82/20 139/19     removed [5] 200/20 215/22       responses [3] 164/12 164/12
   150/17 169/1 170/6 172/18       219/1 219/3 220/18              227/18
   174/11 174/15 174/16 185/18    rendering [1] 65/14             responsibilities [10] 67/23
   185/22 185/23 235/5 235/18     renting [1] 108/7                75/2 111/24 118/5 146/20
   235/21                         Rep [1] 70/25                    146/22 153/7 164/6 164/8
  recordings [2] 58/16 58/21      repeat [3] 74/16 134/22          177/8
  records [16] 58/13 77/4          135/9                          responsibility [3] 74/12
   88/14 91/3 95/2 95/3 95/5      repeatedly [3] 57/7 63/18        74/24 111/8
   95/14 98/15 100/4 100/11        173/19                         responsible [1] 94/15
   100/16 100/21 101/2 102/24     repeating [1] 151/4             rest [7] 65/1 74/25 236/9
   189/9                          repeats [1] 174/22               237/14 246/15 247/11 251/23
  recounted [1] 145/23            repetitive [3] 165/9 165/14     restate [1] 246/14
  recourse [1] 216/2               250/2                          rests [1] 186/19
  recovered [1] 58/24             repetitively [1] 118/9          result [3] 62/24 221/24
  Recross [2] 3/5 86/1            rephrasing [2] 172/2 174/25      222/1
  Recross-Examination [2] 3/5     replacement [1] 96/24           resulted [2] 206/16 208/18
   86/1                           report [17] 53/11 74/14         resulting [1] 208/17
  redirect [8] 3/4 3/9 3/12        74/17 75/16 84/25 85/2 88/24   results [1] 95/15
   3/19 84/23 144/1 185/20         89/16 92/18 92/19 121/10       resume [2] 86/22 238/13
   236/4                           123/25 126/3 126/16 147/3      retaliate [2] 7/19 8/6
  Redondo [3] 35/24 36/1 52/2      147/14 228/8                   retaliated [5] 210/13 211/3
  REED [15] 2/10 2/10 3/4 3/7     reported [6] 92/22 105/20        216/23 232/12 232/17
   3/9 3/11 3/15 3/19 3/21 6/10    135/5 189/23 224/19 254/6      retaliating [1] 86/14
   60/14 60/24 62/2 99/8 243/10   Reporter [1] 1/20               retaliation [1] 216/14
  Reed's [1] 249/13               REPORTER'S [1] 1/13             retired [4] 11/5 14/7 21/12
  refer [2] 5/9 150/6             reporting [2] 75/2 128/22        45/8
  references [1] 244/25           reports [4] 77/6 128/5          retrieve [1] 95/8
  referred [6] 13/5 150/25         135/23 135/25                  return [1] 60/10
   183/11 207/15 219/10 220/18    represent [1] 62/2              returned [1] 93/15
  referring [3] 13/11 116/18      representation [1] 211/24       revealing [1] 86/14
   171/7                          representations [1] 201/20      revelation [1] 11/24
  refers [1] 5/1                  representative [19] 55/7        review [7] 76/24 77/6 132/8
  reflect [10] 5/14 100/4          67/4 67/7 67/13 67/23 67/25     134/14 135/23 135/25 240/6
   100/12 100/16 100/21 101/2      69/6 71/10 71/25 72/14 72/17   reviewing [1] 133/17
   107/7 160/25 161/8 205/23       72/19 72/21 115/6 176/18       rich [1] 200/8
  refresh [13] 53/24 76/25         177/9 231/18 231/22 233/6      Rick [1] 186/5
   77/7 131/24 132/1 133/12       representatives [4] 67/21       ride [1] 204/13
   133/17 134/2 134/17 135/23      70/10 88/11 103/18             right [115] 4/22 10/6 10/20
   160/10 160/12 215/5            represented [2] 90/19 136/7      10/21 10/22 12/9 12/22 14/4
  refreshed [1] 134/5             representing [1] 217/10          14/9 14/21 17/12 27/25 28/2
  refused [1] 61/18               represents [3] 55/9 57/17        31/7 44/14 44/24 49/1 51/7
  regard [6] 79/25 240/16          111/11                          53/5 56/25 69/19 78/19 82/1
   240/23 245/18 251/17 251/23    reputation [1] 227/6             84/1 84/17 84/20 90/16 95/8
  regarding [7] 60/20 160/23      request [9] 11/21 94/25          96/13 105/1 114/7 114/10
   240/8 244/13 244/23 246/20      197/21 219/9 224/23 227/19      122/12 126/12 126/23 127/16
   250/17                          233/8 243/13 243/16             132/6 137/20 138/17 141/2
  Regardless [1] 207/25           requested [6] 94/1 94/17         142/7 143/7 143/8 143/19
  regards [5] 218/7 221/9          95/3 105/22 197/10 197/12       143/23 144/20 146/4 157/6
   224/15 224/23 232/14           requesting [1] 5/9               162/20 163/21 163/22 181/5
  registered [1] 21/12            require [3] 248/14 249/7         183/3 183/21 184/20 199/19
  regularity [1] 119/20            251/9                           199/21 202/5 203/13 209/19
  regularly [1] 192/6             required [6] 64/9 65/11          211/15 211/16 216/7 217/14
                           said [139]
  R 5:19-cr-00394-SVW Document                            102/17 102/19 103/2 103/14
Case                           94 [2]
                           salary  Filed76/9
                                          09/05/20
                                             112/15 Page 279 of 287
                                                          103/23     Page
                                                                  106/8    ID #:859
                                                                        107/25 108/5
  right... [51] 219/21 221/2  sales [2] 18/24 45/9             108/14 108/15
   222/12 223/5 223/21 224/14 Sam [1] 163/8                   searched [2] 93/11 93/14
   224/20 225/1 225/10 225/19 same [24] 96/24 106/23          seat [26] 14/22 14/25 15/1
   226/3 226/5 226/8 226/11    118/13 121/19 124/17 129/9      15/3 15/4 15/9 15/11 15/12
   226/16 227/9 227/20 227/24  132/16 136/10 136/25 137/22     15/14 15/16 28/5 32/13 33/24
   229/9 229/14 229/25 230/4   149/6 149/15 149/21 156/25      35/16 37/7 38/16 39/24 41/5
   230/14 230/22 231/9 231/18  167/14 167/16 181/1 199/23      42/3 43/16 45/1 46/16 47/14
   231/21 232/3 234/18 234/23  218/5 223/7 242/10 248/7        49/5 49/7 51/23
   235/10 235/20 235/24 236/11 249/5 250/25                   seated [14] 10/8 44/13 44/19
   236/14 236/15 238/20 238/25San [10] 40/15 55/9 55/10        53/8 66/11 87/19 91/18 109/6
   239/15 239/20 239/22 240/20 67/1 69/13 75/14 94/14 98/13    145/7 152/11 163/3 175/22
   241/8 242/6 242/15 244/7    211/1 238/23                    187/23 238/5
   244/14 244/15 246/11 251/5 Sanatorium [1] 186/5            Sebastian [3] 15/9 24/22
   252/25                     Santa [2] 15/21 29/9             35/13
  rings [1] 174/10            SARAH [18] 3/13 114/18          second [21] 14/20 15/7 15/10
  risk [2] 5/22 211/13         124/21 126/12 126/15 126/24     49/7 56/2 57/20 61/3 64/8
  Riverside [9] 2/6 7/13 7/23  127/11 127/12 127/23 132/13     69/23 110/5 110/7 149/11
   8/10 8/19 9/1 9/8 9/14 9/22 135/6 136/9 145/5 145/10        189/12 195/8 202/2 240/19
  RN [1] 31/7                  145/13 150/13 228/20 228/24     243/1 244/10 249/19 250/5
  robbery [1] 12/20           Sarahs [1] 228/21                251/19
  Robert [23] 1/9 3/20 6/3 6/6sat [3] 34/24 75/9 114/12       secondary [2] 199/2 199/7
   7/11 7/14 7/24 8/11 8/20 9/2
                              satisfied [5] 43/9 46/8         seconds [7] 58/6 120/16
   9/9 9/16 9/23 12/24 33/23   48/21 48/25 51/17               127/20 147/24 148/13 149/13
   54/8 93/16 96/12 181/2 181/3
                              satisfy [1] 180/5                174/9
   187/21 187/25 223/1        saw [3] 56/25 148/10 192/10     Section [1] 254/4
  Robyn [1] 44/25             say [75] 5/4 11/19 13/23        secure [1] 128/1
  Rochel [3] 41/4 41/6 42/1    15/18 16/3 17/17 27/2 32/4     security [7] 69/19 69/21
  Roe [17] 59/14 101/4 176/10  67/7 74/7 78/18 83/21 83/22     85/2 123/1 123/2 147/1
   177/25 178/7 179/21 179/24  83/24 89/9 89/13 116/18         176/25
   180/3 180/17 180/21 183/23  117/6 119/13 138/20 138/25     Security/Disability [1]
   183/24 183/25 186/1 211/17  139/13 142/13 142/17 143/15     176/25
   215/7 215/8                 149/17 153/17 155/11 155/23    see [56] 5/22 12/9 14/4
  Rolando [2] 14/10 42/2       156/1 156/8 156/11 156/18       16/24 17/2 17/12 17/25 18/20
  role [2] 67/10 153/5         158/3 158/11 160/8 161/19       19/1 21/14 21/20 22/14 29/20
  roles [8] 111/24 113/7       162/12 166/22 169/3 172/25      30/19 31/8 33/9 34/16 35/1
   146/19 146/22 164/5 164/8   178/6 178/14 179/3 180/7        35/5 39/3 40/13 41/12 45/18
   176/15 229/17               181/6 181/11 183/18 192/12      47/23 50/15 50/22 52/11
  Romero [1] 233/6             192/15 193/7 195/3 198/6        54/20 57/7 72/17 85/18 87/8
  room [1] 18/18               205/16 208/22 210/6 212/2       118/16 124/3 136/24 160/24
  Rose [1] 37/16               212/21 212/24 213/13 218/15     161/3 171/13 180/18 185/13
  rotate [2] 113/17 114/1      226/23 227/17 229/19 237/19     196/19 197/13 202/12 203/6
  row [6] 14/19 14/20 15/7     237/20 238/12 238/13 240/4      222/19 236/15 237/19 238/18
   15/10 49/7 186/14           244/2 246/15 247/25 251/20      243/19 244/22 245/5 245/6
  Rowland [1] 50/16            251/21 252/4                    246/13 249/4 249/21 252/10
  RPR [1] 254/12              saying [24] 58/8 71/22 93/6     seeing [1] 118/17
  rubber [1] 205/24            110/4 119/3 119/18 122/15      seek [1] 190/12
  rucksack [1] 190/23          122/17 127/25 128/4 130/18     seem [3] 168/6 198/21 245/15
  rude [2] 133/1 227/21        131/13 139/5 139/16 151/22     seemed [3] 120/7 151/15
  rug [1] 198/19               155/22 159/15 169/5 174/4       180/20
  rule [2] 138/23 239/4        174/17 179/20 207/19 218/4     seems [6] 81/13 99/9 138/19
  ruling [1] 98/6              220/2                           174/14 198/16 248/20
  run [3] 164/10 164/13 193/18says [9] 96/13 103/15 104/11    seen [4] 161/13 161/14
  running [2] 62/11 62/24      104/11 171/7 171/18 216/18      192/11 194/3
  rushing [1] 56/24            229/20 244/3                   sees [2] 56/24 115/21
  RUTHERFORD [19] 3/14 9/13   scandal [8] 165/20 172/7        seized [5] 103/13 103/23
   11/1 15/5 22/17 57/15 57/15 205/18 206/15 206/16 207/20     104/21 105/10 106/8
   57/18 57/23 58/4 59/8 152/9 208/15 213/21                  select [4] 4/11 6/13 16/23
   152/14 152/17 152/23 225/12scared [2] 56/22 148/7           49/1
   225/18 226/4 234/5         scaring [1] 58/12               selected [1] 16/23
  Ryan [2] 35/15 41/4         scary [1] 173/22                self [3] 34/8 34/9 219/8
  S                           schedule [3] 236/19 237/21      self-employed [2] 34/8 34/9
                               238/10                         Selina [1] 12/5
  S-A-F-I-E-R [1] 15/4        scheduled [2] 206/17 209/1      Senate [18] 70/8 112/6 112/7
  S-A-R-A-H [1] 145/10        schedules [1] 208/17             112/10 112/21 113/1 113/3
  S-E-B-A-S-T-I-A-N [1] 15/9  school [18] 18/6 20/16 21/19     118/14 128/14 128/15 137/25
  S-E-R-R-A-N-O [1] 15/12      22/13 30/1 31/6 32/20 32/21     138/22 148/25 152/24 205/22
  S-O-L-A-N-O [1] 43/15        35/4 35/25 36/1 39/15 42/23     210/12 210/18 218/5
  S-T-A-H-L-N-E-C-K-E-R [1]    49/20 50/3 70/7 74/22 188/10   senator [64] 54/9 56/1 56/11
   187/22                     schools [1] 176/21               57/16 57/16 57/22 100/6
  S-U-N-G [1] 32/12           science [2] 40/21 47/5           100/14 100/19 110/21 110/23
  Sacred [3] 194/5 194/13     scientist [1] 31/17              111/3 111/7 111/11 111/19
   224/16                     scream [1] 185/4                 111/23 112/8 113/13 113/20
  safe [1] 216/13             screaming [3] 56/16 58/8         114/24 115/6 115/15 115/21
  safety [4] 55/22 55/23 74/19 120/24                          115/24 117/19 117/25 122/18
   74/23                      screen [1] 97/18                 123/20 126/25 129/12 129/15
  Safier [2] 15/4 21/5        search [16] 58/24 102/7          129/18 129/21 130/6 130/9
  saga [2] 61/24 63/19         102/10 102/12 102/13 102/15     136/9 138/10 140/22 141/12
                           shaken [2] 56/20 175/7
  S 5:19-cr-00394-SVW Document                              118/3 118/7 118/10 121/20
Case                       share94[6]Filed 09/05/20
                                        116/21 117/7 Page
                                                     117/9 280 of 287
                                                            124/25     Page
                                                                    127/14   ID #:860
                                                                           129/1 134/18
  senator... [25] 141/14           124/25 125/24 136/13            138/18 140/21 142/8 142/11
   141/22 146/10 146/13 153/3     sharing [2] 117/4 133/2          142/22 156/4 159/21 177/11
   153/18 153/22 154/11 155/21    Sharrod [1] 54/9                 177/15 180/12 182/10 182/13
   156/6 158/23 160/2 160/7       she [142]                        183/1 183/4 184/13 185/11
   162/3 162/5 183/23 186/4       sheet [4] 57/1 94/10 94/11       185/16 186/17 189/12 189/16
   215/10 215/14 225/12 225/15     148/6                           190/8 190/14 191/8 193/10
   227/8 228/14 229/1 230/21      Shelley [2] 57/16 152/24         193/24 196/10 197/3 199/20
  senator's [2] 136/12 215/15     Sheriff [1] 11/16                199/22 201/3 201/18 202/3
  senators [2] 54/22 180/22       Sherrod [16] 56/2 56/11          202/20 203/11 203/14 203/16
  send [3] 111/23 190/25           110/21 110/23 111/4 114/24      203/25 204/2 204/6 204/20
   207/16                          117/25 122/4 122/19 122/19      208/12 209/20 210/8 212/3
  sending [3] 197/19 221/13        146/10 215/10 215/14 227/8      213/11 214/7 218/22 218/25
   233/11                          229/3 229/11                    219/18 220/1 221/18 223/3
  sends [1] 207/4                 shield [1] 117/4                 223/17 223/21 223/22 224/8
  senior [1] 20/15                shift [3] 56/8 118/4 147/13      224/17 225/2 225/5 227/7
  sensations [1] 197/16           shifting [1] 175/8               227/13 227/17 228/17 228/19
  sense [3] 123/16 124/5 186/8    shock [3] 148/7 172/21 175/3     229/5 231/14 231/19 232/9
  sensitive [3] 11/19 11/25       shoe [1] 206/25                  232/19 232/22 234/11 234/19
   128/16                         shooter [1] 125/11               235/25 236/6
  sent [5] 85/12 133/13 144/8     shooters [1] 125/10             sister [1] 11/1
   189/23 228/6                   shop [1] 23/5                   sit [6] 14/19 42/17 77/9
  sentence [1] 247/12             short [2] 6/22 120/15            212/22 213/1 213/13
  separate [2] 196/5 202/7        shorter [2] 119/9 235/21        sits [5] 69/8 103/16 114/7
  separated [1] 138/7             should [23] 6/19 57/22 63/24     114/10 122/19
  separation [1] 192/22            73/13 80/18 97/17 111/19       sitting [4] 107/5 147/19
  September [33] 7/22 8/9 8/18     128/8 147/22 156/7 160/2        147/25 209/21
   8/25 56/5 56/10 100/4 100/10    160/7 161/20 180/16 181/11     situation [4] 154/21 175/4
   118/1 118/4 118/8 119/25        182/15 194/8 200/24 221/11      175/6 195/2
   121/16 121/19 121/25 124/2      228/12 237/11 240/12 250/18    six [6] 28/10 101/2 167/4
   128/25 129/5 131/19 133/3      show [13] 55/1 96/8 96/14        187/5 190/14 208/23
   142/2 142/14 147/11 147/14      98/15 99/14 112/16 118/15      skins [1] 63/9
   148/16 148/22 165/8 165/8       179/5 179/6 179/10 193/3       sleep [7] 193/19 197/17
   165/13 168/10 171/7 177/13      193/5 201/17                    199/1 199/2 199/4 199/8
   254/10                         showed [2] 90/21 90/22           207/24
  September 26 [3] 8/18 100/4     showing [1] 97/18               slowly [1] 71/5
   128/25                         shows [6] 27/15 96/9 97/15      sluffed [1] 213/25
  September 26th [2] 147/14        98/16 98/17 98/18              small [1] 153/12
   148/22                         shredded [2] 139/11 139/13      snippets [1] 139/8
  September 27th [4] 8/25         side [5] 49/2 53/14 129/22      so [293]
   100/10 129/5 133/3              169/23 236/8                   social [7] 109/24 110/1
  serious [3] 74/5 127/5          sidearm [1] 228/10               110/6 110/11 123/1 123/2
   210/25                         sidebar [5] 11/20 12/1 12/2      176/25
  seriously [2] 193/1 198/12       99/5 186/20                    software [1] 179/2
  Serrano [3] 15/12 29/8 37/5     sides [33] 13/17 17/4 17/7      Solano [3] 43/15 43/17 44/21
  serve [5] 53/10 108/5 108/14     17/10 18/10 19/20 21/2 22/15   sold [2] 200/13 200/14
   162/7 188/14                    23/18 24/19 25/25 26/25 29/5   sole [1] 27/14
  served [31] 16/15 18/2 19/7      30/4 31/9 32/5 33/16 35/6      solely [2] 186/7 209/10
   20/17 22/2 23/11 24/13 25/11    36/25 38/9 39/17 40/23 41/21   solutions [1] 68/2
   26/19 28/24 29/22 31/2 31/23    43/1 44/6 45/19 47/7 48/17     some [66] 4/12 6/16 7/9 10/4
   33/6 34/18 36/11 37/24 39/11    50/6 51/5 53/3 172/22 236/12    10/9 20/21 24/17 44/4 44/17
   40/17 41/14 42/15 43/25        sidewalk [1] 213/1               50/3 56/4 59/16 62/3 67/22
   45/14 47/1 48/1 49/24 50/19    sign [1] 111/19                  68/3 68/3 69/1 71/22 78/6
   52/15 105/22 107/25 224/1      signals [1] 56/21                79/18 81/4 81/8 82/14 94/5
  serves [2] 117/19 178/11        signed [4] 102/14 149/5          97/23 104/4 104/5 119/11
  service [16] 23/5 43/22 68/6     170/4 170/10                    124/21 129/10 133/15 138/14
   69/7 72/6 72/25 79/21 110/20   significance [3] 4/16 7/2        138/16 138/19 141/6 145/24
   181/22 188/23 191/18 191/19     104/12                          155/25 164/20 165/12 165/17
   194/8 196/17 196/23 232/1      signing [1] 218/1                165/19 165/23 166/4 166/16
  service-connected [1] 191/18    similar [2] 87/2 213/3           168/22 178/15 185/9 191/22
  services [11] 16/1 16/8 20/2    similarly [1] 251/16             193/13 196/8 196/25 197/2
   25/3 69/9 81/7 111/9 176/22    simple [3] 62/13 62/16           198/13 202/13 203/17 209/16
   195/11 195/15 224/24            213/16                          210/20 214/1 216/1 218/8
  session [1] 112/6               simplest [1] 198/23              227/23 228/15 228/24 229/9
  set [5] 70/9 76/3 132/9         simply [4] 59/23 59/25 99/10     232/5 252/24
   203/1 219/16                    205/24                         somebody [22] 12/25 114/25
  settled [2] 33/8 38/3           since [8] 69/8 71/4 71/9         115/19 117/2 162/15 178/10
  setup [1] 113/9                  83/4 148/11 153/2 201/9         204/23 212/16 214/1 214/3
  seven [7] 30/12 58/5 100/22      204/2                           214/6 214/17 214/21 218/13
   118/13 120/13 123/14 200/19    single [2] 215/15 215/16         218/17 219/22 226/16 226/17
  several [7] 174/9 183/2         singling [1] 186/1               227/21 228/10 231/5 237/24
   184/19 192/19 194/13 219/15    sir [112] 10/20 14/9 14/12      somehow [2] 177/17 232/5
   224/14                          24/22 26/2 28/7 28/16 29/7     someone [10] 14/14 56/13
  severe [2] 193/2 197/14          33/25 37/8 38/11 38/17 39/19    70/19 89/11 89/23 122/8
  severely [3] 61/11 61/14         41/6 42/4 42/18 43/3 43/17      136/10 164/11 165/20 237/24
   61/17                           45/20 47/15 48/18 91/10        someplace [1] 198/10
  sexual [2] 12/11 143/2           108/19 108/25 109/9 110/5      something [37] 11/18 11/19
  shafts [1] 52/7                  112/3 112/24 113/5 114/5        27/2 63/2 68/7 72/2 73/5
                           spoke [9] 59/25 220/8 225/3
  S 5:19-cr-00394-SVW Document                           153/17 171/20 218/7 218/10
Case                           94 225/8
                            225/4  Filed225/12
                                         09/05/20  Page 281
                                               225/18       of 287
                                                         234/4      Page
                                                                242/20    ID #:861
                                                                       242/22 243/3
  something... [30] 73/12         225/20 226/12                  statements [6] 55/24 75/12
   79/19 85/19 91/3 91/4 104/3   spoken [5] 124/20 172/24         129/20 160/1 237/9 247/21
   107/3 117/3 125/10 150/16      228/23 230/18 231/1            states [38] 1/1 1/4 1/6 2/3
   150/19 151/6 160/24 161/1     sports [2] 193/15 194/3          6/3 6/7 6/8 6/9 7/10 7/16
   170/23 173/25 178/14 178/15   spouse [3] 20/6 20/14 33/2       8/1 8/2 13/20 32/10 39/21
   181/17 181/21 198/7 199/5     spouse's [11] 20/23 21/16        42/24 43/8 46/8 48/21 63/25
   199/6 213/13 218/23 221/13     23/3 26/15 28/17 30/21 32/25    66/9 67/8 73/1 80/12 81/22
   234/25 237/5 238/8 238/11      34/12 36/5 37/20 39/5           87/16 91/15 92/6 92/8 92/9
  Sometime [1] 89/6              sprained [1] 190/5               145/5 152/8 152/24 175/19
  sometimes [22] 13/5 58/6       sprinkled [1] 130/13             184/19 252/21 254/5 254/9
   69/2 74/16 81/16 81/16        Sprint [2] 101/1 106/9          station [4] 113/15 188/24
   113/23 115/13 115/23 116/23   squeaky [1] 63/6                 189/11 189/12
   140/20 149/16 149/19 158/3    staff [23] 57/15 57/25 74/25    stationed [1] 61/7
   165/17 193/12 198/7 198/9      76/7 80/10 82/8 84/5 92/13     status [2] 190/19 190/20
   225/21 229/17 236/15 236/16    93/24 113/22 118/19 122/10     statute [2] 249/10 251/11
  son [8] 19/2 19/3 21/25         142/1 149/1 149/6 153/6        statutory [1] 251/15
   194/22 199/21 199/23 204/13    153/7 154/8 154/9 154/9        stay [3] 76/4 196/2 202/9
   205/5                          162/17 164/4 183/9             staying [2] 136/25 202/6
  soon [2] 154/22 155/12         staffer [6] 55/5 56/3 59/2      Steinbeck [2] 224/8 224/21
  sooner [1] 195/3                154/1 155/17 224/22            stenographically [1] 254/6
  sorry [20] 17/14 43/7 44/18    staffers [11] 54/13 54/14       step [3] 91/10 162/23 192/1
   51/11 51/13 67/12 92/21        54/18 55/2 57/3 57/5 57/14     STEPHEN [1] 1/3
   98/24 110/5 114/15 124/25      59/16 60/3 64/22 125/13        stepping [1] 192/1
   125/3 133/12 183/25 201/18    staffers' [1] 229/15            steps [1] 56/22
   215/9 218/15 219/20 225/14    stage [1] 190/10                stereotyping [1] 181/20
   245/9                         Stahlmecker [1] 96/20           sticking [1] 123/20
  sort [17] 138/16 138/19        Stahlnecker [47] 1/9 3/20       still [11] 46/4 62/2 72/22
   147/1 148/1 148/5 150/10       6/3 6/11 7/11 7/14 7/24 8/11    140/3 154/8 159/18 193/8
   150/16 151/2 165/17 165/19     8/16 8/20 9/2 9/9 9/16 9/23     197/6 197/15 204/1 242/8
   166/15 168/16 173/17 174/2     54/8 60/25 61/13 61/16 61/20   stipulated [4] 97/2 97/7
   174/3 240/9 241/5              62/3 62/5 62/12 62/18 62/25     99/8 105/4
  sorts [2] 216/23 237/12         63/17 64/10 65/16 65/23 66/4   stipulation [7] 60/18 60/20
  sounded [2] 156/13 234/5        82/21 85/15 93/16 94/6 96/12    95/17 96/3 104/16 105/24
  sounds [1] 170/23               96/21 108/2 187/1 187/21        187/11
  southern [4] 22/25 58/1         187/25 188/6 191/2 222/10      stop [4] 119/5 121/13 170/21
   59/19 60/1                     223/1 223/3 232/7 233/2         171/4
  span [1] 18/8                   239/9                          store [1] 203/19
  speak [10] 56/13 60/9 71/5     Stahlnecker's [3] 64/17         stories [1] 136/13
   122/8 122/9 122/17 123/9       102/20 102/21                  story [2] 63/8 65/18
   176/20 217/16 227/9           stamp [1] 205/24                straight [3] 153/25 214/22
  speaker [2] 82/10 182/24       stand [7] 10/3 10/5 10/12        219/3
  speakers [1] 51/2               51/8 53/6 144/25 187/2         straightforward [2] 53/18
  speaking [10] 59/4 59/5        standard [3] 129/16 130/5        250/22
   72/21 78/11 88/21 89/10        198/20                         street [3] 1/21 2/5 13/1
   146/24 231/10 235/12 245/14   star [1] 224/6                  stressful [1] 199/10
  speaks [3] 59/19 60/18 89/13   staring [2] 148/1 148/8         strike [3] 246/15 252/18
  special [11] 6/8 91/15 92/5    start [15] 63/19 101/20          252/19
   95/11 96/17 101/5 101/23       118/21 121/23 126/16 137/14    strong [1] 199/13
   102/6 102/9 105/16 106/5       165/16 165/19 187/12 188/23    structure [1] 102/20
  specialist [1] 194/4            196/7 196/12 197/7 210/10      struggle [1] 62/12
  specific [29] 67/22 69/25       237/23                         stuck [1] 119/22
   80/5 93/7 93/10 94/22 95/3    started [22] 62/20 63/3         student [1] 153/13
   102/15 102/15 102/18 141/3     71/12 110/21 120/1 129/11      students [3] 70/7 70/11
   141/17 146/6 153/23 156/22     130/3 142/14 154/23 155/13      74/22
   158/4 164/8 166/11 168/5       155/20 158/9 165/12 165/13     studies [1] 109/25
   176/17 177/13 179/18 228/4     165/17 169/1 174/17 180/21     study [2] 197/13 197/22
   232/8 247/22 247/23 247/25     197/9 197/23 205/14 206/12     stuff [3] 129/24 180/22
   249/5 249/10                  starting [3] 14/20 56/7          242/5
  specifically [13] 79/4 79/24    198/3                          stupid [1] 218/9
   83/20 86/3 110/6 146/20       starts [2] 246/5 247/1          style [1] 237/8
   155/24 156/1 164/6 172/9      state [46] 6/4 16/19 16/20      subcommittee [1] 235/13
   173/1 173/18 231/15            19/11 19/12 22/4 22/5 25/13    subject [3] 145/20 209/15
  spectator [1] 53/9              25/15 36/13 36/15 38/1 38/2     243/4
  Specter [1] 186/3               48/3 48/5 52/17 52/19 66/12    subjective [1] 248/17
  speculation [1] 151/9           79/4 80/6 87/20 91/19 109/7    subjective/objective [1]
  speed [1] 147/21                109/23 110/1 111/11 115/16      248/17
  Speier [12] 55/8 55/8 66/25     117/19 138/22 145/8 152/12     subjects [2] 86/18 175/8
   67/2 67/3 67/19 78/11 78/12    153/19 155/15 155/17 155/18    submit [1] 239/13
   80/3 88/8 210/4 231/23         162/8 162/10 163/4 175/23      submitted [2] 94/25 244/12
  Speier's [8] 67/10 70/24        181/4 187/19 188/23 189/4      subpoena [4] 95/1 95/14
   76/12 92/20 92/21 98/13        211/10 216/16 216/17            95/25 105/22
   225/1 231/24                  state-provided [1] 216/17       subscribe [1] 80/17
  spell [10] 66/12 87/20 91/19   stated [7] 73/21 129/11         subscribed [2] 96/10 96/11
   109/7 145/8 152/12 163/4       136/15 155/21 175/5 228/23     subscriber [4] 95/5 95/24
   175/23 187/19 223/4            246/14                          222/25 223/11
  spelled [2] 66/15 96/18        statement [15] 53/14 60/15      substance [2] 110/2 110/7
  spend [1] 204/14                73/23 74/5 74/11 93/23 151/8   substantial [1] 24/5
  S 5:19-cr-00394-SVW Document
Case
                           28/5 32/12 33/24 35/15 37/6
                               94 39/24
                                   Filed41/4
                                         09/05/20
                                                         110/16 111/6 112/18 112/19
                                                   Page 282 of 287  Page  ID #:862
                           38/16             42/3 43/16  116/15  116/18 117/1 127/22
  substantive [1] 241/21          45/1 46/16 47/14 49/5 49/7      128/10 131/20 134/19 136/6
  substitute [1] 5/4              51/22 68/5 69/7 69/19 81/16     156/25 158/16 161/16 163/18
  succession [2] 165/14 166/6     86/22 108/4 114/22 119/18       169/25 174/23 175/1 193/21
  such [8] 7/1 137/14 156/3       130/8 132/8 133/22 141/6        198/6 200/10 210/9 217/9
   156/19 207/19 218/3 218/13     144/20 144/21 146/24 153/24     228/1 251/25
   226/18                         154/10 164/22 166/17 169/8     telling [7] 131/4 154/21
  sue [2] 72/7 130/10             177/2 183/10 186/25 193/25      156/24 161/19 174/22 194/14
  suffered [2] 125/9 189/14       198/12 199/3 200/24 202/2       217/14
  sufficiently [1] 98/6           202/11 202/25 206/6 222/1      tells [2] 63/8 65/25
  suggestion [1] 145/20           227/22 238/7 238/11 239/1      ten [6] 26/7 32/17 35/20
  suicide [1] 135/3               242/4 246/22 247/15 247/19      53/23 118/13 120/13
  Suite [3] 1/21 2/6 2/11         250/6 251/12                   ten-minute [1] 53/23
  summary [1] 97/14              taken [4] 172/21 185/6 193/1    tenacity [1] 198/14
  summer [2] 153/4 234/17         195/2                          tenants [1] 200/18
  Sunday [1] 136/11              takes [6] 56/23 58/12 81/19     tends [1] 226/19
  Sung [6] 11/13 32/12 32/14      187/1 198/23 218/13            Tennessee [9] 54/23 59/14
   33/18 44/12 44/20             taking [9] 79/1 120/4 128/11     59/16 59/25 101/4 176/11
  super [2] 141/10 148/6          147/2 159/16 172/10 236/20      181/10 181/14 234/3
  superseding [1] 246/6           247/9 250/8                    Tennessee's [1] 106/11
  supervising [1] 164/15         talar [1] 190/11                term [4] 41/10 47/24 243/14
  supervisor [6] 56/21 56/24     talk [27] 64/12 77/10 86/9       243/15
   85/1 114/6 128/4 140/16        86/13 87/6 123/8 136/3         terms [3] 80/10 89/23 165/18
  supply [2] 52/9 189/8           136/17 136/21 141/21 161/15    terroristic [1] 228/11
  support [8] 117/7 128/4         162/12 162/16 162/19 179/18    TESLs [1] 51/2
   200/3 217/1 217/2 217/5        184/7 192/15 209/24 212/12     test [1] 190/21
   232/16 239/17                  213/3 214/1 219/16 231/13      testified [16] 66/20 75/21
  suppose [1] 185/5               231/15 233/24 237/15 237/16     88/3 92/1 104/18 109/14
  supposed [3] 211/6 219/8       talked [11] 63/10 89/2           134/1 145/15 152/19 163/12
   221/19                         126/16 137/11 142/9 142/21      176/5 188/2 233/2 240/11
  supposedly [2] 208/21 210/15    183/14 228/14 230/17 244/10     240/12 241/2
  sure [22] 67/25 68/25 74/23     247/22                         testifies [1] 65/23
   89/19 92/9 109/23 129/9       talking [22] 70/24 79/14        testify [6] 55/2 65/16 65/18
   139/24 140/4 143/4 150/24      89/14 110/3 118/23 126/24       97/17 137/19 231/19
   165/5 167/7 167/24 167/25      129/11 139/21 141/8 157/21     testifying [3] 5/3 97/20
   169/4 171/12 172/1 172/5       161/5 165/24 178/23 185/9       240/9
   184/17 201/1 219/25            208/4 216/14 231/7 239/10      testimony [20] 77/7 77/10
  surgeon [1] 194/2               242/15 248/16 248/18 251/12     95/17 96/3 98/4 98/5 137/6
  surgery [13] 191/21 192/13     talks [1] 168/14                 138/5 209/9 209/18 231/25
   192/15 192/16 192/18 193/21   tally [1] 153/21                 240/12 240/13 240/21 240/22
   193/24 193/25 194/4 194/11    Tammy [1] 15/14                  241/12 241/17 241/17 245/17
   195/13 196/20 224/16          tape [4] 91/6 139/15 169/15      252/24
  surveillance [2] 103/4 103/7    235/17                         than [14] 4/15 4/17 17/18
  survive [1] 205/6              target [1] 127/9                 71/15 72/20 79/21 80/2 108/8
  Susan [2] 11/13 32/12          Tarzana [1] 41/7                 123/23 198/16 216/2 236/21
  suspect [1] 180/24             tasks [1] 225/11                 237/9 244/23
  suspected [2] 178/22 181/1     taste [1] 143/3                 thank [90] 10/8 10/20 11/3
  sustain [1] 160/22             taught [1] 200/5                 12/9 12/17 12/22 14/5 14/9
  sustained [16] 90/5 103/9      taxes [1] 112/22                 14/12 18/12 21/4 22/17 23/20
   104/14 117/22 120/10 131/11   taxing [1] 194/23                24/21 26/2 28/3 29/7 30/6
   151/11 151/17 161/11 167/10   teach [2] 50/14 50/15            31/11 32/7 32/11 33/18 33/20
   173/10 184/22 189/20 206/4    teacher [4] 21/18 32/19          35/10 35/12 37/2 37/5 38/11
   206/21 215/1                   35/22 35/23                     38/13 39/19 39/22 40/25 41/2
  SVW [2] 1/8 6/2                teacher's [2] 49/15 49/17        41/23 41/25 43/3 43/13 44/14
  swear [4] 63/3 63/4 63/9       teaching [1] 51/2                44/24 45/21 46/13 46/14 47/9
   158/1                         tease [1] 172/9                  47/11 48/19 50/8 51/6 51/20
  switchboard [3] 149/3 149/17   Teblinski [1] 114/19             51/25 53/5 53/10 53/12 60/13
   149/18                        tech [2] 33/14 40/7              60/16 60/23 66/6 66/16 85/21
  swore [1] 113/2                technician [1] 47/22             86/21 87/8 91/10 107/11
  sworn [24] 10/4 10/7 51/8      telephone [46] 8/21 9/3 9/10     108/19 108/25 108/25 109/19
   53/6 53/7 66/10 66/19 87/18    9/17 9/24 62/25 64/1 64/4       114/23 115/9 117/11 125/17
   88/2 91/17 91/25 109/5         64/7 64/18 65/2 66/1 77/22      134/9 141/13 143/24 146/8
   109/13 145/4 145/14 152/10     81/2 81/5 81/25 82/3 82/15      152/6 162/23 170/18 173/14
   152/18 163/2 163/11 175/21     83/1 83/6 100/17 100/22         174/17 175/13 175/17 185/16
   176/4 187/17 187/18 188/1      101/1 101/3 137/3 138/21        186/16 186/17 186/25 187/14
  synopsis [1] 134/25             140/6 140/13 140/19 141/7       236/6 238/2 239/15 251/6
  system [10] 93/12 93/13         161/22 161/24 182/12 182/16    thankful [1] 127/10
   115/20 146/16 148/25 153/25    182/19 182/22 197/7 205/8      that [1051]
   166/19 182/11 207/12 209/3     206/7 209/25 210/5 216/5       that's [13] 5/15 97/25 99/15
  systemic [1] 209/4              217/18 221/6 249/16 249/18      99/25 129/14 130/13 133/23
  systems [6] 47/22 114/9        telephones [2] 91/6 140/6        143/2 215/12 229/4 240/19
   114/10 117/17 126/13 127/12   telephonic [1] 8/14              242/6 243/21
  T                              television [4] 34/15 217/25     their [49] 5/3 5/10 5/14
                                  218/7 218/10                    5/17 10/6 56/21 68/3 68/6
  T-O-P-A-L-I-A-N [1] 38/15      tell [43] 4/14 11/23 27/3        68/8 69/6 71/10 72/6 72/17
  tabbed [1] 169/24               54/18 55/10 55/13 55/16 56/4    72/18 74/23 92/10 114/16
  table [2] 6/7 107/5             57/18 58/2 68/19 77/25 86/5     115/1 115/9 115/10 115/25
  take [61] 6/21 14/22 14/24      99/15 99/15 109/20 109/22       117/13 117/14 141/3 153/10
  T 5:19-cr-00394-SVW Document
                           204/5 204/5 205/9 206/6     threatened [17] 7/15 7/25
Case                           94 209/14
                           206/10 Filed 09/05/20  Page 283
                                         209/14 209/21     of 287
                                                        8/16       Page57/3
                                                              55/6 56/3 ID #:863
                                                                            89/11
  their... [24] 153/19 153/19      209/25 210/25 211/12 213/8      121/8 121/14 132/24 139/22
   153/24 153/24 157/6 164/21      213/21 216/10 216/25 217/18     142/18 144/6 144/16 212/1
   164/21 166/12 206/16 207/5      229/5 229/16 234/16 237/18      212/5 248/24
   211/2 213/12 213/18 217/10      239/10 247/6                   threatening [17] 54/12 55/19
   225/20 225/22 226/1 226/3      they [162]                       56/16 58/15 60/6 63/14 64/25
   229/8 229/17 229/18 237/7      they're [1] 117/2                92/25 118/23 123/7 123/10
   237/8 237/9                    THIBODEAUX [2] 1/20 254/12       129/2 133/1 146/21 147/4
  theirs [1] 46/3                 thing [13] 61/2 61/3 64/8        169/2 214/21
  them [62] 13/25 68/20 75/10      69/3 119/10 125/8 179/19       threatens [1] 126/9
   75/11 75/15 77/10 80/5 80/25    181/17 185/25 207/19 218/5     threats [7] 64/21 85/2
   82/6 83/2 83/3 83/3 84/6        248/17 250/16                   126/14 140/15 146/20 146/23
   94/8 94/10 94/12 115/9 115/9   things [41] 34/14 34/14 61/2     147/2
   115/10 115/14 122/13 126/12     68/1 68/9 71/22 97/18 115/4    three [21] 6/20 19/25 45/6
   129/4 136/21 139/7 140/14       119/12 122/17 123/4 123/5       50/12 54/13 55/10 57/4 57/13
   141/7 141/10 154/18 154/19      123/21 123/23 123/24 128/17     61/7 64/19 65/3 65/7 81/16
   159/20 159/22 161/16 161/19     132/16 143/5 154/24 155/13      83/15 100/12 109/23 190/17
   173/17 178/10 183/19 193/22     156/25 158/1 158/3 164/10       193/8 202/20 248/7 249/5
   195/13 195/19 203/5 203/5       176/15 177/1 184/8 186/7       through [68] 14/19 14/20
   203/6 203/6 213/5 213/14        188/11 193/13 193/16 195/13     34/24 42/17 60/4 62/9 95/4
   213/15 214/13 216/9 216/24      195/17 197/23 198/23 212/21     95/9 97/6 97/9 99/14 111/16
   217/13 226/2 226/3 228/6        213/16 216/12 217/15 220/9      112/6 112/9 113/18 113/25
   229/18 239/11 240/6 240/7       237/12                          114/1 115/4 117/2 121/24
   245/7 248/22 251/2 251/25      think [41] 5/19 11/11 27/19      125/12 126/14 126/20 128/1
  themselves [4] 5/12 5/22         35/7 43/5 44/16 53/17 68/13     128/2 128/21 145/21 150/22
   119/15 130/3                    80/5 81/10 83/5 87/3 88/13      171/12 184/16 185/10 188/25
  then [123] 4/22 7/8 10/4         89/18 131/24 145/24 149/25      191/15 193/7 194/5 196/20
   10/13 14/4 27/12 27/25 33/7     167/7 173/18 175/9 182/18       197/11 197/17 199/25 200/17
   42/23 53/24 57/8 57/9 61/7      183/5 183/9 185/3 198/11        203/5 206/25 207/1 207/6
   61/21 63/18 67/14 68/3 68/21    199/14 199/14 214/12 226/21     207/16 208/21 212/10 212/16
   69/3 69/20 69/22 70/19 71/18    237/21 239/9 240/25 243/15      212/20 212/21 213/15 213/25
   72/18 73/12 73/13 73/14         250/1 250/1 250/2 250/21        216/4 219/13 220/1 221/19
   73/14 73/18 73/22 74/21         251/2 251/14 252/22 252/25      222/2 222/17 224/16 228/7
   74/25 75/8 75/10 79/16 82/6    thinking [5] 74/12 124/9         233/13 233/15 234/25 246/17
   94/20 97/4 100/20 100/25        125/20 126/23 214/9             246/20 249/15 250/7 250/12
   102/17 103/2 104/5 104/15      third [12] 55/18 73/20 83/17    throughout [2] 54/16 88/19
   108/17 111/11 111/19 112/6      84/16 207/5 244/13 244/16      throwing [1] 190/23
   113/17 113/25 114/9 114/11      246/20 247/1 249/19 249/25     thrown [1] 83/3
   115/14 115/21 118/22 119/3      250/3                          tie [1] 107/6
   119/7 122/25 123/13 124/15     thirty [1] 17/23                time [103] 6/19 14/3 14/17
   124/20 125/5 126/9 128/19      thirty-party [1] 17/23           34/23 58/7 60/7 60/19 62/5
   129/25 130/25 133/24 137/7     this [254]                       72/9 73/20 73/20 79/7 79/10
   138/1 144/22 149/19 150/9      thoroughly [1] 250/14            81/1 81/19 82/8 83/12 84/14
   150/13 150/18 150/20 153/11    those [61] 54/7 55/16 56/6       85/16 85/17 89/5 98/15 98/19
   153/12 153/18 153/22 153/23     56/12 56/12 58/4 58/16 64/22    98/21 99/16 108/18 111/1
   154/22 156/3 164/22 173/23      68/9 69/7 71/3 71/9 74/17       113/14 118/5 118/8 120/13
   177/23 178/21 178/24 181/5      77/4 81/18 82/25 85/12 86/18    122/2 123/11 126/2 126/3
   190/6 190/17 190/22 191/11      101/14 104/6 111/10 111/12      126/5 135/14 140/13 140/13
   192/14 200/21 202/14 205/1      113/24 118/11 119/21 121/7      141/15 141/15 142/21 142/24
   206/10 207/2 207/14 214/8       121/23 123/3 123/16 124/7       148/4 149/10 149/11 149/11
   214/13 218/16 236/11 237/7      124/9 124/23 130/16 140/2       149/23 149/24 150/1 150/4
   238/20 238/25 240/21 241/8      141/9 141/12 142/1 148/19       152/2 154/6 164/18 166/23
   241/11 241/16 242/1 242/8       153/22 156/8 159/17 164/8       167/12 167/21 169/14 170/15
   242/19 244/11 245/5 246/2       165/11 168/7 172/24 172/25      173/19 174/7 175/14 185/14
   246/13 246/19 249/25 250/16     173/3 173/8 173/16 173/21       186/22 189/10 189/14 190/2
   251/16 251/22 252/2             174/22 174/24 181/23 183/11     190/17 190/18 191/17 191/22
  therapy [1] 190/16               199/12 209/16 233/12 237/12     193/9 193/19 195/19 195/21
  there [134]                      239/7 239/13 244/23             196/1 196/6 196/15 197/23
  there's [2] 178/13 228/21       though [12] 67/19 122/7          198/6 198/23 199/17 199/18
  Therefore [1] 239/12             191/24 193/5 198/22 212/6       202/25 203/21 203/24 205/20
  these [98] 5/21 27/7 54/17       212/7 221/8 226/4 231/12        206/2 206/11 206/15 206/15
   55/2 55/24 56/19 57/2 57/3      232/4 245/14                    207/20 208/14 208/15 214/2
   57/13 59/1 60/2 64/1 64/4      thought [10] 116/10 127/5        225/6 230/22 233/20 234/16
   64/7 64/11 64/16 64/16 64/18    178/9 178/13 186/8 188/17       236/20 236/20 237/22 240/9
   65/25 66/5 68/17 73/10 74/2     229/12 233/12 248/9 248/23     timeframe [1] 165/7
   77/22 81/9 90/19 93/7 97/18    thoughts [5] 59/23 74/10        times [30] 54/14 56/11 57/6
   98/15 99/11 99/24 99/24         74/18 117/14 124/9              58/5 58/13 77/12 97/15 97/23
   108/1 114/15 119/18 119/25     thousand [3] 196/25 206/9        99/24 118/13 119/17 120/13
   120/2 123/5 123/17 123/25       234/25                          120/21 123/14 124/1 130/14
   124/3 124/22 126/17 128/1      threat [23] 8/12 8/13 8/15       130/19 136/20 137/5 148/18
   128/5 128/11 128/13 128/17      64/25 74/15 74/16 75/3 75/4     157/11 166/7 166/24 167/5
   129/2 131/8 131/13 131/19       75/20 89/12 89/22 93/22         168/3 185/13 193/15 226/1
   132/18 136/14 136/23 136/24     130/25 135/5 144/18 179/17      229/6 232/18
   140/22 141/4 141/7 145/25       210/3 213/4 214/23 228/11      title [9] 76/9 111/3 156/22
   166/8 168/17 171/25 172/12      242/21 242/23 246/9             156/23 157/21 176/17 244/21
   182/15 182/18 182/22 183/2     threaten [10] 8/23 9/12 85/5     246/21 254/4
   183/14 184/8 195/14 196/8       120/6 244/17 247/2 247/8       Tobin [1] 249/24
   198/1 200/3 201/13 201/19       247/18 250/11 250/25           today [12] 54/11 76/24 77/7
                           treating [2] 171/6 171/11
  T 5:19-cr-00394-SVW Document                          UHRIG [27] 3/10 7/25 8/3 8/4
Case                           94 Filed
                           treatment [4] 09/05/20  Page 284
                                          62/13 65/20    8/7of8/17
                                                               287 8/24
                                                                    Page  ID56/2
                                                                        9/6  #:86456/2
  today... [9] 77/10 82/25        141/11 220/13                  56/4 56/11 56/14 56/20 109/4
   83/5 107/1 114/25 122/7       trepidation [1] 129/10          109/9 109/12 109/18 112/18
   135/22 137/9 141/18           trial [13] 1/14 5/13 6/17       117/24 147/7 147/14 148/11
  toddler [1] 36/10               6/19 17/7 34/24 42/17 54/16    227/9 228/14 228/23 230/13
  toes [1] 190/3                  58/17 60/20 87/6 209/15       Uhrig's [3] 8/7 8/17 148/4
  together [8] 76/3 83/15         243/4                         ultimately [4] 56/16 103/2
   113/20 137/2 138/2 196/2      tried [12] 79/16 155/15         178/21 237/13
   196/5 238/12                   156/2 156/24 158/15 165/20    unacceptable [2] 233/21
  told [41] 57/21 58/11 61/19     178/17 195/16 212/14 219/2     233/23
   73/12 73/14 73/18 91/2 91/2    226/7 226/10                  unanimity [4] 250/18 251/9
   119/14 123/21 125/8 134/22    Trisotto [5] 3/11 3/13 3/15     251/17 251/23
   137/3 137/4 139/18 150/13      3/17 6/6                      unanimously [2] 250/24 252/1
   154/22 156/2 156/4 156/15     trouble [1] 61/24              unbiased [1] 13/9
   190/4 191/18 204/9 206/1      true [13] 8/15 64/25 80/3      uncle [2] 11/5 11/10
   207/11 211/23 219/4 219/5      121/12 140/17 140/23 179/23   unclear [1] 228/22
   224/8 224/9 228/6 228/15       180/3 181/25 184/2 227/4      uncooperative [2] 229/7
   230/13 230/24 231/5 231/13     246/9 254/5                    234/8
   232/18 232/20 234/3 234/5     Trump [1] 218/8                under [5] 8/2 22/22 74/24
   234/9                         trust [1] 13/12                 157/6 236/22
  tomorrow [6] 236/18 236/23     try [14] 59/22 79/14 130/7     undergraduate [1] 109/24
   236/25 237/19 238/7 251/4      171/12 171/13 172/2 172/8     underneath [1] 198/18
  tone [7] 71/23 74/2 118/23      192/3 214/19 219/15 236/19    understand [29] 64/3 73/23
   123/6 131/14 157/11 158/8      238/6 238/8 253/1              74/5 81/21 85/8 97/20 113/6
  too [4] 140/6 211/4 238/1      trying [21] 27/8 56/14 63/4     113/8 124/12 126/2 127/2
   248/18                         63/21 81/14 123/18 124/5       127/16 142/25 150/3 151/3
  took [21] 59/5 73/25 75/5       126/4 128/4 142/15 156/12      157/25 170/22 172/1 179/13
   76/25 77/22 78/18 85/11        164/20 169/6 169/6 169/8       184/18 201/25 205/10 208/4
   93/11 113/9 120/4 132/17       178/3 185/2 185/3 212/12       213/14 213/23 216/6 216/8
   133/15 144/10 168/24 168/25    212/15 212/19                  218/13 233/13
   179/17 191/11 192/3 192/19    TUESDAY [3] 1/16 4/1 76/1      understanding [27] 99/23
   208/22 245/7                  Tufts [1] 163/22                112/25 119/24 120/1 131/4
  Toomey [1] 186/4               turn [9] 17/12 97/11 101/6      131/8 135/7 137/21 148/15
  top [3] 108/5 156/16 184/4      134/15 169/24 203/8 207/3      151/8 151/13 151/24 167/1
  Topalian [5] 11/8 12/19         241/20 250/16                  167/5 171/10 171/20 171/22
   38/15 38/17 39/22             turning [4] 62/21 97/1          171/24 172/3 173/2 173/8
  topics [3] 76/6 102/7 137/12    168/16 245/21                  185/1 207/7 208/8 208/13
  torch [1] 200/7                Twenty [6] 18/16 24/25 40/5     208/14 210/16
  total [1] 217/7                 42/7 45/6 50/12               understands [1] 145/25
  touch [1] 122/13               Twenty-four [1] 42/7           understood [4] 13/12 74/1
  tough [2] 63/9 192/25          Twenty-one [1] 40/5             150/5 248/21
  tours [2] 153/11 164/14        Twenty-three [2] 45/6 50/12    undisputed [2] 204/19 245/15
  towards [6] 123/6 155/25       Twentynine [7] 61/9 93/16      unfortunately [2] 220/16
   158/2 158/4 158/5 212/9        94/7 189/11 189/13 199/24      226/20
  town [1] 203/17                 220/21                        Unified [3] 21/19 49/20
  track [2] 189/9 230/19         twice [2] 57/20 77/16           50/16
  tracking [1] 115/20            two [42] 6/20 13/1 36/21       unique [2] 185/25 186/9
  TracPhone [4] 95/25 205/2       48/2 49/1 54/12 56/12 56/19   unit [1] 61/19
   222/19 222/20                  57/3 58/13 59/8 61/1 63/16    UNITED [37] 1/1 1/4 1/6 2/3
  traffic [1] 237/25              64/20 77/20 81/16 83/13        6/2 6/6 6/8 6/9 7/10 7/16
  trafficking [1] 5/21            88/13 89/19 100/17 101/8       8/1 8/2 13/20 32/10 39/21
  train [2] 119/17 132/16         106/17 113/22 121/22 121/23    42/24 43/8 46/8 48/21 63/25
  trained [5] 27/9 61/10          129/5 156/15 169/15 169/16     66/8 67/8 73/1 80/12 81/22
   116/20 123/24 125/11           170/12 176/13 176/23 194/21    87/16 91/15 92/6 92/8 92/9
  training [8] 61/6 61/8          195/23 202/8 213/8 224/3       145/5 152/8 152/24 175/19
   123/20 125/13 125/20 188/25    239/6 239/7 244/25 248/13      252/21 254/5 254/9
   189/2 189/20                   252/2                         University [1] 163/22
  trainings [1] 128/2            two-week [1] 89/19             unknown [2] 149/6 149/20
  transcribe [1] 85/11           type [14] 10/15 10/24 16/6     unless [2] 115/19 145/24
  transcript [5] 1/13 5/8 5/9     17/23 18/22 19/5 24/8 25/6    unmistakable [2] 205/13
   254/6 254/7                    52/8 78/19 128/22 164/24       205/17
  transed [1] 17/23               213/3 249/6                   unnecessary [1] 250/12
  transfer [5] 82/6 149/9        typed [2] 75/9 83/2            unpleasant [2] 133/1 136/16
   154/19 154/22 227/23          types [4] 21/24 65/3 65/8      unproductive [1] 171/15
  transferred [16] 70/21 128/8    65/10                         unsuccessful [1] 178/18
   149/18 154/23 155/1 162/19    typical [1] 139/12             until [6] 6/21 55/18 87/7
   177/17 214/5 214/11 214/13    typically [9] 114/25 121/4      143/1 196/21 237/23
   228/2 228/5 228/8 228/10       123/16 123/23 140/5 140/8     up [117] 10/3 10/12 45/23
   229/22 231/3                   140/14 141/24 153/14           55/14 55/17 56/20 57/8 57/9
  transferring [1] 219/19                                        58/7 59/3 60/3 60/9 60/25
  Transit [1] 17/23              U                               61/1 65/17 65/24 69/10 69/20
  transmitted [1] 8/13                                           70/9 70/22 71/18 71/19 73/6
  trash [1] 180/21               U-H-R-I-G [1] 109/10
                                 U.S [5] 1/20 2/4 2/4 43/22      73/14 73/22 75/9 76/4 79/15
  travel [1] 204/4                                               82/6 82/8 83/2 86/18 114/1
  traveling [1] 148/13            67/20
                                 Uh [6] 83/19 114/7 124/11       114/12 114/23 116/13 116/15
  travesty [1] 213/23                                            118/15 119/6 119/6 119/7
  treat [2] 195/20 240/12         127/21 142/4 157/17
                                 Uh-huh [6] 83/19 114/7          120/18 120/19 120/23 121/3
  treated [2] 65/19 213/2                                        123/4 124/12 125/6 126/15
                                  124/11 127/21 142/4 157/17
  U 5:19-cr-00394-SVW Document
Case
                           213/19 214/18 215/21 219/15
                               94 219/24
                                  Filed 09/05/20
                                                        212/11 212/18 213/18 215/11
                                                  Page 285 of 287  Page  ID #:865
                           219/17        234/23 241/2   216/1  216/13 216/18 219/20
  up... [68] 126/16 126/18     VA's [1] 205/24                  224/11 225/10 226/7 226/10
   127/18 127/20 129/15 130/9  Vague [2] 108/9 116/6            226/13 227/5 232/13 232/16
   130/11 130/15 131/6 131/6   Valley [4] 40/16 207/16          232/24 233/11
   133/21 137/13 143/14 143/15  220/21 222/18                  veterans' [14] 67/14 70/20
   147/17 147/23 148/14 148/23 value [2] 4/15 178/3             80/22 118/22 162/9 165/22
   149/7 149/10 149/12 150/21  Vance [3] 87/22 87/23 88/1       186/7 197/10 197/12 205/11
   150/22 163/21 165/15 166/5  varied [1] 120/20                208/17 211/22 233/10 235/14
   166/24 166/25 167/1 167/3   variety [1] 164/9               vets [7] 63/23 63/25 80/21
   168/20 168/22 169/18 169/19 various [8] 34/14 61/7 65/10     140/20 141/6 141/8 141/15
   169/20 173/11 174/10 174/18  100/7 135/23 197/9 211/9       viable [1] 180/19
   174/19 178/10 179/5 179/6    216/5                          vice [3] 45/9 217/25 218/4
   179/10 184/4 188/8 199/1    veiled [1] 74/15                vice-president [2] 217/25
   199/17 203/1 203/1 203/5    Venice [1] 43/18                 218/4
   205/18 207/13 210/6 212/2   venting [1] 75/17               vicinity [1] 182/22
   212/17 213/4 214/4 214/8    verbatim [2] 85/12 181/11       victim [7] 11/22 12/6 12/11
   214/10 214/14 216/8 217/14  verbose [1] 250/19               12/15 241/25 242/5 248/23
   219/9 219/16 220/5 220/18   verdict [12] 19/14 22/8         victims [5] 5/2 5/2 5/10
   238/21 240/15                25/18 36/17 48/10 52/22         136/8 245/15
  upholding [1] 212/8           60/11 60/11 251/7 251/8        victims' [1] 5/4
  upon [5] 10/12 64/15 200/17   253/5 253/8                    videos [1] 224/12
   205/23 206/6                verdicts [1] 65/15              view [3] 226/15 231/8 237/11
  UPS [1] 19/6                 verifier [1] 46/22              viewed [3] 8/13 95/13 242/23
  upset [3] 89/14 198/8 198/16 Verizon [4] 93/19 95/4 95/14    views [1] 164/21
  upsetting [2] 125/8 195/17    100/11                         violating [2] 54/11 60/5
  upstairs [4] 113/19 114/3    Verne [1] 22/19                 violation [3] 57/5 59/10
   121/25 219/25               version [2] 253/5 253/8          246/21
  us [45] 10/12 11/23 83/1     versus [2] 6/3 7/10             violence [1] 12/16
   109/20 110/16 111/6 112/18  very [83] 5/23 61/6 62/5        Virginia [7] 57/17 136/12
   112/19 113/14 114/12 116/15  62/19 64/8 71/12 72/1 72/9      155/17 158/15 162/8 162/10
   116/18 118/11 119/11 119/19  74/4 88/21 89/10 89/13 89/22    162/11
   119/19 120/6 121/24 126/20   90/6 91/13 96/15 97/1 97/5     visitors [1] 92/13
   127/22 128/4 128/10 129/4    97/10 98/7 99/17 100/2 105/1   voice [28] 71/23 82/9 83/11
   131/20 133/11 134/19 137/7   105/12 108/4 118/23 118/24      83/12 83/14 101/10 101/15
   137/12 138/7 158/2 163/18    122/20 122/21 123/7 123/10      101/24 106/14 106/16 106/20
   163/20 164/7 165/11 174/23   153/21 154/17 154/18 155/14     106/23 120/12 123/8 155/8
   175/1 181/20 193/13 200/10   157/11 158/12 170/18 174/23     155/9 155/9 155/10 157/12
   200/19 210/9 211/24 237/21   177/18 183/25 187/1 187/4       157/14 158/8 167/19 168/21
   253/4 253/7                  187/6 192/25 192/25 193/5       183/8 234/13 234/15 235/10
  use [26] 57/9 63/3 93/12      193/6 193/14 193/14 193/17      235/24
   93/21 123/21 130/23 131/16   193/17 193/20 194/23 195/1     voicemail [6] 101/8 101/10
   155/25 156/4 157/24 182/19   195/18 198/16 198/16 198/22     101/14 101/18 102/2 235/5
   198/3 198/5 207/24 216/20    199/12 199/13 199/15 204/16    voicemails [2] 106/17 111/15
   216/21 217/19 217/21 218/3   204/17 204/25 205/3 212/9      volunteers [1] 176/15
   218/12 218/18 226/16 227/14  214/7 217/3 218/15 221/8       voter [5] 111/25 113/7
   227/19 243/13 243/19         229/7 230/7 230/10 234/7        114/20 118/6 164/7
  used [17] 63/4 94/22 106/10   234/12 235/11 236/22 239/21    voters [4] 68/18 113/11
   119/20 139/24 158/7 170/25   241/10 250/19 252/23 253/11     117/18 177/10
   181/23 186/11 193/14 217/18 vet [3] 14/7 140/22 218/24      vulgar [3] 55/3 56/9 57/9
   217/25 217/25 224/18 227/16 veteran [24] 14/2 54/20
   227/18 234/4                 54/25 68/11 69/7 71/16 80/23   W
  useful [2] 123/3 253/7        81/2 81/18 130/2 135/12
  uses [4] 83/17 117/17 166/2                                  W-H-A-R-T-O-N [1] 15/1
                                143/21 144/15 151/21 171/6     W-I-G-E-R-T [1] 39/23
   243/15                       171/11 177/21 178/4 178/8
  using [10] 5/3 119/5 130/17                                  W-O-G [1] 163/8
                                179/24 184/6 185/9 185/12      W-O-N-G [1] 37/6
   158/5 198/9 205/12 222/10    216/16
   222/14 232/17 243/14                                        wait [9] 185/12 206/15
                               veteran's [1] 165/19             206/15 207/20 208/14 208/15
  usual [1] 168/6              veterans [102] 13/20 13/23
  usually [12] 68/7 115/3                                       233/22 237/25 243/1
                                13/25 62/7 68/6 68/7 68/16     waiting [1] 213/18
   117/1 118/13 118/21 119/8    68/18 71/14 72/24 73/13
   119/17 119/20 120/15 165/18                                 waive [1] 245/19
                                78/14 78/22 79/5 79/7 81/4     waived [1] 239/22
   166/3 166/15                 81/7 85/4 103/17 119/15        Wal [3] 205/2 222/17 222/19
  V                             119/22 122/19 129/13 130/3     Wal-Mart [3] 205/2 222/17
                                134/23 135/2 135/8 139/20       222/19
  V-A-N-C-E [1] 87/23           141/1 141/11 141/13 141/18     walk [9] 60/4 69/16 69/19
  VA [62] 14/3 14/11 54/25      141/20 141/23 144/15 150/14     121/24 126/20 150/22 193/18
   55/15 56/8 62/6 62/8 62/9    151/22 162/3 162/5 162/8        193/19 203/18
   62/13 62/16 62/20 63/1 63/18 162/13 162/17 166/1 170/24     walked [2] 127/18 147/24
   63/19 63/22 71/2 71/8 72/6   170/24 172/7 172/13 176/25     walking [1] 12/25
   72/11 81/6 81/15 81/17       177/25 178/3 178/24 179/21     want [58] 5/13 11/18 11/20
   155/16 179/25 180/1 184/16   179/25 180/2 180/4 180/16       27/2 46/5 51/11 51/15 70/7
   192/4 192/6 193/21 193/23    184/1 184/9 184/11 184/12       72/16 86/13 99/8 99/20 113/6
   194/6 194/8 194/10 194/15    184/15 184/25 185/6 185/13      113/8 115/23 116/12 118/4
   195/4 195/7 195/12 195/18    196/8 197/8 197/19 206/14       119/4 123/4 126/18 127/15
   198/4 198/22 199/2 199/9     206/16 206/18 206/24 207/8      141/21 146/5 146/19 147/13
   199/11 199/16 205/16 205/19  207/20 208/16 208/18 208/19     150/22 154/2 165/7 165/22
   206/2 207/1 207/4 207/4      210/13 210/18 210/23 210/24     168/7 170/21 171/4 171/19
   207/9 207/15 207/16 207/25   211/2 211/12 211/15 211/16      172/18 177/12 179/18 180/9
  W 5:19-cr-00394-SVW Document
Case
                            200/17 205/2 219/24 222/19   74/22 77/3 81/21 92/22 94/9
                           were 94  Filed 09/05/20 Page 286
                                 [159]                      of 287
                                                         94/13  96/9 Page
                                                                      96/11ID #:866108/6
                                                                            99/11
  want... [21] 187/10 188/11      weren't [3] 115/8 115/24         112/15 112/19 113/17 115/15
   188/16 196/3 196/4 200/15       132/22                          121/2 122/5 122/9 122/10
   202/25 209/15 209/24 218/20    West [9] 1/21 54/23 57/17        122/13 124/4 124/18 124/21
   220/19 222/20 231/4 231/15      136/12 155/17 158/15 162/8      124/22 125/6 126/13 130/1
   233/24 235/7 238/17 238/21      162/11 181/17                   132/11 136/7 141/16 141/20
   245/17 249/13 252/17           WESTERN [1] 1/2                  144/16 147/9 149/22 162/17
  wanted [31] 44/22 60/18 61/2    Wharton [3] 15/1 18/12 33/21     164/1 164/16 164/17 165/4
   61/3 61/4 64/13 65/7 69/10     what [392]                       165/5 173/24 178/24 183/23
   69/24 71/1 110/20 115/19       whatever [5] 91/1 115/1          185/9 186/3 186/3 200/15
   122/8 122/9 125/5 134/22        165/2 237/18 249/10             207/3 210/3 210/20 211/21
   150/19 155/15 162/12 175/9     whatsoever [1] 7/2               212/11 214/1 215/14 215/24
   183/9 184/24 188/14 193/15     wheel [1] 63/6                   217/5 218/17 224/2 225/6
   193/16 195/24 222/20 233/9     wheelchair [1] 207/23            225/20 226/18 228/18 228/20
   233/10 239/6 244/24            when [153]                       228/25 229/1 230/19 231/16
  wanting [2] 86/9 174/4          whenever [6] 156/12 157/21      whoever [3] 118/18 118/19
  warn [1] 84/6                    157/25 158/4 158/9 176/19       122/11
  warned [3] 122/22 157/23        where [111] 11/12 15/20         whole [11] 17/17 21/9 21/10
   227/14                          17/13 18/12 19/22 21/5 22/17    29/11 34/23 41/7 43/20
  warning [4] 119/3 119/7          23/21 24/2 24/22 26/4 28/6      116/22 195/2 233/14 238/21
   120/20 121/4                    29/8 30/9 31/11 32/14 33/2     whom [1] 80/24
  warrant [13] 58/24 102/7         33/25 35/17 35/23 37/8 38/17   why [51] 4/22 5/16 27/3
   102/12 102/13 102/19 103/3      40/2 41/6 42/4 43/17 45/2       63/17 63/17 63/19 64/1 64/3
   103/14 103/24 106/8 107/25      46/17 47/15 49/8 49/18 50/9     64/4 64/17 72/14 81/22 84/25
   108/5 108/14 108/15             50/15 52/1 61/9 61/24 66/24     89/9 97/21 117/12 127/25
  warrants [1] 102/10              69/4 69/11 69/11 76/14 79/17    127/25 128/1 132/22 135/7
  was [578]                        83/5 83/10 83/17 84/12 88/7     141/10 150/14 155/20 156/3
  Washington [10] 59/17 100/9      89/2 94/3 94/3 108/1 110/16     156/19 157/24 159/3 167/5
   100/13 100/18 100/23 110/14     112/20 113/8 113/11 114/6       168/17 169/18 171/5 178/1
   117/25 130/9 167/20 175/10      120/21 127/16 137/15 138/19     178/18 180/7 185/23 206/6
  wasn't [17] 71/3 71/8 82/1       139/10 139/21 139/22 140/5      207/11 207/18 214/8 214/12
   116/8 116/8 120/5 129/9         141/18 152/23 154/9 159/17      217/23 218/2 218/16 219/2
   143/1 150/10 167/24 172/5       159/19 165/14 167/23 177/21     219/3 228/8 230/1 232/11
   186/1 193/2 196/16 220/18       178/1 180/1 188/8 188/23        235/12 249/4
   231/2 243/4                     189/2 189/10 189/24 190/10     widow [2] 21/15 21/16
  waste [2] 38/22 214/2            191/1 192/7 193/25 194/3       Widowed [1] 45/11
  wasting [1] 99/16                195/21 196/7 197/14 197/24     wife [5] 42/12 191/12 193/15
  water [2] 40/16 204/12           198/21 199/25 200/13 200/22     195/23 199/23
  way [22] 4/16 4/17 14/1 27/8     201/13 201/20 203/7 203/9      Wigert [3] 39/23 40/1 41/3
   27/12 53/18 59/21 96/17         203/10 203/13 204/5 210/15     Wilkes [8] 191/13 191/19
   96/22 99/9 108/12 148/25        213/4 215/25 216/17 220/8       192/7 192/9 193/10 194/1
   172/8 179/22 184/4 192/1        223/13 230/10 232/16 245/4      195/7 196/19
   199/10 203/17 220/14 248/20     248/2 252/10 252/12            Wilkes-Barre [8] 191/13
   251/18 252/9                   whether [11] 74/15 89/14         191/19 192/7 192/9 193/10
  ways [1] 216/24                  116/17 140/2 210/11 211/10      194/1 195/7 196/19
  we [226]                         221/16 232/15 246/5 247/20     will [71] 7/3 7/7 7/8 14/17
  we're [1] 197/25                 250/25                          15/6 15/7 15/17 17/12 27/19
  weapons [1] 125/12              which [62] 7/3 13/8 14/17        27/25 32/4 32/8 49/1 53/18
  wearing [2] 107/4 107/6          51/2 67/7 68/11 71/19 79/1      53/24 54/4 55/10 58/20 59/17
  Weber [1] 29/16                  79/16 81/16 83/25 90/18         62/11 62/14 63/11 64/12
  week [7] 77/19 88/19 89/19       93/19 94/1 94/1 94/10 94/15     65/14 66/4 72/20 86/22 87/3
   115/21 116/21 220/7 220/13      94/19 95/1 95/5 95/6 95/13      87/8 98/6 99/9 101/20 102/16
  weeks [1] 77/20                  95/14 95/24 96/20 96/21         108/21 108/23 108/24 114/25
  weird [2] 147/22 197/16          103/15 105/21 113/18 115/25     117/24 119/4 119/16 125/17
  well [77] 5/23 14/4 48/25        116/23 117/9 118/1 118/15       133/24 144/21 149/17 160/22
   61/6 61/16 69/23 74/17 75/1     122/20 123/2 129/16 129/25      164/19 176/23 176/24 186/23
   75/9 75/15 75/24 90/6 91/2      139/6 142/18 142/23 149/18      214/13 214/20 236/22 236/25
   91/13 94/18 95/5 96/8 96/13     160/11 165/3 166/25 169/1       237/7 237/8 237/14 237/19
   96/15 97/1 97/5 97/10 98/7      203/10 204/11 205/2 208/15      237/19 238/1 240/3 240/4
   99/17 100/2 104/4 104/6         211/6 211/18 215/5 220/16       240/11 246/1 251/1 251/3
   105/1 105/12 111/16 111/20      229/22 240/5 241/13 245/25      251/22 251/25 252/22 253/1
   111/21 112/14 124/2 128/20      248/15 249/1 250/5 250/22       253/1 253/10
   131/17 134/4 134/6 136/6       while [13] 7/18 8/4 53/23       willing [5] 72/22 73/3 80/2
   138/10 143/6 147/1 153/21       59/16 61/1 61/8 103/6 123/17    124/25 125/24
   156/6 160/22 177/17 177/21      123/18 126/11 134/24 190/16    willingness [1] 53/10
   178/2 178/9 178/13 178/25       200/11                         Wilshire [1] 2/11
   179/9 179/16 180/20 181/16     Whistleblower [1] 211/5         WILSON [1] 1/3
   185/12 185/25 187/4 187/6      whistleblowers [6] 86/14        window [2] 119/9 120/15
   191/12 204/17 204/25 205/10     210/12 211/3 211/7 216/15      windows [1] 202/13
   206/25 208/7 209/9 217/24       232/12                         windy [1] 235/12
   223/4 224/21 230/1 239/21      white [3] 57/1 57/1 148/6       wish [1] 60/14
   241/10 245/13 248/12 249/13    Whittier [3] 38/18 46/18        withheld [1] 112/22
   252/23 253/11                   50/10                          within [16] 6/20 7/13 7/23
  went [24] 16/23 18/7 61/12      who [90] 8/23 9/5 9/12 9/19      8/10 8/19 9/1 9/8 9/15 9/22
   62/6 75/5 108/5 113/18 123/7    10/1 10/23 14/14 17/21 20/1     58/5 77/20 89/19 113/21
   123/11 130/1 130/8 134/24       25/4 26/10 27/9 27/16 27/16     119/9 162/8 200/1
   163/22 190/20 191/12 191/13     28/13 29/15 31/19 40/8 44/13   without [13] 8/21 9/3 9/10
   192/6 192/7 194/2 195/14        56/1 56/13 57/15 57/16 67/2     9/17 9/24 11/24 108/11 133/1
                           wrong [3] 61/13 192/12 241/4
  W 5:19-cr-00394-SVW Document
Case                           94 [2]
                           wrongs  Filed240/22
                                          09/05/20  Page 287 of 287 Page ID #:867
                                               240/24
  without... [5] 196/4 211/2      wrote [11] 59/7 83/22 111/18
   216/2 219/6 219/12              111/19 111/21 126/3 132/3
  witness [33] 3/2 66/7 66/10      161/1 229/24 230/3 230/7
   87/15 87/18 90/7 91/14 91/17
   107/19 109/2 109/5 132/5       X
   134/11 144/24 144/25 145/4
   145/23 152/7 152/10 160/17     x-ray [8] 40/7 61/15 61/18
   162/24 163/2 175/18 175/21      189/25 190/4 190/12 193/3
   186/18 187/2 187/16 187/18      193/4
   201/4 201/10 212/1 235/19      Y
   240/8
  witness' [1] 160/21             yeah [31] 16/17 40/24 70/18
  witnesses [5] 136/3 137/22       74/20 79/15 81/10 82/5 83/22
   209/18 209/22 236/7             110/18 111/8 114/17 117/16
  woman [1] 147/6                  118/12 119/14 119/23 122/3
  Wong [3] 37/6 37/8 38/14         122/25 123/19 126/22 127/10
  word [29] 83/17 83/20 83/22      127/24 129/5 134/16 134/21
   85/14 85/14 119/19 119/19       168/20 174/16 175/3 181/11
   122/16 130/17 130/17 130/18     186/13 230/2 235/13
   130/21 130/23 136/19 136/22    year [23] 12/25 14/7 18/7
   139/24 143/5 158/7 166/2        20/12 20/13 55/12 56/6 57/19
   166/2 178/19 199/13 217/19      68/13 81/16 88/13 111/1
   217/21 222/3 226/16 232/23      142/3 146/18 147/11 188/21
   253/5 253/8                     189/17 191/9 220/12 226/14
  words [36] 13/24 17/10 27/14     226/22 227/2 233/17
   54/8 55/20 59/2 63/3 63/4      years [55] 10/18 12/6 15/24
   63/10 63/13 63/13 74/3 90/19    17/18 18/16 18/25 19/8 19/25
   112/15 130/13 131/13 131/16     20/25 21/8 22/22 24/25 26/7
   135/9 138/4 139/16 156/8        28/10 30/12 31/15 32/17 34/3
   158/11 172/24 172/25 173/3      35/20 37/11 38/20 40/5 42/7
   173/9 173/16 173/21 174/22      45/6 47/19 49/11 50/12 50/20
   174/24 181/23 185/24 212/4      61/8 81/17 88/13 154/18
   237/3 249/14 251/25             163/19 176/13 176/16 181/22
  work [58] 10/15 10/17 16/3       192/5 193/8 193/23 194/21
   17/22 18/22 21/24 22/24 24/9    195/14 195/24 196/17 196/23
   29/18 30/14 30/22 32/20         197/6 197/15 198/19 198/24
   37/21 39/1 39/6 52/6 52/8       200/3 201/14 203/23 212/14
   66/24 66/25 67/13 67/19         224/14 233/15 234/25
   69/11 75/23 75/25 88/7 88/8    yelling [9] 56/15 58/9 71/13
   88/10 92/6 109/24 110/1         118/23 119/10 119/19 120/24
   110/6 110/11 110/13 110/23      123/9 186/2
   112/7 112/8 113/15 115/15      yellow [1] 160/19
   122/21 123/3 124/22 129/14     yes [334]
   129/23 137/15 141/4 141/14     Yesenia [1] 14/24
   146/13 152/23 152/24 153/3     yesterday [4] 95/13 137/8
   163/24 164/1 176/9 176/10       170/4 170/10
   183/23 198/16 200/22 231/22    yet [2] 201/3 201/17
  worked [15] 10/18 14/13 56/1    York [1] 41/11
   57/16 59/17 88/12 110/17       you [1368]
   112/5 120/5 141/12 153/1       you're [1] 110/4
   176/12 176/14 184/4 210/3      young [2] 147/6 154/18
  worker [2] 26/9 67/12           your [469]
  working [10] 37/14 38/25        yourself [7] 123/2 125/20
   64/22 70/3 70/13 72/8 72/17     138/8 200/4 200/8 206/6
   75/21 80/10 167/20              230/4
  works [16] 10/23 11/5 11/11     yourselves [1] 53/24
   20/6 20/24 23/4 34/14 40/15    Youth [1] 25/5
   55/6 57/25 59/13 59/15 78/14   YouTube [1] 224/11
   81/21 129/22 148/25            Yucca [3] 207/15 220/21
  worse [4] 61/21 61/21 123/11     222/17
   123/23                         Z
  worth [2] 217/12 219/19
  worthless [8] 157/18 157/20     Z-U-C-C-H-I-N-O [1] 44/25
   157/22 230/24 231/6 231/9      Zimmer [1] 31/20
   231/11 231/13                  ZIP [9] 115/5 115/17 115/19
  would [186]                      117/13 122/14 130/6 132/14
  wouldn't [11] 57/9 57/10         165/3 166/18
   57/11 65/19 83/23 123/15       Zucchino [4] 44/25 45/2
   132/14 158/16 180/22 193/19     46/13 46/14
   232/17
  write [6] 84/3 111/17 111/22
   153/19 153/23 177/1
  writes [2] 67/8 164/11
  writing [4] 63/25 126/16
   139/8 159/15
  written [7] 5/13 83/23 96/23
   136/1 217/6 230/2 251/11
